Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 1 of 319




   EXHIBIT A
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 2 of 319




                        In The Matter Of:
           The Satanic Temple and Michelle Shortt v.
          City of Scottsdale, Arizona, by it City Council




                30(b)(6) of Adversarial Truth, LLC
                       September 26, 2019
                        By Michelle Shortt




                 Original File MS092619 30(b)(6) Adversarial Truth_LLC.txt
                       Min-U-Script® with Word Index
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 3 of 319

                              By Michelle Shortt




                  UNITED STATES DISTRICT COURT

                       DISTRICT OF ARIZONA

  The Satanic Temple and Michelle             )
  Shortt,                                     )
                                              )
          Plaintiffs,                         )
                                              )
  vs.                                         ) No. CV18-00621-PHX-DGC
                                              )
  City of Scottsdale, Arizona, by             )
  it City Council, consisting of              )
  the Mayor and council members,              )
  WJ Jim Layne, Suzanne Klapp,                )
  Virginia Korte, Kathy                       )
  Littlefield, Guy Phillips, and              )
  David Smith,                                )
                                              )
          Defendants.                         )
                                              )




        30(B)(6) DEPOSITION OF ADVERSARIAL TRUTH, LLC

                       By:   Michelle Shortt
                        Phoenix, Arizona
                  Thursday, September 26, 2019
                           10:08 a.m.




 REPORTED BY:
 Kelly M. Olhausen, RPR
 Certified Reporter
 Certificate No. 50867

 PREPARED FOR:
 ASCII/COPY

 (Certified Copy)
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 4 of 319

                                   By Michelle Shortt

                                                                          2

 1                                I N D E X

 2    WITNESS                                                     PAGE

 3    MICHELLE SHORTT
 4           Examination by Mr. Claus                              5

 5           Examination by Mr. de Haan                            50

 6           Further examination by Mr. Claus                      52
 7

 8

 9
                                 E X H I B I T S
10
      Deposition
11    Exhibits                    Description                    Marked

12      48       Color copy printout of Bloody Blog,               6
                 dated 10/10/18
13               (7 pages)

14      49       Excerpt printout from The Satanic                 35
                 Temple website, dated 04/17/14
15               (1 page)
16      50       The Satanic Temple Affiliation                    15
                 Agreement, dated 08/10/16
17               (3 pages)

18      51       Color copy printout of Fundamental                35
                 Tenets of The Satanic Temple
19               website, dated 03/26/13
                 (1 page)
20
        52       Color copy printout of Tenets from                35
21               The Satanic Temple website, dated
                 06/20/13
22               (1 page)

23      53       Color copy printout of Tenets from                35
                 The Satanic Temple website, dated
24               07/22/13
                 (1 page)
25
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 5 of 319

                                   By Michelle Shortt

                                                                          3

 1
                                 E X H I B I T S
 2
      Deposition
 3    Exhibits                    Description                    Marked
 4      54       Color copy printout of Tenets from                35
                 The Satanic Temple website, dated
 5               08/05/13
                 (1 page)
 6
        55       Color copy printout of Tenets from                35
 7               The Satanic Temple website, dated
                 09/04/13
 8               (1 page)

 9      56       Color copy printout of Tenets from                35
                 The Satanic Temple website, dated
10               11/03/13
                 (1 page)
11
        57       Color copy printout of Tenets from                35
12               The Satanic Temple website, dated
                 12/12/13
13               (1 page)

14      58       Color copy printout of The Satanic                54
                 Temple website news section, dated
15               04/21/15
                 (3 pages)
16

17

18

19

20

21

22

23

24

25
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 6 of 319

                                   By Michelle Shortt

                                                                         4

 1                     30(B)(6) DEPOSITION OF ADVERSARIAL TRUTH,

 2    LLC, BY MICHELLE SHORT, was taken on Thursday,

 3    September 26, 2019, commencing at 10:08 a.m. at the law
 4    offices of Dickinson Wright, PLLC, 1850 North Central

 5    Avenue, Suite 1400, Phoenix, Arizona, before Kelly M.

 6    Olhausen, a Certified Reporter in the State of Arizona.
 7    COUNSEL APPEARING:

 8           DICKINSON WRIGHT, PLLC
             By: Mr. Scot L. Claus
 9                Mr. Vail C. Cloar
                  Ms. Holly M. Zoe
10           1850 North Central Avenue
             Suite 1400
11           Phoenix, AZ 85004
             (Attorneys for Defendants)
12
13           DE HAAN LAW FIRM, PLLC
             By: Mr. Stuart P. de Haan
14           101 East Pennington
             Suite 201
15           Tucson, AZ 85701
             (Attorneys for Plaintiffs)
16

17

18

19

20

21

22

23

24

25
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 7 of 319

                                   By Michelle Shortt

                                                                               5

 1                              MICHELLE SHORTT,

 2    a witness herein, having been duly sworn by the Certified

 3    Court Reporter to speak the truth and nothing but the
 4    truth, testified as follows:

 5                                EXAMINATION

 6    BY MR. CLAUS:
 7           Q.   Ms. Shortt, good morning.         My name is Scot Claus,

 8    Dickinson Wright law firm.         I represent the City of

 9    Scottsdale.
10                       I've handed you -- because we only have an
11    hour for each deponent, I'm going to go rather fast.               And

12    I apologize for that.       If I'm going too fast, please let
13    me know.    And if I'm really going too fast, our court

14    reporter will let me know.         But if you could turn to

15    Exhibit 8, please.       All of the exhibits are tabbed, and
16    the tabs correspond with the Exhibit number.

17                       Exhibit 8 is the notice of deposition -- the

18    first amended notice of deposition for Adversarial Truth,

19    LLC.

20                       Do you see that?

21           A.   Yes.

22           Q.   The pages are numbered at the bottom of the

23    page --

24           A.   Uh-huh.

25           Q.   -- until you get to Exhibit A of Exhibit 8.            So
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 8 of 319

                                    By Michelle Shortt

                                                                           6

 1    if you could turn to page 3 of Exhibit 8, and now turn to

 2    the very next page.         That is Exhibit A of Exhibit 8.

 3                         And those were the topics for which you've
 4    been designated as the deponent with the knowledge of the

 5    topics identified in Exhibit A for Adversarial Truth, LLC;

 6    correct?
 7           A.     Yes.

 8           Q.     Do you agree that you are the person

 9    knowledgeable about the topics identified in Exhibit A to
10    Exhibit 8 to your deposition?
11           A.     I am.

12           Q.     And when was the first time you reviewed Exhibit
13    A to Exhibit 8?

14           A.     Yesterday.

15           Q.     Yesterday.
16                         MR. CLAUS:   There are some exhibits that

17    aren't in the book.         This is 47.      I have copies of this

18    one.        We're not going to use one, but I'll just give it to

19    you before we go because I wasn't able to have Exhibit 47

20    electronically.         I have it here.

21                         So this is 48.

22                         (Deposition Exhibit No. 48 marked for

23    identification.)

24    BY MR. CLAUS:

25           Q.     I've handed you a document that is Exhibit 48 to
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 9 of 319

                                   By Michelle Shortt

                                                                           7

 1    your deposition.       Exhibit 48 appears to be a publication

 2    of an interview of you published on October 10 of 2018.

 3                     Have you seen Exhibit 48 before?
 4         A.    Yeah.    I seem to remember this.

 5         Q.    Were you interviewed for the Bloody Blog post?

 6         A.    I was.
 7         Q.    When you reviewed Exhibit 48 for the first time,

 8    did you notice anything false or misleading in it?

 9         A.    I could not recall.        But if -- do I have a moment
10    to read it again to see?        I do not recall.
11         Q.    Okay.    So you don't recall seeing anything when

12    you reviewed it for the first time, any statements
13    attributed to you that you thought were false or

14    misleading at the time?

15                     So I see you're reading the document now.
16    My question was --

17         A.    Oh.

18         Q.    -- you don't recall when you read it the first

19    time seeing anything that was attributed to you that was

20    false or misleading; is that correct?

21         A.    No.   No.

22         Q.    That's not correct, or that is correct?

23         A.    I don't remember anything that would have been

24    false or misleading.

25         Q.    Okay.    Is it accurate to say that you were the
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 10 of 319

                                    By Michelle Shortt

                                                                          8

 1    chapter head of something called The Arizona Chapter of

 2    The Satanic Temple at the time you were interviewed for

 3    Exhibit 48?
 4         A.    Yes.

 5         Q.    And you were the chapter head of something called

 6    The Arizona Chapter of the Satanic Temple when Exhibit 48
 7    was published?

 8         A.    Yes.

 9         Q.    You are no longer the chapter head of the
10    Arizona --
11         A.    Correct.

12         Q.    -- Satanic Temple; correct?
13         A.    (No audible response.)

14         Q.    You have to answer audibly so the court

15    reporter --
16         A.    Oh.    Correct.

17         Q.    Okay.    Is it accurate to say that Adversarial

18    Truth, LLC, is the entity that was organized to operate

19    the Arizona chapter of The Satanic Temple?

20         A.    That is correct.

21         Q.    And do you know when Adversarial Truth, LLC, was

22    first organized?

23         A.    We have a letter of incorporation from -- from

24    the formation, and it says the incorporated date was

25    January 24th, 2017.       And -- but, however, we received the
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 11 of 319

                                    By Michelle Shortt

                                                                                9

 1    Arizona Corporation Commission approval letter May 3rd,

 2    2017.

 3         Q.    Okay.    If you take a look at Exhibit 26, which is
 4    tab 26, Exhibit 26 is the articles of organization filed

 5    with the Arizona Corporation Commission for Adversarial

 6    Truth, LLC.
 7                      Have you seen Exhibit 26 before?

 8         A.    Yes.

 9         Q.    And it reflects a filing date with the Arizona
10    Corporation Commission of April 14, 2017; is that correct?
11         A.    Yeah.

12         Q.    When you asked to give an invocation before a
13    City of Scottsdale council meeting on February 8th, 2016,

14    were you asking to give that invocation on behalf of the

15    members of Adversarial Truth, LLC?
16         A.    Could you repeat the question, please?

17         Q.    Sure.

18                      When you asked to give an invocation before

19    the City of Scottsdale council meeting, were you asking to

20    give that invocation on behalf of the members of

21    Adversarial Truth, LLC?

22         A.    I was requesting to give the invocation as a

23    spokesperson of The Satanic Temple.                As the chapter head,

24    I had the authority to be able to have media presence,

25    speaking arrangements.        So as -- I guess in regards to
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 12 of 319

                                    By Michelle Shortt

                                                                              10

 1    members -- I mean, we do represent, you know, Arizona

 2    Satanists.

 3                      So it's -- in that case, you know, not
 4    necessarily doing it for them.            But, you know, they

 5    certainly feel represented when, you know, another

 6    Satanist within their community gets to speak and exercise
 7    their -- their rights in the public forum.

 8         Q.    Is there any written document that vests a

 9    chapter head with the authority to act as a spokesperson
10    for The Satanic Temple?
11         A.    A document?      Yeah.    I mean, I assume it would be

12    in this -- not that one -- in our packet when we first
13    sign on to The Satanic Temple.            Let's see.     It gives us

14    guidelines for behavior, online code of conduct.               We did

15    have to sign a member agreement.             But as to -- you know,
16    it's kind of, like, unsaid in a way.               Like, you know,

17    there's three -- three different positions of leadership

18    within each chapter.        You can have co-chapter heads.

19    Arizona did not have a co-chapter head.              It was just me

20    acting as a single chapter head.             And you can also have a

21    media liaison.

22                      Both -- both the media liaison and myself

23    had authority to speak on behalf of the chapter in a

24    public setting.      I can't say if there's an actual paper

25    that says that, but it's -- no one else other than the
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 13 of 319

                                    By Michelle Shortt

                                                                                11

 1    chapter heads and the media liaison are allowed to speak

 2    to the media in any way.

 3         Q.    You just testified that it was unspoken.              In
 4    fact, it was spoken by The Satanic Temple in 2016 that

 5    membership in the organization does, quote, "not grant

 6    anyone the authority to act" --
 7         A.    Oh, good.

 8         Q.    -- "as a spokesperson for The Satanic Temple as

 9    an organization."
10                      Were you aware of that?
11         A.    Yeah.    That's good.       Okay.       It's on the website,

12    then.
13         Q.    Go to Exhibit 32, which is tab 32 --

14         A.    Oh, good.

15         Q.    -- under the heading "Membership."             You've said
16    now "good," but I want to make sure you understand.

17                      The Satanic Temple published information in

18    2016 which stood for the opposite proposition of what you

19    just testified to.       I'm going to quote from the third

20    bullet point under "Membership."

21                      "Membership does not grant anyone the

22    authority to act as a spokesperson for The Satanic Temple

23    as an organization."

24         A.    But I wasn't just a member, though.              I was --

25         Q.    First, did I read that correctly?
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 14 of 319

                                    By Michelle Shortt

                                                                          12

 1         A.     You did.

 2         Q.     Okay.   Is there any document of which you are

 3    aware that confers authority on chapter heads of chapters
 4    to speak on behalf of The Satanic Temple?

 5         A.     Would it be in this one (indicating)?

 6         Q.     Answer the question, if you can, and then we can
 7    go off --

 8         A.     I do not -- I don't think I do.          No.

 9         Q.     Okay.
10         A.     That there isn't an actual document that says...
11         Q.     You were just reading from a document.

12         A.     I was reading from our affiliation agreement.
13         Q.     And I noticed on the back of the agreement there

14    was a signature.       Mr. de Haan has it right now.

15         A.     Uh-huh.    That was from 2018, and this one is from
16    2016.

17         Q.     Okay.   So when did you sign the affiliation

18    agreement?     Is the affiliation agreement an agreement for

19    the Arizona chapter to become affiliated with The Satanic

20    Temple?

21         A.     Yes.    And we first signed it in 2016.

22         Q.     On what day?

23         A.     August 10th, 2016.

24         Q.     So after you sought to give an invocation before

25    the City of Scottsdale --
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 15 of 319

                                    By Michelle Shortt

                                                                               13

 1         A.     Yes.

 2         Q.     -- council meeting?

 3         A.     Yes.    At the time when we had requested to do the
 4    invocation for the City of Scottsdale, we had not formed

 5    our LLC or our corporation yet.            We were just in the

 6    beginning of trying to establish our chapter.
 7                       It was prior to the Scottsdale invocation

 8    that we received a lot of media attention for Phoenix.              So

 9    due to that influx of interest, we had a lot of people
10    kind of coming to us, and a lot of changes were being
11    made.     We didn't even have, like, a formalized structure

12    to, like, admit members or council members at the time.
13    We were working under the directive of the executive

14    ministry, which is Lucien Greaves and Malcolm Jarry, who

15    are the cofounders.
16                       And -- yeah.     Like, we -- we formed our

17    chapter around that same time, but we didn't actually

18    quite incorporate or do anything official until we signed

19    this.

20         Q.     So you formed -- the Arizona chapter of The

21    Satanic Temple was formed when the affiliation agreement

22    you just referred to was executed in August of 2016; is

23    that right?

24         A.     No, that's not right.

25         Q.     So when was the Arizona chapter of The Satanic
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 16 of 319

                                    By Michelle Shortt

                                                                              14

 1    Temple formed?

 2         A.    In February.

 3         Q.    Well, the Arizona chapter of The Satanic Temple
 4    had no members, you just testified to.

 5                      Is there a document that demonstrates that

 6    the Arizona chapter of The Satanic Temple was formed in
 7    February of 2016?

 8         A.    No.

 9         Q.    So the only document that reflects an agreement
10    between The Satanic Temple and the Arizona chapter -- the
11    affiliation of the Arizona chapter of The Satanic Temple

12    was not executed until August of 2016; is that correct?
13         A.    I do remember --

14         Q.    Ma'am, just answer my question.           I only have an

15    hour with you.      So -- and I'm sorry to interrupt, but I do
16    want you to answer my questions.

17                      So is it accurate to say that there was no

18    document that recognized the creation and affiliation of

19    the Arizona chapter of The Satanic Temple with The Satanic

20    Temple in existence until August 10, 2016?

21         A.    No, that is not accurate.           But I -- because I do

22    recall having to sign something earlier at a pizza place.

23    It was actually the Red -- the Red -- yeah.             I do remember

24    signing something earlier than this day.

25         Q.    And what day was that?
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 17 of 319

                                    By Michelle Shortt

                                                                               15

 1         A.    I don't remember.        But it was earlier in that

 2    year because this -- August is a little late.              Like -- and

 3    I remember having to sign our chapter paperwork that
 4    designated us as the official chapter of Arizona sometime

 5    earlier in the summer.

 6                      MR. CLAUS:     Since we're referring to that,
 7    can I take a break and make a copy of it so we can put it

 8    in the record?

 9                      MR. DE HAAN:      Sure.
10                      MR. CLAUS:     Just that document right there.
11                      Why don't we go off the record.          We'll be

12    right back.
13                      (A short recess was taken from 10:22 a.m. to

14    10:25 a.m.)

15                      (Deposition Exhibit No. 50 marked for
16    identification.)

17    BY MR. CLAUS:

18         Q.    Ms. Shortt, I've just handed you the document

19    that we referred to previously -- the affiliation

20    agreement dated August 10, 2016, which is now marked as

21    Exhibit 50 to your deposition.

22         A.    Uh-huh.

23         Q.    Are you aware of any agreements between the

24    United Federation of Churches, LLC, d/b/a The Satanic

25    Temple and the affiliate The Satanic Temple Arizona that
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 18 of 319

                                    By Michelle Shortt

                                                                          16

 1    predate Exhibit 50?

 2         A.    Well, as a subchapter of The Satanic Temple --

 3    which there is a photo that has a date on it where we were
 4    signing on it.      I was at a pizza parlor, and it was many

 5    months before that document, where we had signed as -- to

 6    become a chapter under the banner of The Satanic Temple.
 7                      The Satanic Temple -- they are registered

 8    under the United Federation of Churches.               And this

 9    document clearly stated that, you know, they were
10    registered under that.        And as a chapter, we were also
11    kind of going to be umbrellaed under that -- under the

12    banner of The Satanic Temple.
13         Q.    So let me ask you this: Are you -- have you

14    brought with you today -- or have you read an agreement

15    between the United Federation of Churches, LLC, and the
16    affiliate that is executed at a date earlier than

17    August 10, 2016?

18         A.    I'm not sure if I understand the question.

19         Q.    Okay.

20         A.    I kind of want to say "no."             I'm not aware.

21                      MR. DE HAAN:      You --

22    BY MR. CLAUS:

23         Q.    Okay.    So the question is --

24                      MR. DE HAAN:      There's an earlier.

25
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 19 of 319

                                    By Michelle Shortt

                                                                               17

 1                      THE WITNESS:      Well, there is an earlier one.

 2                      MR. CLAUS:     No, no, no.       We can't -- that's

 3    completely inappropriate, Stu.            Your deposition isn't
 4    being taken.      You have just inserted -- you've just

 5    coached the witness, and you've just acted as a percipient

 6    witness while you're acting as counsel.              And that is
 7    inappropriate.

 8    BY MR. CLAUS:

 9         Q.    You've just said that you didn't understand my
10    question and that you think you want to say "no."
11                      So my question is is there an affiliation

12    agreement between the United Federation of Churches, LLC,
13    and an entity that is signed by you and/or Mr. de Haan

14    that was signed on a date earlier than August 10, 2016?

15         A.    Yes.     There is the earlier copy that I keep
16    mentioning.

17         Q.    And an earlier copy that is called an

18    "affiliation agreement"?

19         A.    Not necessarily.        I think it was called the --

20    this (indicating).       It was -- oh.        Maybe it's not that.

21    It was a member agreement -- okay.             I might be wrong.     I

22    don't know.       I don't want to say -- I don't know.

23    There -- I know that there is a backdated packet, but that

24    was all that --

25         Q.    "A backdated packet" -- what does that mean?
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 20 of 319

                                    By Michelle Shortt

                                                                               18

 1         A.    The photo that I keep saying.           It was basically

 2    this (indicating).       It was the code of conduct, the member

 3    agreement -- everything that we are entrusted to do as
 4    chapter heads.      And we first received that, like, at the

 5    beginning of 2016 when we first were becoming a chapter.

 6         Q.    Well -- so maybe you're referring to an agreement
 7    that you signed when you became a member of The Satanic

 8    Temple?    Could that be it?

 9         A.    We became a chapter head of The Satanic Temple.
10         Q.    Okay.    Is there any document that exists with a
11    date earlier than 08/10/2016 reflecting that there is an

12    Arizona chapter of The Satanic Temple?
13         A.    I think so.      Yes.    I don't have it.

14         Q.    You don't have it.

15         A.    I don't have it.
16         Q.    Has it been disclosed in this litigation?

17         A.    No.

18         Q.    And you don't know when it's dated.

19         A.    No.    It's -- if I had the photo, which I wish I

20    really would have printed out the photo.             No, I don't.   It

21    was earlier dated, though.

22         Q.    Take a look at Exhibit 40, which is tab 40.

23    You're familiar with the website maintained by the United

24    Federation of Churches, LLC, www.thesatanictemple.com?

25         A.    Yes.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 21 of 319

                                    By Michelle Shortt

                                                                                19

 1         Q.    This is an Internet archive of that website from

 2    February 1, 2016.

 3                      Do you see at the top of the page, centered,
 4    "February 1, 2016"?

 5         A.    March 2017?

 6         Q.    No.    The one in the black box right next to
 7    March.

 8         A.    Oh, yes.     February 1st.

 9         Q.    February 1, 2016.        And this is a section of the
10    website that lists chapters of The Satanic Temple.                  And
11    there is no Arizona chapter as of February 1, 2016.

12                      Do you see that?
13         A.    I do.

14         Q.    Okay.

15         A.    The website doesn't necessarily update as quickly
16    as we would like it to.

17         Q.    Did you ever tell any representative of the City

18    of Scottsdale that you were seeking to give an invocation

19    on behalf of an entity called Adversarial Truth, LLC?

20         A.    Did I ever tell a representative of Scottsdale?

21         Q.    Correct.

22         A.    Other than the e-mail that we submitted for the

23    request, no.

24         Q.    Does the e-mail that you submitted for the

25    request contain the phrase "Adversarial Truth, LLC"?
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 22 of 319

                                    By Michelle Shortt

                                                                               20

 1         A.    It does not.      We -- we went only as a satanic

 2    temple Arizona.

 3         Q.    So that was my question.
 4                      Did you ever tell the City of Scottsdale

 5    that you sought to give an invocation on behalf of an

 6    entity called Adversarial Truth, LLC?
 7         A.    No.

 8         Q.    How many members of Adversarial Truth, LLC, are

 9    there today?
10         A.    Well, are we talking about just the corporation?
11    Because the corporation is only run by one member -- that

12    is me -- and a statutory agent, which is Stu de Haan.
13                      Are you speaking in regards to the chapter?

14    How many members our chapter has?

15         Q.    I asked you how many members of Adversarial
16    Truth, LLC, there are, and you answered the question.               So

17    thank you.

18         A.    Okay.

19         Q.    Has an amendment -- if you'd turn back to

20    Exhibit 26.

21                      Has an amendment to Exhibit 26 ever been

22    filed with the Arizona Corporation Commission?

23         A.    No.    We're actually in the process -- or,

24    actually, yes.      I'm in the process of trying to change the

25    statutory agent from Stu de Haan to myself.             And that was,
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 23 of 319

                                    By Michelle Shortt

                                                                              21

 1    like, around the time of my resignation.

 2                       However, the chapter now has a new chapter

 3    head.     So our request to amend the corporation for the
 4    statutory agent, it was denied.            It was probably due to a

 5    typo, they said.

 6                       So as of now, that was the only amendment we
 7    tried to do to change the statutory agent.             But other than

 8    that, there's been no amendments.             I think I changed the

 9    address once or twice.        So...
10         Q.     Were you a member of The Satanic Temple as of
11    February 8th, 2016?

12         A.     Yes.
13         Q.     Had you -- how long had you been a member?

14         A.     A little over a year.

15         Q.     Did you -- did you first hear of The Satanic
16    Temple through the website or through some other means?

17         A.     I first heard of The Satanic Temple through Brian

18    Warner.     He was a prominent Satanist in the community at

19    the time.     He was almost acting like a spokesperson with

20    Lucien Greaves.       He was also the singer of a band called

21    Vital Remains.       And they were touring, and I met him at a

22    show, and that's when he told me about The Satanic Temple.

23    And that's where my interest first began.

24         Q.     On -- I want to focus on the date of

25    February 8th, 2016.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 24 of 319

                                    By Michelle Shortt

                                                                             22

 1                      On that date, were you seeking to give an

 2    invocation before a City of Scottsdale council meeting on

 3    behalf of a religion?
 4         A.    Yes.

 5         Q.    What religion?

 6         A.    Satanism.
 7         Q.    Were you ordained to act as a minister for The

 8    Satanic Temple as of February 8th, 2016?

 9         A.    No.    We do not have an official ordainment
10    program.     We are currently in the works of that.            But I
11    was given the authority to speak on behalf of The Satanic

12    Temple in regards to the invocation in Arizona.
13         Q.    Did The Satanic Temple have an ordination program

14    as of February 8th, 2016?

15         A.    No.
16         Q.    And you just testified that it does not today;

17    correct?

18         A.    No.    It's still in the works.

19         Q.    Do you know how many members of The Satanic

20    Temple resided in Arizona as of February 8th, 2016?

21         A.    No.    We don't keep track of, you know, how many

22    members nationally we have.          We kind of base our numbers

23    on our Facebook page.

24                      In regards to Arizona at the time of

25    February 8th, 2016, I would say we had about, you know,
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 25 of 319

                                    By Michelle Shortt

                                                                               23

 1    ten members in Tucson and about seven members scattered

 2    throughout the Phoenix metro area.

 3         Q.    So I want you to remember you took an oath to
 4    testify under penalty of perjury based on your knowledge.

 5    So I'm not asking you to guess about anything.              I want you

 6    to only testify about what you know.
 7         A.    Okay.

 8         Q.    How many members of The Satanic Temple that

 9    resided in Arizona did you personally know as of
10    February 8th, 2016?
11         A.    Members of The Satanic -- okay.

12         Q.    Do you want me to ask it again?
13         A.    Well -- I mean, it's just -- there's different

14    degrees of membership.        That's -- that's why.

15         Q.    Okay.    So I'm going to ask it again.
16                      So focusing on February 8th, 2016, how many

17    members of The Satanic Temple did you personally know that

18    you also knew resided in the state of Arizona?

19         A.    My number is still the same.            I don't know why

20    that would be considered misleading.               Like, the people

21    that we knew at the time -- you know, the ten people in

22    Tucson, they all came to us, and they were our friends and

23    then initially formed our council.             Then, because of the

24    Phoenix media presence, we made friends with people in the

25    Phoenix metro area, which were about seven.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 26 of 319

                                    By Michelle Shortt

                                                                             24

 1         Q.    Okay.    So 7 -- you personally knew 17 people as

 2    of February 8th, 2016, who resided in Arizona?

 3         A.    Yeah.
 4         Q.    And do you know the identity of any of those 17

 5    people?

 6         A.    I know them all.        They were our friends.       They
 7    were our --

 8         Q.    Okay.    Well, you've been asked in Topic 5 to be

 9    the person knowledgeable to testify about the identity and
10    domicile of the members of The Satanic Temple as of
11    February 8th, 2016.       So that's why I'm asking you.

12         A.    Okay.
13         Q.    Can you give me the names of any of the members

14    of The Satanic Temple that you personally knew who resided

15    in the state of Arizona as of February 8th, 2016?
16         A.    Yes.    Would you like these names?

17         Q.    Yes.

18                      MR. DE HAAN:      I'm going to object as to the

19    relevance of the names and domiciles of each member.

20                      MR. CLAUS:     Well, you can object to form.

21    That's what the rules allow you to do.

22    BY MR. CLAUS:

23         Q.    So go ahead and give me those names.

24         A.    We had Robert Armola, Jack Matirko.

25         Q.    Okay.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 27 of 319

                                    By Michelle Shortt

                                                                             25

 1         A.    Michael Fisher.       We had Kat Stratford, Morgan

 2    Treiber.

 3         Q.    Okay.
 4         A.    Do you want all 17 that I can recall?

 5         Q.    Sure.

 6                      MR. DE HAAN:      I just have a running
 7    objection to form for this question.

 8                      THE WITNESS:      Okay.     Let's see.   Cody --

 9    what's Cody's last name?         James, Jeremy Zarzycki.        That
10    one chick, Nicki, she's gone.           I'm sorry.    I'm trying to
11    remember everybody that was on our initial council.

12                      Stu, me.    Who else was in our -- I thought I
13    had a photo of that one time.           Robert, Michael, Jack.

14    BY MR. CLAUS:

15         Q.    So far you have Robert, Jack, Michael, Kat,
16    Morgan, Cody, James, Jeremy, Nicki, Stu, you.

17         A.    I know there's more.

18         Q.    Okay.    Do you know how many members of The

19    Satanic Temple that you knew personally resided in the

20    city of Scottsdale as of February 8th, 2016?

21         A.    Yes.    Robert.

22         Q.    Robert --

23         A.    -- Armola.

24         Q.    -- Armola.     A-R-M-O-L-A?

25         A.    Yes.    And he had volunteered to give the
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 28 of 319

                                    By Michelle Shortt

                                                                              26

 1    invocation, but because -- you know, after we did our

 2    research and found that there was no resident -- policy

 3    against residency and because I was the spokesperson for
 4    the chapter, we just continued with me being the one to

 5    give the invocation.        But, however, Robert did live in

 6    Scottsdale, and he had volunteered if need be.
 7         Q.    I'll just use their first names.           You've given me

 8    11 names, including you and Mr. de Haan.             I'll just use

 9    their first names and ask you just to tell me a "yes" or
10    "no."
11                      Do you know when Robert became a member of

12    The Satanic Temple?
13         A.    Around -- probably the beginning of that year for

14    the Phoenix invocation.

15         Q.    That's not what I'm asking you.           I'm asking you
16    can you testify under penalty of perjury --

17         A.    Oh, no.     I don't know exactly when.         No.

18         Q.    Okay.    So all of my questions are asking you to

19    testify on personal knowledge under penalty of perjury.

20                      So do you know when Robert became a member

21    of The Satanic Temple?

22         A.    No.

23         Q.    Do you know when Jack became a member of The

24    Satanic Temple?

25         A.    No.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 29 of 319

                                    By Michelle Shortt

                                                                          27

 1         Q.    Do you know when Michael became a member of The

 2    Satanic Temple?

 3         A.    No.    I do not know when anyone became...
 4         Q.    Do you know when Kat became a member of The

 5    Satanic Temple?

 6         A.    No.
 7         Q.    Do you know when Morgan became a member of The

 8    Satanic Temple?

 9         A.    No.
10         Q.    Do you know when Cody became a member of The
11    Satanic Temple?

12         A.    No.
13         Q.    Do you know when James became a member of The

14    Satanic Temple?

15         A.    No.
16         Q.    Do you know when Jeremy became a member of The

17    Satanic Temple?

18         A.    No.

19         Q.    Do you know when Nicki became a member of The

20    Satanic Temple?

21         A.    No.

22         Q.    Do you know when Stu became a member of The

23    Satanic Temple?

24         A.    No.

25         Q.    Do you -- I asked you this -- if you could recall
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 30 of 319

                                    By Michelle Shortt

                                                                           28

 1    the date.     You said you couldn't.

 2                       Do you recall the year in which you became a

 3    member of The Satanic Temple?
 4         A.     2015.

 5         Q.     Can you testify under penalty of perjury with

 6    knowledge that any of the members that I named did not
 7    become members of The Satanic Temple in 2013?

 8         A.     '13?

 9         Q.     Yes.
10         A.     Can you repeat the question?
11         Q.     Sure.

12                       MR. CLAUS:     Can you read it?
13                       THE COURT REPORTER:        Sure.

14                       (The requested portion of the record was

15    read back by the court reporter.)
16                       THE WITNESS:     Did any of these people did

17    not become members -- did any of these people not become

18    members of The Satanic Temple?            I don't know when they

19    became members.

20    BY MR. CLAUS:

21         Q.     Okay.    And the -- I named 11 people.         The six

22    members that I didn't name, because you didn't give me the

23    names, you're similarly unaware as to when they became

24    members of The Satanic Temple?

25         A.     Correct.    I mean, it's kind of a personal thing,
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 31 of 319

                                    By Michelle Shortt

                                                                                   29

 1    your religion and how you identify.

 2         Q.     Can you look -- here.         I'll just give you my

 3    copy, if we need to refer to the first amended complaint.
 4    It's not an exhibit to the deposition.               But if we need to

 5    refer to it, it's fine.

 6         A.     What am I looking at?
 7         Q.     You're not looking at anything right now.               I just

 8    wanted to give it to you in case we need to look at

 9    something in that.       Thank you.
10                      Is it accurate to say that you did not feel
11    comfortable calling Satanism a religion until 2018?

12         A.     No.   That's not true.        I did an interview where I
13    recalled saying that I found it very interesting to find

14    myself to be a part of a religion because I did not used

15    to identify with anything religion.                Like, it was kind of
16    like a bad word to me until The Satanic Temple came along

17    and changed my world view on what a religion could be,

18    what it could mean to people, and how it can also be for

19    people who don't believe in God.

20         Q.     If you look at Exhibit 48, the pages aren't

21    numbered.     But you see each of the questions are numbered.

22                      So No. 1 has an answer and No. 2 has an

23    answer and No. 3 has an answer.            I've going to have you go

24    to -- it's actually -- if you could just count in, it's

25    the fifth page under No. 4, the question "Have you always
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 32 of 319

                                    By Michelle Shortt

                                                                                30

 1    been an atheist [sic]?"

 2         A.    Uh-huh.

 3         Q.    Do you see that?
 4         A.    "Have you always been a Satanist?"

 5         Q.    Sorry.    Strike that.       Yes.       Correct.   "Have you

 6    always been a Satanist?"
 7                      Do you recall telling the interviewer that,

 8    "Until recently, I was not comfortable calling Satanism a

 9    religion due to the trauma I had endured due to the
10    Catholic church"?
11         A.    Yes.

12         Q.    Do you -- as former chapter head and as the
13    designee for United Federation of Churches, LLC, do you

14    agree that there's a difference between a religion and a

15    political zeal?
16                      MR. DE HAAN:      Objection.       Form.

17    BY MR. CLAUS:

18         Q.    You can answer.

19         A.    Do I agree that there's a difference between

20    religion and political zeal?           No.     Not entirely.

21         Q.    Do you believe as the designee that there's a

22    difference between religion and a sociopolitical counter

23    method?

24         A.    Do I believe there's a difference between --

25         Q.    -- religion and a sociopolitical counter method.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 33 of 319

                                    By Michelle Shortt

                                                                                31

 1         A.    Yes.

 2         Q.    Have you ever heard Satanism referred to as a

 3    sociopolitical counter method?
 4         A.    I've heard people calling it that, yes.             Not that

 5    I agree with it.

 6         Q.    You are -- as the -- as being no longer the
 7    chapter head for the Arizona chapter of The Satanic

 8    Temple, do you have any leadership role at all in The

 9    Satanic Temple?
10         A.    Yes.    I am still considered a spokesperson.
11         Q.    By whom?

12         A.    By executive ministry by a national council.
13         Q.    According to what?

14         A.    According to my upcoming position in one of

15    their, like, online -- we're starting an online platform,
16    and they're going to give me a show to speak to the masses

17    in regards to topics of taboo and sexuality.

18         Q.    Do you know Kevin Soleng?

19         A.    Yes.

20         Q.    Have you ever spoken with Kevin Soleng?

21         A.    Yes.

22         Q.    Have you ever had any written communication with

23    Kevin Soleng?

24         A.    Kevin Soleng is Malcolm Jarry?

25         Q.    You have to just testify based upon your
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 34 of 319

                                    By Michelle Shortt

                                                                             32

 1    knowledge.

 2         A.     I've spoken to Kevin Soleng as Malcolm Jarry in

 3    e-mails in correspondence with Satanic Temple matters.
 4         Q.     Is it accurate to say that one does not need to

 5    be a practicing Satanist to become a member of the Arizona

 6    chapter of The Satanic Temple?
 7         A.     Currently or back then?

 8         Q.     Currently.

 9         A.     Currently, the chapter is making changes to where
10    they're trying to focus more on the satanic aspect of our
11    religion as opposed to the activism aspect, especially

12    after the Hail Satan movie.          We're attracting a lot of
13    people who are ignorant to our religion, and we are not

14    trying to make this an activist group.             We are, first and

15    foremost, a religion.
16         Q.     Between February 8, 2016, and July 6, 2016, it is

17    true, is it not, that one did not need to be a practicing

18    Satanist --

19         A.     That is true.

20         Q.     -- to be -- you've got to let me finish the

21    question.

22         A.     Oh.   Sorry.

23         Q.     It's true that, between February 8th, 2016, and

24    July 6th, 2016, one did not need to be a practicing

25    Satanist to become a member of the Arizona chapter of The
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 35 of 319

                                    By Michelle Shortt

                                                                                  33

 1    Satanic Temple; correct?

 2         A.    That is true.

 3         Q.    Can you testify with knowledge under penalty of
 4    perjury regarding whether any of the persons whom you

 5    named were practicing Satanists as of February 8th, 2016?

 6         A.    Yes.
 7         Q.    And how do you know that?

 8         A.    Because they tell us.          They live the life.       Like,

 9    usually when we have allies that are members, they are
10    very vocal about how they align.             You know, "I may not be
11    a Satanist, but I'm a sure ally."             Like, they're very

12    vocal.     And Satanists are also very vocal when they
13    practice, you know.       We have rituals.         We have, you know,

14    practices as Satanists.         So it's kind of obvious who is

15    and who isn't.
16         Q.    Is the religious aspect of The Satanic Temple

17    more than the firmly held religious beliefs of its

18    members?

19         A.    The religious aspect?

20         Q.    Yes.    The religious aspect of The Satanic Temple

21    more than the firmly held beliefs of its members.

22         A.    Yes.

23         Q.    I'm going to ask you about some of those beliefs.

24                      Is one of those firmly held beliefs that a

25    supernatural God created an actual Satan to preside over
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 36 of 319

                                    By Michelle Shortt

                                                                          34

 1    the universe as his proxy?

 2         A.    No.    We don't believe that.

 3         Q.    Is a firmly held belief of The Satanic Temple
 4    that "Satan hears our prayers and responds"?

 5         A.    No.    We don't believe that.

 6         Q.    Is a firmly held religious belief of The Satanic
 7    Temple that "Satan can exist in a corporeal realm"?

 8         A.    No.    We don't believe that.

 9         Q.    Can you please turn to Exhibit 27?           It's an
10    Internet archive of the www.thesatanictemple.com with a
11    banner heading "Religious beliefs of The Satanic Temple."

12                      Do you see that?
13         A.    Yes.

14         Q.    Have you seen Exhibit 27 before?

15         A.    Yes.
16         Q.    When?

17         A.    It goes around in our conspiracy -- in the

18    conspiracy chats online.         They try to use this against us,

19    especially the Church of Satan, saying that, you know, we

20    don't know what Satanism is because "Look at this website

21    where they say they believed in atheistic Satanism."

22                      And we've already explained a way why this

23    was and why it's no longer part of our website, why we

24    completely did away with it.

25         Q.    But the religious beliefs of The Satanic Temple
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 37 of 319

                                    By Michelle Shortt

                                                                             35

 1    espoused in Exhibit 27 were available to the public as an

 2    articulation of the religious beliefs of The Satanic

 3    Temple in 2013; correct?
 4         A.    Well, if you were to look -- I don't know if

 5    you've seen the movie Hail Satan.             But it explains how --

 6         Q.    I just want you -- because I'm so limited on
 7    time, ma'am, I would otherwise love to have this

 8    conversation.      But I just want to know if it's "yes" or

 9    "no" that the religious beliefs of The Satanic Temple
10    articulated in Exhibit 27 were available and espoused to
11    the public in 2013.

12         A.    They were.     But they are not our beliefs now.
13         Q.    I'm going to go through these real quickly.

14         A.    May I add that this website was also a

15    placeholder at the time.
16         Q.    I've heard that story.

17         A.    That's not a story.

18                      MR. CLAUS:     Let's go off the record real

19    quick while we mark these.

20                      (A short recess was taken from 10:50 a.m. to

21    10:54 a.m.)

22                      (Deposition Exhibit Nos. 49, 51 through 57

23    marked for identification.)

24    BY MR. CLAUS:

25         Q.    Ma'am, you're still under oath.           I've handed you
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 38 of 319

                                    By Michelle Shortt

                                                                                36

 1    Exhibit 49.       You said -- I told you before we broke that I

 2    had heard that story, and you commented that it's not a

 3    story.    And you're right that it is not a story.             It was
 4    actually under oath testimony given under penalty of

 5    perjury regarding the fact -- regarding the assertion that

 6    it was merely a placeholder.
 7                      I'm showing you Exhibit 49, which is an

 8    Internet archive page from the www.thesatanictemple.com

 9    from April of 2014, one year and four months after the
10    religious views espoused and Exhibit 27 were articulated.
11    And, again, I'm going to read from, now, Exhibit 49.

12                      "God is supernatural and thus outside of the
13    sphere of the physical.         God's perfection means that He

14    cannot interact with the imperfect corporeal realm.

15    Because God cannot intervene in the material world, He
16    created Satan to preside over the universe as His proxy.

17    Satan has the compassion and wisdom of an angel.               Although

18    Satan is subordinate to God, he is mankind's only conduit

19    to the dominion beyond the physical.               In addition, only

20    Satan can hear our prayers, and only Satan can respond.

21    While God is beyond human comprehension, Satan desires to

22    be known and knowable.        Only in this way can there be

23    justice and can life have meaning."

24                      First, did I read that correctly?

25         A.    Yes.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 39 of 319

                                    By Michelle Shortt

                                                                              37

 1         Q.    Second, would you agree that, as of April 17th,

 2    2014, Doug Misicko, otherwise known as Lucien Greaves, was

 3    intimately involved with The Satanic Temple?
 4         A.    Yes.

 5         Q.    And as of April 17, 2014, the notion that "God is

 6    supernatural, that Satan presides over this universe as
 7    God's proxy, that Satan has the compassion and wisdom of

 8    an angel, that Satan hears our prayers and can respond,

 9    and that Satan desires to be known and knowable" -- those
10    were all articulated as of April 17, 2014; correct?
11         A.    Yes.

12         Q.    When you asked to give an invocation to the City
13    of Scottsdale, were you asking to give an invocation on

14    behalf of a religion that believed the views articulated

15    in Exhibits 27 and 49?
16         A.    No.

17         Q.    Can you tell me how many members of The Satanic

18    Temple who resided in Arizona as of February 8th, 2016,

19    joined The Satanic Temple based upon the religious beliefs

20    espoused on April 17, 2014, in Exhibit 49?

21         A.    None.

22         Q.    And you can testify under penalty of perjury of

23    that.

24         A.    Yes.    I'm pretty confident because at the time --

25         Q.    I'm not asking you pretty confident.            I'm asking
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 40 of 319

                                    By Michelle Shortt

                                                                          38

 1    you can you testify with actual knowledge under penalty of

 2    perjury that none of the members of The Satanic Temple who

 3    resided in Arizona as of February 8th, 2016, joined The
 4    Satanic Temple based upon the religious beliefs espoused

 5    on April 17, 2014?

 6         A.    Yes.     I'm confident that they did not join
 7    because of this.

 8         Q.    Though you don't know when they joined.

 9         A.    Correct.
10         Q.    And you don't know that they didn't join between
11    January 15, 2013, and April 17, 2014; correct?

12         A.    Sorry?
13         Q.    You don't know, such that you can testify under

14    penalty of perjury, that any members of The Satanic Temple

15    who resided in Arizona as of February 8, 2016, did not
16    join The Satanic Temple between January 2013 and

17    April 2017; correct?

18         A.    I don't know.

19         Q.    If a member of The Satanic Temple who resided in

20    Arizona as of February 8th, 2016, believed that "God was

21    supernatural, that Satan was created by God, that Satan is

22    God's proxy in this universe, that Satan can hear our

23    prayers and respond, and that Satan desires to be known

24    and knowable," then that member had a different religious

25    belief than you; is that correct?
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 41 of 319

                                    By Michelle Shortt

                                                                               39

 1         A.     Yes.

 2         Q.     Are the religious beliefs of The Satanic Temple

 3    also moored in their beliefs in the tenets of The Satanic
 4    Temple?

 5         A.     Yes.

 6         Q.     The nine tenets or the seven tenets?
 7         A.     The seven.

 8         Q.     Not the nine?

 9         A.     Not the nine.
10         Q.     Take a look at Exhibit 28.
11         A.     Wait.    Did I answer the question right?          Can

12    you -- sorry.
13         Q.     You answer the questioned under oath.           So I don't

14    know if you answered it correctly.             I hope you did.

15                       Exhibit 28 is an Internet archive of The
16    Satanic Temple.        Page 2 has the religious beliefs of The

17    Satanic Temple.        Page -- it's not paginated.        But if you

18    count 1, 2, 3, 4, 5, 6 in -- one more.             Just go one more.

19    One more.     Sorry.    I think you went too far.         You're

20    looking for the page that says "Fundamental Tenets of The

21    Satanic Temple."       Are you there?

22         A.     Uh-huh.    Yes.

23         Q.     This is an Internet archive dated January 16,

24    2013, "Fundamental Tenets of The Satanic Temple."                The

25    text says "There are nine fundamental tenets, with nine
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 42 of 319

                                    By Michelle Shortt

                                                                                40

 1    being a significant satanic number.                Each tenet is

 2    represented by one of the choir of nine angels sent from

 3    heaven to oversee earth."
 4                      Just read those nine tenets to yourself, and

 5    let me know when you're done.

 6         A.    Okay.    I'm done.
 7         Q.    You're familiar with the seven tenets of The

 8    Satanic Temple currently articulated?

 9         A.    Yes.
10         Q.    Are you able to see that, other than No. 9,
11    "Every tenet is a guiding principle" --

12         A.    Uh-huh.
13         Q.    And then there's a typo.           But "Every tenet is a

14    guiding principle to designed to inspire nobility in

15    action and thought."
16                      But other than tenet 9 expressed in

17    Exhibit 28, none of the seven tenets are the same as the

18    one through eight tenets articulated in Exhibit 28?

19         A.    They're not exactly the same.             But the premise of

20    each tenet is the same.         It looks like some of them have

21    been combined.

22         Q.    So if Mr. Misicko testified that, other than the

23    last tenet, none of the tenets are the same, you would

24    disagree with him, Mr. Misicko, who does business as

25    Lucien Greaves?
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 43 of 319

                                    By Michelle Shortt

                                                                          41

 1         A.    I mean -- can you repeat the question?

 2         Q.    Sure.    If Mr. Misicko testified under penalty of

 3    perjury that the seven tenets currently espoused by The
 4    Satanic Temple are different from the nine tenets

 5    contained in Exhibit 28, other than tenet nine, you would

 6    disagree with that?
 7         A.    Yeah.    I mean, I don't think -- why he would say

 8    that they're different when they're basically the same,

 9    except some of them have been combined and the words --
10    the wordage has been cleared up and the typos have been
11    removed.

12         Q.    So, for instance, No. 5, "All life is precious in
13    the eyes of Satan" -- you think that that is a tenet that

14    is currently espoused by The Satanic Temple?

15         A.    I think that it kind of -- the first one, "People
16    should be guided by compassion" --

17         Q.    No, ma'am.     You have to listen to my question and

18    answer my question.

19                      Tenet 5 expressed in Exhibit 28 of The

20    Satanic Temple as of January 16, 2013 -- quote, "All life

21    is precious in the eyes of Satan," end quote -- is that

22    still a tenet of The Satanic Temple?

23         A.    No.

24         Q.    Okay.

25         A.    It was removed.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 44 of 319

                                    By Michelle Shortt

                                                                          42

 1         Q.    So we're going to go through these quickly.

 2                      Was Exhibit 28, this January 16, nine

 3    tenets -- the nine fundamental tenets of The Satanic
 4    Temple, was that a placeholder too, according to you?

 5         A.    Yes.    According to me, everything pre- --

 6         Q.    Okay.
 7         A.    Anything on this website was a placeholder, and

 8    then a new website was created.

 9         Q.    Except the website is www.thesatanictemple.com;
10    correct?
11         A.    Yes.

12         Q.    Okay.    Handing you Exhibit 51, those same nine
13    tenets of The Satanic Temple were espoused as the tenets

14    of The Satanic Temple to members of the public as of

15    March 26, 2013.
16                      Do you see that at the top?

17         A.    Uh-huh.

18         Q.    Is that "yes"?

19         A.    Yes.

20         Q.    Exhibit 52 -- those same tenets of The Satanic

21    Temple, those nine fundamental tenets were expressed to

22    members of the public as beliefs of The Satanic Temple as

23    of June 20, 2013; correct?

24         A.    Yes.

25         Q.    Exhibit 53 -- those same nine tenets of The
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 45 of 319

                                    By Michelle Shortt

                                                                          43

 1    Satanic Temple were espoused and articulated to members of

 2    the public as the religious beliefs of The Satanic Temple

 3    as of July 22, 2013; correct?
 4         A.    Yes.

 5         Q.    54 -- those nine tenets were espoused as the

 6    religious beliefs of The Satanic Temple as of August 5,
 7    2013; correct?

 8         A.    Yes.

 9         Q.    55 -- those nine tenets were expressed as the
10    religious beliefs of The Satanic Temple as of September 4,
11    2013; correct?

12         A.    Yes.
13         Q.    56 -- those nine tenets were expressed as the

14    religious beliefs of The Satanic Temple as of November 3,

15    2013; correct?
16         A.    Correct.

17         Q.    57 -- those nine tenets were espoused as the

18    religious beliefs of The Satanic Temple as of December 12,

19    2013; correct?

20         A.    Correct.

21         Q.    Can you testify under penalty of perjury that any

22    of the members on whose behalf you sought to give an

23    invocation on February 8, 2016, did not become members of

24    The Satanic Temple prior to December 12, 2013?

25         A.    Did any of the members of The Satanic Temple of
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 46 of 319

                                    By Michelle Shortt

                                                                          44

 1    Arizona --

 2                      MR. CLAUS:     I'll have the court reporter

 3    read it back.      Just listen carefully.
 4                      (The requested portion of the record was

 5    read back by the court reporter.)

 6                      THE WITNESS:      I cannot.
 7    BY MR. CLAUS:

 8         Q.    But if a member of The Satanic Temple believed,

 9    for instance, that "All life is precious in the eyes of
10    Satan," then they held a different religious belief than
11    you; correct?

12         A.    Yes.
13         Q.    And they held a different religious belief than

14    you as of February 8, 2016; correct?

15         A.    Yes.
16         Q.    And they held a different religious belief than

17    you as of July 6, 2016; correct?

18         A.    Yes.

19         Q.    And they held a different religious belief than

20    you as of February 24, 2018, when this lawsuit was filed;

21    correct?

22         A.    Yes.

23         Q.    Because the religious belief on which -- for

24    which you sought to give an invocation is not a theistic

25    religion; correct?
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 47 of 319

                                    By Michelle Shortt

                                                                                 45

 1           A.   That is correct.

 2           Q.   It does not believe in a deity; correct?

 3           A.   Correct.
 4           Q.   It does not have an official literary source for

 5    doctrine; correct?

 6           A.   Correct.
 7           Q.   It does not have an ordination program for

 8    pastors or ministers; correct?

 9           A.   Correct.
10                      MR. CLAUS:     Why don't we take a break.         I
11    think I'm done with this one.

12                      Are you going to want to ask questions too?
13                      MR. DE HAAN:      Not on this one.      No.    Well --

14                      MR. CLAUS:     Well, you don't have to decide

15    now.
16                      MR. DE HAAN:      Yeah.     Give me a couple

17    minutes.

18                      (A short recess was taken from 11:09 a.m. to

19    11:16 a.m.)

20    BY MR. CLAUS:

21           Q.   Ms. Shortt, you're still under oath.           You

22    testified close to the beginning of the deposition

23    regarding the record keeping of members, and I think you

24    were referring to the national level lack of record

25    keeping.     And I want to know, does the Arizona chapter --
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 48 of 319

                                    By Michelle Shortt

                                                                               46

 1    and I'll ask you about what occurs now, if you know, and

 2    what occurred in 2016.

 3                      So, now, does the -- does Adversarial Truth,
 4    LLC, maintain records of members of the Arizona chapter of

 5    The Satanic Temple?

 6         A.    Yes.    We have 55 official members.
 7         Q.    As of February 8, 2016, did -- as of February 8,

 8    2016, Adversarial Truth, LLC, didn't exist; correct?

 9         A.    Correct.
10         Q.    So as of February 8, 2016, did anyone maintain
11    records or a database of the number of members of The

12    Satanic Temple Arizona chapter?
13         A.    Any -- I had a list of names of people who were

14    participatory, if that's considered a record.              It was just

15    mostly a handful of us working at the time.
16         Q.    When is the first time that the Arizona chapter

17    of The Satanic Temple accepted members?

18         A.    When we had our first meeting in January of 2016.

19         Q.    How many members joined then?

20         A.    I think there was, like, six or seven people in

21    that meeting that joined.

22         Q.    Where was that?

23         A.    I wasn't in attendance.

24         Q.    Oh.    So you don't know where the meeting was?

25         A.    It was at a local bar in Tucson.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 49 of 319

                                    By Michelle Shortt

                                                                                47

 1         Q.    And it's true, is it not, that membership in The

 2    Satanic Temple does not necessarily confer upon someone's

 3    membership in The Satanic Temple Arizona chapter?                 True?
 4         A.    If they're members of the Arizona chapter, they

 5    should be members of The Satanic Temple.

 6         Q.    That wasn't my question.
 7                      If someone lives in Arizona but is a member

 8    of The Satanic -- if someone lives in Arizona and is a

 9    member of The Satanic Temple, that does not necessarily
10    confer upon them membership in the Arizona chapter of The
11    Satanic Temple.

12         A.    Correct.
13         Q.    Okay.    And was that correct as of February 8,

14    2016?

15         A.    That that was still the case.           Yes.
16         Q.    And was that still the case as of July 8, 2016?

17         A.    Yes.

18         Q.    So does it -- to be a member of the Arizona

19    chapter of The Satanic Temple, one needs to complete an

20    application?

21         A.    That is correct.        They need to complete an

22    initial vetting process prior to receiving an application.

23    Once they've met a few of our community members, we then

24    extend the application for them to fill out.              After

25    review, if they get accepted, they are to sign a member
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 50 of 319

                                    By Michelle Shortt

                                                                                 48

 1    agreement with a code of conduct and, in addition, another

 2    agreement that the Arizona chapter made delineating what

 3    is expected of them as members.
 4         Q.    When did the Arizona chapter begin having written

 5    member agreements with its members?

 6         A.    Oh, I'd say -- so we started in February.
 7    Written -- it wasn't until later that year.               It was -- I

 8    would say around August.         Like, I think when -- that

 9    August document you saw, that's kind of when everybody
10    was -- when we tried to get everybody on board to make
11    sure we had an agreement.

12         Q.    And does United Federation -- strike that.
13                      Does Adversarial Truth, LLC, currently

14    maintain a copy of those member agreements?

15         A.    Yes.
16         Q.    Did you review copies of those member agreements

17    to make yourself knowledgeable to testify today?

18         A.    No.    The member agreements are the same for

19    everybody.     It's what you see here.             They all have to sign

20    that.

21         Q.    The vetting process to which you referred, when

22    did that vetting process get implemented?

23         A.    Immediately.      I mean, we have always been fearful

24    for our safety.      So anybody that comes across us is vetted

25    in whatever capacity we can -- online, in person.                We just
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 51 of 319

                                    By Michelle Shortt

                                                                                 49

 1    want to know who's approaching us.

 2         Q.    How long does that vetting process take place?

 3         A.    I mean, it really depends.              I mean, it depends on
 4    numbers of interactions, how participatory the person is,

 5    any kind of inflammatory comments that we may have

 6    noticed.
 7                      I mean, it -- usually, we try to do it as

 8    quickly as possible, but we -- it could be anywhere from,

 9    you know, a day to a few months.             It just really depends
10    on the impression the person gives us.
11         Q.    Between February 8th, 2016, and July 6, 2016, do

12    you know who was responsible for that vetting process?
13         A.    All of us.     All of us in the council.          We formed

14    a council for The Satanic Temple Arizona, and we all gave

15    our input as to potential members that we would come
16    across.

17         Q.    Who were members of that council on February 8,

18    2016?

19         A.    It was --

20                      MR. DE HAAN:      Object to the form.

21    BY MR. CLAUS:

22         Q.    Go ahead.

23         A.    It was me, Stu, Kat, Morgan, Jeremy, James, Cody.

24    Is that it?     Gosh.    I feel like I'm forgetting somebody.

25    I can't remember anybody else.            I'm sorry.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 52 of 319

                                    By Michelle Shortt

                                                                               50

 1         Q.    Do you agree with Mr. Misicko that neither The

 2    Satanic Temple, Inc., nor the United Federation of

 3    Churches, LLC, play any role of -- in deciding who may
 4    become a member of the Arizona chapter of The Satanic

 5    Temple?

 6         A.    That is correct.        We are autonomous in that
 7    sense.

 8                      MR. CLAUS:     Okay.      That's all I have for

 9    this deposition.
10                      Did you --
11                      MR. DE HAAN:      I just have a couple brief

12    questions.
13                      THE WITNESS:      Okay.

14                                 EXAMINATION

15    BY MR. DE HAAN:
16         Q.    A lot of talk -- I'll refer you to the exhibits.

17    Do you have these?

18         A.    Yeah.

19         Q.    Okay.    So 51 through 57 -- can you tell me what

20    those are that we referred to earlier?

21                      MR. CLAUS:     Form.

22                      THE WITNESS:      Well, these exhibits that were

23    presented to me are what I consider a placeholder for The

24    Satanic Temple's original website.             The Satanic Temple was

25    originally created as a film project.              It was not meant to
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 53 of 319

                                    By Michelle Shortt

                                                                          51

 1    be a real religion.         It was not meant to be a real

 2    organization.      It wasn't until they started gaining media

 3    attention and people started coming to The Satanic Temple
 4    for their activism that they started to consider the

 5    implications, and they decided to make it an official

 6    organization with -- you know, I now see seven tenets as
 7    opposed to nine tenets.

 8    BY MR. DE HAAN:

 9         Q.    Okay.    Has -- in your role as the chapter head of
10    The Satanic Temple of Arizona, has any member ever
11    approached you adhering to the nine tenets?

12         A.    No.
13                      MR. CLAUS:     Form.

14    BY MR. DE HAAN:

15         Q.    You still can answer.
16         A.    No, they have not.

17         Q.    Has anyone mentioned any other set of tenets,

18    other than what's known as the seven tenets, to you?

19                      MR. CLAUS:     Form.

20                      THE WITNESS:      They have not.     The seven

21    tenets are what we consider to be our sincerely held

22    religious beliefs.

23    BY MR. DE HAAN:

24         Q.    Okay.    Okay.

25                      MR. DE HAAN:      That's all I have.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 54 of 319

                                    By Michelle Shortt

                                                                            52

 1                      MR. CLAUS:     Okay.     Let me just take a quick

 2    break.

 3                      (A short recess was taken from 11:25 a.m. to
 4    11:32 a.m.)

 5                            FURTHER EXAMINATION

 6    BY MR. CLAUS:
 7         Q.    You just testified, ma'am, under

 8    cross-examination that you considered Exhibits 51

 9    through 57 placeholders because The Satanic Temple had not
10    yet engaged in its religious activities; is that correct?
11         A.    Yes.    To my knowledge.

12         Q.    You would agree that, when The Satanic Temple
13    performed a ceremony at the gravesite of the member of the

14    Westboro Baptist Church, that was part of its religious

15    activity; correct?
16                      MR. DE HAAN:      Objection.     This has nothing

17    to do with standing --

18                      MR. CLAUS:     It has to do with directly your

19    cross-examination question.

20    BY MR. CLAUS:

21         Q.    Correct?

22         A.    I consider the pink mass to be when The Satanic

23    Temple kind of made their debut as an official religion.

24         Q.    When Mr. Misicko, under the name Lucien Greaves,

25    advocated for The Satanic Temple being allowed to give
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 55 of 319

                                    By Michelle Shortt

                                                                          53

 1    invocations under the First Amendment, that was -- The

 2    Satanic Temple was involved in its religious views;

 3    correct?
 4         A.    Yes.

 5         Q.    And when -- when The Satanic Temple adopted a

 6    highway in New York, that was part of its members coming
 7    together as a religious community; correct?

 8         A.    Yes.

 9         Q.    And when Lucien Greaves gave lectures at Harvard
10    on Satanism from the Old Testament to The Satanic Temple,
11    that was part of its religious activities; correct?

12         A.    I mean, I don't know if it's part of the
13    religious activities.        I think that's just -- it's not --

14    there's nothing about giving speeches to be part of our

15    religious practice.
16         Q.    Well, when -- you said that -- you testified that

17    Exhibits 51 through 57 were place- -- merely placeholders

18    because The Satanic Temple was not active in the community

19    fulfilling its current mission.

20                      And I want to ask you if Mr. Greaves giving

21    talks at Harvard regarding Satanism from the Old Testament

22    to The Satanic Temple was part of The Satanic Temple's

23    mission.

24         A.    Part of our mission?         No, it's not part of our

25    mission to give lectures at Harvard.               No.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 56 of 319

                                    By Michelle Shortt

                                                                               54

 1         Q.    Okay.    I'll hand you what's been marked or what

 2    will be marked as Exhibit 58.

 3         A.    Activism --
 4                      THE COURT REPORTER:         Wait.   My hands are not

 5    on the record.

 6                      (Deposition Exhibit No. 58 marked for
 7    identification.)

 8    BY MR. CLAUS:

 9         Q.    Say that again.       Activism what, ma'am?
10         A.    Activism is one of the many ways we just, you
11    know, show our sincerely held religious beliefs.

12         Q.    I see.    Okay.
13                      And so take a look at Exhibit 49.          That's

14    one of the previous ones.          Are you there?

15         A.    Uh-huh.
16         Q.    That is an Internet archive from April 17, 2014,

17    that espouses the religious beliefs of The Satanic Temple.

18                      Do you see that?

19         A.    Yes.

20         Q.    And -- and Exhibit 57 --

21         A.    I have 58.

22         Q.    You have 57 as well.

23         A.    Yes.

24         Q.    -- articulating the religious beliefs in the nine

25    tenets as of December 12, 2013; correct?
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 57 of 319

                                    By Michelle Shortt

                                                                          55

 1         A.    Uh-huh.

 2         Q.    And -- is that "yes"?

 3         A.    Yes.
 4         Q.    And it's your testimony that Exhibits 57 and 49

 5    were merely placeholders, ma'am?

 6         A.    I think so.      Yeah.
 7         Q.    Under penalty of perjury, that's your testimony?

 8         A.    Yes.    That's what I believe.

 9         Q.    Okay.    Well, if you take a look at Exhibit 58,
10    you see this is from an Internet archive Web page from
11    April 21, 2014, from the website thesatanictemple.com;

12    correct?
13         A.    Yes.

14         Q.    And the first entry under "News" -- not the first

15    entry.     The first entry is on the last page.           But the
16    first entry on page 1 says it was "Posted March 6th,

17    2014," by Lucien and filed under News."

18                      Do you see that?

19         A.    Yes.    Exhibit 58.

20         Q.    Exhibit 58.      The first entry under the heading

21    "News" says "The Satanic Temple and the First Amendment.

22    Posted March 6th, 2014, by Lucien and filed under News."

23                      Do you see that?

24         A.    Yes.    Yes.

25         Q.    Titled "The Satanic Temple and the First
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 58 of 319

                                    By Michelle Shortt

                                                                          56

 1    Amendment"; correct?

 2         A.    Yes.

 3         Q.    Published at the same time The Satanic Temple was
 4    advocating its religious beliefs that "God is

 5    supernatural; that Satan is God's proxy in this universe;

 6    that Satan is subordinate to God, can hear our prayers and
 7    can respond; and that he desires to be known and

 8    knowable"; correct?

 9         A.    Yes.
10         Q.    And Exhibit 58 also reflects activity by The
11    Satanic Temple performing a ceremony at the Westboro

12    Baptist Church family gravesite posted on July 17, 2013,
13    by Lucien and filed under "News"; correct?

14         A.    Yes.

15         Q.    That was part of the activism of The Satanic
16    Temple to which you referred previously; correct?

17         A.    Yes.

18         Q.    And that news article was published on the

19    website of The Satanic Temple as having taken place on

20    July 17, 2013, posted by Lucien at the time when both the

21    religious beliefs of The Satanic Temple espoused in

22    Exhibit 49 and the nine tenets espoused in Exhibit 47 --

23    57 were articulated by The Satanic Temple; correct?

24         A.    Yes.

25         Q.    And, in fact, The Satanic Temple -- if you look
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 59 of 319

                                    By Michelle Shortt

                                                                              57

 1    at the story that was posted by Lucien on July 17, 2013,

 2    under "News," the one, two, three -- third paragraph that

 3    starts with the words "The Satanic Temple supports freedom
 4    and the pursuit of happiness for all people" -- do you see

 5    that?

 6         A.     Uh-huh.
 7         Q.     "The Satanic Temple supports freedom and the

 8    pursuit of the happiness for all people.             Thus, they

 9    support same-sex couples' legal equality.             The Satanic
10    Temple claims that the mass was conducted as an
11    affirmation of those values and claims that the action is

12    meant to convey a message of love in the face of hate."
13                       Did I read that correctly?

14         A.     Yes.

15         Q.     Lucien Greaves was the spokesperson for The
16    Satanic Temple as of July 17, 2013; correct?

17         A.     Yes.

18         Q.     We know that from this paragraph that precedes

19    that paragraph that states "Satanic Temple spokesperson

20    Lucien Greaves officiated the ceremony"; true?

21         A.     Yes.

22         Q.     Does The Satanic Temple currently hold mass?

23         A.     They have weekly services at the headquarters.          I

24    don't know if it's described as mass, but they do have

25    services.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 60 of 319

                                    By Michelle Shortt

                                                                          58

 1         Q.    And if you look at -- we're still on Exhibit 58.

 2    During all of these times when you say that the nine

 3    tenets and the religious beliefs of The Satanic Temple
 4    were espoused to the public as mere placeholders, we have,

 5    for instance, another entry that -- on page 1 of 58, "Hail

 6    Satan in Austin, Texas."
 7                      Do you see that?

 8         A.    Uh-huh.

 9         Q.    Posted on July -- was that a "yes"?
10         A.    Yes.
11         Q.    Posted on July 6, 2013, by Lucien; true?

12         A.    Yes.
13         Q.    And then the next entry, "The Satanic Temple

14    crowdsources effort to Adopt-a-Highway in New York City,"

15    posted on June 10, 2013, by Lucien; true?
16         A.    True.

17         Q.    In fact, that was done according to the post on

18    Exhibit 58 in further efforts to increase public

19    understanding and acceptance of Satanism; correct?

20         A.    Yes.

21         Q.    And if the public desired to further understand

22    and accept Satanism as of June 10, 2013, they would see

23    articulated a religious belief that God and Satan were

24    both actual supernatural beings; correct?

25         A.    Yes.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 61 of 319

                                    By Michelle Shortt

                                                                               59

 1         Q.    And that there were nine tenets, not seven

 2    tenets; correct?

 3         A.    Yes.
 4         Q.    So can you actually testify on knowledge under

 5    penalty of perjury that Exhibits 49 -- or 51 through 57

 6    were actually mere placeholders on the website maintained
 7    and operated for the public by The Satanic Temple?

 8         A.    The reason I continue to say "yes" is because

 9    Lucien Greaves says that it is a placeholder.              He said so
10    publicly on Twitter.        I took it for face value.        So that's
11    why I continue to say "yes."           It's not through any other

12    information that I've received.            It's directly from Lucien
13    that I continue to say "yes."

14         Q.    And you see, though, that, in Exhibit 58,

15    Mr. Greaves, whose name is Doug Misicko, was actually
16    actively involved in promoting The Satanic Temple and

17    being a spokesperson long before The Satanic Temple

18    stopped articulating the religious belief that God and

19    Satan are actually supernatural beings and before they

20    stopped promoting nine instead of seven tenets; correct?

21         A.    Correct.

22         Q.    Does the Arizona chapter of The Satanic Temple

23    hold mass or services?

24         A.    No.

25         Q.    Did the Arizona chapter of The Satanic Temple
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 62 of 319

                                    By Michelle Shortt

                                                                           60

 1    hold mass or services in February 8th -- strike that -- as

 2    of February 8, 2016?

 3         A.    No.
 4         Q.    Did the Arizona chapter of The Satanic Temple

 5    hold mass or services as of July 6, 2016?

 6         A.    No.
 7         Q.    Okay.

 8                      MR. CLAUS:     I think that's all I have.

 9                      Do you want to read and sign?
10                      MR. DE HAAN:      Sure.
11                      MR. CLAUS:     Okay.

12
13               (The deposition concluded at 11:44 a.m.)

14

15
16

17

18

19

20

21
                                                         MICHELLE SHORTT
22

23

24

25
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 63 of 319

                                      By Michelle Shortt

                                                                            61

 1    STATE OF ARIZONA                )
                                      ) ss.
 2    COUNTY OF MARICOPA )

 3               BE IT KNOWN that the foregoing proceedings were
      taken before me; that the witness before testifying was
 4    duly sworn by me to testify to the whole truth; that the
      foregoing pages are a full, true, and accurate record of
 5    the proceedings, all done to the best of my skill and
      ability; that the proceedings were taken down by me in
 6    shorthand and thereafter reduced to print under my
      direction.
 7
                I CERTIFY that I am in no way related to any of
 8    the parties hereto, nor am I in any way interested in the
      outcome hereof.
 9
10               [X] Review and signature              was requested; any
      changes made by the witness will be              attached to the
11    original transcript.
                 [ ] Review and signature              was waived/not
12    requested.
                 [ ] Review and signature              not required.
13
                I CERTIFY that I have complied with the ethical
14    obligations set forth in ACJA 7-206(F)(3) and ACJA 7-206
      J(1)(g)(1) and (2).
15              Dated at Phoenix, Arizona, this 30th day of
      September, 2019.
16

17

18                      _____________________________             ______
                              KELLY M. OLHAUSEN, RPR
19                              Certified Reporter
                               Arizona CR No. 50867
20
                         *        *           *        *      *
21
                I CERTIFY that GRIFFIN & ASSOCIATES, LLC, has
22    complied with the ethical obligations set forth in ACJA
      7-206 (J)(1)(g)(1) through (6).
23
                        _____________________________________
24                             GRIFFIN & ASSOCIATES, LLC
                               Registered Reporting Firm
25                               Arizona RRF No. R1005
    Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page
                                 By Michelle Shortt
The Satanic Temple and Michelle Shortt v.
                                                              64 of 319
                                                         30(b)(6) of Adversarial Truth, LLC
City of Scottsdale, Arizona, by it City Council                                                        September 26, 2019

                            58:14                  amended (2)              articulated (9)         Baptist (2)
            [            adopted (1)                 5:18;29:3                 35:10;36:10;37:10,     52:14;56:12
                            53:5                   amendment (6)               14;40:8,18;43:1;     bar (1)
[sic] (1)                Adversarial (15)            20:19,21;21:6;            56:23;58:23            46:25
   30:1                     5:18;6:5;8:17,21;        53:1;55:21;56:1        articulating (2)        base (1)
                            9:5,15,21;19:19,25;    amendments (1)              54:24;59:18            22:22
            A               20:6,8,15;46:3,8;        21:8                   articulation (1)        based (4)
                            48:13                  and/or (1)                  35:2                   23:4;31:25;37:19;
able (3)                 advocated (1)               17:13                  aspect (5)                38:4
  6:19;9:24;40:10           52:25                  angel (2)                   32:10,11;33:16,19,   basically (2)
accept (1)               advocating (1)              36:17;37:8                20                     18:1;41:8
  58:22                     56:4                   angels (1)               assertion (1)           became (17)
acceptance (1)           affiliate (2)               40:2                      36:5                   18:7,9;26:11,20,
  58:19                     15:25;16:16            answered (2)             assume (1)                23;27:1,3,4,7,10,13,
accepted (2)             affiliated (1)              20:16;39:14               10:11                  16,19,22;28:2,19,23
  46:17;47:25               12:19                  apologize (1)            atheist (1)             become (9)
According (5)            affiliation (9)             5:12                      30:1                   12:19;16:6;28:7,
  31:13,14;42:4,5;          12:12,17,18;13:21;     appears (1)              atheistic (1)             17,17;32:5,25;43:23;
  58:17                     14:11,18;15:19;          7:1                       34:21                  50:4
accurate (6)                17:11,18               application (3)          attendance (1)          becoming (1)
  7:25;8:17;14:17,       affirmation (1)             47:20,22,24               46:23                  18:5
  21;29:10;32:4             57:11                  approached (1)           attention (2)           began (1)
across (2)               again (5)                   51:11                     13:8;51:3              21:23
  48:24;49:16               7:10;23:12,15;         approaching (1)          attracting (1)          begin (1)
act (4)                     36:11;54:9               49:1                      32:12                  48:4
  10:9;11:6,22;22:7      against (2)               approval (1)             attributed (2)          beginning (4)
acted (1)                   26:3;34:18               9:1                       7:13,19                13:6;18:5;26:13;
  17:5                   agent (4)                 April (11)               audible (1)               45:22
acting (3)                  20:12,25;21:4,7          9:10;36:9;37:1,5,         8:13                 behalf (10)
  10:20;17:6;21:19       agree (7)                   10,20;38:5,11,17;      audibly (1)               9:14,20;10:23;
action (2)                  6:8;30:14,19;31:5;       54:16;55:11               8:14                   12:4;19:19;20:5;
  40:15;57:11               37:1;50:1;52:12        archive (7)              August (11)               22:3,11;37:14;43:22
active (1)               agreement (18)              19:1;34:10;36:8;          12:23;13:22;14:12,   behavior (1)
  53:18                     10:15;12:12,13,18,       39:15,23;54:16;           20;15:2,20;16:17;      10:14
actively (1)                18,18;13:21;14:9;        55:10                     17:14;43:6;48:8,9    beings (2)
  59:16                     15:20;16:14;17:12,     area (2)                 Austin (1)                58:24;59:19
activism (6)                18,21;18:3,6;48:1,2,     23:2,25                   58:6                 belief (10)
  32:11;51:4;54:3,9,        11                     Arizona (55)             authority (7)             34:3,6;38:25;
  10;56:15               agreements (5)              8:1,6,10,19;9:1,5,9;      9:24;10:9,23;11:6,     44:10,13,16,19,23;
activist (1)                15:23;48:5,14,16,        10:1,19;12:19;13:20,      22;12:3;22:11          58:23;59:18
  32:14                     18                       25;14:3,6,10,11,19;    autonomous (1)          beliefs (27)
activities (3)           ahead (2)                   15:4,25;18:12;19:11;      50:6                   33:17,21,23,24;
  52:10;53:11,13            24:23;49:22              20:2,22;22:12,20,24;   available (2)             34:11,25;35:2,9,12;
activity (2)             align (1)                   23:9,18;24:2,15;          35:1,10                37:19;38:4;39:2,3,
  52:15;56:10               33:10                    31:7;32:5,25;37:18;    aware (4)                 16;42:22;43:2,6,10,
actual (5)               allies (1)                  38:3,15,20;44:1;          11:10;12:3;15:23;      14,18;51:22;54:11,
  10:24;12:10;33:25;        33:9                     45:25;46:4,12,16;         16:20                  17,24;56:4,21;58:3
  38:1;58:24             allow (1)                   47:3,4,7,8,10,18;      away (1)                beyond (2)
actually (10)               24:21                    48:2,4;49:14;50:4;        34:24                  36:19,21
  13:17;14:23;20:23,     allowed (2)                 51:10;59:22,25                                 black (1)
  24;29:24;36:4;59:4,       11:1;52:25             Armola (3)                         B               19:6
  6,15,19                ally (1)                    24:24;25:23,24                                 Blog (1)
add (1)                     33:11                  A-R-M-O-L-A (1)          back (7)                  7:5
  35:14                  almost (1)                  25:24                    12:13;15:12;20:19;    Bloody (1)
addition (2)                21:19                  around (5)                 28:15;32:7;44:3,5       7:5
  36:19;48:1             along (1)                   13:17;21:1;26:13;      backdated (2)           board (1)
address (1)                 29:16                    34:17;48:8               17:23,25                48:10
  21:9                   Although (1)              arrangements (1)         bad (1)                 book (1)
adhering (1)                36:17                    9:25                     29:16                   6:17
  51:11                  always (4)                article (1)              band (1)                Both (4)
admit (1)                   29:25;30:4,6;48:23       56:18                    21:20                   10:22,22;56:20;
  13:12                  amend (1)                 articles (1)             banner (3)                58:24
Adopt-a-Highway (1)         21:3                     9:4                      16:6,12;34:11         bottom (1)

Min-U-Script®                                  Griffin Group International                                (1) [sic] - bottom
                                                       602.264.2230
    Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page
                                 By Michelle Shortt
The Satanic Temple and Michelle Shortt v.
                                                              65 of 319
                                                         30(b)(6) of Adversarial Truth, LLC
City of Scottsdale, Arizona, by it City Council                                                     September 26, 2019

  5:22                     12:3,19;13:6,17,20,    coming (3)             corporeal (2)             49:20;50:11,15;51:8,
box (1)                    25;14:3,6,10,11,19;      13:10;51:3;53:6        34:7;36:14              14,23,25;52:16
  19:6                     15:3,4;16:6,10;18:4,   commented (1)          correctly (4)           debut (1)
break (3)                  5,9,12;19:11;20:13,      36:2                   11:25;36:24;39:14;      52:23
  15:7;45:10;52:2          14;21:2,2;26:4;        comments (1)             57:13                 December (3)
Brian (1)                  30:12;31:7,7;32:6,9,     49:5                 correspond (1)            43:18,24;54:25
  21:17                    25;45:25;46:4,12,16;   Commission (4)           5:16                  decide (1)
brief (1)                  47:3,4,10,19;48:2,4;     9:1,5,10;20:22       correspondence (1)        45:14
  50:11                    50:4;51:9;59:22,25     communication (1)        32:3                  decided (1)
broke (1)               chapters (2)                31:22                council (11)              51:5
  36:1                     12:3;19:10             community (5)            9:13,19;13:2,12;      deciding (1)
brought (1)             chats (1)                   10:6;21:18;47:23;      22:2;23:23;25:11;       50:3
  16:14                    34:18                    53:7,18                31:12;49:13,14,17     degrees (1)
bullet (1)              chick (1)                 compassion (3)         counsel (1)               23:14
  11:20                    25:10                    36:17;37:7;41:16       17:6                  deity (1)
business (1)            choir (1)                 complaint (1)          count (2)                 45:2
  40:24                    40:2                     29:3                   29:24;39:18           delineating (1)
                        church (4)                complete (2)           counter (3)               48:2
            C              30:10;34:19;52:14;       47:19,21               30:22,25;31:3         demonstrates (1)
                           56:12                  completely (2)         couple (2)                14:5
called (7)              Churches (7)                17:3;34:24             45:16;50:11           denied (1)
  8:1,5;17:17,19;          15:24;16:8,15;         comprehension (1)      couples' (1)              21:4
  19:19;20:6;21:20         17:12;18:24;30:13;       36:21                  57:9                  depends (3)
calling (3)                50:3                   conduct (3)            Court (8)                 49:3,3,9
  29:11;30:8;31:4       City (11)                   10:14;18:2;48:1        5:3,13;8:14;28:13,    deponent (2)
came (2)                   5:8;9:13,19;12:25;     conducted (1)            15;44:2,5;54:4          5:11;6:4
  23:22;29:16              13:4;19:17;20:4;         57:10                created (5)             deposition (13)
can (38)                   22:2;25:20;37:12;      conduit (1)              33:25;36:16;38:21;      5:17,18;6:10,22;
  10:18,20;12:6,6;         58:14                    36:18                  42:8;50:25              7:1;15:15,21;17:3;
  15:7,7;24:13,20;      claims (2)                confer (2)             creation (1)              29:4;35:22;45:22;
  25:4;26:16;28:5,10,      57:10,11                 47:2,10                14:18                   50:9;54:6
  12;29:2,18;30:18;     CLAUS (33)                confers (1)            cross-examination (2)   described (1)
  33:3;34:7,9;36:20,20,    5:6,7;6:16,24;15:6,      12:3                   52:8,19                 57:24
  22,23;37:8,17,22;        10,17;16:22;17:2,8;    confident (3)          crowdsources (1)        designated (2)
  38:1,13,22;39:11;        24:20,22;25:14;          37:24,25;38:6          58:14                   6:4;15:4
  41:1;43:21;48:25;        28:12,20;30:17;        consider (4)           current (1)             designed (1)
  50:19;51:15;56:6,7;      35:18,24;44:2,7;         50:23;51:4,21;         53:19                   40:14
  59:4                     45:10,14,20;49:21;       52:22                currently (9)           designee (2)
capacity (1)               50:8,21;51:13,19;      considered (4)           22:10;32:7,8,9;         30:13,21
  48:25                    52:1,6,18,20;54:8        23:20;31:10;46:14;     40:8;41:3,14;48:13;   desired (1)
carefully (1)           cleared (1)                 52:8                   57:22                   58:21
  44:3                     41:10                  conspiracy (2)                                 desires (4)
case (4)                clearly (1)                 34:17,18                      D                36:21;37:9;38:23;
  10:3;29:8;47:15,16       16:9                   contain (1)                                      56:7
Catholic (1)            close (1)                   19:25                d/b/a (1)               Dickinson (1)
  30:10                    45:22                  contained (1)            15:24                   5:8
centered (1)            coached (1)                 41:5                 database (1)            difference (4)
  19:3                     17:5                   continue (3)             46:11                   30:14,19,22,24
ceremony (3)            co-chapter (2)              59:8,11,13           date (9)                different (9)
  52:13;56:11;57:20        10:18,19               continued (1)            8:24;9:9;16:3,16;       10:17;23:13;38:24;
certainly (1)           code (3)                    26:4                   17:14;18:11;21:24;      41:4,8;44:10,13,16,
  10:5                     10:14;18:2;48:1        conversation (1)         22:1;28:1               19
Certified (1)           Cody (4)                    35:8                 dated (4)               directive (1)
  5:2                      25:8,16;27:10;         convey (1)               15:20;18:18,21;         13:13
change (2)                 49:23                    57:12                  39:23                 directly (2)
  20:24;21:7            Cody's (1)                copies (2)             day (4)                   52:18;59:12
changed (2)                25:9                     6:17;48:16             12:22;14:24,25;       disagree (2)
  21:8;29:17            cofounders (1)            copy (5)                 49:9                    40:24;41:6
changes (2)                13:15                    15:7;17:15,17;       de (21)                 disclosed (1)
  13:10;32:9            combined (2)                29:3;48:14             12:14;15:9;16:21,       18:16
chapter (57)               40:21;41:9             Corporation (8)          24;17:13;20:12,25;    doctrine (1)
  8:1,1,5,6,9,19;9:23; comfortable (2)              9:1,5,10;13:5;         24:18;25:6;26:8;        45:5
  10:9,18,20,23;11:1;      29:11;30:8               20:10,11,22;21:3       30:16;45:13,16;       document (16)

Min-U-Script®                                 Griffin Group International                            (2) box - document
                                                      602.264.2230
    Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page
                                 By Michelle Shortt
The Satanic Temple and Michelle Shortt v.
                                                              66 of 319
                                                         30(b)(6) of Adversarial Truth, LLC
City of Scottsdale, Arizona, by it City Council                                                          September 26, 2019

  6:25;7:15;10:8,11;    espoused (14)                                          12:21;18:4,5;21:15,      29:19;33:25;36:12,
  12:2,10,11;14:5,9,18;    35:1,10;36:10;                    F                 17,23;26:7,9;29:3;       15,18,21;37:5;38:20,
  15:10,18;16:5,9;         37:20;38:4;41:3,14;                                 32:14;36:24;41:15;       21;56:4,6;58:23;
  18:10;48:9               42:13;43:1,5,17;        face (2)                    46:16,18;53:1;55:14,     59:18
domicile (1)               56:21,22;58:4              57:12;59:10              14,15,16,20,21,25      God's (4)
  24:10                 espouses (1)               Facebook (1)             Fisher (1)                  36:13;37:7;38:22;
domiciles (1)              54:17                      22:23                    25:1                     56:5
  24:19                 establish (1)              fact (4)                 focus  (2)                goes (1)
dominion (1)               13:6                       11:4;36:5;56:25;         21:24;32:10              34:17
  36:19                 even (1)                      58:17                 focusing (1)              good (5)
done (4)                   13:11                   false (4)                   23:16                    5:7;11:7,11,14,16
  40:5,6;45:11;58:17    everybody (4)                 7:8,13,20,24          follows (1)               Gosh (1)
Doug (2)                   25:11;48:9,10,19        familiar (2)                5:4                      49:24
  37:2;59:15            exactly (2)                   18:23;40:7            foremost    (1)           grant (2)
due (4)                    26:17;40:19             family (1)                  32:15                    11:5,21
  13:9;21:4;30:9,9      EXAMINATION (3)               56:12                 forgetting (1)            gravesite (2)
duly (1)                   5:5;50:14;52:5          far (2)                     49:24                    52:13;56:12
  5:2                   except (2)                    25:15;39:19           form   (7)                Greaves (11)
During (1)                 41:9;42:9               fast (3)                    24:20;25:7;30:16;        13:14;21:20;37:2;
  58:2                  executed (3)                  5:11,12,13               49:20;50:21;51:13,       40:25;52:24;53:9,20;
                           13:22;14:12;16:16       fearful (1)                 19                       57:15,20;59:9,15
            E           executive (2)                 48:23                 formalized (1)            group (1)
                           13:13;31:12             February (37)               13:11                    32:14
earlier (13)            exercise (1)                  9:13;14:2,7;19:2,4,   formation     (1)         guess (2)
   14:22,24;15:1,5;        10:6                       8,9,11;21:11,25;22:8,    8:24                     9:25;23:5
   16:16,24;17:1,14,15, Exhibit (66)                  14,20,25;23:10,16;    formed (8)                guided (1)
   17;18:11,21;50:20       5:15,16,17,25,25;          24:2,11,15;25:20;        13:4,16,20,21;14:1,      41:16
earth (1)                  6:1,2,2,5,9,10,12,13,      32:16,23;33:5;37:18;     6;23:23;49:13          guidelines (1)
   40:3                    19,22,25;7:1,3,7;8:3,      38:3,15,20;43:23;     former (1)                  10:14
effort (1)                 6;9:3,4,7;11:13;           44:14,20;46:7,7,10;      30:12                  guiding (2)
   58:14                  15:15,21;16:1;18:22;        47:13;48:6;49:11,17   forum    (1)                40:11,14
efforts (1)                20:20,21;29:4,20;       Federation (8)              10:7
   58:18                   34:9,14;35:1,10,22;        15:24;16:8,15;        found (2)                           H
eight (1)                  36:1,7,10,11;37:20;        17:12;18:24;30:13;       26:2;29:13
   40:18                   39:10,15;40:17,18;         48:12;50:2            four  (1)                 Haan (21)
electronically (1)         41:5,19;42:2,12,20,     feel (3)                    36:9                     12:14;15:9;16:21,
   6:20                   25;54:2,6,13,20;55:9,       10:5;29:10;49:24      freedom (2)                 24;17:13;20:12,25;
else (3)                   19,20;56:10,22,22;      few (2)                     57:3,7                   24:18;25:6;26:8;
   10:25;25:12;49:25       58:1,18;59:14              47:23;49:9            friends (3)                 30:16;45:13,16;
e-mail (2)              exhibits (9)               fifth (1)                   23:22,24;24:6            49:20;50:11,15;51:8,
   19:22,24                5:15;6:16;37:15;           29:25                 fulfilling  (1)             14,23,25;52:16
e-mails (1)               50:16,22;52:8;53:17;     filed (6)                   53:19                  Hail (3)
   32:3                    55:4;59:5                  9:4;20:22;44:20;      Fundamental (5)             32:12;35:5;58:5
end (1)                 exist (2)                     55:17,22;56:13           39:20,24,25;42:3,      hand (1)
   41:21                   34:7;46:8               filing (1)                  21                       54:1
endured (1)             existence (1)                 9:9                   FURTHER (3)               handed (4)
   30:9                    14:20                   fill (1)                    52:5;58:18,21            5:10;6:25;15:18;
engaged (1)             exists (1)                    47:24                                             35:25
   52:10                   18:10                   film (1)                              G            handful (1)
entirely (1)            expected (1)                  50:25                                             46:15
   30:20                   48:3                    find (1)                 gaining (1)               Handing (1)
entity (4)              explained (1)                 29:13                    51:2                     42:12
   8:18;17:13;19:19;       34:22                   fine (1)                 gave (2)                  hands (1)
   20:6                 explains (1)                  29:5                     49:14;53:9               54:4
entrusted (1)              35:5                    finish (1)               gets (1)                  happiness (2)
   18:3                 expressed (5)                 32:20                    10:6                     57:4,8
entry (7)                  40:16;41:19;42:21;      firm (1)                 given (3)                 Harvard (3)
   55:14,15,15,16,20;      43:9,13                    5:8                      22:11;26:7;36:4          53:9,21,25
   58:5,13              extend (1)                 firmly (5)               gives  (2)                hate (1)
equality (1)               47:24                      33:17,21,24;34:3,6       10:13;49:10              57:12
   57:9                 eyes (3)                   first (30)               giving (2)                head (12)
especially (2)             41:13,21;44:9              5:18;6:12;7:7,12,        53:14,20                 8:1,5,9;9:23;10:9,
   32:11;34:19                                        18;8:22;10:12;11:25; God (13)                     19,20;18:9;21:3;

Min-U-Script®                                 Griffin Group International                                 (3) domicile - head
                                                      602.264.2230
    Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page
                                 By Michelle Shortt
The Satanic Temple and Michelle Shortt v.
                                                              67 of 319
                                                         30(b)(6) of Adversarial Truth, LLC
City of Scottsdale, Arizona, by it City Council                                                        September 26, 2019

  30:12;31:7;51:9           26:8                   involved (3)            known (6)                   8:9;31:6;34:23
heading (3)              incorporate (1)             37:3;53:2;59:16         36:22;37:2,9;          look (12)
  11:15;34:11;55:20         13:18                                            38:23;51:18;56:7          9:3;18:22;29:2,8,
headquarters (1)         incorporated (1)                    J                                         20;34:20;35:4;39:10;
  57:23                     8:24                                                     L                 54:13;55:9;56:25;
heads (4)                incorporation (1)         Jack (4)                                            58:1
  10:18;11:1;12:3;          8:23                      24:24;25:13,15;     lack (1)                  looking (3)
  18:4                   increase (1)                 26:23                  45:24                     29:6,7;39:20
hear (4)                    58:18                  James (4)              last (3)                  looks (1)
  21:15;36:20;38:22;     indicating (3)               25:9,16;27:13;         25:9;40:23;55:15          40:20
  56:6                      12:5;17:20;18:2           49:23               late (1)                  lot (5)
heard (5)                inflammatory (1)          January (7)               15:2                      13:8,9,10;32:12;
  21:17;31:2,4;             49:5                      8:25;38:11,16;      later (1)                    50:16
  35:16;36:2             influx (1)                   39:23;41:20;42:2;      48:7                   love (2)
hears (2)                   13:9                      46:18               law (1)                      35:7;57:12
  34:4;37:8              information (2)           Jarry (3)                 5:8                    Lucien (17)
heaven (1)                  11:17;59:12               13:14;31:24;32:2    lawsuit (1)                  13:14;21:20;37:2;
  40:3                   initial (2)               Jeremy (4)                44:20                     40:25;52:24;53:9;
held (11)                   25:11;47:22               25:9,16;27:16;      leadership (2)               55:17,22;56:13,20;
  33:17,21,24;34:3,      initially (1)                49:23                  10:17;31:8                57:1,15,20;58:11,15;
  6;44:10,13,16,19;         23:23                  join (3)               lectures (2)                 59:9,12
  51:21;54:11            input (1)                    38:6,10,16             53:9,25
herein (1)                  49:15                  joined (5)             legal (1)                           M
  5:2                    inserted (1)                 37:19;38:3,8;          57:9
highway (1)                 17:4                      46:19,21            letter (2)                Ma'am (7)
  53:6                   inspire (1)               July (12)                 8:23;9:1                14:14;35:7,25;
hold (2)                    40:14                     32:16,24;43:3;      level (1)                  41:17;52:7;54:9;55:5
  57:22;59:23            instance (3)                 44:17;47:16;49:11;     45:24                  maintain (3)
hope (1)                    41:12;44:9;58:5           56:12,20;57:1,16;   liaison (3)                46:4,10;48:14
  39:14                  instead (1)                  58:9,11                10:21,22;11:1          maintained (2)
hour (2)                    59:20                  June (3)               life (5)                   18:23;59:6
  5:11;14:15             interact (1)                 42:23;58:15,22         33:8;36:23;41:12,      making (1)
human (1)                   36:14                  justice (1)               20;44:9                 32:9
  36:21                  interactions (1)             36:23               limited (1)               Malcolm (3)
                            49:4                                             35:6                    13:14;31:24;32:2
           I             interest (2)                        K            list (1)                  mankind's (1)
                            13:9;21:23                                       46:13                   36:18
identification (4)       interesting (1)           Kat (4)                listen (2)                many (12)
  6:23;15:16;35:23;         29:13                    25:1,15;27:4;49:23      41:17;44:3              16:4;20:8,14,15;
  54:7                   Internet (7)              keep (3)               lists (1)                  22:19,21;23:8,16;
identified (2)              19:1;34:10;36:8;         17:15;18:1;22:21        19:10                   25:18;37:17;46:19;
  6:5,9                     39:15,23;54:16;        keeping (2)            literary (1)               54:10
identify (2)                55:10                    45:23,25                45:4                   March (5)
  29:1,15                interrupt (1)             Kevin (5)              litigation (1)             19:5,7;42:15;
identity (2)                14:15                    31:18,20,23,24;         18:16                   55:16,22
  24:4,9                 intervene (1)               32:2                 little (2)                mark (1)
ignorant (1)                36:15                  kind (12)                 15:2;21:14              35:19
  32:13                  interview (2)               10:16;13:10;16:11,   live (2)                  marked (7)
Immediately (1)             7:2;29:12                20;22:22;28:25;         26:5;33:8               6:22;15:15,20;
  48:23                  interviewed (2)             29:15;33:14;41:15;   lives (2)                  35:23;54:1,2,6
imperfect (1)               7:5;8:2                  48:9;49:5;52:23         47:7,8                 mass (5)
  36:14                  interviewer (1)           knew (5)               LLC (22)                   52:22;57:10,22,24;
implemented (1)             30:7                     23:18,21;24:1,14;       5:19;6:5;8:18,21;       59:23
  48:22                  intimately (1)              25:19                   9:6,15,21;13:5;        masses (1)
implications (1)            37:3                   knowable (4)              15:24;16:15;17:12;      31:16
  51:5                   invocation (19)             36:22;37:9;38:24;       18:24;19:19,25;20:6,   material (1)
impression (1)              9:12,14,18,20,22;        56:8                    8,16;30:13;46:4,8;      36:15
  49:10                     12:24;13:4,7;19:18;    knowledge (9)             48:13;50:3             Matirko (1)
inappropriate (2)           20:5;22:2,12;26:1,5,     6:4;23:4;26:19;      local (1)                  24:24
  17:3,7                    14;37:12,13;43:23;       28:6;32:1;33:3;38:1;    46:25                  matters (1)
Inc (1)                     44:24                    52:11;59:4           long (3)                   32:3
  50:2                   invocations (1)           knowledgeable (3)         21:13;49:2;59:17       May (5)
including (1)               53:1                     6:9;24:9;48:17       longer (3)                 9:1;33:10;35:14;

Min-U-Script®                                  Griffin Group International                               (4) heading - May
                                                       602.264.2230
    Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page
                                 By Michelle Shortt
The Satanic Temple and Michelle Shortt v.
                                                              68 of 319
                                                         30(b)(6) of Adversarial Truth, LLC
City of Scottsdale, Arizona, by it City Council                                                         September 26, 2019

 49:5;50:3               MICHELLE (1)               50:1                      45:4;46:6;51:5;52:23     10:12;17:23,25
Maybe (2)                  5:1                    new (4)                   officiated (1)           page (14)
 17:20;18:6              might (1)                  21:2;42:8;53:6;            57:20                   5:23;6:1,2;19:3;
mean (13)                  17:21                    58:14                   Old (2)                    22:23;29:25;36:8;
 10:1,11;17:25;          minister (1)             News (7)                     53:10,21                39:16,17,20;55:10,
 23:13;28:25;29:18;        22:7                     55:14,17,21,22;         once (2)                   15,16;58:5
 41:1,7;48:23;49:3,3,    ministers (1)              56:13,18;57:2              21:9;47:23            pages (2)
 7;53:12                   45:8                   next (3)                  one (30)                   5:22;29:20
meaning (1)              ministry (2)               6:2;19:6;58:13             6:18,18;10:12,25;     paginated (1)
 36:23                     13:14;31:12            Nicki (3)                    12:5,15;17:1;19:6;      39:17
means (2)                minutes (1)                25:10,16;27:19            20:11;25:10,13;26:4;   paper (1)
 21:16;36:13               45:17                  nine (25)                    31:14;32:4,17,24;       10:24
meant (3)                Misicko (7)                39:6,8,9,25,25;           33:24;36:9;39:18,18,   paperwork (1)
 50:25;51:1;57:12          37:2;40:22,24;           40:2,4;41:4,5;42:2,3,      19;40:2,18;41:15;       15:3
media (8)                  41:2;50:1;52:24;         12,21,25;43:5,9,13,        45:11,13;47:19;       paragraph (3)
 9:24;10:21,22;            59:15                    17;51:7,11;54:24;          54:10,14;57:2           57:2,18,19
 11:1,2;13:8;23:24;      misleading (5)             56:22;58:2;59:1,20      ones (1)                 parlor (1)
 51:2                      7:8,14,20,24;23:20     nobility (1)                 54:14                   16:4
meeting (7)              mission (4)                40:14                   online (5)               part (11)
 9:13,19;13:2;22:2;        53:19,23,24,25         None (4)                     10:14;31:15,15;         29:14;34:23;52:14;
 46:18,21,24             moment (1)                 37:21;38:2;40:17,          34:18;48:25             53:6,11,12,14,22,24,
member (37)                7:9                      23                      only (11)                  24;56:15
 10:15;11:24;17:21;      months (3)               nor (1)                      5:10;14:9,14;20:1,    participatory (2)
 18:2,7;20:11;21:10,       16:5;36:9;49:9           50:2                       11;21:6;23:6;36:18,     46:14;49:4
 13;24:19;26:11,20,      moored (1)               Nos (1)                      19,20,22              pastors (1)
 23;27:1,4,7,10,13,16,     39:3                     35:22                   operate (1)                45:8
 19,22;28:3;32:5,25;     more (7)                 notice (3)                   8:18                  penalty (13)
 38:19,24;44:8;47:7,9,     25:17;32:10;33:17,       5:17,18;7:8             operated (1)               23:4;26:16,19;
 18,25;48:5,14,16,18;      21;39:18,18,19         noticed (2)                  59:7                    28:5;33:3;36:4;
 50:4;51:10;52:13        Morgan (4)                 12:13;49:6              opposed (2)                37:22;38:1,14;41:2;
members (52)               25:1,16;27:7;49:23     notion (1)                   32:11;51:7              43:21;55:7;59:5
 9:15,20;10:1;           morning (1)                37:5                    opposite (1)             people (19)
 13:12,12;14:4;20:8,       5:7                    November (1)                 11:18                   13:9;23:20,21,24;
 14,15;22:19,22;23:1,    mostly (1)                 43:14                   ordained (1)               24:1,5;28:16,17,21;
 1,8,11,17;24:10,13;       46:15                  number (4)                   22:7                    29:18,19;31:4;32:13;
 25:18;28:6,7,17,18,     movie (2)                  5:16;23:19;40:1;        ordainment (1)             41:15;46:13,20;51:3;
 19,22,24;33:9,18,21;      32:12;35:5               46:11                      22:9                    57:4,8
 37:17;38:2,14;42:14,    myself (3)               numbered (3)              ordination (2)           percipient (1)
 22;43:1,22,23,25;         10:22;20:25;29:14        5:22;29:21,21              22:13;45:7              17:5
 45:23;46:4,6,11,17,                              numbers (2)               organization (6)         perfection (1)
 19;47:4,5,23;48:3,5;              N                22:22;49:4                 9:4;11:5,9,23;51:2,     36:13
 49:15,17;53:6                                                                 6                     performed (1)
membership (8)           name (5)                           O               organized (2)              52:13
 11:5,15,20,21;            5:7;25:9;28:22;                                     8:18,22               performing (1)
 23:14;47:1,3,10           52:24;59:15            oath (5)                  original (1)               56:11
mentioned (1)            named (3)                   23:3;35:25;36:4;          50:24                 perjury (13)
 51:17                     28:6,21;33:5              39:13;45:21            originally (1)             23:4;26:16,19;
mentioning (1)           names (9)                object (3)                   50:25                   28:5;33:4;36:5;
 17:16                     24:13,16,19,23;           24:18,20;49:20         otherwise (2)              37:22;38:2,14;41:3;
mere (2)                   26:7,8,9;28:23;46:13   objection (3)                35:7;37:2               43:21;55:7;59:5
 58:4;59:6               national (2)                25:7;30:16;52:16       out (2)                  person (5)
merely (3)                 31:12;45:24            obvious (1)                  18:20;47:24             6:8;24:9;48:25;
 36:6;53:17;55:5         nationally (1)              33:14                  outside (1)                49:4,10
message (1)                22:22                  occurred (1)                 36:12                 personal (2)
 57:12                   necessarily (5)             46:2                   over (4)                   26:19;28:25
met (2)                    10:4;17:19;19:15;      occurs (1)                   21:14;33:25;36:16;    personally (5)
 21:21;47:23               47:2,9                    46:1                      37:6                    23:9,17;24:1,14;
method (3)               need (8)                 October (1)               oversee (1)                25:19
 30:23,25;31:3             26:6;29:3,4,8;32:4,       7:2                       40:3                  persons (1)
metro (2)                  17,24;47:21            off (3)                                              33:4
 23:2,25                 needs (1)                   12:7;15:11;35:18                    P           Phoenix (5)
Michael (4)                47:19                  official (7)                                         13:8;23:2,24,25;
 25:1,13,15;27:1         neither (1)                 13:18;15:4;22:9;       packet (3)                 26:14

Min-U-Script®                                   Griffin Group International                            (5) Maybe - Phoenix
                                                        602.264.2230
    Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page
                                 By Michelle Shortt
The Satanic Temple and Michelle Shortt v.
                                                              69 of 319
                                                         30(b)(6) of Adversarial Truth, LLC
City of Scottsdale, Arizona, by it City Council                                                       September 26, 2019

photo (5)                predate (1)                19:15;35:13;42:1;    regarding (5)             respond (4)
  16:3;18:1,19,20;         16:1                     49:8                   33:4;36:5,5;45:23;         36:20;37:8;38:23;
  25:13                  premise (1)              quite (1)                53:21                      56:7
phrase (1)                 40:19                    13:18                regards (5)               responds (1)
  19:25                  presence (2)             quote (4)                9:25;20:13;22:12,          34:4
physical (2)               9:24;23:24               11:5,19;41:20,21       24;31:17                response (1)
  36:13,19               presented (1)                                   registered (2)               8:13
pink (1)                   50:23                             R             16:7,10                 responsible (1)
  52:22                  preside (2)                                     relevance (1)                49:12
pizza (2)                  33:25;36:16            rather (1)               24:19                   review (2)
  14:22;16:4             presides (1)               5:11                 religion (19)                47:25;48:16
place (3)                  37:6                   read (12)                22:3,5;29:1,11,14,      reviewed (3)
  14:22;49:2;56:19       pretty (2)                 7:10,18;11:25;         15,17;30:9,14,20,22,       6:12;7:7,12
place- (1)                 37:24,25                 16:14;28:12,15;        25;32:11,13,15;         right (9)
  53:17                  previous (1)               36:11,24;40:4;44:3,    37:14;44:25;51:1;          12:14;13:23,24;
placeholder (6)            54:14                    5;57:13                52:23                      15:10,12;19:6;29:7;
  35:15;36:6;42:4,7;     previously (2)           reading (3)            religious (41)               36:3;39:11
  50:23;59:9               15:19;56:16              7:15;12:11,12          33:16,17,19,20;         rights (1)
placeholders (5)         principle (2)            real (4)                 34:6,11,25;35:2,9;         10:7
  52:9;53:17;55:5;         40:11,14                 35:13,18;51:1,1        36:10;37:19;38:4,24;    rituals (1)
  58:4;59:6              printed (1)              really (4)               39:2,16;43:2,6,10,14,      33:13
platform (1)               18:20                    5:13;18:20;49:3,9      18;44:10,13,16,19,      Robert (8)
  31:15                  prior (3)                realm (2)                23;51:22;52:10,14;         24:24;25:13,15,21,
play (1)                   13:7;43:24;47:22         34:7;36:14             53:2,7,11,13,15;           22;26:5,11,20
  50:3                   probably (2)             reason (1)               54:11,17,24;56:4,21;    role (3)
please (4)                 21:4;26:13               59:8                   58:3,23;59:18              31:8;50:3;51:9
  5:12,15;9:16;34:9      process (7)              recall (9)             Remains (1)               rules (1)
point (1)                  20:23,24;47:22;          7:9,10,11,18;          21:21                      24:21
  11:20                    48:21,22;49:2,12         14:22;25:4;27:25;    remember (9)              run (1)
policy (1)               program (3)                28:2;30:7              7:4,23;14:13,23;           20:11
  26:2                     22:10,13;45:7          recalled (1)             15:1,3;23:3;25:11;      running (1)
political (2)            project (1)                29:13                  49:25                      25:6
  30:15,20                 50:25                  received (4)           removed (2)
portion (2)              prominent (1)              8:25;13:8;18:4;        41:11,25                          S
  28:14;44:4               21:18                    59:12                repeat (3)
position (1)             promoting (2)            receiving (1)            9:16;28:10;41:1         safety (1)
  31:14                    59:16,20                 47:22                Reporter (8)                48:24
positions (1)            proposition (1)          recently (1)             5:3,14;8:15;28:13,      same (12)
  10:17                    11:18                    30:8                   15;44:2,5;54:4            13:17;23:19;40:17,
possible (1)             proxy (5)                recess (4)             represent (2)               19,20,23;41:8;42:12,
  49:8                     34:1;36:16;37:7;         15:13;35:20;45:18;     5:8;10:1                  20,25;48:18;56:3
post (2)                   38:22;56:5               52:3                 representative (2)        same-sex (1)
  7:5;58:17              public (11)              recognized (1)           19:17,20                  57:9
Posted (8)                 10:7,24;35:1,11;         14:18                represented (2)           Satan (28)
  55:16,22;56:12,20;       42:14,22;43:2;58:4,    record (9)               10:5;40:2                 32:12;33:25;34:4,
  57:1;58:9,11,15          18,21;59:7               15:8,11;28:14;       request (3)                 7,19;35:5;36:16,17,
potential (1)            publication (1)            35:18;44:4;45:23,24;   19:23,25;21:3             18,20,20,21;37:6,7,8,
  49:15                    7:1                      46:14;54:5           requested (3)               9;38:21,21,22,23;
practice (2)             publicly (1)             records (2)              13:3;28:14;44:4           41:13,21;44:10;56:5,
  33:13;53:15              59:10                    46:4,11              requesting (1)              6;58:6,23;59:19
practices (1)            published (5)            Red (2)                  9:22                    Satanic (160)
  33:14                    7:2;8:7;11:17;56:3,      14:23,23             research (1)                8:2,6,12,19;9:23;
practicing (4)             18                     refer (3)                26:2                      10:10,13;11:4,8,17,
  32:5,17,24;33:5        pursuit (2)                29:3,5;50:16         resided (10)                22;12:4,19;13:21,25;
prayers (5)                57:4,8                 referred (6)             22:20;23:9,18;            14:3,6,10,11,19,19;
  34:4;36:20;37:8;       put (1)                    13:22;15:19;31:2;      24:2,14;25:19;37:18;      15:24,25;16:2,6,7,12;
  38:23;56:6               15:7                     48:21;50:20;56:16      38:3,15,19                18:7,9,12;19:10;
pre- (1)                                          referring (3)          residency (1)               20:1;21:10,15,17,22;
  42:5                             Q                15:6;18:6;45:24        26:3                      22:8,11,13,19;23:8,
precedes (1)                                      reflecting (1)         resident (1)                11,17;24:10,14;
  57:18                  quick (2)                  18:11                  26:2                      25:19;26:12,21,24;
precious (3)               35:19;52:1             reflects (3)           resignation (1)             27:2,5,8,11,14,17,20,
  41:12,21;44:9          quickly (4)                9:9;14:9;56:10         21:1                      23;28:3,7,18,24;

Min-U-Script®                                 Griffin Group International                              (6) photo - Satanic
                                                      602.264.2230
    Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page
                                 By Michelle Shortt
The Satanic Temple and Michelle Shortt v.
                                                              70 of 319
                                                         30(b)(6) of Adversarial Truth, LLC
City of Scottsdale, Arizona, by it City Council                                                          September 26, 2019

   29:16;31:7,9;32:3,6,      23:1,25;39:6,7;          9:25;20:13               57:9                     40:1,11,13,16,20,
  10;33:1,16,20;34:3,6,      40:7,17;41:3;46:20;   speeches (1)             supports (2)                23;41:5,13,19,22
  11,25;35:2,9;37:3,17,      51:6,18,20;59:1,20       53:14                    57:3,7                tenets (36)
   19;38:2,4,14,16,19;    sexuality (1)            sphere (1)               Sure (10)                   39:3,6,6,20,24,25;
   39:2,3,16,17,21,24;       31:17                    36:13                    9:17;11:16;15:9;         40:4,7,17,18,23;41:3,
  40:1,8;41:4,14,20,22;   short (4)                spoken (3)                  16:18;25:5;28:11,13;     4;42:3,3,13,13,20,21,
   42:3,13,14,20,22;         15:13;35:20;45:18;       11:4;31:20;32:2          33:11;41:2;48:11         25;43:5,9,13,17;51:6,
  43:1,2,6,10,14,18,24,      52:3                  spokesperson (10)        sworn (1)                   7,11,17,18,21;54:25;
   25;44:8;46:5,12,17;    SHORTT (4)                  9:23;10:9;11:8,22;       5:2                      56:22;58:3;59:1,2,20
   47:2,3,5,8,9,11,19;       5:1,7;15:18;45:21        21:19;26:3;31:10;                              Testament (2)
   49:14;50:2,4,24,24;    show (3)                    57:15,19;59:17                    T               53:10,21
   51:3,10;52:9,12,22,       21:22;31:16;54:11     standing (1)                                      testified (10)
   25;53:2,5,10,18,22,    showing (1)                 52:17                 tab (3)                     5:4;11:3,19;14:4;
   22;54:17;55:21,25;        36:7                  started (4)                 9:4;11:13;18:22          22:16;40:22;41:2;
   56:3,11,15,19,21,23,   sign (7)                    48:6;51:2,3,4         tabbed (1)                  45:22;52:7;53:16
  25;57:3,7,9,16,19,22;      10:13,15;12:17;       starting (1)                5:15                  testify (14)
   58:3,13;59:7,16,17,       14:22;15:3;47:25;        31:15                 taboo (1)                   23:4,6;24:9;26:16,
   22,25                     48:19                 starts (1)                  31:17                    19;28:5;31:25;33:3;
Satanism (10)             signature (1)               57:3                  tabs (1)                    37:22;38:1,13;43:21;
   22:6;29:11;30:8;          12:14                 state (2)                   5:16                     48:17;59:4
  31:2;34:20,21;53:10,    signed (6)                  23:18;24:15           talk (1)                 testimony (3)
   21;58:19,22               12:21;13:18;16:5;     stated (1)                  50:16                    36:4;55:4,7
Satanist (8)                 17:13,14;18:7            16:9                  talking (1)              Texas (1)
   10:6;21:18;30:4,6;     significant (1)          statements (1)              20:10                    58:6
   32:5,18,25;33:11          40:1                     7:12                  talks (1)                theistic (1)
Satanists (4)             signing (2)              states (1)                  53:21                    44:24
   10:2;33:5,12,14           14:24;16:4               57:19                 telling (1)              thesatanictemplecom (1)
saw (1)                   similarly (1)            statutory (4)               30:7                     55:11
   48:9                      28:23                    20:12,25;21:4,7       Temple (154)             third (2)
saying (3)                sincerely (2)            still (10)                  8:2,6,12,19;9:23;        11:19;57:2
   18:1;29:13;34:19          51:21;54:11              22:18;23:19;31:10;       10:10,13;11:4,8,17, though (4)
scattered (1)             singer (1)                  35:25;41:22;45:21;       22;12:4,20;13:21;        11:24;18:21;38:8;
   23:1                      21:20                    47:15,16;51:15;58:1      14:1,3,6,10,11,19,20;    59:14
Scot (1)                  single (1)               stood (1)                   15:25,25;16:2,6,7,12; thought (3)
   5:7                       10:20                    11:18                    18:8,9,12;19:10;         7:13;25:12;40:15
Scottsdale (13)           six (2)                  stopped (2)                 20:2;21:10,16,17,22; three (3)
   5:9;9:13,19;12:25;        28:21;46:20              59:18,20                 22:8,12,13,20;23:8,      10:17,17;57:2
   13:4,7;19:18,20;       sociopolitical (3)       story (6)                   17;24:10,14;25:19;    throughout (1)
   20:4;22:2;25:20;          30:22,25;31:3            35:16,17;36:2,3,3;       26:12,21,24;27:2,5,8,    23:2
   26:6;37:13             Soleng (5)                  57:1                     11,14,17,20,23;28:3, thus (2)
Second (1)                   31:18,20,23,24;       Stratford (1)               7,18,24;29:16;31:8,9;    36:12;57:8
   37:1                      32:2                     25:1                     32:3,6;33:1,16,20;    times (1)
section (1)               somebody (1)             Strike (2)                  34:3,7,11,25;35:3,9;     58:2
   19:9                      49:24                    30:5;48:12               37:3,18,19;38:2,4,14, Titled (1)
seeing (2)                someone (2)              structure (1)               16,19;39:2,4,16,17,      55:25
   7:11,19                   47:7,8                   13:11                    21,24;40:8;41:4,14, today (4)
seeking (2)               someone's (1)            Stu (7)                     20,22;42:4,13,14,21,     16:14;20:9;22:16;
   19:18;22:1                47:2                     17:3;20:12,25;           22;43:1,2,6,10,14,18,    48:17
seem (1)                  sometime (1)                25:12,16;27:22;          24,25;44:8;46:5,12, together (1)
   7:4                       15:4                     49:23                    17;47:2,3,5,9,11,19;     53:7
sense (1)                 sorry (8)                subchapter (1)              49:14;50:2,5,24;51:3, told (2)
   50:7                      14:15;25:10;30:5;        16:2                     10;52:9,12,23,25;        21:22;36:1
sent (1)                     32:22;38:12;39:12,    submitted (2)               53:2,5,10,18,22;      took (2)
   40:2                      19;49:25                 19:22,24                 54:17;55:21,25;56:3,     23:3;59:10
September (1)             sought (4)               subordinate (2)             11,16,19,21,23,25;    top (2)
   43:10                     12:24;20:5;43:22;        36:18;56:6               57:3,7,10,16,19,22;      19:3;42:16
services (3)                 44:24                 summer (1)                  58:3,13;59:7,16,17, Topic (1)
   57:23,25;59:23         source (1)                  15:5                     22,25                    24:8
set (1)                      45:4                  supernatural (7)         Temple's (2)             topics (4)
   51:17                  speak (7)                   33:25;36:12;37:6;        50:24;53:22              6:3,5,9;31:17
setting (1)                  5:3;10:6,23;11:1;        38:21;56:5;58:24;     ten (2)                  touring (1)
   10:24                     12:4;22:11;31:16         59:19                    23:1,21                  21:21
seven (13)                speaking (2)             support (1)              tenet (10)               track (1)

Min-U-Script®                                  Griffin Group International                              (7) Satanism - track
                                                       602.264.2230
    Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page
                                 By Michelle Shortt
The Satanic Temple and Michelle Shortt v.
                                                              71 of 319
                                                         30(b)(6) of Adversarial Truth, LLC
City of Scottsdale, Arizona, by it City Council                                                              September 26, 2019

   22:21                    11:3                     52:14;56:11                1 (8)                     2015 (1)
trauma (1)                up (1)                   what's (3)                      19:2,4,9,11;29:22;       28:4
   30:9                     41:10                    25:9;51:18;54:1               39:18;55:16;58:5       2016 (52)
Treiber (1)               upcoming (1)             who's (1)                    10 (7)                      9:13;11:4,18;
   25:2                     31:14                    49:1                          7:2;14:20;15:20;         12:16,21,23;13:22;
tried (2)                 update (1)               whose (2)                       16:17;17:14;58:15,       14:7,12,20;15:20;
   21:7;48:10               19:15                    43:22;59:15                   22                       16:17;17:14;18:5;
true (11)                 upon (5)                 wisdom (2)                   10:22 (1)                   19:2,4,9,11;21:11,25;
   29:12;32:17,19,23;       31:25;37:19;38:4;        36:17;37:7                    15:13                    22:8,14,20,25;23:10,
   33:2;47:1,3;57:20;       47:2,10                wish (1)                     10:25 (1)                   16;24:2,11,15;25:20;
   58:11,15,16            use (4)                    18:19                         15:14                    32:16,16,23,24;33:5;
truth (17)                  6:18;26:7,8;34:18      within (2)                   10:50 (1)                   37:18;38:3,15,20;
   5:3,4,18;6:5;8:18,     used (1)                   10:6,18                       35:20                    43:23;44:14,17;46:2,
   21;9:6,15,21;19:19,      29:14                  witness (10)                 10:54 (1)                   7,8,10,18;47:14,16;
   25;20:6,8,16;46:3,8;   usually (2)                5:2;17:1,5,6;25:8;            35:21                    49:11,11,18
   48:13                    33:9;49:7                28:16;44:6;50:13,22;       10th (1)                  2017 (5)
try (2)                                              51:20                         12:23                    8:25;9:2,10;19:5;
   34:18;49:7                       V              word (1)                     11 (2)                      38:17
trying (5)                                           29:16                         26:8;28:21             2018 (4)
   13:6;20:24;25:10;      value (1)                wordage (1)                  11:09 (1)                   7:2;12:15;29:11;
   32:10,14                 59:10                    41:10                         45:18                    44:20
Tucson (3)                values (1)               words (2)                    11:16 (1)                 21 (1)
   23:1,22;46:25            57:11                    41:9;57:3                     45:19                    55:11
turn (5)                  vests (1)                working (2)                  11:25 (1)                 22 (1)
   5:14;6:1,1;20:19;        10:8                     13:13;46:15                   52:3                     43:3
   34:9                   vetted (1)               works (2)                    11:32 (1)                 24 (1)
twice (1)                   48:24                    22:10,18                      52:4                     44:20
   21:9                   vetting (5)              world (2)                    12 (3)                    24th (1)
Twitter (1)                 47:22;48:21,22;          29:17;36:15                   43:18,24;54:25           8:25
   59:10                    49:2,12                Wright (1)                   13 (1)                    26 (7)
two (1)                   view (1)                   5:8                           28:8                     9:3,4,4,7;20:20,21;
   57:2                     29:17                  written (4)                  14 (1)                      42:15
typo (2)                  views (3)                  10:8;31:22;48:4,7             9:10                   27 (6)
   21:5;40:13               36:10;37:14;53:2       wrong (1)                    15 (1)                      34:9,14;35:1,10;
typos (1)                 Vital (1)                  17:21                         38:11                    36:10;37:15
   41:10                    21:21                  wwwthesatanictemplecom (4)   16 (3)                    28 (7)
                          vocal (3)                   18:24;34:10;36:8;            39:23;41:20;42:2         39:10,15;40:17,18;
           U                33:10,12,12               42:9                      17 (13)                     41:5,19;42:2
                          volunteered (2)                                          24:1,4;25:4;37:5,
umbrellaed (1)              25:25;26:6                        Y                    10,20;38:5,11;54:16;             3
  16:11                                                                            56:12,20;57:1,16
unaware (1)                        W               year (6)                     17th (1)                  3 (4)
  28:23                                              15:2;21:14;26:13;             37:1                      6:1;29:23;39:18;
under (35)                Wait (2)                   28:2;36:9;48:7             1st (1)                      43:14
  11:15,20;13:13;           39:11;54:4             Yesterday (2)                   19:8                   32 (2)
  16:6,8,10,11,11;23:4;   Warner (1)                 6:14,15                                                 11:13,13
  26:16,19;28:5;29:25;      21:18                  York (2)                               2               3rd (1)
  33:3;35:25;36:4,4;      way (4)                    53:6;58:14                                              9:1
  37:22;38:1,13;39:13;      10:16;11:2;34:22;                                   2 (3)
  41:2;43:21;45:21;         36:22                             Z                    29:22;39:16,18                   4
  52:7,24;53:1;55:7,14,   ways (1)                                              20 (1)
  17,20,22;56:13;57:2;      54:10                  Zarzycki (1)                    42:23                  4 (3)
  59:4                    Web (1)                    25:9                       2013 (23)                    29:25;39:18;43:10
United (8)                  55:10                  zeal (2)                        28:7;35:3,11;          40 (2)
  15:24;16:8,15;          website (16)               30:15,20                      38:11,16;39:24;           18:22,22
  17:12;18:23;30:13;        11:11;18:23;19:1,                                      41:20;42:15,23;43:3,   47 (3)
  48:12;50:2                10,15;21:16;34:20,                 0                   7,11,15,19,24;54:25;      6:17,19;56:22
universe (5)                23;35:14;42:7,8,9;                                     56:12,20;57:1,16;      48 (9)
  34:1;36:16;37:6;          50:24;55:11;56:19;     08/10/2016 (1)                  58:11,15,22               6:21,22,25;7:1,3,7;
  38:22;56:5                59:6                     18:11                      2014 (11)                    8:3,6;29:20
unsaid (1)                weekly (1)                                               36:9;37:2,5,10,20;     49 (10)
  10:16                     57:23                              1                   38:5,11;54:16;55:11,      35:22;36:1,7,11;
unspoken (1)              Westboro (2)                                             17,22                     37:15,20;54:13;55:4;

Min-U-Script®                                    Griffin Group International                                      (8) trauma - 49
                                                         602.264.2230
    Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page
                                 By Michelle Shortt
The Satanic Temple and Michelle Shortt v.
                                                              72 of 319
                                                         30(b)(6) of Adversarial Truth, LLC
City of Scottsdale, Arizona, by it City Council                             September 26, 2019

   56:22;59:5

           5
5 (5)
   24:8;39:18;41:12,
   19;43:6
50 (3)
   15:15,21;16:1
51 (6)
   35:22;42:12;50:19;
   52:8;53:17;59:5
52 (1)
   42:20
53 (1)
   42:25
54 (1)
   43:5
55 (2)
   43:9;46:6
56 (1)
   43:13
57 (10)
   35:22;43:17;50:19;
   52:9;53:17;54:20,22;
   55:4;56:23;59:5
58 (11)
   54:2,6,21;55:9,19,
   20;56:10;58:1,5,18;
   59:14

           6
6 (5)
   32:16;39:18;44:17;
   49:11;58:11
6th (3)
   32:24;55:16,22

           7
7 (1)
   24:1

           8
8 (17)
   5:15,17,25;6:1,2,
   10,13;32:16;38:15;
   43:23;44:14;46:7,7,
   10;47:13,16;49:17
8th (19)
   9:13;21:11,25;
   22:8,14,20,25;23:10,
   16;24:2,11,15;25:20;
   32:23;33:5;37:18;
   38:3,20;49:11

           9
9 (2)
   40:10,16


Min-U-Script®                                 Griffin Group International              (9) 5 - 9
                                                      602.264.2230
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 73 of 319




    EXHIBIT B
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 74 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1                         UNITED STATES DISTRICT COURT
 2                              DISTRICT OF ARIZONA
 3                         Case No. CV 18-00621-PHX-DGC
 4      --------------------------------x
 5      THE SATANIC TEMPLE and MICHELLE :
 6      SHORTT,                                    :
 7                    Plaintiffs,                  :
 8      vs.                                        :
 9      CITY OF SCOTTSDALE, ARIZONA, by :
10      its City Council, consisting of :               Volume I
11      the Mayor and council members,             :    Pages 1 to 59
12      (Caption continued on following page)
13
14               RULE 30(b)(6) TELEPHONIC DEPOSITION OF THE
15               SATANIC TEMPLE INC. BY AND THROUGH DOUGLAS
16                               ALEXANDER MISICKO
17                         conducted at Spaces Newbury
18                359 Newbury Street, Boston, Massachusetts
19                      on Tuesday, September 24, 2019
20                 commencing 9:50 AM and ending 11:09 AM
21                                    reported by
22              Lawrence A. Brown, CSR, RPR and Notary Public
23                              ATKINSON-BAKER, INC.
24                        (800) 288-3376 - www.depo.com
25                            ABI File Number AD08F98


                                                                          1
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 75 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1      (Caption continued from preceding page)
 2      WJ Jim Layne, Suzanne Klapp,               :
 3      Virginia Korte, Kathy                      :
 4      Littlefield, Guy Phillips, and             :
 5      David Smith,                               :
 6                    Defendants.                  :
 7      --------------------------------x
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                                                                          2
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 76 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1                             APPEARANCES OF COUNSEL
 2
 3                                 KEZHAYA LAW PLC
 4              by Attorney Matthew A. Kezhaya (via telephone)
 5                         1202 Northeast McClain Road
 6                         Bentonville, Arkansas 72712
 7                      479.431.6112 - matt@kezhaya.law
 8                               for the Plaintiffs
 9
10                             DICKINSON WRIGHT PLLC
11                          by Attorney Scot L. Claus
12                   1850 North Central Avenue, Suite 1400
13                         Phoenix, Arizona 85004-4568
14                602.285.5000 - sclaus@dickinsonwright.com
15                               for the Defendants
16
17
18
19
20
21
22
23
24
25



                                                                          3
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 77 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1                                     I N D E X
 2
 3      EXAMINATION OF DOUGLAS ALEXANDER MISICKO
 4                            DIRECT     CROSS     REDIRECT     RECROSS
 5      by Mr. Claus             6
 6      by Mr. Tezhaya                      56
 7
 8                                 E X H I B I T S
 9
10      NUMBER                DESCRIPTION                  FIRST MENTION
11
12       6   Notice of 30(b)(6) deposition                            6
13      18   Articles of organization for The Satanic
14           Temple                                                   8
15      19   Articles of amendment for The Satanic
16           Temple                                                   8
17      20   Annual report filed May 24, 2019                        16
18      21   Annual report filed May 24, 2019                        20
19      22   Certificate of change of address of
20           resident agent                                          21
21      23   Print-out of search of United States
22           Patent & Trademark Office Trademark
23           Electronic Search System                                26
24      24   Trademark registration, October 30, 2018                28
25      25   Trademark registration, October 30, 2018                29


                                                                           4
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 78 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1                                 E X H I B I T S
 2
 3      NUMBER                DESCRIPTION                  FIRST MENTION
 4
 5      31   Web site membership page                                41
 6      32   Web site membership page                                42
 7      34   Archive Web site of The Satanic Temple                  38
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24      Original exhibits attached to transcript original
25      Binder of unused exhibits returned to Mr. Claus


                                                                           5
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 79 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1                             P R O C E E D I N G S
 2
 3                (Witness sworn.)
 4
 5                          DOUGLAS ALEXANDER MISICKO,
 6      a witness called by Counsel for the Defendant,
 7      having identified himself by means of his United
 8      States of America Passport Card and having been
 9      duly sworn by the Notary Public, was questioned
10      and testified as follows:
11
12      DIRECT EXAMINATION BY MR. CLAUS:
13           Q    Mr. Misicko, my name is Scot Claus at
14      Dickinson Wright Law Firm.           I represent the City
15      of Scottsdale.      Good morning.
16           A    Good morning.
17           Q    If you could turn, please, to Exhibit 6,
18      tab 6.    As we explained off the record, each of
19      the deposition exhibits corresponds with a tab.
20      We won't get through all of the exhibits today.
21      We'll mark them for identification so then we can
22      use them in subsequent depositions.
23                Tab 6, Exhibit 6, is the notice of
24      30(b)(6) deposition of The Satanic Temple Inc.
25      Do you see that?


                                                                          6
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 80 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1           A    This 30(b)(6) --
 2           Q    All right.
 3           A    -- yeah.     I see that, yes.
 4           Q    Okay.    Now turn, please, to Exhibit A to
 5      Exhibit 6.     It's the fourth page in.
 6                (Pause.)
 7           Q    Exhibit A is the list of topics for which
 8      you have been designated as the designee of The
 9      Satanic Temple Inc.        Have you reviewed Exhibit A
10      to Exhibit 6 before?
11           A    Exhibit A to Exhibit 6?
12           Q    Correct.     Those two sheets you're looking
13      at right now.      Have you seen those before?
14           A    Yes.
15           Q    When was the first time you saw those?
16           A    Yesterday.
17           Q    Okay.    Do you agree that you're the
18      representative of The Satanic Temple Inc. most
19      knowledgeable to talk about the topics on Exhibit
20      A to Exhibit 6?
21           A    I do.
22           Q    Do you know when The Satanic Temple Inc.
23      was first organized as a corporate entity?
24           A    Month, I'm not sure.          2017.
25           Q    If you could turn to tab 18, which is


                                                                          7
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 81 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1      Exhibit 18.
 2                (Pause.)
 3           A    Okay.
 4           Q    Now, Exhibit 18 constitutes the articles
 5      of organization for an entity called The Satanic
 6      Temple.    Do you see that?
 7           A    Yes.
 8           Q    When The Satanic Temple was organized as a
 9      corporate entity on November 14, 2007, it did not
10      include "Inc." in its name.            Is that correct?
11           A    In Article I it says "The exact name of
12      the corporation is The Satanic Temple."
13           Q    Could you -- Is it accurate --
14                If you'd turn to Exhibit 19.
15           A    Yes.
16           Q    -- that in May -- on May 24, 2019 articles
17      of amendment were filed for The Satanic Temple
18      changing the exact name of the corporation to The
19      Satanic Temple Inc.?
20           A    Correct.     "The Satanic Temple Inc.,"
21      Article I, is what this page says.
22           Q    And reading the text, do you see in the
23      middle there are words after -- the bold words
24      that say "do hereby certify that these Articles
25      of Amendment"?      Do you see that language?


                                                                          8
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 82 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1      There's a check under Article I -- or an X next
 2      to Article I.      See that?
 3           A    "Do hereby certify" --
 4           Q    Yeah.
 5           A    -- "that these Articles of Amendment" --
 6           Q    And the --
 7           A    -- "affecting articles numbered."
 8                Okay.    Yeah.    I see --
 9           Q    And then there's a text box below that.
10      Do you see that?
11           A    Oh, for "the Articles of Organization" --
12           Q    Yes.
13           A    -- "were duly adopted."           Okay.
14           Q    Yeah.    Read that to yourself, and let me
15      know when you're done, just that text box.
16                (Pause.)
17           A    Okay.
18           Q    You are identified as the president of The
19      Satanic Temple Inc. in Exhibit 19?
20           A    Correct.
21           Q    And you are identified as the clerk of The
22      Satanic Temple Inc. in Exhibit 19.                 True?
23           A    Correct.     Yeah.
24           Q    And reading the actual text of that text
25      box, it looks like you held a -- the -- the


                                                                          9
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 83 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1      president and the clerk held a meeting on May 23,
 2      2019 and that by a vote of one decided to amend
 3      the articles of incorporation.             Is that right?
 4           A    Correct.
 5           Q    And if you'd turn to Exhibit 2 -- or --
 6      I'm sorry.     Strike that.
 7                If you'd turn to page 2 of Exhibit 19.
 8           A    Is it this one we're on?
 9           Q    Same -- Same tab --
10           A    All right.
11           Q    -- page 2.
12                That you, as the clerk, signed Exhibit 19
13      under penalties of perjury.            Is that correct?
14           A    Correct.
15           Q    Also as the president, slash, vice
16      president.     True?
17           A    Yeah.
18           Q    And you stated under penalty of perjury
19      when you filed Exhibit 19 with the Commonwealth
20      of Massachusetts that at least two thirds of the
21      members, slash, directors -- I'm reading from
22      that text box again on page 1 -- legally
23      qualified to vote in the meetings of the
24      corporation made the decision to amend the
25      articles of organization.           True?


                                                                          10
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 84 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1           A    Yes.    Correct.
 2           Q    And so mathematically you would agree with
 3      me that only one member could comprise at least
 4      two thirds of the legally qualified members.
 5      True?
 6           A    Well, now, this was a discussion between
 7      me and Malcolm Jarry.         We're the only two.        So I
 8      mean we both knew we were doing it and both
 9      approved it with the lawyer we were working with.
10      So that would be 100 percent really.
11           Q    Okay.    Well, the -- the document that you
12      filed, Exhibit 19, with the Commonwealth of
13      Massachusetts under penalty of perjury states
14      that there was a vote of one.             Correct?
15           A    Yeah.    I would just say that's incorrect.
16      I mean Malcolm was not unaware of this -- of --
17      that this process was taking place.                We were both
18      in agreement so that was -- I'm not sure why it's
19      filed that way.
20           Q    Okay.    So there were -- as of May 24, 2019
21      there were two members or directors qualified to
22      vote in meetings of the corporation?
23           A    Correct.     Yeah.
24           Q    Were -- Have there ever been more than two
25      directors of the corporation identified in


                                                                          11
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 85 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1      Exhibit 19 qualified to vote on corporate
 2      matters?
 3           A    There have not.
 4           Q    As the legally -- As one of the legally
 5      qualified members of The Satanic Temple Inc.,
 6      have you ever asked to give an invocation before
 7      a City of Scottsdale Council meeting?
 8           A    As -- As president or director of --
 9           Q    Satanic Temple.
10           A    -- Satanic Temple?
11           Q    Mm-hmm.
12           A    I have not.
13           Q    But do you know, as the Rule 30(b)(6)
14      designee of The Satanic Temple Inc. today, if the
15      person you identify as Malcolm Jarry has ever
16      requested to give an invocation before the City
17      of Scottsdale Council meeting?
18           A    To my knowledge, he has not.
19           Q    Turning back to Exhibit 18, which is tab
20      18 --
21           A    Okay.
22           Q    -- the entity reflected in Exhibit 18,
23      which changed its name to The Satanic Temple Inc.
24      in 2019, did not exist as an entity until
25      November 14, 2017.       Is that right?


                                                                          12
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 86 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1           A    I actually don't know how you phrase that
 2      in -- in legal terminology.            I mean The Satanic
 3      Temple as an organization existed and as a DBA
 4      LLC existed, but The Satanic Temple Inc., you
 5      know, didn't exist on paper until -- until this
 6      paperwork of 2017.
 7           Q    Right.    And so the -- the corporation The
 8      Satanic Temple Inc. did not become organized
 9      under the laws of the state of Massachusetts
10      until November 2017.        Correct?
11           A    Right.    The Satanic Temple Inc.
12           Q    Had The Satanic Temple Inc. ever been
13      incorporated in a state other than Massachusetts?
14           A    No.
15           Q    Had The Satanic Temple Inc. ever been
16      incorporated in a jurisdiction outside of the
17      United States?
18           A    No.
19           Q    You mentioned an LLC, and we'll -- we'll
20      talk about the -- the relationship between -- The
21      LLC you referred to is the United Federation of
22      Churches LLC?
23           A    Yeah.    Right.
24           Q    Has The Satanic Temple Inc. ever owned a
25      membership interest in the United Federation of


                                                                          13
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 87 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1      Churches LLC?
 2           A    A membership interest?
 3           Q    Yes.
 4           A    I'm not -- I'm not sure how that would
 5      work.    I mean this is kind of set up through
 6      lawyers so -- and we asked them what the best
 7      process is, and I'm not necessarily aware of the
 8      terminology or the -- the -- I mean that said,
 9      I'm still the best person to answer to this, but
10      I -- I didn't necessarily do the -- you know, do
11      the template set-up and that kind of thing so
12      I --
13           Q    Sure.
14           A    So you -- I -- I might need that qualified
15      a little bit.
16           Q    Well, I can -- you are the designee to
17      answer questions and be knowledgeable about the
18      relationship, if any, between and/or amongst the
19      United Federation of Churches LLC, The Satanic
20      Temple Inc., Adversarial Truth LLC and Michelle
21      Shortt.
22           A    Right.
23           Q    I'm reading from number 11 of Exhibit A to
24      Exhibit 6.
25                Is that correct?


                                                                          14
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 88 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1           A    Yeah.    Yeah.
 2           Q    Okay.    So one of the questions that I have
 3      about the relationship, if any exists, is whether
 4      The Satanic Temple Inc. owns a membership
 5      interest in the United Federation of Churches --
 6      the United Federation of Churches LLC now.
 7           A    I -- I don't -- I don't know what that
 8      means.
 9           Q    Okay.    Do you know that a limited
10      liability company has members?
11           A    Yes.
12           Q    Do you know if The Satanic Temple Inc. is
13      a member of the United Federation of Churches
14      LLC?
15           A    I know I'm a -- I'm a member, and -- and
16      Malcolm Jarry is the managing member.              I know
17      that's the terminology for that.
18           Q    Okay.    So then using, I suppose, the --
19      using elimination, then, if Malcolm Jarry is a
20      member and you are a member, do you know if there
21      are any other members of the United Federation of
22      Churches of LL -- United Federation of Churches
23      LLC now?
24           A    No.
25           Q    Okay.    So if you are a member, Malcolm


                                                                          15
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 89 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1      Jarry is a member and there are no other members,
 2      then one can deduce that The Satanic Temple Inc.
 3      is not a member of the United Federation of
 4      Churches LLC.      Correct?
 5           A    Yeah.    As a discrete entity it's not
 6      listed as a -- as a member on the documentation.
 7           Q    Has the United Federation of Churches LLC
 8      ever been managed by anyone other than -- Strike
 9      that.
10                Has the United Federation of Churches LLC
11      ever been managed by The Satanic Temple Inc.?
12           A    Managed by Satanic Temple Inc.             I don't
13      think that that's the arrangement laid out --
14           Q    Okay.
15           A    -- but --
16           Q    Did The Satanic Temple Inc., after it was
17      formed in 2017, fail to file annual reports on a
18      yearly basis?
19           A    The Satanic Temple Inc.?
20           Q    Yes.
21           A    No, not that I'm -- not that I'm aware of.
22           Q    If you'd turn to tab 20.              Tab 20, Exhibit
23      20, is a filing with the Commonwealth of
24      Massachusetts Secretary of the Commonwealth that
25      has a filing date of May 24, 2019 at 1:24 PM, if


                                                                          16
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 90 of 319
                                   Atkinson-Baker, Inc.
                                     www.depo.com


 1      you look up at the top, the very top of the page,
 2      very top centered.
 3           A    Oh, here (indicating)?
 4           Q    Yeah.
 5           A    Okay.    Yeah.      Gotcha.
 6           Q    But it is an annual report that states it
 7      is a -- it is a filing for November 1 of 2017.
 8      Do you see that?
 9           A    Yes.
10           Q    Do you know why the -- And -- And we know
11      that as of November 1, 2017 The Satanic Temple
12      Inc. didn't exist yet as a corporate entity.
13      Correct?
14           A    When did it say it existed?
15           Q    If you could turn back to Exhibit 18.
16      November 14, 2017.
17           A    I'm sorry.       Which exhibit?
18           Q    18.
19           A    18.    Okay.
20                (Pause.)
21           A    So November 14 -- Okay.             Yeah.
22           Q    Do you know why the annual report --
23                MR. KEZHAYA:        I'm going to object on this
24      question.
25                MR. CLAUS:       You can object to form.


                                                                          17
                                 30(b)(6): Douglas Misicko
                                    September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 91 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1      That's all you can say.
 2                MR. KEZHAYA:      Actually under Rule 30 I can
 3      object to not just form question but also --
 4                (The reporter requested audible speech.)
 5                MR. KEZHAYA:      In addition to objection to
 6      form, you can also object to questions outside
 7      the scope of discovery as expressly ordered by
 8      the court.     If you look at document 55, the court
 9      orders limited discovery on the issue of subject
10      matter jurisdiction --
11                MR. CLAUS:     This has to do with --
12                MR. KEZHAYA:      -- shall be completed by
13      9/27.
14                MR. CLAUS:     Okay.      You made your record.
15                MR. KEZHAYA:      So it's outside the issue of
16      standing.
17                MR. CLAUS:     Okay.      So --
18                (The reporter requested single voices.)
19                MR. KEZHAYA:      So as I was saying, in
20      addition to objecting on the basis of limiting it
21      to the issues that the judge has already ordered,
22      you can also instruct the deponent not to answer.
23      So I'm not objecting on the issue of form.              I'm
24      objecting that the judge has already decided this
25      issue.    This is outside the issue of standing.


                                                                          18
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 92 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1                MR. CLAUS:     It is not outside the issue of
 2      subject matter jurisdiction, and it is a -- it is
 3      a foundational question to ask further questions.
 4      If you're really going to ask the -- the --
 5      you're really going to instruct the witness not
 6      to answer, then you really don't understand the
 7      Federal Rules of Civil Procedure as they're
 8      enforced in Arizona and --
 9                MR. KEZHAYA:      Help me understand.       Help me
10      understand how this relates to standing.
11                MR. CLAUS:     It relates to standing because
12      it doesn't -- the question about whether --
13      asking him why the report was filed, if the
14      annual reports are not filed, the corporation
15      becomes delinquent.        If the corporation becomes
16      delinquent, the corporate charter can be revoked.
17      If the corporate charter is revoked, the
18      corporation doesn't have the power to do
19      anything.     So these are all foundational
20      questions to ask him if the corporate charter has
21      ever been revoked and when.
22                MR. KEZHAYA:      Okay.
23                MR. CLAUS:     So --
24                MR. KEZHAYA:      I'll withdraw the --
25                MR. CLAUS:     Thank you.


                                                                          19
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 93 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1           Q    So do you know why Exhibit 20 was filed in
 2      May 2019 reflecting an annual report for a filing
 3      of November 1, 2017?
 4           A    No, I do not know.
 5           Q    Exhibit 20 identifies you as the
 6      president, treasurer, clerk and director.
 7      Correct?
 8           A    Correct.
 9           Q    Does not identify anyone named Malcolm
10      Jarry as an officer or director of the
11      corporation?
12           A    I'm sorry.     Which -- Which exhibit?
13           Q    Exhibit 20.
14           A    20.
15                (Pause.)
16           A    Correct.
17           Q    Has Malcolm Jarry ever been a director or
18      officer of The Satanic Temple Inc.?
19           A    Yes.    It was my understanding that he was
20      actually supposed to be listed as treasurer and
21      director, and I'm president and clerk.             That's --
22      I -- I don't know why this paperwork says
23      otherwise, but that was the understanding I had
24      with him.
25           Q    If you'd turn to Exhibit 21, please,


                                                                          20
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 94 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1      Exhibit 21 also has a filing date of May 24,
 2      2019.     Do you see that at the top?
 3            A   Yes.
 4            Q   Exhibit 21 is an annual report that has a
 5      filing for November 1, 2018 identified in Exhibit
 6      21.   Do you see that?
 7            A   Yes.
 8            Q   And again you are identified as the only
 9      officer and director of the corporation.             Do you
10      see that?
11            A   Yes.
12            Q   Exhibit 22.      Exhibit 22 is a certificate
13      of change of address of the resident agent where
14      you as the resident agent identify a new address
15      for the resident agent.          Do you see that?
16            A   Yes.
17            Q   Has there ever been a resident agent of
18      The Satanic Temple Inc. other than you?
19            A   I don't believe so.          It would have -- only
20      would -- The only other person would have been
21      Malcolm.
22            Q   Has the corporate charter for the
23      corporation identified in Exhibits 18 through 22,
24      The Satanic Temple Inc., ever been suspended?
25            A   Has not.


                                                                          21
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 95 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1           Q    Has the corporate charter for The Satanic
 2      Temple Inc. ever been revoked?
 3           A    It has not.
 4           Q    If you could go back to Exhibit 18,
 5      please.
 6                (Pause.)
 7           Q    Do you see how there are centered
 8      headings, "Article I," "Article II," Article
 9      Roman numeral III --
10           A    Yes.
11           Q    -- article Roman --
12                I want you to please read the text under
13      Article Roman numeral III to yourself and just
14      let me know when you're done.
15                (Pause.)
16           A    Okay.
17           Q    Does The Satanic Temple Inc. have by-laws?
18           A    Yes.
19           Q    Have you reviewed the by-laws of The
20      Satanic Temple Inc. to prepare for this
21      deposition?
22           A    Briefly, yes.
23           Q    Do the by-laws authorize anyone other than
24      the officers and directors of The Satanic Temple
25      Inc. to act as its agent in corporate matters?


                                                                          22
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 96 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1           A    It -- It -- The by-laws authorize us to
 2      authorize other people to perform duties on our
 3      behalf.
 4           Q    All right.     And when you say "us," are you
 5      referring to yourself and Malcolm Jarry?
 6           A    Correct.
 7           Q    Is Malcolm Jarry a fake name too?
 8           A    It's a pseudonym.
 9           Q    For Steven Soling?
10           A    Cevin.
11           Q    For Cevin Soling?
12           A    Yeah, with a C.
13           Q    Oh.   I didn't know that was Cevin.           Okay.
14           A    Yeah, that wasn't artistic license.            His
15      parents actually gave that --
16           Q    Yeah, my mom couldn't spell either.            I got
17      one T in my name.
18                Do you know if The Satanic Temple Inc.
19      owns any shares in any other corporation?
20           A    To my knowledge, absolutely not.
21           Q    Okay.    Has Michelle Shortt ever been an
22      officer of The Satanic Temple Inc.?
23           A    An officer.      I mean you'll have to help me
24      out on the terminology because there's those --
25      you know, on -- on the papers obviously she's not


                                                                          23
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 97 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1      listed as anything, but inside -- I mean if you
 2      want to call those informal relationships -- we
 3      authorize and designate people for all manner of
 4      tasks.
 5           Q    No.   I want to know if Michelle Shortt has
 6      ever held a position as an officer of the
 7      corporation The Satanic Temple Inc.
 8           A    No.
 9           Q    Has Michelle Shortt ever held a position
10      as a director of The Satanic Temple Inc.?
11           A    No.
12           Q    Do you know if The Satanic Temple Inc. has
13      ever filed articles of merger with the
14      Commonwealth of Massachusetts?
15           A    Like merging with another corporation?
16           Q    Or another entity.
17           A    No, not that I -- not that I know of.
18           Q    Has --
19           A    No, I don't -- I don't think there's ever
20      been a merger with like United Federation of
21      Churches --
22                (The reporter requested audible speech.)
23           Q    Has The Satanic Temple Inc. ever filed
24      articles of consolidation with another entity?
25           A    No.


                                                                          24
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 98 of 319
                                 Atkinson-Baker, Inc.
                                   www.depo.com


 1           Q    Is it true that The Satanic Temple Inc.
 2      has never registered as a foreign corporation
 3      authorized to transact business in the State of
 4      Arizona?
 5           A    As a foreign corporation authorized to
 6      transact in the State of Arizona.               To my
 7      knowledge, I -- I didn't know that that's a --
 8      that that's a thing, honestly.             I -- I thought
 9      that when we incorporated where we are, we are
10      authorized to operate anywhere within the US.
11      That could be incorrect, though.
12           Q    Has The Satanic Temple Inc. ever filed a
13      document with the Arizona Corporation Commission?
14           A    Not that I -- Not that I'm aware of, no.
15           Q    Has The Satanic Temple Inc. ever filed a
16      document with the Arizona Secretary of State?
17           A    Not to my knowledge, no.
18           Q    Have any copyrights been assigned to The
19      Satanic Temple Inc.?
20           A    Copyrights, yes.
21           Q    What copyrights?
22           A    We copyright our logo, our name, and I
23      don't know what other proprietary stuff that
24      comes from our licensing agreements with the
25      various chapters.


                                                                          25
                               30(b)(6): Douglas Misicko
                                  September 24, 2019
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 99 of 319
                                  Atkinson-Baker, Inc.
                                    www.depo.com


 1           Q    Has The Satanic Temple Inc. been granted
 2      an assignment as -- or -- Strike that -- been
 3      granted a license as a licensee of any federally
 4      registered trademarks?
 5           A    A licensee of federally registered
 6      trademarks.     I believe so.         I kind of lose the --
 7      the distinction sometimes between copyright and
 8      trademark.      I know we're in the middle of
 9      trademarking my own pseudonym, Lucien Greaves,
10      because there's imposter accounts that show
11      up trying to pull illuminati scams from Nigeria
12      in my name, get people to give them money for
13      membership or whatever.           And I don't know --
14      That's the one trademark effort I know is in
15      process for sure.        As for other trademark, I'm
16      not -- I'm not certain.
17           Q    If you'd turn to tab 23, please.
18           A    23.   Okay.
19           Q    Tab 23, Exhibit 23, is a print-out of a
20      search of the United States Patent & Trademark
21      Office Trademark Electronic Search System, and it
22      reflects an application for the word mark "The
23      Satanic Temple."       Do you see under the owner who
24      the applicant is?
25           A    "Owner/applicant United Federation of


                                                                          26
                                30(b)(6): Douglas Misicko
                                   September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 100 of 319
                               Atkinson-Baker, Inc.
                                 www.depo.com


 1   Churches LLC DBA The Satanic Temple Inc. Limited
 2   Liability Company."
 3        Q    Yeah.    So the applicant for the trademark
 4   in Exhibit 23 appears to be the United Federation
 5   of Churches LLC.      And this application was filed,
 6   if you look at the filing date, it was, either
 7   coincidentally or not, filed on May 24, 2019, the
 8   same date as all those annual reports that we
 9   looked at previously.         Do you see that under
10   "Filing Date"?
11        A    Sorry.    Oh, okay.       Yeah, I see that.
12        Q    And the attorney of record is Brendan
13   Durrigan?
14        A    Correct.    Yeah.      Brendan.
15        Q    And the application that is reflected in
16   Exhibit 23 for The Satanic Temple reflects a date
17   of first use in commerce of -- if you look under
18   "Goods and Services" here (indicating) --
19        A    Yes.
20        Q    -- of January 1, 2013.           That's 20130101.
21   Do you see that?
22        A    Yeah.    Yes.
23        Q    That date, January 1, 2013, predated the
24   existence of The Satanic Temple Inc. as a
25   corporate entity.       Correct?


                                                                       27
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 101 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1         A   Correct.
 2         Q   Okay.    If you'd turn to Exhibit 24.
 3         A   Wait.    We're on -- Oh, no.            That's the
 4   next one.
 5         Q   Tab 24, Exhibit 24.
 6         A   Yeah.
 7         Q   Exhibit 24 is for the word and design mark
 8   "TST" plus design, and this is actually a
 9   registered trademark with a registration date of
10   October 30, 2018, if you look at the last line.
11         A   I see it.
12         Q   You see that?
13         A   Yeah.
14         Q   And if you turn to the next page of
15   Exhibit 24 --
16         A   Yes.
17         Q   -- at the very top line is the owner
18   identified the registrant as the United
19   Federation of Churches Limited Liability Company.
20   Do you see that?
21         A   Yes.
22         Q   So one of my questions is has The Satanic
23   Temple Inc. as a corporate entity ever received a
24   license to use the trademark reflected in Exhibit
25   24?


                                                                       28
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 102 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1         A   Well, I don't -- I don't know if formally
 2   on paper we did that.        I mean I am -- I am the
 3   best person to answer these questions.
 4   However -- I mean I'm the best representative of
 5   this company to answer these questions, but this
 6   is Brendan's work, you know, and -- and how this
 7   was done by him wasn't necessarily something I
 8   kept close watch over.         So it's kind of -- kind
 9   of new to me as we go through it.
10         Q   Okay.    Turn to Exhibit 25, which is tab
11   25.
12         A   Oh, Exhibit -- Gotcha.
13         Q   Exhibit 25 is another trademark
14   registration with a date of registration of
15   February 10, 2015.       Do you see that (indicating)
16   under "Registration Date"?
17         A   Yes.
18         Q   And it is for the word mark "The Satanic
19   Temple."    Do you see that?
20         A   Correct.
21         Q   And if you look -- Do you see the -- the
22   heading (indicating) "Goods and Services"?
23         A   Goods and services.
24         Q   Right there (indicating).
25         A   Oh, yeah.     Yeah.    Sorry.


                                                                       29
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 103 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    "Goods and Services."          The goods and
 2   services designed to be covered by this mark are,
 3   quote, religious services, namely information and
 4   news relating to religious and philosophical
 5   beliefs by providing information, providing a Web
 6   site featuring information about religion,
 7   charitable outreach services, namely providing
 8   counseling services in the field of religion,
 9   counseling in the field of religion and spiritual
10   services.
11             Did I read that correctly?
12        A    Correct.
13        Q    With an alleged date of first use of
14   January 1, 2013.      Do you see that?
15        A    I see that, yes.
16        Q    And again if you look at the owner
17   identified in Exhibit 25 of that trademark for
18   those goods and services, the owner is identified
19   as United Federation of Churches LLC DBA The
20   Satanic Temple.      Do you see that?
21        A    I see that, yes.
22        Q    With the 519 Somerville Avenue address,
23   number 288.     Correct?
24        A    Oh, correct.      Yes.
25        Q    Has the trademark identified in Exhibit 25


                                                                       30
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 104 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   ever been licensed for use to The Satanic Temple
 2   Inc.?
 3        A    That I do not know.
 4        Q    Have the trademarks identified in Exhibits
 5   24 and 25 ever been assigned to The Satanic
 6   Temple Inc.?
 7        A    Not that I'm aware of.
 8             (Pause.)
 9        Q    Does The Satanic Temple Inc. currently own
10   or operate any top level domain names for the use
11   it -- for Web sites?
12        A    What do you mean by "top level"?
13        Q    Top level domain level is a -- is a domain
14   name with an I can [phonetic] suffix like .com,
15   .biz, .net.
16             I'll ask it a different way --
17        A    Okay.
18        Q    -- to make it easier for you.
19        A    Sure.    Sure.
20        Q    Does The Satanic Temple Inc., the
21   corporation, own the Web site -- Strike that.
22             Does The Satanic Temple Inc., the
23   corporation, own the domain name
24   www.thesatanictemple.com?
25        A    To be honest, I don't know who registered


                                                                       31
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 105 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   thesatanictemple.com.        I just know we have that
 2   back-end access and for all intents and purposes
 3   own it and use it to conduct business.
 4        Q    That domain name was registered prior to
 5   the existence of The Satanic Temple Inc. as a
 6   corporate entity.       Correct?
 7        A    That is correct.       Yeah.
 8        Q    And the Web site that is utilized through
 9   that domain name address has existed prior to the
10   incorporation of The Satanic Temple Inc.
11   Correct?
12        A    It -- It in fact preceded my own
13   involvement with it.
14        Q    Is there any written agreement through
15   which the owner of thesatanic --
16   www.satanictemple.com [sic] has conferred use of
17   that domain name on The Satanic Temple Inc.?
18        A    I have no written documentation, but I'm
19   certain we could procure an affidavit.
20        Q    Is there any corporate relationship
21   between The Satanic Temple Inc. and the United
22   Federation of Churches LLC?
23        A    Any -- I'm sorry.
24        Q    It's all right.
25        A    Say -- Say again.


                                                                       32
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 106 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    Is there any corporate relationship
 2   between the United Federation of Churches LLC and
 3   The Satanic Temple Inc.?
 4        A    That's difficult for me to -- to answer
 5   because I -- you know, I -- I don't know if
 6   there's that kind of paperwork connection, but
 7   the -- the fact of the matter is is we -- we put
 8   these structures in place after the fact to -- to
 9   formalize and support something that was already
10   in operation.      Right?     So I don't know if it was
11   the best procedurally, but for all intents and
12   purposes our activities are the same, were the
13   same, whether they were -- whether they were DBA
14   United Federation of Churches or The Satanic
15   Temple Inc.     The Satanic Temple Inc. was somewhat
16   necessitated by our recognition by the IRS as
17   a -- as a tax-exempt religious organization.
18        Q    The United Federation of Churches LLC is
19   not a tax-exempt religious organization.             Is that
20   correct?
21             MR. KEZHAYA:      I object.
22             MR. CLAUS:     All right.        I can ask him in
23   the next deposition.        That's fine.
24             MR. KEZHAYA:      Okay.
25        Q    Do you know if The Satanic Temple Inc. has


                                                                       33
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 107 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   any written agreements with the United Federation
 2   of Churches LLC?
 3        A    Not that I -- Not that I know of.              I don't
 4   think there's formal paperwork --
 5        Q    Okay.
 6        A    -- elucidating that.
 7        Q    Let -- Let me ask it a different way.
 8             Do you know if there is any corporate
 9   relationship between the United Federation of
10   Churches LLC and The Satanic Temple Inc.?
11        A    I'm not trying to play dumb here, but
12   you're going to have to explain to me what
13   "corporate relationship" means in this --
14        Q    Well, I don't, and I probably can't.
15   So -- So it's not -- I'm not asking you to play
16   dumb.    I'm really asking you if you have
17   knowledge.     And if you don't, then -- then --
18   then that's the answer.
19             Do you have knowledge of any corporate
20   relationship between The Satanic Temple Inc. and
21   any other entity?
22        A    Well, from my perspective they're
23   completely inter-related because they're part of
24   the -- part of the paperwork process that
25   formalized one continuous entity.               Right?


                                                                        34
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 108 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   And it -- And it consists of the same people.              As
 2   far as documentation that might say, you know, we
 3   have an agreement between one and the other, I
 4   can't name such documentation.
 5        Q    Has The Satanic Temple Inc. ever attempted
 6   to gain recognition by the Internal Revenue
 7   Service of the United States for tax-exempt
 8   treatment?
 9        A    The Satanic Temple Inc., my understanding
10   is, is the formal -- is just the formal corporate
11   paperwork for the tax-exempt religious entity
12   known as The Satanic Temple.
13        Q    And my question is has The Satanic Temple
14   Inc. ever sought to extend that tax-exempt status
15   to the United Federation of Churches LLC?
16        A    No.   No, not to my knowledge.
17        Q    Is the -- Does The Satanic Temple Inc.
18   have any relationship with an entity called
19   Adversarial Truth LLC?
20        A    Well, there again the relationship, if
21   you're asking for -- for paperwork
22   documentation --
23        Q    That's what I'm asking for.
24        A    Okay.    That I -- I do -- I'm not aware of
25   which documents would formalize that.


                                                                       35
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 109 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1             (Pause.)
 2        Q    So let's go back to Exhibit 18.
 3        A    Okay.
 4        Q    Exhibit 18 states that the corporation The
 5   Satanic Temple is organized as a tax-exempt
 6   organization for religious purposes.               Do you see
 7   that?
 8        A    Yes.
 9        Q    What is the religion promoted by the
10   corporation identified in Exhibit 18?
11        A    Satanism.
12        Q    So accurately characterized, Satanism is
13   the religion, not The Satanic Temple.              Correct?
14        A    Satanism is the religion of The Satanic
15   Temple.
16        Q    Got it.
17             I made you a copy of the first amended
18   complaint.     It's not going to be an exhibit.
19        A    Okay.
20        Q    At least it shouldn't be, but it's -- I
21   made you a copy.
22             (Document handed to the witness.)
23             MR. CLAUS:     So he's taking a look at the
24   first amended complaint, Matt.
25             MR. KEZHAYA:      Yeah.      Hold on one second.


                                                                       36
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 110 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   I got to pull that up and --
 2             MR. CLAUS:     Sure.      No problem.
 3             MR. KEZHAYA:      That's document 57.       Right?
 4             MR. CLAUS:     Correct.
 5             MR. KEZHAYA:      Yeah.      Okay.
 6        Q    If you look at paragraph 1 -- It's on page
 7   2 --
 8        A    Okay.
 9        Q    -- of the first amended complaint.
10        A    "Explanatory Note"?
11        Q    Yes.
12        A    Okay.
13        Q    Paragraph 1 states that "Principally this
14   amendment adds the various juristic bodies which
15   at various times have given an organizational
16   structure to the voluntary association of
17   self-identified Satanists practicing under the
18   moniker 'The Satanic Temple.'"
19             Did I read that correctly?
20        A    Correct.
21        Q    Is it accurate to say that one does not
22   need to be a practicing Satanist to become a
23   member of The Satanic Temple?
24        A    Well, one -- Yeah, I mean I guess that
25   depends on whether one considers somebody who


                                                                       37
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 111 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   adheres to our tenets a practicing Satanist.              So
 2   I -- I would.      So then I mean in that regard we
 3   do require that people read and agree with the
 4   tenets before they sign up as a member.
 5        Q    Let's use the date range of February 8,
 6   2016 to July 6 of 2016.          Between those dates
 7   wasn't it the -- the mission statement of The
 8   Satanic Temple that it, quote, facilitates
 9   the communication and mobilization of politically
10   aware Satanists, comma, secularists, comma, and
11   advocates for individual liberty?
12        A    Correct.
13        Q    Let's just take a look, for instance, at
14   Exhibit 34.
15        A    Okay.
16             MR. KEZHAYA:      Can we pause one second as I
17   look for that?
18             MR. CLAUS:     Sure.
19             MR. KEZHAYA:      I think I may have gotten
20   only up to thirty -- Okay.
21             All right.     I'm on it.
22             MR. CLAUS:     Thank you.
23        Q    Are you familiar with something called the
24   Internet Wayback Machine?
25        A    Yes.


                                                                       38
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 112 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    This is an archive Web site from September
 2   7 of 2015 of The Satanic Temple, and that -- that
 3   preceded the existence of The Satanic Temple Inc.
 4   as a corporate entity.         Correct?
 5        A    Correct.
 6        Q    Do you see how it says "Our mission, The
 7   Satanic Temple (TST) facilitates the
 8   communication and mobilization of politically
 9   aware Satanists, secularists and advocates for
10   individual liberty"?
11             (Mr. Claus indicated.)
12        A    Oh.
13             MR. KEZHAYA:      Did you say 34?
14             MR. CLAUS:     34.
15             THE WITNESS:      It's on the side bar.
16             MR. KEZHAYA:      Okay.
17             THE WITNESS:      Top.
18        A    Yeah.    Correct.      Sorry.
19        Q    Correct.
20             A secularist is different than a Satanist.
21   Correct?
22        A    Well, a secularist isn't necessarily a
23   Satanist.
24        Q    Correct.
25             And one who advocates for individual


                                                                       39
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 113 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   liberty does not necessarily have to be a
 2   Satanist.    Correct?
 3        A    Correct.
 4        Q    So the mission of The Satanic Temple
 5   expressed on the Web site, at least as of
 6   September 7, 2015, was to facilitate
 7   communication and mobilization of Satanists,
 8   comma, secularists, comma, and advocates for
 9   individual liberty.       Correct?
10        A    Right.    And I would -- I would add anybody
11   else.    Our position is that everybody should have
12   an equal voice.
13        Q    So one who is a secularist may be served
14   by the mission of The Satanic Temple.              Correct?
15        A    Correct.    So long as their secularism is
16   predicated on the concept of pluralism.
17        Q    And one who advocates for individual
18   liberty may be served by the mission of The
19   Satanic Temple.      Correct?
20        A    Correct.
21        Q    And membership currently to The Satanic
22   Temple is open to anyone who is dedicated to
23   participating in or identifying with the
24   activities of The Satanic Temple.               Correct?
25        A    Correct.


                                                                       40
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 114 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    Not merely to those who practice Satanism.
 2   Correct?
 3        A    Correct.    We don't -- You know, we don't
 4   expect of everybody that they'll openly identify
 5   in that way because it's a -- it can be dangerous
 6   depending on their situation.
 7        Q    And that was true -- If you'd turn to
 8   Exhibit 31, which is tab 31.
 9        A    I'm going to set this aside (indicating).
10        Q    Okay.
11             That was true as of February 1, 2016.
12   True?
13        A    This is what -- You're saying the mission
14   statement --
15        Q    Both the mission statement and the fact
16   that membership is open to anyone who is
17   dedicated to participating in or identifying with
18   the activities of The Satanic Temple.
19        A    And you're asking me to confirm that this
20   is from --
21        Q    February --
22        A    -- February --
23        Q    -- 1, 2016.
24        A    That's what this designates on this image
25   from Wayback Machine at the top of the --


                                                                       41
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 115 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    Exhibit 31.
 2        A    Okay.    And it seems accurate to me.
 3        Q    Okay.
 4        A    Is that --
 5        Q    Sure.    I just want to make sure that --
 6   that we are clear that as of -- as of February 1,
 7   2016 membership to The Satanic Temple was opening
 8   [sic] to those who dedic -- who were dedicated to
 9   participating in or identifying with the
10   activities of The Satanic Temple.
11        A    Sure.    I -- I mean yes.         Sorry.
12        Q    And if you turn to Exhibit 32 -- That's an
13   archive from July 13, 2016 --
14        A    I see that.
15        Q    -- the same statement is true, that
16   membership is open to anyone who is dedicated to
17   participating in or identifying with the
18   activities of The Satanic Temple.               Correct?
19        A    Right.    I mean with the caveat of member
20   registration that they acknowledge and follow the
21   tenets of The Satanic Temple.
22        Q    And both in February 2016 and in July 2016
23   putative members, potential members, were told
24   that membership in The Satanic Temple does not
25   grant anyone the authority to act as a


                                                                       42
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 116 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   spokesperson for The Satanic Temple as an
 2   organization.      Correct?
 3        A    Correct.    But it didn't preclude anybody
 4   from that.      Membership alone does not give one
 5   the rights to speak on our behalf or act in some
 6   type of licensing arrangement.
 7        Q    Currently -- And I'm talking about today,
 8   September 24, 2019 -- does the Satanic Temple
 9   Inc. as a corporate body exercise any oversight
10   or control over who may be a member of something
11   called the Arizona Chapter of The Satanic Temple?
12        A    No.    That's within the purview of the
13   Arizona chapter itself.
14        Q    Are you familiar with the National --
15   something called the National Council of The
16   Satanic Temple?
17        A    Yes.   They recently changed their name to
18   International Council.
19        Q    Was the body that was called the National
20   Council of The Satanic Temple formed by The
21   Satanic Temple Inc., the corporate body?
22        A    The National Council was formed before
23   paperwork was filed for Satanic Temple Inc.
24        Q    When did the National Council of The
25   Satanic Temple first exist?


                                                                       43
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 117 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    That's -- That's difficult.              I'm not --
 2   I'm really bad at this, and that's not something
 3   I looked over before this.           So I would say
 4   probably 2015.
 5             MR. CLAUS:     Can we take a quick break,
 6   Matt?    I think I may be done.
 7             MR. KEZHAYA:      Okay.
 8             MR. CLAUS:     I just need to use the rest
 9   room.
10             MR. KEZHAYA:      I paused -- I paused the
11   time -- Oh, do you need to use the rest room?
12             MR. CLAUS:     Yeah.
13             MR. KEZHAYA:      Okay.      I'll probably take it
14   as well.
15             MR. CLAUS:     Thank you.
16             (Discussion off the record.)
17             (Recess taken.)
18             MR. CLAUS:     You're still under oath,
19   Mr. Misicko.
20             (Witness gestured.)
21        Q    Has The Satanic Temple Inc. ever held a
22   meeting of the officers and directors -- Strike
23   that.
24             Has The Satanic Temple Inc. ever held a
25   meeting of the directors where a corporate


                                                                       44
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 118 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   resolution was agreed to that authorized anyone
 2   other than you and Mr. Jarry to act as an agent
 3   for The Satanic Temple Inc.?
 4        A    Well, I would say yes.          And I don't know
 5   if that meets the standard of the kind of formal
 6   corporate relationship you might be looking for
 7   in documentation, but we have meetings all the
 8   time in which we delegate the function of
 9   different agents we work with in the
10   parameters --
11        Q    Mm-hmm.
12        A    -- in which they're allowed to speak on
13   our behalf or act on our behalf, whether they be
14   public relations representatives, contractors
15   within a limited scope, National Council in its
16   function within the organization and the limits
17   and rights of the various chapters that we -- we
18   manage.
19        Q    You just said "the various chapters that
20   we manage."     What entity manages the chapters of
21   The Satanic Temple?
22        A    Well, again I don't think there's a -- I
23   don't think there's corporate paperwork that
24   speaks to the chapters.         So when I think of The
25   Satanic Temple, I think of it as this continuous


                                                                       45
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 119 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   entity that exists regardless of whether -- you
 2   know, whether it's under the banner of -- the DBA
 3   for United Federation of Churches.                That's --
 4   That's formal paperwork from where I'm standing.
 5             So the operative functions are -- are kind
 6   of this continuous entity so I think of The
 7   Satanic Temple as this kind of rubric designation
 8   for, you know, these different corporate entities
 9   that popped up as a matter of -- of just the --
10   the nature of the formalization process of this
11   organization itself.
12        Q    Let me ask it a different way that refers
13   back to an answer that you just gave.
14             You just used the plural pronoun "we"
15   manage the chapters --
16        A    Yes.
17        Q    -- that spring up.        I think you used "pop
18   up."     "We manage the chapters that pop up" is
19   what you said in answer to a previous question.
20   And I guess I'm looking for the -- the
21   variable -- the -- the -- That plural pronoun
22   "we," I'm trying to find what constitutes that
23   plural pronoun "we."        Is "we" an entity, or is
24   "we" Mr. Misicko and Mr. Jarry?
25        A    We are The Satanic Temple, and we just


                                                                       46
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 120 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   work with various people who we assign different
 2   functions.     I mean I know Mr. Jarry and I have
 3   ultimate veto, and that's understood within the
 4   National Council and things like that.            But we do
 5   assign different people status as media liaisons,
 6   chapter heads.      And this all -- You know, in my
 7   mind this is all done as The Satanic Temple.
 8   It's not something that's formally designated as
 9   part of the LLC versus The Satanic Temple Inc.
10   It's just The Satanic Temple.
11        Q    Which is autonomous from the chapters?
12        A    The chapters are -- are subsets of The
13   Satanic Temple which we try to allow for a
14   maximum of autonomy while also making certain
15   that they work within certain parameters so as
16   not to -- so as not to send the wrong message,
17   that we're defamed or our brand is otherwise
18   stained by their -- by their activities.
19        Q    And that brand is the trademark that's
20   owned by the United Federation of Churches LLC?
21        A    Correct.    Right.
22        Q    And so currently -- I'm trying to figure
23   out currently does The Satanic Temple Inc. as a
24   corporate body play any role in managing the
25   chapters of The Satanic Temple as an


                                                                       47
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 121 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   organization?
 2        A    Well, I mean obviously it's Malcolm and I
 3   who are like the -- the top heads of management.
 4   Right?    And we're also -- we're also owners of
 5   the Satanic Temple Inc., but -- I mean I -- I
 6   hope that's sufficient.         I'm not sure.
 7        Q    Let me ask it this way:           Have you ever
 8   seen an agenda of a meeting of the board of
 9   directors of The Satanic Temple Inc. where a
10   corporate resolution was an agenda item?
11        A    You mean like specific -- there's a
12   specific template for paperwork designating these
13   meeting notes as part of The Satanic Temple Inc.
14   or --
15        Q    I'm asking you the question that I'm
16   asking you and just want to know if the answer is
17   "Yes, I have," "No, I haven't" or "I don't
18   understand."
19             Have you ever seen a document called
20   "Agenda for the Board of Directors of The Satanic
21   Temple Inc."?      Let's just start there.        We'll
22   start broad.     Have you ever seen an agenda for a
23   meeting of the board of directors of The Satanic
24   Temple Inc.?
25        A    I have not seen a document with that exact


                                                                       48
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 122 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   wording --
 2        Q    Okay.
 3        A    -- prefacing it.
 4        Q    Have you ever seen minutes of a meeting of
 5   the board of directors of The Satanic Temple
 6   Inc.?
 7        A    I -- I -- I -- We wouldn't have meeting
 8   minutes that would say, you know, "Formal Agenda
 9   of The Satanic Temple Inc."           It would say "The
10   Satanic Temple" on them, and I'm not sure, you
11   know, which -- which entity one would insist that
12   that needs to fit under.
13        Q    I'm going to ask my question again.
14             Have you ever seen a document that is
15   called "Minutes of a Meeting of the Board of
16   Directors of The Satanic Temple, Inc."?
17        A    I --
18             MR. KEZHAYA:      Objection.          Asked and
19   answered.
20             Go ahead and answer.
21        A    I cannot say that I've seen a document
22   with that as the header.
23        Q    Okay.    Do you know if the board of
24   directors of The Satanic Temple Inc. has ever
25   agendized a meeting at which the topic of a


                                                                       49
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 123 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   corporate resolution to authorize agency of
 2   another has been discussed, moved for and voted
 3   upon by the board of directors?
 4        A    Formally designated as a meeting of the
 5   Satanic Temple Inc.?
 6        Q    Correct.
 7        A    I know of no such meeting.
 8        Q    Since its formation in November -- on
 9   November 14, 2017, has Michelle Shortt made any
10   written request to The Satanic Temple Inc. to act
11   as its agent?
12        A    Since its incorporation in 2017 --
13        Q    Correct.
14        A    -- a formal request to act on behalf of
15   The Satanic Temple Inc.
16        Q    Correct.
17        A    Not to my knowledge has she -- had she
18   written any -- any such dispatch.
19        Q    Has Michelle Shortt ever been employed as
20   a statutory employee of The Satanic Temple Inc.?
21        A    She has not.
22        Q    Has Michelle Shortt ever been hired as an
23   independent contractor of The Satanic Temple
24   Inc.?
25        A    That's possible, but not to my knowledge.


                                                                       50
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 124 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    Is there any written agreement, to your
 2   knowledge, between Michelle Shortt and the
 3   corporation called The Satanic Temple Inc.?
 4        A    No.
 5             (Pause.)
 6        Q    Do you know if the Satanic Temple Inc., as
 7   a corporate entity, has had any communication at
 8   all with any representative of the City of
 9   Scottsdale?
10        A    Not to my knowledge, no.
11             (Pause.)
12        Q    Do you today -- We're talking September
13   24, 2019 -- as the designee of The Satanic Temple
14   Inc., know how many members of The Satanic Temple
15   reside in the State of Arizona?
16        A    Well, I can give you a minimum number.
17   And the reason it's a minimum number is because
18   we allow people to sign up by E mail address on
19   line and we don't ask for address.                However, we
20   have a way to isolate by shipping address who's
21   ordered membership cards, slash, certificate
22   packages in a certain -- by mailing address.
23   Right?
24        Q    Okay.
25        A    So to the -- at this day -- Oh, shit.             I'm


                                                                       51
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 125 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   sorry.    I only have the -- between February and
 2   April of 2016.
 3        Q    Okay.    Well, I'll ask you that --
 4        A    Okay.
 5        Q    -- in the next deposition since --
 6        A    Okay.    I'm sorry.
 7        Q    Since you didn't -- Since Satanic Temple
 8   didn't exist as of July 2016, I'll ask you that
 9   question in the next deposition.
10        A    Oh, okay.
11        Q    So it's good to have it.
12             But today do you know how many members of
13   The Satanic Temple Inc. reside in the State of
14   Arizona?
15        A    I --
16        Q    I'm sorry.     Strike that.           I just said
17   Satanic Temple Inc.        Strike that question.
18             Today, as the designee of the Satanic
19   Temple Inc., do you know how many members of The
20   Satanic Temple reside in the State of Arizona?
21        A    I don't know, but I can give you a minimum
22   number --
23        Q    Okay.
24        A    -- if I check my -- my phone here.             A
25   minimum number of --


                                                                       52
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 126 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1             (Pause.)
 2        A    -- 450.
 3        Q    Do you know today how many of those
 4   members of The Satanic Temple reside in the City
 5   of Scottsdale?
 6        A    A minimum number of 27.
 7        Q    Do you know, of the 450 members of The
 8   Satanic Temple, Inc. -- or -- Strike that.
 9             Do you know, of the members in Arizona
10   today, those 450, how many are secularists?
11        A    I assume they're all secularists.
12        Q    But I'm not asking you for your
13   assumption.     Let me ask it a different way.
14             Do you know, of those 450 today, how many
15   adhere to the religion of Satanism rather than
16   being either a secularist who -- whose mission is
17   served by the Satanic Temple or one who advocates
18   for individual liberty whose mission is served by
19   The Satanic Temple?
20        A    I don't see there necessarily being a
21   distinction with -- with the members.             I would
22   think that, you know, if they agree with our
23   tenets and they sign up with us, I would see that
24   they're advancing the cause of Satanism.             But as
25   for their reasons for doing that, I can't -- I


                                                                       53
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 127 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   can't speak to their subjective experience.
 2        Q    Well, you just said "advancing the cause
 3   of Satanism," but according to the exhibits that
 4   we looked at, for instance Exhibit 34, the
 5   mission of the Satanic Temple is to facilitate
 6   communication, mobilization of politically aware
 7   Satanists, comma, secularists, comma, and
 8   advocates for individual liberty.               Correct?
 9        A    Well, correct, but I --
10        Q    And --
11        A    -- I think those are taken together rather
12   than as -- They're not necessarily separate and
13   discrete.    I mean it has to be taken with the
14   membership standards that ask that they adhere to
15   the seven tenets.
16        Q    Well, the membership is open to
17   individuals who are dedicated to or
18   participating -- or participating in or
19   identifying with not Satanism but the activities
20   of The Satanic Temple.         Correct?
21        A    Correct.    But the activities include the
22   practice of Satanism.
23        Q    Or may include secularism or advocating
24   for individual liberty.         Correct?
25        A    Also included.


                                                                       54
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 128 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    Do you know --
 2             MR. KEZHAYA:      I'm going to interject.        We
 3   just hit that one-hour mark.
 4             MR. CLAUS:     Okay.      Let me just ask this
 5   question.
 6        Q    Do you know if The Satanic Temple Inc.
 7   currently imposes any membership requirements on
 8   members of the Arizona chapter?
 9        A    No.   That's in the jurisdiction of the
10   Arizona chapter.
11        Q    Okay.
12             MR. CLAUS:     I don't know if you have any
13   questions, Matt.
14             MR. KEZHAYA:      I do, but I don't know how
15   to resolve my questions against the -- the
16   court's one-hour limit.          Are you willing to
17   afford -- I don't know if by stipulation we could
18   just agree to two limited topics.
19             MR. CLAUS:     I mean but -- I mean the
20   stipulation would be conditioned upon my -- my
21   being able to ask him questions about whatever
22   you ask him.
23             MR. KEZHAYA:      I'm -- I'm okay with that.
24   One -- I'll -- I'll tell you what the two topics
25   are.     The first one's going to be -- Pretty well


                                                                       55
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 129 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   already covered -- just fleshing out a little bit
 2   more the number of Satanists and -- TST
 3   Satanists, I should say, the number of TST
 4   Satanists specifically in Scottsdale; and, two,
 5   the -- the contours around, well, what happened
 6   that Michelle Shortt said that she was going to
 7   give an invocation --
 8             (The reporter requested audible speech.)
 9             (Discussion off the record.)
10             MR. CLAUS:     Let's go off the record.
11             MR. KEZHAYA:      All right.
12             (Discussion off the record.)
13
14   CROSS EXAMINATION BY MR. KEZHAYA:
15        Q    Doug, how do you know this minimum number
16   of Satanists in -- in Scottsdale?
17             MR. CLAUS:     Form.
18             Go ahead.
19        A    This -- This minimum number is determined
20   by the mailing addresses that people gave when
21   they ordered a membership card, slash,
22   certificate membership package.             I say it's a
23   minimum number because one doesn't need to
24   purchase a card and certificate package to be a
25   member, but the only way in which we get people's


                                                                       56
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 130 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   addresses is if we're actually mailing something
 2   to them.    So while we may have many members
 3   within Arizona or within Scottsdale or within any
 4   given space that we just don't know the
 5   geographic location of, we can base a minimum
 6   number on those -- on those mail orders.
 7        Q    Is it required -- In order to be a member
 8   of TST, is it required to order a membership
 9   card?
10        A    No, it is not required to order a
11   membership card to be a member of The Satanic
12   Temple.
13             (Pause.)
14             MR. KEZHAYA:      Pass the witness.
15             MR. CLAUS:     I don't have any follow-up.
16             MR. KEZHAYA:      Okay.
17             MR. CLAUS:     So read and sign?
18             MR. KEZHAYA:      Yeah, read and sign.       I'm
19   going to use the rest room real quick, and then
20   I'll be ready for -- for -- for round two here.
21   Do we want to take a five-minute break?
22             MR. CLAUS:     Yeah.      That sounds great.
23             (The proceedings adjourned at 11:09 AM.)
24
25



                                                                       57
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 131 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1
 2   STATE OF ___________________)
 3                                       )    ss.
 4   COUNTY OF __________________)
 5
 6
 7
 8   I, DOUGLAS ALEXANDER MISICKO, a witness called to
 9   testify in the matter of SATANIC TEMPLE ET AL.
10   vs. CITY OF SCOTTSDALE ET AL., do hereby certify
11   under penalty of perjury that I have read the
12   foregoing transcript and have made any
13   corrections, additions or deletions that I was
14   desirous of making; and that the foregoing is a
15   true and accurate record of my testimony therein.
16
17
18   Signed by me on the _____ day of _______________
19
20   20 _____ at _________________, _________________.
21                       (City)                        (State)
22
23
24                      _________________________________
25                      DOUGLAS ALEXANDER MISICKO


                                                                       58
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 132 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1                    COMMONWEALTH OF MASSACHUSETTS
 2                            COUNTY OF SUFFOLK
 3
 4          I, Lawrence A. Brown, Certified Shorthand
 5   Reporter Number 1430F96, Registered Professional
 6   Reporter and Notary Public in and for the
 7   Commonwealth of Massachusetts, do hereby certify
 8   that the foregoing transcript of the proceedings
 9   therein described is a complete and accurate
10   record of same to my best knowledge and belief
11   and that the deponent requested review of the
12   transcript.
13
14          I further certify that I am not related to
15   or employed by any party in or counsel to this
16   matter and that I am not financially interested
17   in its outcome.
18
19          In witness whereof, I hereunto set my hand
20   on the 26th day of September 2019.
21
22
23                  ____________________________________
24                  Lawrence A. Brown, Notary Public
25                  My commission expires July 2, 2021


                                                                       59
                           30(b)(6): Douglas Misicko
                              September 24, 2019
          Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 133 of 319
                                                                                                                               Page 1
                                                       Atkinson-Baker, Inc.
                                                         www.depo.com

             A                 46:13,19 48:16 49:20         59:10                      6:13 17:25 18:11,14     correct 7:12 8:10,20
ABI 1:25                    answered 49:19               Binder 5:25                   18:17 19:1,11,23,25       9:20,23 10:4,13,14
able 55:21                  anybody 40:10 43:3           bit 14:15 56:1                33:22 36:23 37:2,4        11:1,14,23 13:10
absolutely 23:20            APPEARANCES 3:1              biz 31:15                     38:18,22 39:11,14         14:25 16:4 17:13 20:7
access 32:2                 appears 27:4                 board 48:8,20,23 49:5         44:5,8,12,15,18 55:4      20:8,16 23:6 27:14,25
accounts 26:10              applicant 26:24 27:3            49:15,23 50:3              55:12,19 56:10,17         28:1 29:20 30:12,23
accurate 8:13 37:21 42:2    application 26:22 27:5       bodies 37:14                  57:15,17,22               30:24 32:6,7,11 33:20
   58:15 59:9                  27:15                     body 43:9,19,21 47:24      clear 42:6                   36:13 37:4,20 38:12
accurately 36:12            approved 11:9                bold 8:23                  clerk 9:21 10:1,12 20:6      39:4,5,18,19,21,24
acknowledge 42:20           April 52:2                   Boston 1:18                   20:21                     40:2,3,9,14,15,19,20
act 22:25 42:25 43:5        archive 5:7 39:1 42:13       box 9:9,15,25 10:22        close 29:8                   40:24,25 41:2,3 42:18
   45:2,13 50:10,14         Arizona 1:2,9 3:13 19:8      brand 47:17,19             coincidentally 27:7          43:2,3 47:21 50:6,13
activities 33:12 40:24         25:4,6,13,16 43:11,13     break 44:5 57:21           com 31:14                    50:16 54:8,9,20,21,24
   41:18 42:10,18 47:18        51:15 52:14,20 53:9       Brendan 27:12,14           comes 25:24                corrections 58:13
   54:19,21                    55:8,10 57:3              Brendan's 29:6             comma 38:10,10 40:8,8      correctly 30:11 37:19
actual 9:24                 Arkansas 3:6                 Briefly 22:22                 54:7,7                  corresponds 6:19
AD08F98 1:25                arrangement 16:13 43:6       broad 48:22                commencing 1:20            council 1:10,11 12:7,17
add 40:10                   article 8:11,21 9:1,2 22:8   Brown 1:22 59:4,24         commerce 27:17               43:15,18,20,22,24
addition 18:5,20               22:8,8,11,13              business 25:3 32:3         commission 25:13             45:15 47:4
additions 58:13             articles 4:13,15 8:4,16      by-laws 22:17,19,23           59:25                   counsel 3:1 6:6 59:15
address 4:19 21:13,14          8:24 9:5,7,11 10:3,25        23:1                    Commonwealth 10:19         counseling 30:8,9
   30:22 32:9 51:18,19         24:13,24                                                11:12 16:23,24 24:14    COUNTY 58:4 59:2
   51:20,22                 artistic 23:14                            C                59:1,7                  court 1:1 18:8,8
addresses 56:20 57:1        aside 41:9                   C 6:1 23:12                communication 38:9         court's 55:16
adds 37:14                  asked 12:6 14:6 49:18        call 24:2                     39:8 40:7 51:7 54:6     covered 30:2 56:1
adhere 53:15 54:14          asking 19:13 34:15,16        called 6:6 8:5 35:18       company 15:10 27:2         CROSS 4:4 56:14
adheres 38:1                   35:21,23 41:19 48:15        38:23 43:11,15,19           28:19 29:5              CSR 1:22
adjourned 57:23                48:16 53:12                 48:19 49:15 51:3 58:8    complaint 36:18,24 37:9    currently 31:9 40:21
adopted 9:13                assign 47:1,5                Caption 1:12 2:1           complete 59:9                43:7 47:22,23 55:7
advancing 53:24 54:2        assigned 25:18 31:5          card 6:8 56:21,24 57:9     completed 18:12            CV 1:3
Adversarial 14:20 35:19     assignment 26:2                57:11                    completely 34:23
advocates 38:11 39:9,25     association 37:16            cards 51:21                comprise 11:3                         D
   40:8,17 53:17 54:8       assume 53:11                 Case 1:3                   concept 40:16              D 4:1 6:1
advocating 54:23            assumption 53:13             cause 53:24 54:2           conditioned 55:20          dangerous 41:5
affidavit 32:19             ATKINSON-BAKER 1:23          caveat 42:19               conduct 32:3               date 16:25 21:1 27:6,8
afford 55:17                attached 5:24                centered 17:2 22:7         conducted 1:17               27:10,16,23 28:9
agency 50:1                 attempted 35:5               Central 3:12               conferred 32:16              29:14,16 30:13 38:5
agenda 48:8,10,20,22        attorney 3:4,11 27:12        certain 26:16 32:19        confirm 41:19              dates 38:6
   49:8                     audible 18:4 24:22 56:8        47:14,15 51:22           connection 33:6            David 2:5
agendized 49:25             authority 42:25              certificate 4:19 21:12     considers 37:25            day 51:25 58:18 59:20
agent 4:20 21:13,14,15      authorize 22:23 23:1,2         51:21 56:22,24           consisting 1:10            DBA 13:3 27:1 30:19
   21:17 22:25 45:2            24:3 50:1                 Certified 59:4             consists 35:1                33:13 46:2
   50:11                    authorized 25:3,5,10         certify 8:24 9:3 58:10     consolidation 24:24        decided 10:2 18:24
agents 45:9                    45:1                        59:7,14                  constitutes 8:4 46:22      decision 10:24
agree 7:17 11:2 38:3        autonomous 47:11             Cevin 23:10,11,13          continued 1:12 2:1         dedic 42:8
   53:22 55:18              autonomy 47:14               change 4:19 21:13          continuous 34:25 45:25     dedicated 40:22 41:17
agreed 45:1                 Avenue 3:12 30:22            changed 12:23 43:17           46:6                      42:8,16 54:17
agreement 11:18 32:14       aware 14:7 16:21 25:14       changing 8:18              contours 56:5              deduce 16:2
   35:3 51:1                   31:7 35:24 38:10 39:9     chapter 43:11,13 47:6      contractor 50:23           defamed 47:17
agreements 25:24 34:1          54:6                        55:8,10                  contractors 45:14          Defendant 6:6
ahead 49:20 56:18                                        chapters 25:25 45:17,19    control 43:10              Defendants 2:6 3:15
AL 58:9,10                              B                  45:20,24 46:15,18        copy 36:17,21              delegate 45:8
ALEXANDER 1:16 4:3          B 4:8 5:1                      47:11,12,25              copyright 25:22 26:7       deletions 58:13
   6:5 58:8,25              back 12:19 17:15 22:4        characterized 36:12        copyrights 25:18,20,21     delinquent 19:15,16
alleged 30:13                 36:2 46:13                 charitable 30:7            corporate 7:23 8:9 12:1    depending 41:6
allow 47:13 51:18           back-end 32:2                charter 19:16,17,20           17:12 19:16,17,20       depends 37:25
allowed 45:12               bad 44:2                       21:22 22:1                  21:22 22:1,25 27:25     deponent 18:22 59:11
amend 10:2,24               banner 46:2                  check 9:1 52:24               28:23 32:6,20 33:1      deposition 1:14 4:12
amended 36:17,24 37:9       bar 39:15                    Churches 13:22 14:1,19        34:8,13,19 35:10 39:4     6:19,24 22:21 33:23
amendment 4:15 8:17         base 57:5                      15:5,6,13,22,22 16:4,7      43:9,21 44:25 45:6,23     52:5,9
   8:25 9:5 37:14           basis 16:18 18:20              16:10 24:21 27:1,5          46:8 47:24 48:10 50:1   depositions 6:22
America 6:8                 behalf 23:3 43:5 45:13         28:19 30:19 32:22           51:7                    described 59:9
and/or 14:18                  45:13 50:14                  33:2,14,18 34:2,10       corporation 8:12,18        DESCRIPTION 4:10 5:3
annual 4:17,18 16:17        belief 59:10                   35:15 46:3 47:20            10:24 11:22,25 13:7     design 28:7,8
   17:6,22 19:14 20:2       beliefs 30:5                 City 1:9,10 6:14 12:7,16      19:14,15,18 20:11       designate 24:3
   21:4 27:8                believe 21:19 26:6             51:8 53:4 58:10,21          21:9,23 23:19 24:7,15   designated 7:8 47:8
answer 14:9,17 18:22        Bentonville 3:6              Civil 19:7                    25:2,5,13 31:21,23        50:4
   19:6 29:3,5 33:4 34:18   best 14:6,9 29:3,4 33:11     Claus 3:11 4:5 5:25 6:12      36:4,10 51:3            designates 41:24



                                                 30(b)(6): Douglas Misicko
                                                    September 24, 2019
          Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 134 of 319
                                                                                                                                 Page 2
                                                       Atkinson-Baker, Inc.
                                                         www.depo.com

designating 48:12          exercise 43:9                fit 49:12                  honestly 25:8               jurisdiction 13:16 18:10
designation 46:7           exhibit 6:17,23 7:4,5,7,9    five-minute 57:21          hope 48:6                      19:2 55:9
designed 30:2                7:10,11,11,19,20 8:1,4     fleshing 56:1                                          juristic 37:14
designee 7:8 12:14           8:14 9:19,22 10:5,7,12     follow 42:20                            I
   14:16 51:13 52:18         10:19 11:12 12:1,19        follow-up 57:15            identification 6:21                     K
desirous 58:14               12:22 14:23,24 16:22       following 1:12             identified 6:7 9:18,21      Kathy 2:3
determined 56:19             17:15,17 20:1,5,12,13      follows 6:10                   11:25 21:5,8,23 28:18   kept 29:8
Dickinson 3:10 6:14          20:25 21:1,4,5,12,12       foregoing 58:12,14 59:8        30:17,18,25 31:4        Kezhaya 3:3,4 17:23
different 31:16 34:7         22:4 26:19 27:4,16         foreign 25:2,5                 36:10                     18:2,5,12,15,19 19:9
   39:20 45:9 46:8,12        28:2,5,7,15,24 29:10       form 17:25 18:3,6,23       identifies 20:5               19:22,24 33:21,24
   47:1,5 53:13              29:12,13 30:17,25              56:17                  identify 12:15 20:9 21:14     36:25 37:3,5 38:16,19
difficult 33:4 44:1          36:2,4,10,18 38:14         formal 34:4 35:10,10           41:4                      39:13,16 44:7,10,13
DIRECT 4:4 6:12              41:8 42:1,12 54:4              45:5 46:4 49:8 50:14   identifying 40:23 41:17       49:18 55:2,14,23
director 12:8 20:6,10,17   exhibits 5:24,25 6:19,20     formalization 46:10            42:9,17 54:19             56:11,14 57:14,16,18
   20:21 21:9 24:10          21:23 31:4 54:3            formalize 33:9 35:25       II 22:8                     kind 14:5,11 26:6 29:8,8
directors 10:21 11:21,25   exist 12:24 13:5 17:12       formalized 34:25           III 22:9,13                   33:6 45:5 46:5,7
   22:24 44:22,25 48:9       43:25 52:8                 formally 29:1 47:8 50:4    illuminati 26:11            Klapp 2:2
   48:20,23 49:5,16,24     existed 13:3,4 17:14         formation 50:8             image 41:24                 knew 11:8
   50:3                      32:9                       formed 16:17 43:20,22      imposes 55:7                know 7:22 9:15 12:13
discovery 18:7,9           existence 27:24 32:5         foundational 19:3,19       imposter 26:10                13:1,5 14:10 15:7,9,12
discrete 16:5 54:13          39:3                       fourth 7:5                 include 8:10 54:21,23         15:15,16,20 17:10,10
discussed 50:2             exists 15:3 46:1             function 45:8,16           included 54:25                17:22 20:1,4,22 22:14
discussion 11:6 44:16      expect 41:4                  functions 46:5 47:2        incorporated 13:13,16         23:13,18,25 24:5,12
   56:9,12                 experience 54:1              further 19:3 59:14             25:9                      24:17 25:7,23 26:8,13
dispatch 50:18             expires 59:25                                           incorporation 10:3            26:14 29:1,6 31:3,25
distinction 26:7 53:21     explain 34:12                            G                  32:10 50:12               32:1 33:5,5,10,25 34:3
DISTRICT 1:1,2             explained 6:18               G 6:1                      incorrect 11:15 25:11         34:8 35:2 41:3 45:4
document 11:11 18:8        Explanatory 37:10            gain 35:6                  independent 50:23             46:2,8 47:2,6 48:16
   25:13,16 36:22 37:3     expressed 40:5               geographic 57:5            indicated 39:11               49:8,11,23 50:7 51:6
   48:19,25 49:14,21       expressly 18:7               gestured 44:20             indicating 17:3 27:18         51:14 52:12,19,21
documentation 16:6         extend 35:14                 give 12:6,16 26:12 43:4        29:15,22,24 41:9          53:3,7,9,14,22 55:1,6
   32:18 35:2,4,22 45:7                                   51:16 52:21 56:7         individual 38:11 39:10        55:12,14,17 56:15
documents 35:25                         F               given 37:15 57:4               39:25 40:9,17 53:18       57:4
doing 11:8 53:25           facilitate 40:6 54:5         go 22:4 29:9 36:2 49:20        54:8,24                 knowledge 12:18 23:20
domain 31:10,13,13,23      facilitates 38:8 39:7          56:10,18                 individuals 54:17             25:7,17 34:17,19
   32:4,9,17               fact 32:12 33:7,8 41:15      going 17:23 19:4,5 34:12   informal 24:2                 35:16 50:17,25 51:2
Doug 56:15                 fail 16:17                     36:18 41:9 49:13 55:2    information 30:3,5,6          51:10 59:10
DOUGLAS 1:15 4:3 6:5       fake 23:7                      55:25 56:6 57:19         inside 24:1                 knowledgeable 7:19
   58:8,25                 familiar 38:23 43:14         good 6:15,16 52:11         insist 49:11                  14:17
duly 6:9 9:13              far 35:2                     goods 27:18 29:22,23       instance 38:13 54:4         known 35:12
dumb 34:11,16              featuring 30:6                 30:1,1,18                instruct 18:22 19:5         Korte 2:3
Durrigan 27:13             February 29:15 38:5          Gotcha 17:5 29:12          intents 32:2 33:11
duties 23:2                    41:11,21,22 42:6,22      gotten 38:19               inter-related 34:23                       L
                               52:1                     grant 42:25                interest 13:25 14:2 15:5    L 3:11
             E             Federal 19:7                 granted 26:1,3             interested 59:16            laid 16:13
E 4:1,8 5:1 6:1,1 51:18    federally 26:3,5             great 57:22                interject 55:2              language 8:25
easier 31:18               Federation 13:21,25          Greaves 26:9               Internal 35:6               Law 3:3 6:14
effort 26:14                   14:19 15:5,6,13,21,22    guess 37:24 46:20          International 43:18         Lawrence 1:22 59:4,24
either 23:16 27:6 53:16        16:3,7,10 24:20 26:25    Guy 2:4                    Internet 38:24              laws 13:9
Electronic 4:23 26:21          27:4 28:19 30:19                                    invocation 12:6,16 56:7     lawyer 11:9
elimination 15:19              32:22 33:2,14,18 34:1                H              involvement 32:13           lawyers 14:6
elucidating 34:6               34:9 35:15 46:3 47:20    H 4:8 5:1                  IRS 33:16                   Layne 2:2
employed 50:19 59:15       field 30:8,9                 hand 59:19                 isolate 51:20               legal 13:2
employee 50:20             figure 47:22                 handed 36:22               issue 18:9,15,23,25,25      legally 10:22 11:4 12:4,4
enforced 19:8              file 1:25 16:17              happened 56:5                  19:1                    let's 36:2 38:5,13 48:21
entities 46:8              filed 4:17,18 8:17 10:19     header 49:22               issues 18:21                   56:10
entity 7:23 8:5,9 12:22        11:12,19 19:13,14        heading 29:22              item 48:10                  level 31:10,12,13,13
   12:24 16:5 17:12            20:1 24:13,23 25:12      headings 22:8                                          liability 15:10 27:2 28:19
   24:16,24 27:25 28:23        25:15 27:5,7 43:23       heads 47:6 48:3                        J               liaisons 47:5
   32:6 34:21,25 35:11     filing 16:23,25 17:7 20:2    held 9:25 10:1 24:6,9      January 27:20,23 30:14      liberty 38:11 39:10 40:1
   35:18 39:4 45:20 46:1       21:1,5 27:6,10              44:21,24                Jarry 11:7 12:15 15:16         40:9,18 53:18 54:8,24
   46:6,23 49:11 51:7      financially 59:16            help 19:9,9 23:23            15:19 16:1 20:10,17       license 23:14 26:3 28:24
equal 40:12                find 46:22                   hereunto 59:19               23:5,7 45:2 46:24 47:2    licensed 31:1
ET 58:9,10                 fine 33:23                   hired 50:22                Jim 2:2                     licensee 26:3,5
everybody 40:11 41:4       Firm 6:14                    hit 55:3                   judge 18:21,24              licensing 25:24 43:6
exact 8:11,18 48:25        first 4:10 5:3 7:15,23       Hold 36:25                 July 38:6 42:13,22 52:8     limit 55:16
EXAMINATION 4:3 6:12           27:17 30:13 36:17,24     honest 31:25                 59:25                     limited 15:9 18:9 27:1
   56:14                       37:9 43:25 55:25                                                                   28:19 45:15 55:18


                                                30(b)(6): Douglas Misicko
                                                   September 24, 2019
           Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 135 of 319
                                                                                                                                 Page 3
                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

limiting 18:20                 15:16,20,20,25 16:1,3     Northeast 3:5               outside 13:16 18:6,15,25   pluralism 40:16
limits 45:16                   16:6 37:23 38:4 42:19     Notary 1:22 6:9 59:6,24       19:1                     plus 28:8
line 28:10,17 51:19            43:10 56:25 57:7,11       Note 37:10                  oversight 43:9             PM 16:25
list 7:7                     members 1:11 10:21          notes 48:13                 owned 13:24 47:20          politically 38:9 39:8 54:6
listed 16:6 20:20 24:1         11:4,21 12:5 15:10,21     notice 4:12 6:23            owner 26:23 28:17 30:16    pop 46:17,18
little 14:15 56:1              16:1 42:23,23 51:14       November 8:9 12:25            30:18 32:15              popped 46:9
Littlefield 2:4                52:12,19 53:4,7,9,21        13:10 17:7,11,16,21       Owner/applicant 26:25      position 24:6,9 40:11
LLC 13:4,19,21,22 14:1         55:8 57:2                   20:3 21:5 50:8,9          owners 48:4                possible 50:25
    14:19,20 15:6,14,23      membership 5:5,6 13:25      number 1:25 4:10 5:3        owns 15:4 23:19            potential 42:23
    16:4,7,10 27:1,5 30:19     14:2 15:4 26:13 40:21       14:23 30:23 51:16,17                                 power 19:18
    32:22 33:2,18 34:2,10      41:16 42:7,16,24 43:4       52:22,25 53:6 56:2,3                   P             practice 41:1 54:22
    35:15,19 47:9,20           51:21 54:14,16 55:7         56:15,19,23 57:6 59:5     P 6:1                      practicing 37:17,22 38:1
location 57:5                  56:21,22 57:8,11          numbered 9:7                package 56:22,24           preceded 32:12 39:3
logo 25:22                   MENTION 4:10 5:3            numeral 22:9,13             packages 51:22             preceding 2:1
long 40:15                   mentioned 13:19                                         page 1:12 2:1 5:5,6 7:5    preclude 43:3
look 17:1 18:8 27:6,17       merely 41:1                              O                8:21 10:7,11,22 17:1     predated 27:23
    28:10 29:21 30:16        merger 24:13,20             O 6:1                         28:14 37:6               predicated 40:16
    36:23 37:6 38:13,17      merging 24:15               oath 44:18                  Pages 1:11                 prefacing 49:3
looked 27:9 44:3 54:4        message 47:16               object 17:23,25 18:3,6      paper 13:5 29:2            prepare 22:20
looking 7:12 45:6 46:20      Michelle 1:5 14:20 23:21       33:21                    papers 23:25               president 9:18 10:1,15
looks 9:25                     24:5,9 50:9,19,22 51:2    objecting 18:20,23,24       paperwork 13:6 20:22         10:16 12:8 20:6,21
lose 26:6                      56:6                      objection 18:5 49:18          33:6 34:4,24 35:11,21    Pretty 55:25
Lucien 26:9                  middle 8:23 26:8            obviously 23:25 48:2          43:23 45:23 46:4         previous 46:19
                             mind 47:7                   October 4:24,25 28:10         48:12                    previously 27:9
           M                 minimum 51:16,17            Office 4:22 26:21           paragraph 37:6,13          Principally 37:13
Machine 38:24 41:25            52:21,25 53:6 56:15       officer 20:10,18 21:9       parameters 45:10 47:15     print-out 4:21 26:19
mail 51:18 57:6                56:19,23 57:5                23:22,23 24:6            parents 23:15              prior 32:4,9
mailing 51:22 56:20 57:1     minutes 49:4,8,15           officers 22:24 44:22        part 34:23,24 47:9 48:13   probably 34:14 44:4,13
making 47:14 58:14           Misicko 1:16 4:3 6:5,13     Oh 9:11 17:3 23:13          participating 40:23        problem 37:2
Malcolm 11:7,16 12:15          44:19 46:24 58:8,25          27:11 28:3 29:12,25        41:17 42:9,17 54:18      procedurally 33:11
  15:16,19,25 20:9,17        mission 38:7 39:6 40:4         30:24 39:12 44:11          54:18                    Procedure 19:7
  21:21 23:5,7 48:2            40:14,18 41:13,15            51:25 52:10              party 59:15                proceedings 57:23 59:8
manage 45:18,20 46:15          53:16,18 54:5             okay 7:4,17 8:3 9:8,13      Pass 57:14                 process 11:17 14:7
  46:18                      Mm-hmm 12:11 45:11             9:17 11:11,20 12:21      Passport 6:8                 26:15 34:24 46:10
managed 16:8,11,12           mobilization 38:9 39:8         15:2,9,18,25 16:14       Patent 4:22 26:20          procure 32:19
management 48:3                40:7 54:6                    17:5,19,21 18:14,17      pause 7:6 8:2 9:16 17:20   Professional 59:5
manages 45:20                mom 23:16                      19:22 22:16 23:13,21       20:15 22:6,15 31:8       promoted 36:9
managing 15:16 47:24         money 26:12                    26:18 27:11 28:2           36:1 38:16 51:5,11       pronoun 46:14,21,23
manner 24:3                  moniker 37:18                  29:10 31:17 33:24          53:1 57:13               proprietary 25:23
mark 6:21 26:22 28:7         Month 7:24                     34:5 35:24 36:3,19       paused 44:10,10            providing 30:5,5,7
  29:18 30:2 55:3            morning 6:15,16                37:5,8,12 38:15,20       penalties 10:13            pseudonym 23:8 26:9
Massachusetts 1:18           moved 50:2                     39:16 41:10 42:2,3       penalty 10:18 11:13        public 1:22 6:9 45:14
  10:20 11:13 13:9,13                                       44:7,13 49:2,23 51:24      58:11                      59:6,24
  16:24 24:14 59:1,7                    N                   52:3,4,6,10,23 55:4,11   people 23:2 24:3 26:12     pull 26:11 37:1
mathematically 11:2          N 4:1 6:1                      55:23 57:16                35:1 38:3 47:1,5 51:18   purchase 56:24
Matt 36:24 44:6 55:13        name 6:13 8:10,11,18        one's 55:25                   56:20                    purposes 32:2 33:12
matt@kezhaya.law 3:7           12:23 23:7,17 25:22       one-hour 55:3,16            people's 56:25               36:6
matter 18:10 19:2 33:7         26:12 31:14,23 32:4,9     open 40:22 41:16 42:16      percent 11:10              purview 43:12
  46:9 58:9 59:16              32:17 35:4 43:17             54:16                    perform 23:2               put 33:7
matters 12:2 22:25           named 20:9                  opening 42:7                perjury 10:13,18 11:13     putative 42:23
Matthew 3:4                  names 31:10                 openly 41:4                   58:11
maximum 47:14                National 43:14,15,19,22     operate 25:10 31:10         person 12:15 14:9 21:20                Q
Mayor 1:11                     43:24 45:15 47:4          operation 33:10               29:3                     qualified 10:23 11:4,21
McClain 3:5                  nature 46:10                operative 46:5              perspective 34:22            12:1,5 14:14
mean 11:8,16 13:2 14:5       necessarily 14:7,10 29:7    order 57:7,8,10             Phillips 2:4               question 17:24 18:3
  14:8 23:23 24:1 29:2,4       39:22 40:1 53:20          ordered 18:7,21 51:21       philosophical 30:4           19:3,12 35:13 46:19
  31:12 37:24 38:2             54:12                        56:21                    Phoenix 3:13                 48:15 49:13 52:9,17
  42:11,19 47:2 48:2,5       necessitated 33:16          orders 18:9 57:6            phone 52:24                  55:5
  48:11 54:13 55:19,19       need 14:14 37:22 44:8       organization 4:13 8:5       phonetic 31:14             questioned 6:9
means 6:7 15:8 34:13           44:11 56:23                  9:11 10:25 13:3 33:17    phrase 13:1                questions 14:17 15:2
media 47:5                   needs 49:12                    33:19 36:6 43:2 45:16    place 11:17 33:8             18:6 19:3,20 28:22
meeting 10:1 12:7,17         net 31:15                      46:11 48:1               Plaintiffs 1:7 3:8           29:3,5 55:13,15,21
  44:22,25 48:8,13,23        never 25:2                  organizational 37:15        play 34:11,15 47:24        quick 44:5 57:19
  49:4,7,15,25 50:4,7        new 21:14 29:9              organized 7:23 8:8 13:8     PLC 3:3                    quote 30:3 38:8
meetings 10:23 11:22         Newbury 1:17,18                36:5                     please 6:17 7:4 20:25
  45:7                       news 30:4                   original 5:24,24              22:5,12 26:17                        R
meets 45:5                   Nigeria 26:11               outcome 59:17               PLLC 3:10                  R 6:1
member 11:3 15:13,15         North 3:12                  outreach 30:7               plural 46:14,21,23



                                                30(b)(6): Douglas Misicko
                                                   September 24, 2019
          Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 136 of 319
                                                                                                                                 Page 4
                                                       Atkinson-Baker, Inc.
                                                         www.depo.com

range 38:5                     50:1                     saw 7:15                       27:11 29:25 32:23        taken 44:17 54:11,13
read 9:14 22:12 30:11       resolve 55:15               saying 18:19 41:13             39:18 42:11 52:1,6,16    talk 7:19 13:20
   37:19 38:3 57:17,18      rest 44:8,11 57:19          says 8:11,21 20:22 39:6     sought 35:14                talking 43:7 51:12
   58:11                    returned 5:25               scams 26:11                 sounds 57:22                tasks 24:4
reading 8:22 9:24 10:21     Revenue 35:6                sclaus@dickinsonwri...      space 57:4                  tax-exempt 33:17,19
   14:23                    review 59:11                   3:14                     Spaces 1:17                    35:7,11,14 36:5
ready 57:20                 reviewed 7:9 22:19          scope 18:7 45:15            speak 43:5 45:12 54:1       telephone 3:4
real 57:19                  revoked 19:16,17,21         Scot 3:11 6:13              speaks 45:24                TELEPHONIC 1:14
really 11:10 19:4,5,6          22:2                     Scottsdale 1:9 6:15 12:7    specific 48:11,12           tell 55:24
   34:16 44:2               right 7:2,13 10:3,10           12:17 51:9 53:5 56:4     specifically 56:4           template 14:11 48:12
reason 51:17                   12:25 13:7,11,23            56:16 57:3 58:10         speech 18:4 24:22 56:8      Temple 1:5,15 4:14,16
reasons 53:25                  14:22 23:4 29:24         search 4:21,23 26:20,21     spell 23:16                    5:7 6:24 7:9,18,22 8:6
received 28:23                 32:24 33:10,22 34:25     second 36:25 38:16          spiritual 30:9                 8:8,12,17,19,20 9:19
Recess 44:17                   37:3 38:21 40:10         Secretary 16:24 25:16       spokesperson 43:1              9:22 12:5,9,10,14,23
recognition 33:16 35:6         42:19 47:21 48:4         secularism 40:15 54:23      spring 46:17                   13:3,4,8,11,12,15,24
record 6:18 18:14 27:12        51:23 56:11              secularist 39:20,22         ss 58:3                        14:20 15:4,12 16:2,11
   44:16 56:9,10,12         rights 43:5 45:17              40:13 53:16              stained 47:18                  16:12,16,19 17:11
   58:15 59:10              Road 3:5                    secularists 38:10 39:9      standard 45:5                  20:18 21:18,24 22:2
RECROSS 4:4                 role 47:24                     40:8 53:10,11 54:7       standards 54:14                22:17,20,24 23:18,22
REDIRECT 4:4                Roman 22:9,11,13            see 6:25 7:3 8:6,22,25      standing 18:16,25 19:10        24:7,10,12,23 25:1,12
referred 13:21              room 44:9,11 57:19             9:2,8,10 17:8 21:2,6        19:11 46:4                  25:15,19 26:1,23 27:1
referring 23:5              round 57:20                    21:10,15 22:7 26:23      start 48:21,22                 27:16,24 28:23 29:19
refers 46:12                RPR 1:22                       27:9,11,21 28:11,12      state 13:9,13 25:3,6,16        30:20 31:1,6,9,20,22
reflected 12:22 27:15       rubric 46:7                    28:20 29:15,19,21           51:15 52:13,20 58:2         32:5,10,17,21 33:3,15
   28:24                    Rule 1:14 12:13 18:2           30:14,15,20,21 36:6         58:21                       33:15,25 34:10,20
reflecting 20:2             Rules 19:7                     39:6 42:14 53:20,23      stated 10:18                   35:5,9,12,13,17 36:5
reflects 26:22 27:16                                    seen 7:13 48:8,19,22,25     statement 38:7 41:14,15        36:13,15 37:23 38:8
regard 38:2                             S                  49:4,14,21                  42:15                       39:2,3,7 40:4,14,19,22
regardless 46:1             S 4:8 5:1 6:1               self-identified 37:17       states 1:1 4:21 6:8 11:13      40:24 41:18 42:7,10
registered 25:2 26:4,5      Satanic 1:5,15 4:13,15      send 47:16                     13:17 17:6 26:20 35:7       42:18,21,24 43:1,8,11
   28:9 31:25 32:4 59:5       5:7 6:24 7:9,18,22 8:5    separate 54:12                 36:4 37:13                  43:16,20,21,23,25
registrant 28:18              8:8,12,17,19,20 9:19      September 1:19 39:1         status 35:14 47:5              44:21,24 45:3,21,25
registration 4:24,25 28:9     9:22 12:5,9,10,14,23         40:6 43:8 51:12 59:20    statutory 50:20                46:7,25 47:7,9,10,13
   29:14,14,16 42:20          13:2,4,8,11,12,15,24      served 40:13,18 53:17       Steven 23:9                    47:23,25 48:5,9,13,21
related 59:14                 14:19 15:4,12 16:2,11        53:18                    stipulation 55:17,20           48:24 49:5,9,10,16,24
relates 19:10,11              16:12,16,19 17:11         Service 35:7                Street 1:18                    50:5,10,15,20,23 51:3
relating 30:4                 20:18 21:18,24 22:1       services 27:18 29:22,23     Strike 10:6 16:8 26:2          51:6,13,14 52:7,13,17
relations 45:14               22:17,20,24 23:18,22         30:1,2,3,7,8,10,18          31:21 44:22 52:16,17        52:19,20 53:4,8,17,19
relationship 13:20 14:18      24:7,10,12,23 25:1,12     set 14:5 41:9 59:19            53:8                        54:5,20 55:6 57:12
   15:3 32:20 33:1 34:9       25:15,19 26:1,23 27:1     set-up 14:11                structure 37:16                58:9
   34:13,20 35:18,20          27:16,24 28:22 29:18      seven 54:15                 structures 33:8             Temple.' 37:18
   45:6                       30:20 31:1,5,9,20,22      shares 23:19                stuff 25:23                 tenets 38:1,4 42:21
relationships 24:2            32:5,10,17,21 33:3,14     sheets 7:12                 subject 18:9 19:2              53:23 54:15
religion 30:6,8,9 36:9,13     33:15,25 34:10,20         shipping 51:20              subjective 54:1             terminology 13:2 14:8
   36:14 53:15                35:5,9,12,13,17 36:5      shit 51:25                  subsequent 6:22                15:17 23:24
religious 30:3,4 33:17        36:13,14 37:18,23         Shorthand 59:4              subsets 47:12               testified 6:10
   33:19 35:11 36:6           38:8 39:2,3,7 40:4,14     Shortt 1:6 14:21 23:21      sufficient 48:6             testify 58:9
report 4:17,18 17:6,22        40:19,21,24 41:18            24:5,9 50:9,19,22 51:2   suffix 31:14                testimony 58:15
   19:13 20:2 21:4            42:7,10,18,21,24 43:1        56:6                     SUFFOLK 59:2                text 8:22 9:9,15,24,24
reported 1:21                 43:8,11,16,20,21,23       show 26:10                  Suite 3:12                     10:22 22:12
reporter 18:4,18 24:22        43:25 44:21,24 45:3       sic 32:16 42:8              support 33:9                Tezhaya 4:6
   56:8 59:5,6                45:21,25 46:7,25 47:7     side 39:15                  suppose 15:18               Thank 19:25 38:22 44:15
reports 16:17 19:14 27:8      47:9,10,13,23,25 48:5     sign 38:4 51:18 53:23       supposed 20:20              thesatanic 32:15
represent 6:14                48:9,13,20,23 49:5,9         57:17,18                 sure 7:24 11:18 14:4,13     thesatanictemple.com
representative 7:18 29:4      49:10,16,24 50:5,10       signed 10:12 58:18             26:15 31:19,19 37:2         32:1
   51:8                       50:15,20,23 51:3,6,13     single 18:18                   38:18 42:5,5,11 48:6     thing 14:11 25:8
representatives 45:14         51:14 52:7,13,17,18       site 5:5,6,7 30:6 31:21        49:10                    things 47:4
request 50:10,14              52:20 53:4,8,17,19           32:8 39:1 40:5           suspended 21:24             think 16:13 24:19 34:4
requested 12:16 18:4,18       54:5,20 55:6 57:11        sites 31:11                 Suzanne 2:2                    38:19 44:6 45:22,23
   24:22 56:8 59:11           58:9                      situation 41:6              sworn 6:3,9                    45:24,25 46:6,17
require 38:3                Satanism 36:11,12,14        slash 10:15,21 51:21        System 4:23 26:21              53:22 54:11
required 57:7,8,10            41:1 53:15,24 54:3,19        56:21                                                thirds 10:20 11:4
requirements 55:7             54:22                     Smith 2:5                               T               thirty 38:20
reside 51:15 52:13,20       Satanist 37:22 38:1         Soling 23:9,11              T 4:8 5:1 23:17             thought 25:8
   53:4                       39:20,23 40:2             somebody 37:25              tab 6:18,19,23 7:25 10:9    time 7:15 44:11 45:8
resident 4:20 21:13,14      Satanists 37:17 38:10       Somerville 30:22              12:19 16:22,22 26:17      times 37:15
   21:15,17                   39:9 40:7 54:7 56:2,3     somewhat 33:15                26:19 28:5 29:10 41:8     today 6:20 12:14 43:7
resolution 45:1 48:10         56:4,16                   sorry 10:6 17:17 20:12      take 38:13 44:5,13 57:21       51:12 52:12,18 53:3



                                                30(b)(6): Douglas Misicko
                                                   September 24, 2019
           Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 137 of 319
                                                                                                             Page 5
                                                      Atkinson-Baker, Inc.
                                                        www.depo.com

   53:10,14                 Virginia 2:3                           0               30 4:24,25 18:2 28:10
told 42:23                  voice 40:12                                            30(b)(6) 1:14 4:12 6:24
top 17:1,1,2 21:2 28:17     voices 18:18                                             7:1 12:13
                                                                    1
   31:10,12,13 39:17        Volume 1:10                                            31 5:5 41:8,8 42:1
   41:25 48:3               voluntary 37:16             1 1:11 10:22 17:7,11       32 5:6 42:12
topic 49:25                 vote 10:2,23 11:14,22          20:3 21:5 27:20,23      34 5:7 38:14 39:13,14
topics 7:7,19 55:18,24        12:1                         30:14 37:6,13 41:11       54:4
trademark 4:22,22,24,25     voted 50:2                     41:23 42:6              359 1:18
   26:8,14,15,20,21 27:3    vs 1:8 58:10                1:24 16:25                 38 5:7
   28:9,24 29:13 30:17                                  10 29:15
   30:25 47:19                          W               100 11:10                              4
trademarking 26:9                                       11 14:23
                            Wait 28:3                   11:09 1:20 57:23           41 5:5
trademarks 26:4,6 31:4      want 22:12 24:2,5 42:5                                 42 5:6
transact 25:3,6                                         1202 3:5
                              48:16 57:21               13 42:13                   450 53:2,7,10,14
transcript 5:24 58:12       wasn't 23:14 29:7 38:7                                 479.431.6112 3:7
   59:8,12                                              14 8:9 12:25 17:16,21
                            watch 29:8                     50:9
treasurer 20:6,20           way 11:19 31:16 34:7                                                 5
treatment 35:8                                          1400 3:12
                              41:5 46:12 48:7 51:20     1430F96 59:5               519 30:22
true 9:22 10:16,25 11:5       53:13 56:25
   25:1 41:7,11,12 42:15                                16 4:17                    55 18:8
                            Wayback 38:24 41:25         18 4:13 7:25 8:1,4 12:19   56 4:6
   58:15                    we'll 6:21 13:19,19 48:21
Truth 14:20 35:19                                          12:20,22 17:15,18,19    57 37:3
                            we're 10:8 11:7 26:8           21:23 22:4 36:2,4,10    59 1:11
try 47:13                     28:3 47:17 48:4,4
trying 26:11 34:11 46:22                                18-00621-PHX-DGC 1:3
                              51:12 57:1                1850 3:12                               6
   47:22                    Web 5:5,6,7 30:5 31:11
TST 28:8 39:7 56:2,3                                    19 4:15 8:14 9:19,22       6 4:5,12,12 6:17,18,23
                              31:21 32:8 39:1 40:5         10:7,12,19 11:12 12:1
   57:8                     whereof 59:19                                             6:23 7:5,10,11,20
Tuesday 1:19                willing 55:16                                             14:24 38:6
turn 6:17 7:4,25 8:14                                                2             602.285.5000 3:14
                            withdraw 19:24
   10:5,7 16:22 17:15       witness 6:3,6 19:5 36:22    2 10:5,7,11 37:7 59:25
   20:25 26:17 28:2,14        39:15,17 44:20 57:14      20 4:17,18 16:22,22,23                   7
   29:10 41:7 42:12           58:8 59:19                   20:1,5,13,14 58:20      7 39:2 40:6
Turning 12:19               WJ 2:2                      2007 8:9                   72712 3:6
two 7:12 10:20 11:4,7,21    word 26:22 28:7 29:18       2013 27:20,23 30:14
   11:24 55:18,24 56:4      wording 49:1                20130101 27:20                         8
   57:20                    words 8:23,23               2015 29:15 39:2 40:6
                                                                                   8 4:14,16 38:5
type 43:6                   work 14:5 29:6 45:9 47:1       44:4
                                                                                   800 1:24
                              47:15                     2016 38:6,6 41:11,23
                                                                                   85004-4568 3:13
            U               working 11:9                   42:7,13,22,22 52:2,8
ultimate 47:3               wouldn't 49:7               2017 7:24 12:25 13:6,10
                                                                                                 9
unaware 11:16               Wright 3:10 6:14               16:17 17:7,11,16 20:3
                                                           50:9,12                 9/27 18:13
understand 19:6,9,10        written 32:14,18 34:1                                  9:50 1:20
   48:18                      50:10,18 51:1             2018 4:24,25 21:5 28:10
understanding 20:19,23      wrong 47:16                 2019 1:19 4:17,18 8:16
   35:9                     www.depo.com 1:24              10:2 11:20 12:24
understood 47:3             www.satanictemple.c...         16:25 20:2 21:2 27:7
United 1:1 4:21 6:7           32:16                        43:8 51:13 59:20
   13:17,21,25 14:19        www.thesatanictempl...      2021 59:25
   15:5,6,13,21,22 16:3,7     31:24                     21 4:18,20 20:25 21:1,4
   16:10 24:20 26:20,25                                    21:6
   27:4 28:18 30:19                      X              22 4:19 21:12,12,23
   32:21 33:2,14,18 34:1                                23 4:21 10:1 26:17,18,19
                            x 1:4 2:7 4:1,8 5:1 9:1        26:19 27:4,16
   34:9 35:7,15 46:3
   47:20                                                24 1:19 4:17,18,24 8:16
                                        Y                  11:20 16:25 21:1 27:7
unused 5:25
use 6:22 27:17 28:24        yeah 7:3 9:4,8,14,23           28:2,5,5,7,15,25 31:5
   30:13 31:1,10 32:3,16      10:17 11:15,23 13:23         43:8 51:13
   38:5 44:8,11 57:19         15:1,1 16:5 17:4,5,21     25 4:25 29:10,11,13
utilized 32:8                 23:12,14,16 27:3,11          30:17,25 31:5
                              27:14,22 28:6,13          26 4:23
                              29:25,25 32:7 36:25       26th 59:20
            V
                              37:5,24 39:18 44:12       27 53:6
variable 46:21                57:18,22                  28 4:24
various 25:25 37:14,15      yearly 16:18                288 30:23
   45:17,19 47:1            Yesterday 7:16              288-3376 1:24
versus 47:9                                             29 4:25
veto 47:3                               Z
vice 10:15
                                                                   3



                                                  30(b)(6): Douglas Misicko
                                                     September 24, 2019
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 138 of 319




    EXHIBIT C
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 139 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1                      UNITED STATES DISTRICT COURT
 2                           DISTRICT OF ARIZONA
 3                      Case No. CV 18-00621-PHX-DGC
 4   --------------------------------x
 5   THE SATANIC TEMPLE and MICHELLE :
 6   SHORTT,                                   :
 7                Plaintiffs,                  :
 8   vs.                                       :
 9   CITY OF SCOTTSDALE, ARIZONA, by :
10   its City Council, consisting of :               Volume I
11   the Mayor and council members,            :     Pages 1 to 83
12   (Caption continued on following page)
13
14          RULE 30(b)(6) TELEPHONIC DEPOSITION OF UNITED
15             FEDERATION OF CHURCHES LLC BY AND THROUGH
16                       DOUGLAS ALEXANDER MISICKO
17                      conducted at Spaces Newbury
18             359 Newbury Street, Boston, Massachusetts
19                   on Tuesday, September 24, 2019
20              commencing 11:20 AM and ending 1:01 PM
21                                reported by
22          Lawrence A. Brown, CSR, RPR and Notary Public
23                           ATKINSON-BAKER, INC.
24                    (800) 288-3376 - www.depo.com
25                        ABI File Number AD08F98


                                                                       1
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 140 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   (Caption continued from preceding page)
 2   WJ Jim Layne, Suzanne Klapp,              :
 3   Virginia Korte, Kathy                     :
 4   Littlefield, Guy Phillips, and            :
 5   David Smith,                              :
 6                Defendants.                  :
 7   --------------------------------x
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                                                                       2
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 141 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1                         APPEARANCES OF COUNSEL
 2
 3                             KEZHAYA LAW PLC
 4          by Attorney Matthew A. Kezhaya (via telephone)
 5                      1202 Northeast McClain Road
 6                      Bentonville, Arkansas 72712
 7                   479.431.6112 - matt@kezhaya.law
 8                            for the Plaintiffs
 9
10                         DICKINSON WRIGHT PLLC
11                       by Attorney Scot L. Claus
12               1850 North Central Avenue, Suite 1400
13                      Phoenix, Arizona 85004-4568
14             602.285.5000 - sclaus@dickinsonwright.com
15                            for the Defendants
16
17
18
19
20
21
22
23
24
25



                                                                       3
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 142 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1                                  I N D E X
 2
 3   EXAMINATION OF DOUGLAS ALEXANDER MISICKO
 4                        DIRECT     CROSS     REDIRECT     RECROSS
 5   by Mr. Claus             6
 6   by Mr. Tezhaya                     59
 7   by Mr. Claus                                    68
 8   by Mr. Kezhaya                                          79
 9   by Mr. Claus                                    80
10
11                             E X H I B I T S
12
13   NUMBER               DESCRIPTION                  FIRST MENTION
14
15    7   Notice of 30(b)(6) deposition                           6
16   10   Certificate of organization                             16
17   11   Annual report filed September 12, 2006                  18
18   12   Annual report filed September 12, 2006                  19
19   13   Annual report filed April 3, 2017                       22
20   14   Restated certificate of organization                    23
21   15   Certificate of amendment                                27
22   16   2019 annual report                                      28
23   23   Print-out of search of United States
24        Patent & Trademark Office Trademark
25        Electronic Search System                                29


                                                                       4
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 143 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1                             E X H I B I T S
 2
 3   NUMBER               DESCRIPTION                  FIRST MENTION
 4
 5   24   Trademark registration, October 30, 2018               30
 6   25   Trademark registration, October 30, 2018               31
 7   27   Archived Web page from The Satanic Temple              43
 8   28   Archived Web page from The Satanic Temple              45
 9   37   Archived Web site from February 24, 2015
10        identifying The Satanic Temple chapters                41
11   40   Archive Web page of The Satanic Temple
12        from February 1, 2016                                  42
13   42   Web site of The Satanic Temple Arizona                 56
14   47   Screenshot of Web page archive from
15        January 15, 2013 of The Satanic Temple                 70
16
17
18
19
20
21
22
23
24   Original exhibits attached to transcript original
25   Binder of unused exhibits returned to Mr. Claus


                                                                       5
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 144 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1                         P R O C E E D I N G S
 2
 3             (Witness sworn.)
 4             MR. CLAUS:     Thank you.
 5
 6                       DOUGLAS ALEXANDER MISICKO,
 7   a witness called by Counsel for the City
 8   Defendants, having identified himself by means of
 9   his United States of America Passport Card and
10   having been duly sworn by the Notary Public, was
11   questioned and testified as follows:
12
13   DIRECT EXAMINATION BY MR. CLAUS:
14        Q    You're going to need your book back --
15        A    Sure.    It's -- It's right here.
16        Q    Great.
17             Take a look at Exhibit 7.
18        A    Okay.
19        Q    Exhibit 7 is the notice of 30(b)(6)
20   deposition of the United Federation of Churches
21   LLC.     Do you see that?
22        A    Yes.
23        Q    And please take a look at Exhibit A to
24   Exhibit 7, which is the list of topics for which
25   you've been designated as the deponent.            Exhibit


                                                                       6
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 145 of 319
                               Atkinson-Baker, Inc.
                                 www.depo.com


 1   A to Exhibit 7.
 2        A    Okay.    Yes.
 3        Q    Do you agree that you're the person most
 4   knowledgeable about the topics listed in Exhibit
 5   A of Exhibit 7?
 6        A    The most knowledgeable representative of
 7   the company in question.
 8        Q    Of the United federation of Churches LLC?
 9        A    Correct.    Yeah.
10        Q    The United Federation of Churches LLC
11   still exists as a limited liability company
12   today.    Correct?
13        A    Correct.
14        Q    Let me ask you the question that we
15   alluded to in the previous deposition.            How --
16             Oh, do you have your --
17        A    Yes.
18        Q    -- the complaint there?
19        A    Yeah.
20        Q    The first amended complaint, if you go to
21   paragraph 10, which is on page 3 --
22        A    I see it.
23        Q    Just -- Just read paragraph 10 to yourself
24   and let me know when you're done.
25             (Pause.)


                                                                       7
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 146 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    Okay.
 2        Q    Focusing on the last sentence of paragraph
 3   10, is it a true statement that at the times
 4   relevant to the litigation that is framed by the
 5   first amended complaint that The Satanic Temple
 6   was given structure through the United Federation
 7   of Churches LLC?
 8        A    The -- The time framed by the first
 9   amended complaint.       I'm not sure I know what
10   frame of time is -- is in question here.             You
11   mean when the -- when this was filed?
12        Q    No.   I'm -- So it says -- I'll just read
13   that last sentence starting on line 3 of page 3,
14   paragraph 10 of the first amended complaint.
15        A    Okay.
16        Q    "At the times relevant to this litigation
17   TST," which is defined as The Satanic Temple,
18   "was given structure through United Federation of
19   Churches LLC (DBA The Satanic Temple), a
20   Massachusetts LLC."
21             First did I read that correctly?
22        A    Correct.
23        Q    Is that a true statement, the sentence
24   that I just read?
25        A    "The Satanic Temple Inc. has been formally


                                                                       8
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 147 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   recognized as a tax-exempt religious
 2   organization" --
 3        Q    No.   No.
 4        A    "At the times relevant to this litigation,
 5   TST was given structure through United
 6   Federations [sic] of Churches LLC (DBA The
 7   Satanic Temple), a Massachusetts LLC."
 8        Q    Yeah.    And my question is is that a true
 9   statement?
10        A    To the best of my knowledge, that is a
11   true statement.
12        Q    Okay.    Do you know how many members of The
13   Satanic Temple resided in Scottsdale, Arizona as
14   of February 8, 2016?
15        A    As of February 8, 2016.           I have a
16   different time frame.        I don't have a -- I don't
17   have a number at a specific date.               I have a time
18   frame of between February and April 2016.
19        Q    Okay.    So is the answer to my question
20   that you do not know how many members of The
21   Satanic Temple resided in Scottsdale as of
22   February 8, 2016?
23        A    Correct.    I can give you again a minimum
24   number from a time frame, but I -- I -- I don't
25   have an exact number given our lack of geographic


                                                                       9
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 148 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   tracking.
 2        Q    Well, go to Exhibit 7 again.
 3        A    Okay.    And --
 4        Q    You're still there.
 5        A    Oh, yeah.
 6        Q    Exhibit 7.
 7        A    Sure.
 8        Q    Exhibit A to Exhibit 7.           Topic 5 asked for
 9   the designee of the deponent to be knowledgeable
10   about, quote, the identity and domicile of the
11   members of the deponent identified in the notice
12   from February 8, 2016 through July 6, 2016.             Do
13   you see that?
14        A    Yes.
15        Q    Also number 7 asked for a deponent
16   knowledgeable about the membership operations for
17   the deponent identified in the notice including
18   the member on-boarding process, leadership
19   election, membership fees and uses thereof.             Do
20   you see that?
21        A    Yes.
22        Q    So using topic number 5 in Exhibit A to
23   Exhibit 7, do you know the identity and domicile
24   of the members of The Satanic Temple as of
25   February 8, 2016?


                                                                       10
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 149 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    No.    I know a minimum number of members,
 2   but some of them I've never known their domicile.
 3        Q    Okay.    Do you know the -- Okay.        Do you
 4   know the minimum members as of February 8, 2016?
 5        A    February 8 -- Again I have -- I have April
 6   2016.    I know the minimum number as of April
 7   2016.
 8        Q    Did you do anything to become
 9   knowledgeable about the topics identified in
10   topic number 5 of Exhibit A to Exhibit 7 to
11   testify today?
12        A    Yes.
13        Q    Did you do anything to become
14   knowledgeable about the identity and domicile of
15   the members of the deponent as of February 8th,
16   2016?
17        A    As of February 8th, no.           I -- I went with
18   the time frame of February to April 2016.             I
19   thought that's what you were working on.
20        Q    Okay.
21             (Pause.)
22             MR. CLAUS:     Let's go off the record for a
23   second.
24             (Pause.)
25             MR. CLAUS:     Okay.      Let's go back on.


                                                                       11
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 150 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    If you look, Sir, at again Exhibit A to
 2   Exhibit 7 --
 3        A    Okay.
 4        Q    -- topic -- topic number 3 provides a --
 5   an exact and discrete date range of February 8,
 6   2016 to July 6, 2016.        Correct?
 7        A    Correct.
 8        Q    And if you turn the page to number 13,
 9   topic number 13 of Exhibit A to Exhibit 7
10   provides a discrete and exact date range
11   from February 8, 2016 to July 6, 2016.              Correct?
12   Number -- You're still on Exhibit 7 --
13        A    Oh, okay.
14        Q    -- the next page of Exhibit A to Exhibit
15   7.   So turn the page --
16        A    Correct.    Yeah.     Yeah.
17        Q    Just turn the page.         Topic number 13
18   identifies an exact and discrete date range of
19   February 8, 2016 to July 6, 2016.               Correct?
20        A    Correct.
21        Q    Okay.    So as of February 8, 2016, that
22   date in the -- in the universe, do you know if
23   any members of The Satanic Temple resided in
24   Scottsdale, Arizona as of February 8, 2016?
25        A    I know -- I don't know why my search ended


                                                                       12
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 151 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   up being February to April 2016, but I have a
 2   number -- a minimum number for that time frame.
 3        Q    That's not the time -- I'm not asking you
 4   about the time frame.        I'm asking you as of
 5   February 8, 2016 do you know if any members of
 6   The Satanic Temple, under penalty of perjury,
 7   resided in the State of Arizona?
 8        A    As of February 8th.
 9        Q    Correct.
10        A    Okay.    No, I can't -- I cannot give you --
11   I just can't -- I just don't have a number for an
12   exact date.     I can only do --
13        Q    Okay.
14        A    We can only do it in time frames.
15        Q    Do you know, under penalty of perjury, if
16   any members of The Satanic Temple resided in the
17   City of Scottsdale, Arizona as of February 8,
18   2016?
19        A    I -- I could not tell you that with
20   100-percent certainty.
21        Q    Okay.
22             (Pause.)
23        Q    Do you know when the United Federation of
24   Churches LLC -- Well, let me ask this again,
25   then:


                                                                       13
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 152 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1             Do you know and are you able to testify
 2   under penalty of perjury if any members of The
 3   Satanic Temple resided in the State of Arizona as
 4   of the discrete date July 6, 2016?
 5        A    Do I -- Do I know if there were any
 6   members of The Satanic Temple by the date of July
 7   6th --
 8        Q    Let me ask it again.
 9        A    -- 2016 --
10        Q    Let me ask it again.
11        A    Okay.
12        Q    Do you know, under penalty of perjury, if
13   any members of The Satanic Temple resided in the
14   State of Arizona as of the date July 6, 2016?
15        A    Yes.    I have a minimum number of
16   membership in Arizona by that date of 17.
17        Q    And do you know how -- if any members of
18   The Satanic Temple resided in the City of
19   Scottsdale, Arizona as of July 6, 2016?
20        A    A minimum number of five.
21        Q    Who?
22        A    That I do not know.
23             MR. KEZHAYA:      Ah --
24        Q    Do you know the identity of the members of
25   The Satanic Temple that resided in the State


                                                                       14
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 153 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   of -- the 17 members that you testified resided
 2   in the State of Arizona as of July 6, 2016?
 3        A    Know them.     How do you -- Can you --
 4        Q    Do you know --
 5        A    -- clarify --
 6        Q    Do you know their identity?              For instance,
 7   do you know their names?
 8        A    Again people often use pseudonyms with us,
 9   and we don't ask that they not.             So we would have
10   the names they gave us and their mailing address.
11   So that would be sufficient for us for
12   identification.
13        Q    And the number of members that you
14   identified as of July 6, 2016 who resided in the
15   City of Scottsdale, are you using their mailing
16   address to divine that knowledge?
17        A    I'm sorry.     The -- The knowledge of
18   their --
19        Q    The knowledge of their -- their residence.
20        A    Correct.    Their mailing address is, we
21   assume, their residence.
22        Q    Got it.
23             Do you know when the United Federation of
24   Churches LLC was first organized as an entity?
25        A    2014.


                                                                        15
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 154 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    If you'd turn to Exhibit 10 --
 2        A    Yes.
 3        Q    -- Exhibit 10 is the certificate of
 4   organization for the United Federation of
 5   Churches LLC.       Correct?
 6        A    Correct.
 7        Q    And it identifies -- Exhibit 10 identifies
 8   you as the resident agent of that LLC.               Correct?
 9        A    Correct.
10        Q    And identifies you as the manager of that
11   LLC.     Correct?
12        A    I -- I don't see the wording "manager."
13        Q    Number 6.
14        A    Number 6.     Okay.
15        Q    The name and business address --
16        A    Oh, of each manager.          Okay.      I gotcha.
17   Yes.
18        Q    So the articles -- the certificate,
19   rather, of organization for the United Federation
20   of Churches LLC identified you as the only
21   manager when that entity was organized.               Correct?
22        A    Correct.
23        Q    Do you recognize the signature on page 2
24   of Exhibit 10?
25        A    Yes.


                                                                       16
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 155 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    Is that your signature?
 2        A    It is.
 3        Q    Is it accurate to say that Michelle Shortt
 4   has never been identified as a manager of the
 5   United Federation of Churches LLC in any filing
 6   with the Commonwealth of Massachusetts?
 7        A    That is accurate.
 8        Q    Exhibit 10 identifies the general
 9   character of the business of the United
10   Federation of Churches LLC.            True?
11        A    I'm sorry.     What do you mean by "general
12   character"?
13        Q    Number 3.     There is an enumerated line 3
14   on the first page of Exhibit 10 that has pretyped
15   "The general character of the business, colon,"
16   and then words are entered by the organizer after
17   that colon.     Do you see that?
18        A    Correct.    Yes.
19        Q    And the words entered are "educational
20   activities and all other lawful purposes"?
21        A    Correct.
22        Q    Exhibit 10 -- Do you see anything in
23   Exhibit 10 that specifically articulates a
24   religious purpose to the United Federation of
25   Churches LLC?


                                                                       17
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 156 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    I do not.
 2        Q    Exhibit 11.     Exhibit 11 is a limited
 3   liab -- liability company annual report.             Do you
 4   see that?
 5        A    I do.
 6        Q    Filed on September 12, 2016.            Do you see
 7   that?
 8        A    Yes.
 9        Q    Identifies a different manager of the LLC
10   as Cevin Soling.      Correct?
11        A    Correct.
12        Q    If you turn to the second page of Exhibit
13   11, do you see the handwritten signature at the
14   bottom of the page?
15        A    Oh, yes.
16        Q    Do you recognize that signature?
17        A    I don't.
18        Q    Do you recognize that signature to not be
19   yours?
20        A    I do.
21        Q    Okay.    Turn back to page 1 of Exhibit 11.
22   The annual report is for the year 2015 and still
23   identifies the general character of the business
24   as "educational activities and all other lawful
25   purposes."     Correct?


                                                                       18
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 157 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    Correct.
 2        Q    Do you see anything in Exhibit 11 that
 3   specifically articulates a religious purpose to
 4   the limited liability company?
 5        A    I do not.
 6        Q    Exhibit 12, please.
 7        A    Okay.
 8        Q    This is a filing of an annual report for
 9   the limited liability company filed the same
10   date, September 12, 2016.          Do you see that?
11        A    Yes.
12        Q    I'm going to ask you the same question
13   that I asked about The Satanic Temple.            Do you
14   know if the United Federation of Churches LLC was
15   ever suspended by the Commonwealth of
16   Massachusetts for failure to file an annual
17   report on a timely manner?
18        A    No.
19        Q    Do you know if the charter for the United
20   Federation of Churches LLC was ever revoked by
21   the secretary of the commonwealth?
22        A    It has not been.
23        Q    Okay.    So back to Exhibit 12, Exhibit 12
24   identifies you as the resident agent of the LLC.
25   Correct?


                                                                       19
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 158 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    Correct.
 2        Q    Has Michelle Shortt ever been identified
 3   as a resident agent of the United Federation of
 4   Churches LLC?
 5        A    She has not.
 6        Q    Has anyone other than you ever been
 7   identified as an agent of the limited liability
 8   company identified in Exhibit 12?
 9        A    Would not Cevin Soling be considered
10   identified as an agent from line 6 where it says
11   "name and business address of each manager"?
12        Q    Mr. Soling is identified as the manager.
13   I'm asking you under line 5 -- Do you know that a
14   limited liability company under Massachusetts law
15   must identify a, quote, resident agent, end
16   quote?
17        A    My awareness of this is only through this
18   very paperwork.
19        Q    Okay.    Do you know if anyone other than
20   you has been identified as a resident agent of
21   the limited liability company identified in
22   Exhibit 12?     And if you don't know, that's fine.
23   Just tell me.
24        A    Well, I can say with almost certainty that
25   nobody else has --


                                                                       20
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 159 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    Okay.
 2        A    -- but I will -- I'll offer the caveat
 3   that it would not -- it would also not surprise
 4   me if there were other paperwork in which Cevin
 5   might be listed as a -- as a resident agent --
 6        Q    Okay.
 7        A    -- as well.
 8        Q    And the annual report identified in
 9   Exhibit 12 is for the year 2016.                True?
10        A    That's correct.
11        Q    And the general character of the business
12   identified in line 3 of Exhibit 12 is the same as
13   in the certificate of organization and the prior
14   annual report, "educational activities and all
15   other lawful purposes."         Correct?
16        A    Correct.
17        Q    Do you see anything in Exhibit 12 that
18   articulates a religious purpose to the United
19   Federation of Churches LLC?
20        A    I do not.
21        Q    And let's look at that handwritten
22   signature on page 2.
23        A    Yes.
24        Q    Do you recognize that signature to not be
25   your signature?


                                                                       21
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 160 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    Correct.    I recognize that signature to
 2   not be my own.
 3        Q    Great.    Turn to Exhibit 13, please.
 4        A    Okay.
 5        Q    Exhibit 13 is the annual report for the
 6   United Federation of Churches LLC filed on April
 7   3, 2017.    Do you see that?
 8        A    Yes.
 9        Q    Identifies you as the resident agent?
10        A    Correct.
11        Q    And identifies Mr. Soling as the manager.
12   Correct?
13        A    Correct.
14        Q    Identifies the general character of the
15   business in the same manner as the previous
16   filings, "educational activities and all other
17   lawful purposes."       Correct?
18        A    Correct.
19        Q    Do you see anything in Exhibit 13 that
20   identifies a religious purpose to the United
21   Federation of Churches LLC?
22        A    I do not.
23        Q    And again, if you go to the second page,
24   there is a handwritten signature.               Do you
25   recognize that signature?


                                                                       22
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 161 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    I -- I do not.
 2        Q    Do you recognize that signature to not be
 3   yours?
 4        A    I recognize that signature to not be my
 5   own.
 6        Q    Great.
 7             (Pause.)
 8        Q    If you'd turn to Exhibit 14 -- We've
 9   entered the age of digital filings -- Exhibit 14
10   is a restated certificate of organization.             Do
11   you see how --
12             (Mr. Claus indicated.)
13        A    I see that, yes.
14        Q    Filed May 21, 2018?
15        A    It says two thousand -- Oh, okay.           This --
16   Okay.    The date at the top says -- Oh, this is
17   for the original filing of the original
18   organization.      It says February 4, 2014.
19        Q    Right.    And if we --
20        A    Okay.
21        Q    -- look back at Exhibit 10, we see that
22   that is the date of the original filing, February
23   4, 2014.
24        A    Okay.    And this is an annual filing in
25   2018?


                                                                       23
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 162 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    No.    Exhibit 14 is a restated certificate
 2   of organization.      Do you see that?
 3        A    "Restated Certificate of Organization,"
 4   yes.     Okay.   I understand that.
 5        Q    Filed in May of 2018.          Correct?
 6        A    Correct.
 7        Q    And -- Excuse me -- it provides -- if you
 8   go to page 2 of Exhibit 14, there's a box that
 9   has the number 10 --
10             Do you see box 10?
11        A    Correct.    Yes.
12        Q    -- that describes the amendments to be
13   affected by the restated certificate.             Just read
14   it to yourself and let me know when you're done.
15             (Pause.)
16        A    Okay.
17        Q    I'm going to ask you do you know if
18   Massachusetts law -- Do you see how it says that
19   it's signed under penalties of perjury this 21st
20   day of May 2018?
21        A    Correct.    I see that.
22        Q    Do you know if Mr. Soling has legally
23   changed his name to Malcolm Jarry?
24        A    I do not know --
25             MR. KEZHAYA:      Object as outside the scope


                                                                       24
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 163 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   of the 30(b)(6) deposition notice.
 2        Q    So do you know?
 3        A    Well, should I -- I --
 4        Q    Yeah, you --
 5             MR. KEZHAYA:      Oh.    Yeah, go ahead and
 6   answer.
 7             THE WITNESS:      Okay.
 8        A    I -- I have no knowledge of him changing
 9   his name.
10        Q    Do you know if Massachusetts law -- Strike
11   that.
12             Do you know how the execution and filing
13   of organizational documents with the secretary of
14   the commonwealth using a false name signed under
15   penalty of perjury impacts the ability of that
16   organization to continue to do business?
17             MR. KEZHAYA:      Same objection.
18             Go ahead and answer.
19             THE WITNESS:      Okay.
20        A    No, I do -- I -- I have no knowledge of
21   that.
22        Q    Okay.    If you turn to page 1 of Exhibit
23   14 -- So still the same exhibit, but now we're
24   just turning back to page 1 -- the general
25   character of the business is now described as


                                                                       25
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 164 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   "The purpose of the company is to conduct any and
 2   all lawful business that can be performed by a
 3   limited liability company formed under GL.c. 156C
 4   including but not limited to educational
 5   activities, concluding the sale of any
 6   merchandise and literature and any and all
 7   activities incidental thereto."
 8             Did I read that correctly?
 9        A    Correct.
10        Q    Still does not articulate a religious
11   purpose to the United Federation of Churches LLC.
12   Correct?
13        A    Correct.
14        Q    Do you know if making a false statement in
15   a filing with the Commonwealth of Massachusetts
16   impacts the ability of an organization to
17   continue to do business?
18        A    I --
19             MR. KEZHAYA:      Same objection.
20             Go ahead and answer.
21        A    I -- I -- I do not -- I do not know the --
22   the letter of the law on this.
23        Q    Okay.    Turn to tab 15, please.
24             Tab 15 is a certificate of amendment for
25   the United Federation of Churches LLC.            Do you


                                                                       26
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 165 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   see that?
 2        A    Yes.
 3        Q    And identifies you in box 5 as the
 4   resident agent still.        Correct?
 5        A    Correct.
 6        Q    In box 6 it identifies two managers.
 7   Correct?
 8        A    Correct.
 9        Q    But those two managers are in fact the
10   same person.     Correct?
11        A    Correct.
12        Q    Have you ever notified -- As a
13   representative of and the resident agent for the
14   United Federation of Churches LLC, have you ever
15   notified the secretary of the commonwealth that
16   any misleading statements were ever made in an
17   organizational filing on behalf of the United
18   Federation of Churches LLC?
19        A    I have not.
20        Q    And in fact if you look at box 10 on the
21   second page of Exhibit 15, the purpose of the
22   amendment is specifically articulated to add a
23   manager, slash, officer.         Do you see that?
24        A    Yes.
25        Q    But Mr. Soling was always, since the


                                                                       27
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 166 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   filing of the first annual report, a manager of
 2   the United Federation of Churches LLC.             True?
 3        A    I'm sorry.     Can you say that again.
 4             MR. CLAUS:     Can you read it back, please.
 5             (Record read.)
 6        A    I'm sorry.     Yes.     Correct.
 7        Q    Tab 16.    Tab 16, Exhibit 16, is an annual
 8   report of United Federation of Churches LLC.               Do
 9   you see that?
10        A    Yes.
11        Q    And now changes the general character of
12   the business and states that it engages in
13   campaigns and provides services that promote
14   reason and empathy and religious pluralism and
15   sell merchandise to support these efforts.             True?
16        A    Correct.
17        Q    Has the United Federation of Churches LLC
18   ever sought tax-exempt status from the IRS?
19        A    To my knowledge, that was never -- never
20   the route we pursued that with.
21        Q    We can see, based upon Exhibit 16, that
22   because it was filed in February of 2019 that the
23   United Federation of Churches LLC has existed
24   concurrently as a separate legal entity from The
25   Satanic Temple Inc.        True?


                                                                       28
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 167 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    As a separate legal entity.             Correct.
 2        Q    And Exhibit 16 represents the first time
 3   that the United Federation of Churches LLC is
 4   described as having been organized to engage in
 5   any type of religious activity.             True?
 6        A    This is the first filing in which it
 7   explicitly states any religious function.
 8        Q    Is it true to say that the United
 9   Federation of Churches LLC has never sought to
10   register as a foreign limited liability company
11   in the State of Arizona?
12        A    I believe it is accurate to say that.
13        Q    Has the United Federation of Churches LLC
14   ever filed anything with the Arizona Corporation
15   Commission?
16        A    To my knowledge, no.
17        Q    Has the United Federation of Churches LLC
18   ever made a filing with the Arizona Secretary of
19   State?
20        A    To my knowledge, no.
21             (Pause.)
22        Q    Let me ask you about these trademark
23   applications again as the designee of the United
24   Federation of Churches LLC.           Go to Exhibit 23,
25   please.


                                                                       29
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 168 of 319
                                Atkinson-Baker, Inc.
                                  www.depo.com


 1        A    23.    Okay.
 2        Q    Exhibit 23 is a trademark application --
 3   application filed on May 24, 2019 for the
 4   trademark "The Satanic Temple."               Do you see that?
 5        A    Yes.
 6        Q    That identifies the applicant as the
 7   United Federation of Churches LLC.                   Do you see
 8   that?
 9        A    Applicant -- Yes, I see that.
10        Q    So do you know -- And -- And you may not
11   know this -- that when an application is filed
12   with the United States Patent & Trademark Office
13   that a representation is made under penalty of
14   perjury regarding who uses a mark in commerce and
15   who uses a mark in interstate commerce?
16             MR. KEZHAYA:        Object as outside of the
17   30(b)(6) notice.
18             Go ahead and answer.
19        A    No, I'm not aware of the relevant legal
20   background on that.
21        Q    Okay.    If you'd turn to just Exhibits 24
22   and 25, these are trademark registrations for the
23   trademark "TST" and design and the word mark
24   "Satanic Temple" that reflects ownership of that
25   registration by the United Federation of Churches


                                                                       30
                              30(b)(6): Douglas Misicko
                                 September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 169 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   LLC.     Correct?   You have to go to the next page
 2   for Exhibit 24.
 3        A    Yes, I see that on there.
 4        Q    And Exhibit 25, at the bottom of the first
 5   page, reflects the owner as the United Federation
 6   of Churches LLC.
 7        A    Correct.
 8        Q    Has the United Federation of Churches LLC
 9   ever assigned the trademark reflected in Exhibits
10   24 and 25 to any person or entity?
11        A    Assigned the trademark to any person or
12   entity.    Again, you know, I operate under --
13   under just this operational understanding that
14   I'm acting as The Satanic Temple.               So when we do
15   these kind of licensing agreements with chapters
16   and other such entities, you know, I'm not
17   thinking it in terms of distinguishing it from
18   United Federation of Churches or -- or The
19   Satanic Temple Inc.
20        Q    Well, you just used the -- the -- the
21   first person pronoun "I."          I just want to make
22   sure I understand.       You, Douglas Misicko, are not
23   the owner of any of the trademarks reflected in
24   Exhibits 23, 24 or 25.         Correct?
25        A    Correct.    But as -- as a authoritative


                                                                       31
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 170 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   voice for the United Federation of Churches, I
 2   don't --
 3        Q    Well, but you're not a manager of the
 4   United Federation of Churches LLC.                 Correct?
 5        A    Right.    I'm a -- I'm a member.            Isn't --
 6   Isn't that the language we're --
 7        Q    Well, if we look back at Exhibit 11 --
 8        A    Okay.
 9        Q    -- Exhibit 11 identifies the manager on
10   line 6 as Cevin Soling.          Correct?
11        A    Correct.
12        Q    And -- And -- And the commonwealth
13   required you to identify the name and business
14   address of each manager of the limited liability
15   company.    Correct?
16        A    Correct.    You're right.
17        Q    And Cevin Soling is list -- identified as
18   the only manager.       Correct?
19        A    Correct.
20        Q    And if you turn to the next page, number
21   7, you are identified as someone who is not a
22   manager but given limited authority to, quote,
23   execute documents filed with the corporation
24   division.    Correct?
25        A    Correct.


                                                                       32
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 171 of 319
                               Atkinson-Baker, Inc.
                                 www.depo.com


 1        Q    Okay.    And if we turn to Exhibit 12 -- So
 2   that's for the year 2015 you were not the
 3   manager.    For the year 2016, in Exhibit 12, you
 4   were not the manager.          Correct?
 5        A    Correct.
 6        Q    In the year 2017 you were not the manager.
 7   Correct?
 8        A    On --
 9        Q    Exhibit 13.
10        A    -- 13?
11             Correct.    Here again I'm the resident
12   agent.
13        Q    Right.    In Exhibit 15 you are not
14   identified as a manager.           Correct?
15        A    Correct.    I'm listed as resident agent.
16        Q    In Exhibit 16 for the year 2019 you were
17   not identified as a manager.             Correct?
18        A    Correct.    I am listed as resident agent.
19        Q    Okay.    So let's turn back to Exhibit 25.
20        A    25.   Okay.
21        Q    A document with a registration date of
22   February 10, 2015.        Correct?
23        A    I'm sorry.      Let me -- Let me see.
24        Q    "Registration Date."
25             (Mr. Claus indicated.)


                                                                       33
                             30(b)(6): Douglas Misicko
                                September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 172 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    Oh, okay.     Okay.
 2        Q    February 10, 2015.        Correct?
 3        A    I see that, yes.
 4        Q    For the trademark "The Satanic Temple."
 5   Correct?
 6        A    Correct.
 7        Q    We know, having now looked at the
 8   organizational filings with the commonwealth,
 9   that as of February 10, 2015 you were not a
10   manager of the United Federation of Churches LLC.
11   Correct?
12        A    Correct.
13        Q    So do you see there is a tab that says
14   "Assign Status" on Exhibit 25?
15        A    I see that.
16        Q    Do you know if a document has been filed
17   with the United States Patent & Trademark Office
18   that assigns the trademark reflected in Exhibit
19   25 to any individual or entity other than the
20   United Federation of Churches LLC?
21        A    I do not know that that has ever taken
22   place.
23        Q    Okay.    Do you know if the United
24   Federation of Churches LLC has entered into a
25   licensing agreement with The Satanic Temple Inc.


                                                                       34
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 173 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   whereby The Satanic Temple Inc. is permitted to
 2   lawfully use the trademark, quote, The Satanic
 3   Temple, end quote?
 4        A    Again let me say I know of no legal
 5   documentation that would -- that would confer
 6   that right.
 7        Q    We looked at paragraph 10 of the first
 8   amended complaint which alleged that The Satanic
 9   Temple was given organizational structure by the
10   United Federation of Churches LLC.                Do you
11   remember that?
12        A    Yes.
13        Q    You've watched -- I'm assuming you've
14   watched the documentary Hail Satan.
15        A    Yeah.    I've seen that a few times.
16        Q    I think it's very well done.
17             In the number of times that you've seen
18   the documentary Hail Satan were you able to
19   identify any false or misleading statements made
20   by Michelle Shortt or Stu de Haan in that
21   documentary?
22        A    No, I cannot think of any false or
23   misleading statements by either of them in the
24   documentary.
25        Q    Okay.    Prior to February 8, 2016 did


                                                                       35
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 174 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   Michelle Shortt ever ask Cevin Soling, as the
 2   manager of the United Federation of Churches LLC,
 3   for permission to speak on behalf of that legal
 4   entity?
 5        A    Not that I'm aware of.
 6        Q    Prior to February 8, 2016 did Michelle
 7   Shortt ever ask any -- ever ask the manager of
 8   the United Federation of Churches LLC for
 9   permission to speak on behalf of something called
10   the Arizona Chapter of The Satanic Temple?
11        A    So you're asking if she had this
12   conversation with Cevin Soling?
13        Q    On -- Prior to February 8, 2016.           I'll
14   just ask it again.
15        A    Okay.
16        Q    Do you know if -- prior to February 8,
17   2016 or on February 8, 2016, if Michelle Shortt
18   ever sought permission from the manager of the
19   United Federation of Churches LLC for permission
20   to speak on behalf of an organization that called
21   itself the Arizona Chapter of The Satanic Temple?
22        A    I do not know of any such discussion.
23        Q    Did Mr. Soling, as the only manager of the
24   Satanic -- Strike that -- as the only -- I'll ask
25   it all over again.


                                                                       36
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 175 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1             Did Mr. Soling, as the only manager of the
 2   United Federation of Churches LLC from 2015 to
 3   2019, ever confer authority on Michelle Shortt to
 4   act as an authorized representative of the United
 5   Federation of Churches LLC?
 6        A    Now, if you're asking for a direct
 7   discussion between Michelle and Cevin, I would
 8   know of no such thing.         But I do know that as
 9   agents conferred with the authority to give such
10   permission as -- given our organizational
11   structure of The Satanic Temple, the National
12   Council and myself, she was -- she was -- I know
13   she was explicitly given that permission by
14   myself.
15        Q    Does the United Federation of Churches LLC
16   have an operating agreement?
17        A    Yes.
18        Q    When did that operating agreement get
19   entered into?
20        A    The United Federation of Churches LLC?
21        Q    Mm-hmm.
22        A    I -- I'm not -- I'm not certain, no.
23        Q    Okay.    Do you know if the operating
24   agreement of the United Federation of Churches
25   LLC existed prior to February 8, 2016?


                                                                       37
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 176 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    It is my understanding that it did.
 2        Q    Have you reviewed the operating agreement
 3   of the United Federation of Churches LLC to
 4   prepare for your deposition today?
 5        A    Yes.    And I believe it was from 2014.
 6        Q    Does the operating agreement of United
 7   Federation of Churches LLC confer agency
 8   authority on anyone other than the manager of
 9   that entity?
10        A    Not that I'm aware of.
11        Q    Okay.    So I'm going to ask it -- I'm going
12   to ask my question again.
13             Do you know -- It's not communications.
14             Do you know if the manager of the United
15   Federation of Churches LLC ever conferred
16   authority on Michelle Shortt to act as an
17   authorized representative of the United
18   Federation of Churches LLC?
19        A    Well, I would say indirectly.           And maybe
20   that doesn't meet your criteria, but I'm
21   explicitly given the permission to confer
22   agents with permission to use that type of
23   licensing.
24        Q    But not by the operating agreement.
25   Correct?


                                                                       38
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 177 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    Not -- Not by the operating agreement.
 2        Q    Okay.
 3        A    Just by --
 4        Q    So did -- Let me just ask you this:           Have
 5   you ever seen a written communication -- or --
 6   Strike that.
 7             Have you ever seen a written document
 8   where Mr. Soling, as the only manager of the
 9   United Federation of Churches LLC, conferred
10   authority on Michelle Shortt to act as an
11   authorized representative of the United
12   Federation of Churches LLC?
13        A    I know of no such documentation.
14        Q    Have you -- Has Mr. Soling ever told you
15   that he, as the only manager of the United
16   Federation of Churches LLC, ever conferred
17   authority on Michelle Shortt to act as an
18   authorized representative of the United
19   Federation of Churches LLC?
20        A    Well, he was made aware of my
21   conversations with Michelle Shortt and approved
22   of her being authorized to speak on behalf of The
23   Satanic Temple at the invocation.
24        Q    Is Michelle Shortt a member of the
25   organization that calls itself The Satanic


                                                                       39
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 178 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   Temple?
 2        A    Yes, it's my understanding that she is.
 3        Q    When did she become a member?
 4        A    I -- I'm not certain.
 5             (Pause.)
 6        Q    Do you know -- Do you know if Michelle
 7   Shortt was a member of The Satanic Temple as of
 8   February 8, 2016?
 9        A    It is my understanding that she was.
10        Q    From where did you obtain that
11   understanding?
12        A    From Michelle Shortt herself.
13        Q    Have you seen any documents or any records
14   in preparation for your deposition today
15   demonstrating that Michelle Shortt was in fact a
16   member of The Satanic Temple as of February 8,
17   2016?
18        A    Not in preparation of my deposition, but I
19   know she has a certificate of membership.
20        Q    And when was the certificate of membership
21   sought?
22        A    That I do not know.
23        Q    You don't know the date?
24        A    I do not know the date.
25        Q    When was the certificate of membership


                                                                       40
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 179 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   granted?
 2        A    I do not know a date for that either.
 3        Q    Hmm.   Is there currently an Arizona
 4   chapter of The Satanic Temple?
 5        A    There is.
 6        Q    That chapter did not exist as of February
 7   1, 2016.    Is that correct?
 8        A    I -- I -- I don't know.           I do not know
 9   their founding date.
10        Q    You know that the chapters of The Satanic
11   Temple are identified on the Web site
12   www.thesatanictemple.com?
13        A    Correct.
14        Q    If you'd turn to Exhibit 37, please.
15             MR. KEZHAYA:      Hold on one second so I can
16   navigate to that.       I only got up to 34.
17             MR. CLAUS:     Sure.
18             MR. KEZHAYA:      You said 37?
19             MR. CLAUS:     Yes.
20             MR. KEZHAYA:      Okay.      I'm here.
21        Q    Exhibit 37 is an archived Web site from
22   February 24, 2015 that identifies chapters of The
23   Satanic Temple.      Do you see that?
24        A    Correct.
25        Q    Eight chapters are identified?


                                                                       41
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 180 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1         A   Correct.
 2         Q   None of those eight are Arizona.              Correct?
 3         A   Correct.    However, there can sometimes be
 4   a real time lag between when a chapter is formed
 5   and when it's posted on the Web site.                It's not
 6   often immediate.      So it doesn't give me a clear
 7   indication of their founding date.                 But I do
 8   remember that requesting an invocation in Phoenix
 9   and Scottsdale were two kind of foundational
10   activities for the Arizona chapter when they
11   were -- when they were collecting -- when they
12   were nascent in -- in building their community.
13         Q   If you'd turn to Exhibit 40, which is tab
14   40.
15             MR. KEZHAYA:      Just a moment here.
16             MR. CLAUS:     Sure.
17             MR. KEZHAYA:      I believe I'm at it.          Okay.
18         Q   This is an Internet archive from February
19   1, 2016?
20         A   Okay.
21         Q   Correct?
22         A   February -- Yes.        Sorry.
23         Q   And the Arizona chapter is still not
24   identified as a chapter on the Web site of The
25   Satanic Temple as of February 1, 2016?


                                                                        42
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 181 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    I -- I see that.        Correct.         It -- It might
 2   just be that they didn't have a Web site yet,
 3   though.
 4        Q    The religious aspect of The Satanic Temple
 5   is moored in the firmly held beliefs of its
 6   members.    Is that right?
 7        A    Correct.
 8        Q    Is one of those firmly held beliefs that a
 9   supernatural god created an actual Satan to
10   preside over the universe as his proxy?
11        A    It is not.     It's -- Not in literal
12   terminology any -- in any case.             That could be
13   taken metaphorically but not -- not in the
14   supernatural sense.
15        Q    Is a firmly held belief of The Satanic
16   Temple that Satan hears our prayers and responds?
17        A    It is not.
18        Q    Is a firmly held belief of The Satanic
19   Temple that Satan can exist in a corporeal realm?
20        A    It is not.
21        Q    But all of those firmly held beliefs were
22   the beliefs of The Satanic Temple at one point.
23   Correct?
24        A    Incorrect.
25        Q    Go to Exhibit 27, please.


                                                                         43
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 182 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    Okay.
 2        Q    Exhibit 27 is an archived Web page from
 3   The Satanic Temple, www.thesatanictemple.com,
 4   dated January 15, 2013.         Do you see that?
 5        A    I see that.
 6        Q    With a heading, quote, Religious Beliefs
 7   of The Satanic Temple, end quote.               Do you see
 8   that?
 9        A    I see that.
10        Q    I'm going to read the text, and you just
11   tell me if I read it correctly because it's
12   rather small.
13        A    Right.
14        Q    "The Satanic Temple believes that God is
15   supernatural and thus outside of the sphere of
16   the physical.      God's perfection means that he
17   cannot interact with the imperfect corporeal
18   realm.    Because God cannot intervene in the
19   material world, he created Satan to preside over
20   the universe as his proxy.          Satan has the
21   compassion and wisdom of an angel.                Although
22   Satan is subordinate to God, he is mankind's only
23   conduit to the dominion beyond the physical.                 In
24   addition, only Satan can hear our prayers and
25   only Satan can respond.         While God is beyond


                                                                       44
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 183 of 319
                               Atkinson-Baker, Inc.
                                 www.depo.com


 1   human comprehension, Satan desires to be known
 2   and knowable.      Only in this way can there be
 3   justice and can life have meaning.                 Hail Satan,
 4   exclamation point."
 5             Did I read that correctly?
 6        A    Yes.
 7        Q    Do you know -- Strike that.
 8             Also one of the firmly held religious
 9   beliefs of The Satanic Temple now is moored in
10   the seven tenets.       Is that correct?
11        A    Correct.
12        Q    But there have not always been seven
13   tenets.    Correct?
14        A    Correct.
15        Q    In fact if you look at Exhibit 28 --
16        A    Why is mine missing?
17        Q    Oh.    Shoot.    I'll give you mine.
18             MR. CLAUS:      Do you have Exhibit 28, Matt?
19             MR. KEZHAYA:       I believe so.         I have a
20   document after a number as Exhibit 28.
21             MR. CLAUS:      Yeah.
22             MR. KEZHAYA:       It has what looks like a
23   tarot card, the devil --
24             MR. CLAUS:      That's it.
25             MR. KEZHAYA:       Okay.


                                                                       45
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 184 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    So handing you Exhibit 28, I inserted the
 2   page numbers.      We'll just make this the official
 3   Exhibit 28.     We'll pop it in your binder.
 4        A    Okay.
 5        Q    Go to -- Go to page 6 since --
 6        A    6?
 7        Q    Right.
 8        A    Okay.    So --
 9             MR. KEZHAYA:      Page 6?
10             MR. CLAUS:     Page 6 of Exhibit 28.
11             MR. KEZHAYA:      Okay.      Let's see, here.
12   One, two -- For benefit of the record, does it
13   have a mission statement?
14             THE WITNESS:      Fundamental tenets.
15             MR. CLAUS:     Fundamental tenets.
16             MR. KEZHAYA:      Oh.     Is that before or after
17   mission statement?       Looks like after.           No, that
18   says "Why Satan?"
19             MR. CLAUS:     "Why Satan?"
20             MR. KEZHAYA:      I may not have --
21             MR. CLAUS:     The next -- The next page.
22             MR. KEZHAYA:      Okay.      Does it go with
23   "There are nine fundamental tenets"?
24             MR. CLAUS:     Yeah.
25             MR. KEZHAYA:      Yeah.      Okay.       I'm on it.


                                                                       46
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 185 of 319
                               Atkinson-Baker, Inc.
                                 www.depo.com


 1        Q    And the archive date of that Web site
 2   is --
 3        A    January --
 4        Q    -- January 16, 2013.          Is that correct?
 5        A    Oh.    Sorry.    Yes.
 6        Q    Okay.    So currently there are seven
 7   fundamental tenets --
 8        A    Correct.
 9        Q    -- for The Satanic Temple?
10        A    Yes.
11        Q    And I'm going to just read them.
12             "1.    One should strive to act with
13   compassion and empathy toward all creatures in
14   accordance with reason."
15             That's number 1?
16        A    Correct.
17        Q    Do you see that tenet articulated in the
18   nine fundamental tenets that were articulated in
19   January 2013?
20        A    No.
21        Q    "2.    The struggle for justice is an
22   ongoing and necessary pursuit that should prevail
23   over laws and institutions."
24             That's one of the seven tenets.          Correct?
25        A    Correct.


                                                                       47
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 186 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1         Q   Do you see that tenet articulated among
 2   the nine tenets that were articulated in Exhibit
 3   28?
 4         A   No.
 5         Q   "3.   One's body is inviolable, subject to
 6   one's own will alone."
 7             That's one of the seven tenets?
 8         A   Correct.
 9         Q   Do you see that tenet articulated among
10   the nine tenets as of January 2013?
11         A   I do not.
12         Q   "4.   The freedoms of others should be
13   respected, including the freedom to offend.             To
14   willing -- To willfully and unjustly encroach
15   upon the freedoms of another is to forgo one's
16   own."
17             That's one of the seven tenets.          Correct?
18         A   Correct.
19         Q   Do you see that tenet articulated among
20   the nine in Exhibit 28?
21         A   I do not.
22         Q   Number 5.     "Beliefs should conform to
23   one's best scientific understanding of the world.
24   One should take care never to distort scientific
25   facts to fit one's beliefs."


                                                                       48
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 187 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1             That's one of the seven tenets?
 2        A    Correct.
 3        Q    Do you see that tenet articulated among
 4   the nine in Exhibit 28?
 5        A    I do not.
 6        Q    "6.   People are fallible.            If one makes a
 7   mistake, one should do one's best to rectify it
 8   and resolve any harm that might have been
 9   caused."
10             That's one of the seven tenets?
11        A    Correct.
12        Q    Is that tenet articulated among the nine
13   in Exhibit 28?
14        A    Somewhat under different wording of number
15   3 here, but --
16        Q    Okay.
17        A    -- but no, not in this exact form.
18        Q    And then the last of the seven tenets is
19   "Every tenet is a guiding principle designed to
20   inspire nobility in action and thought.              The
21   spirit of compassion, wisdom and justice should
22   always prevail over the written or spoken word."
23             I think that tenet is actually tenet 9 on
24   Exhibit 28.     Correct?
25        A    Not verbatim but very close.


                                                                       49
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 188 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    Okay.    Do you know if, as of February 8,
 2   2016, Michelle Shortt -- Go back to Exhibit 27.
 3             Do you know if, as of February 8, 2016,
 4   Michelle Shortt adhered to the, quote, religious
 5   beliefs that The Satanic Temple, end quote,
 6   articulated in Exhibit 27?
 7        A    Oh, no.    As far as I know, nobody with The
 8   Satanic Temple now has any connection to this Web
 9   site, including myself.         I -- This Web site
10   predates me and was rather a placeholder site for
11   www.thesatanictemple.com.          So later on I came on
12   board and was more the philosophical author of
13   the actual beliefs of what became The Satanic
14   Temple.    And so this was all -- I'm not even sure
15   who -- who wrote a lot of this material and if
16   it -- and if it came from somebody who was just
17   setting up a boilerplate Web site, a -- you know,
18   a, quote, unquote, Satanic site for -- for these
19   purposes or whatever.        But it didn't -- I mean as
20   far as our concept of our history goes, it didn't
21   really start until I came in.            We -- We cohered
22   the seven tenets, and it wasn't a -- a film
23   project for a couple other individuals.
24        Q    Well, hold on.       The -- The logo identified
25   on Exhibit 27, for instance, the -- the logo --


                                                                       50
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 189 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    Yes.
 2        Q    -- at the top of the page is the logo for
 3   which the United Federation of Churches LLC has a
 4   trademark registration.          Correct?
 5        A    That's incorrect.         That's a separate logo.
 6        Q    I see.
 7             The -- The trademark identified in Exhibit
 8   25 for the word mark "The Satanic Temple"
 9   identifies the date of first use of January 1,
10   2013.    Correct?
11        A    I'm sorry.     Which --
12        Q    Sure.    Exhibit 25 --
13        A    25.
14        Q    -- identifies a date of first use --
15        A    Right.    Right.
16        Q    -- as January 1, 2013.           Correct?
17        A    Correct.
18        Q    And Exhibit 27 was a publicly accessible
19   Web site using the trademark of The Satanic
20   Temple as of January 13, 2013.             Correct?
21        A    Correct.
22        Q    After the date of first use of The Satanic
23   Temple as applied for by The Satanic -- by the
24   United Federation of Churches LLC.                 Correct?
25        A    Correct.    I believe the question was when


                                                                       51
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 190 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   was that name first used, and we still have the
 2   Web site so it seemed accurate.             I don't see that
 3   that's actually --
 4        Q    Well, these are all predicate questions.
 5        A    Okay.
 6        Q    Let me ask you this:         Has Michelle Shortt
 7   ever told you expressly that she does not adhere
 8   to the religious beliefs that The Satanic Temple
 9   articulated in Exhibit 27?
10        A    No.   I'm -- No.      As far as I know, she's
11   never even seen this.        So I have no idea.
12        Q    Okay.
13        A    She -- She -- Her -- Her only requirement
14   is to agree with the seven tenets as a -- as a
15   member of The Satanic Temple.
16        Q    Do you know if any member -- Do you
17   know -- Strike that.
18             Do any members of The Satanic Temple who
19   resided in Arizona as of February 8, 2016 --
20   Strike that.
21             Did any members of The Satanic Temple who
22   resided in Arizona as of February 8, 2016 adhere
23   to the religious beliefs of The Satanic Temple
24   articulated in Exhibit 27?
25        A    I -- I cannot speak to their -- to their


                                                                       52
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 191 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   subjective state.
 2        Q    Okay.    Did any members of The Satanic
 3   Temple who resided in Arizona as of February 8,
 4   2016 adhere to the nine tenets expressed in
 5   Exhibit 28 as opposed to the seven tenets that
 6   are currently expressed by The Satanic Temple?
 7        A    I assume not because my recollection is at
 8   that time we weren't taking membership, but I
 9   could be wrong.
10        Q    Can I see Exhibit 28 again?
11        A    Sure.
12             (Document handed to Mr. Claus.)
13             MR. CLAUS:     Let's go off the record for
14   just a second, Matt.
15             MR. KEZHAYA:      All right.
16             (Pause.)
17             (Discussion off the record.)
18             (Recess taken.)
19             (Discussion off the record.)
20             MR. CLAUS:     Okay.      Back on the record.
21        Q    Exhibit 37 is a -- Don't pack up yet.
22        A    Okay.    Well, I --
23        Q    I don't want you to be distracted.
24        A    Just take this out.
25        Q    Exhibit 37 is an archive Web site from


                                                                       53
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 192 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   February 24, 2015.       Do you see that?
 2        A    Correct.    I see that.
 3        Q    And do you see under -- it says "Join us
 4   for an official membership card."               Do you see
 5   that?
 6        A    Here (indicating).
 7        Q    Yes.
 8        A    Correct.    Yeah.
 9        Q    Okay.    Do you know when membership in The
10   Satanic Temple began?
11        A    I do not.
12        Q    Okay.    Back to my question, then.
13             Has any member of the Arizona chapter of
14   The Satanic Temple ever told you that they do not
15   adhere to the religious beliefs articulated in
16   Exhibit 27 or the nine tenets articulated in
17   Exhibit 28?
18        A    Michelle Shortt has told me she is a
19   super -- is not a supernaturalist, and Michelle
20   Shortt is explicitly aware of the seven tenets
21   and that those form the basis of the beliefs of
22   The Satanic Temple.
23        Q    Okay.    Other than Michelle Shortt, has any
24   member of The Satanic Temple who resides in
25   Arizona told you explicitly that they do not


                                                                       54
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 193 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   adhere to the religious beliefs articulated in
 2   Exhibit 27 or the nine tenets articulated in
 3   Exhibit 28?
 4        A    I have had interpersonal communication
 5   with more than I can enumerate off the top of my
 6   head from Arizona, but I don't recall any one of
 7   them specifically citing that material and saying
 8   that they don't believe it.
 9        Q    Okay.    Does the United Federation of
10   Churches LLC play any role in governing or
11   determining who may be a member of the Arizona
12   chapter of The Satanic Temple?
13        A    No.   The Arizona chapter is autonomous in
14   that regard.
15        Q    Has the United Federation of Churches LLC
16   ever played a role in governing or determining
17   who may be a member of the Arizona chapter of The
18   Satanic Temple?
19        A    No.   They're given, by our authority with
20   our agreement with them, the autonomy to
21   determine membership.        We only convene and
22   adjudicate on leadership themselves, chapter
23   head, cochapter head and media liaison positions.
24        Q    As a designee of the United Federation of
25   Churches LLC, do you know if one must be a


                                                                       55
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 194 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   Satanist to become a member of the Arizona
 2   chapter of The Satanic Temple?
 3        A    One must be -- must self-identify as a
 4   Satanist to be chapter head or cochapter head or
 5   media liaison within The Satanic Temple.              So to
 6   have an active leadership role or to act as a
 7   media liaison, we do require that one
 8   self-identify as a Satanist.
 9        Q    But to be a member of the chapter, one
10   needn't be a Satanist.         Correct?
11        A    Depending on the chapter.             The chapter may
12   accept people who consider themselves allies but
13   aren't willing to openly identify as a Satanist.
14        Q    Exhibit 42.      This will be my last.
15        A    Okay.
16             MR. KEZHAYA:      Give me just a second so I
17   can navigate to it.
18             MR. CLAUS:     Sure.
19             MR. KEZHAYA:      Okay.      You said 42?
20             MR. CLAUS:     Yes.
21        Q    And they're paginated up at the top.
22        A    I see.
23             MR. KEZHAYA:      I'm with you.
24        Q    It's the Web site of The Satanic Temple
25   Arizona.    Does the United Federation of Churches


                                                                       56
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 195 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   LLC currently have -- play any role in
 2   editorializing or -- or an editorial role in the
 3   content of the Web site run by The Satanic Temple
 4   of Arizona?
 5         A   Only insofar as if we determine material
 6   placed as content on the Web site to be
 7   objectionable or outside the purview of what our
 8   actual beliefs and function are or otherwise
 9   stands to misrepresent the organization.               We can
10   ask for it to be taken down.           We do not
11   necessarily provide the content, though they're
12   free to use some of the content we've put
13   together as kind of a -- kind of a cut and paste
14   option.
15         Q   Okay.    Last question.        Page 6 of Exhibit
16   42.
17         A   Okay.    Hang on.     I see it.
18         Q   Still part of the FAQ.          Do you see the
19   centered bold type "I am not a Satanist, but I
20   support what you do.        Can I still become an
21   official chapter member?"          Do you see that
22   question?
23         A   Yes.
24         Q   And the answer is "Maybe."              Do you see
25   that?


                                                                       57
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 196 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    Correct.
 2        Q    That answer is not one of the things over
 3   which the United Federation of Churches LLC
 4   decided to exercise editorial control and remove.
 5   Correct?
 6        A    Correct.
 7        Q    Does reading page 6 of Exhibit 42 refresh
 8   your recollection that a nonSatanist may become a
 9   member of the Arizona chapter of The Satanic
10   Temple?
11        A    Yes, with the caveat that leadership must
12   be self-identified Satanists.             Leadership, media
13   liaisons, they -- they absolutely do have to
14   self-identify with us.         But to be a member, you
15   know, to actively engage in the community, we
16   find it -- you know, we find it acceptable if
17   they accept people who are allies who don't want
18   to self-identify as Satanists.
19             MR. CLAUS:     Okay.      That's all I have,
20   Matt.
21             MR. KEZHAYA:      All right.          Cross
22   examination on the same -- Well, let's just
23   present for the record on the -- on the
24   stipulation that --
25             MR. CLAUS:     Hold on a second.


                                                                       58
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 197 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1             MR. KEZHAYA:      -- whatever I get into you
 2   get to recross?
 3             MR. CLAUS:     Yes, that's correct.
 4             MR. KEZHAYA:      Okay.      All right.   Do we
 5   want to take a brief break, or do we want to just
 6   get back into it?
 7             MR. CLAUS:     We can get back into it.
 8             MR. KEZHAYA:      All right.
 9
10   CROSS EXAMINATION BY MR. KEZHAYA:
11        Q    Doug, is it an obligation of members to
12   keep their addresses updated with any -- any form
13   of centralized authority?
14        A    It -- It is not.        We do not ask people for
15   their address, nor do we ask them to update their
16   addresses.
17        Q    Okay.    In the regular course of business
18   do y'all maintain addresses --
19        A    We do not --
20        Q    -- again as a --
21             (The reporter requested single voices.)
22        Q    Do you -- Do you maintain a database of
23   members?
24        A    We have a -- a database of members based
25   upon the E mail addresses entered for the people


                                                                       59
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 198 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   who want to sign up as members and receive the
 2   regular newsletter.
 3        Q    Okay.    Is it -- Is it a requirement to be
 4   a TST member that you sign up for the newsletter?
 5        A    Well, the newsletter comes when people
 6   sign up as TST members, and that -- that's the
 7   way people get the newsletter.
 8        Q    Okay.    Are there TST members who consider
 9   themselves TST members but just don't get the
10   newsletter because they haven't signed up?
11             MR. CLAUS:     Form.
12        Q    Go ahead and answer.
13        A    It's my understanding that people
14   considers [sic] themselves members or otherwise
15   aligned with The Satanic Temple as something that
16   expresses the beliefs of their religious
17   identity, and they don't necessarily sign up for
18   the newsletter or otherwise put themselves into
19   any database because, my understanding of this,
20   for the most part people who do that, people who
21   stay removed but still consider themselves allied
22   on some level -- These are the types of people
23   I've talked to after lectures and things like
24   that -- they do so because they have a certain
25   distinct fear of -- of being -- of being


                                                                       60
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 199 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   recognized as -- as a Satanist.
 2        Q    Is there a social stigma to being
 3   recognized as a Satanist?
 4             MR. CLAUS:     Form.
 5        A    There -- There generally is a social
 6   stigma to being recognized as a Satanist.
 7        Q    I want to turn your attention to the
 8   annual reports of the United Federation of
 9   Churches.    The -- The business purposes includes
10   a catch-all of "all other lawful purposes."             Do
11   you remember that?
12        A    Correct.
13        Q    Is religious activity a lawful purpose?
14             MR. CLAUS:     Form.
15        A    Yes.    I mean to us that was just a very
16   general and vague blanket statement that could
17   encompass all of the activities we were engaged
18   in and that we were doing without putting too
19   fine a point on it to make it too narrow.
20        Q    Okay.    In any of the papers filed with the
21   secretary of the commonwealth did TST, by -- by
22   way of United Federation of Churches, ever
23   intentionally mislead the secretary?
24        A    No, not -- not -- not to my understanding.
25        Q    In the course of TST's operations do you


                                                                       61
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 200 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   have voting authority on -- on decisions for the
 2   United Federation of Churches?
 3             MR. CLAUS:     Form.
 4        A    Yes.
 5        Q    Is Cevin aware that you from time to time
 6   exercise that voting authority?
 7             MR. CLAUS:     Form.
 8        A    Yeah, Cevin is aware that I exercise that
 9   authority on a daily basis.
10        Q    Has he ever threatened you with a breach
11   of contract or otherwise taken issue with your
12   use of your authority?
13        A    No.    It's our explicit understanding that
14   I exercise that authority.           In fact it's our
15   understanding with each other that we exercise
16   equal authority in that regard.
17        Q    Was Cevin aware that Michelle desired to
18   give this legislative invocation to the City of
19   Scottsdale?
20             MR. CLAUS:     Form.
21        A    Correct.    Cevin was aware that Michelle
22   sought to give the invocation in -- in
23   Scottsdale.
24        Q    But he was aware --
25        A    And he was aware that I --


                                                                       62
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 201 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1             (The reporter requested single voices.)
 2        Q    Go ahead and just give me the exact same
 3   answer.    That answers my next question as well.
 4             MR. CLAUS:     Form.
 5        A    I'm sorry.     Do you want to restate the
 6   question?
 7        Q    Let's -- Let's just take it in two parts.
 8             Was Cevin aware that Michelle desired to
 9   give a legislative invocation for the City of
10   Scottsdale?
11             MR. CLAUS:     Form.
12        A    Yes.    Through me, as I was the one in
13   dialogue with Michelle Shortt at the time, Cevin
14   was made explicitly aware that Michelle sought to
15   give an invocation in Scottsdale.
16        Q    Did he object?
17             MR. CLAUS:     Form.
18        A    Cevin did not object.           In fact he -- he
19   endorsed -- he endorsed this.
20        Q    Okay.    When did this endorsement happen?
21        A    I can't give you an exact date.          I can
22   only tell you the circumstances, but he -- he --
23   he gave his consent in -- in dialogue with me,
24   and I would dialogue with him after I would
25   converse with Michelle Shortt.


                                                                       63
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 202 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    When were those conversations happening
 2   between you and Michelle?
 3        A    Prior to her applying for the Scottsdale
 4   invocation.
 5        Q    Were your -- Were your dialogues with
 6   Cevin, I guess, at the same time?
 7             MR. CLAUS:     Form.
 8        A    It -- It -- I'm sorry.           At the same time
 9   as -- as what?
10        Q    So relative to your conversations with
11   Michelle, how much time would pass before you
12   would talk with Cevin about your conversations
13   with Michelle?
14             MR. CLAUS:     Form.
15        A    Typically these dialogues -- And again of
16   course I don't have exact record on this, but to
17   my recollection it would be within the day that I
18   would speak with Michelle, probably later in the
19   evening, I would apprise Cevin of the -- the
20   situation surrounding Michelle's request.
21        Q    How often do you and Cevin co-ordinate on
22   TST's activities?
23        A    I would say very often.           Certainly not
24   less than once a week and usually far more often
25   than that.     It's usually on a daily basis.


                                                                       64
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 203 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    Okay.    What -- What happened with these
 2   nine tenets that they became seven tenets?
 3        A    Well, the -- that -- that whole Web site
 4   predated me, and I'm not sure who put it up.                 My
 5   understanding is that that was kind of a
 6   placeholder site and somebody we had just working
 7   as a web person put some of the content on there.
 8   I'm not sure how long some of the old material
 9   remained before we got a new Web site together,
10   but the -- the actual philosophical foundations
11   of The Satanic Temple weren't put in place
12   until -- until my entry into The Satanic Temple,
13   which kind of made it an entirely new
14   organization even though it had continuity with
15   the URL and -- and in some of the -- some of the
16   other paperwork.
17        Q    Do you remember about when you -- you
18   entered into The Satanic Temple?
19        A    Sometime in 2013.
20        Q    Was it the early part of 2013 or the
21   late -- late part?
22        A    I'm sorry.     I don't recall.           And the
23   reason I don't recall was because it wasn't an
24   immediate full entry.         I was aware that Cevin
25   wanted to work on a film project related to this


                                                                       65
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 204 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   idea of The Satanic Temple, and he was consulting
 2   me because I am a Satanist.            And it wasn't until
 3   later activities were being done and I was
 4   consulting on them that I kind of -- I kind of
 5   overtook the whole thing in certain ways, as it
 6   were.
 7        Q    Okay.    As -- As of February two
 8   thousand -- I guess '16, February 8, 2016, were
 9   the nine tenets as described earlier a part of
10   The Satanic Temple?
11             MR. CLAUS:     Form.
12        A    I'm sorry.     As of -- As of what -- what
13   date?
14        Q    February 8, 2016.         This is when Michelle
15   first asked for the invocation, I believe.
16        A    Oh.    Correct.     By -- By 2016 that old Web
17   site material had no relevance to The Satanic
18   Temple as it was at that time.
19        Q    Okay.    And in the deposition of The
20   Satanic Temple Inc. you had a number as of April
21   2016 of people in Scottsdale.             Do you -- Do you
22   have that number still?
23        A    Yes.    As of -- Let me see.             As of April
24   2016 -- and again noting that this is a minimum
25   known number based upon mailing addresses -- we


                                                                       66
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 205 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   would have had a minimum of five members in
 2   Scottsdale.
 3        Q    Okay.    Do you have the number as of today
 4   or at least as of more recently than that?
 5        A    Yes.    Let me check that.            I had it looked
 6   up yesterday.
 7             (Pause.)
 8        A    Okay.    We have a minimum number now, based
 9   upon the criteria I already -- I already
10   outlined, of 27 members in Scottsdale.
11        Q    Okay.    And is that -- is that as of
12   yesterday?     Where did this number come from?
13        A    This just came from a search of -- of
14   addresses up 'til now that we've -- we've sent
15   membership cards and certificates to.
16        Q    Tell me a little bit more about this
17   search.    Are you searching a -- a range or as of
18   a date?
19        A    You know, I'm not actually certain.             I
20   asked the person who does the shipping on these
21   things to do the search, and she just came back
22   with a -- with a number of 27.
23        Q    Okay.    All right.
24             (Pause.)
25        Q    How did Scottsdale come to be chosen as a


                                                                       67
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 206 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   city where these -- these -- where TST wanted to
 2   give a legislative invocation for?
 3             MR. CLAUS:     Well --
 4             THE WITNESS:      Sorry.
 5             MR. CLAUS:     I mean I'm fine with you
 6   asking all of these questions, Matt, but --
 7             Go ahead.     Go ahead.       Answer.
 8        A    That was -- It was Michelle and/or Stu
 9   that approached us with the idea of giving the
10   invocation in Scottsdale, and I -- I don't know
11   the -- the thinking on their part that preceded
12   that request.
13        Q    Okay.
14             MR. KEZHAYA:      All right.          Well, that --
15   that answers all of my questions.               Do you have
16   recross?
17             MR. CLAUS:     I sure do.
18
19   REDIRECT EXAMINATION BY MR. CLAUS:
20        Q    You testified previously that -- and just
21   now that you think that the Web page archive
22   shown in Exhibit 27 -- if you go to Exhibit 27 --
23   was, I think, to use your words, a placeholder --
24        A    Yeah.
25        Q    -- and that the nine tenets identified in


                                                                       68
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 207 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   Exhibit 28 was a placeholder?
 2        A    Sure.
 3        Q    But you don't know -- you -- you don't
 4   know that.     That is your assumption?
 5        A    Well, how do you -- how do you mean?            As
 6   opposed to what?
 7        Q    Has anyone told you that the nine tenets
 8   articulated in Exhibit 28 were simply a
 9   placeholder?
10        A    Yes.
11        Q    Who?
12        A    Cevin Soling.
13        Q    Okay.    When did Cevin Soling tell you
14   that?
15        A    I -- I don't know.         He's maintained that
16   from the beginning when I started kind of
17   revising, you know, the whole perception of The
18   Satanic Temple --
19        Q    So did Cevin --
20        A    -- and I wanted to --
21        Q    I'm sorry.
22        A    -- I -- I wanted the Web site to reflect
23   what -- the beliefs I was willing to advocate
24   for.     So this -- this Web site was described as
25   more of a placeholder for a previous project he


                                                                       69
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 208 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   was working on.
 2        Q    Did Cevin Soling draft the nine tenets
 3   identified in Exhibit 28?
 4        A    Not that I know of.
 5        Q    You testified that as of January 15 in
 6   response to one of my questions, January 15,
 7   2013, you didn't believe that The Satanic Temple
 8   was accepting members.         Correct?
 9        A    I -- I do not believe so.
10        Q    I'm showing you a Web -- It is not an
11   exhibit.    We'll make it an exhibit.              It will be
12   Exhibit 47 -- a Web page archive from January 15,
13   2013 from The Satanic Temple --
14   www.thesatanictemple.com, backslash, join.               Do
15   you see that?
16        A    I see that, yes.
17        Q    That invites members to join The Satanic
18   Temple.    Correct?
19        A    That's correct.
20             MR. KEZHAYA:      Object.       Wait.    You're
21   looking at an Exhibit 47.           Mine ends at 46.
22             MR. CLAUS:     Right.      I just said that it's
23   not marked yet.      We will mark it as Exhibit 47.
24   It is the Internet archive from January 15, 2013
25   for www.thesatanictemple.com, backslash, join.


                                                                       70
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 209 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    And that Web -- So as of January 15, 2013
 2   members were invited to join The Satanic Temple.
 3   Correct?
 4        A    That's -- That's what it appears from
 5   here.    I'm not -- This is -- I mean I have to say
 6   this is before -- this is before my time.             Right?
 7   This is --
 8        Q    But you are the designee with knowledge.
 9        A    But this -- this predates the formation
10   of -- of the company and -- and to my -- as far
11   as I'm concerned, it predates The Satanic Temple
12   as -- as I have a part in it now.
13        Q    Okay.    Do you see --
14             (Telephone interruption.)
15             (Discussion off the record.)
16             MR. CLAUS:     So now back on the record.
17        Q    Do you see how members were invited to
18   join The Satanic Temple and pay a $25 fee for a
19   certificate on parchment?
20        A    That's what I see now.           But as I explained
21   before Matt got cut off -- or after Matt got cut
22   off, this predated me.         I'm not -- You know, to
23   me this -- this predates the -- the form --
24   formalization of The Satanic Temple and what it
25   is today.


                                                                       71
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 210 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    Do you know if there's been a time --
 2   Since you've been associated with The Satanic
 3   Temple and as the designee for the United
 4   Federation of Churches LLC, do you know if there
 5   has been a time when a member did not have to pay
 6   $25 to receive a certificate?
 7        A    If there -- To receive a certificate?
 8        Q    Correct.
 9        A    So membership doesn't cost anything.
10        Q    That wasn't my question.
11             Do you know of a time when a member did
12   not have to pay $25 to receive a certificate?
13        A    No.    To my knowledge, for somebody to
14   receive the card with certificate, they need to
15   pay for that.
16        Q    $25?
17        A    Correct.
18        Q    It's always been $25.          Correct?
19        A    I believe it's always been $25.
20        Q    You said Mr. Soling did not object.           Was
21   Mr. Soling provided by Michelle Shortt any draft
22   of an invocation Michelle Shortt sought to give?
23        A    Mr. Soling was aware that the invocation
24   Michelle Shortt sought to give was the same
25   invocation that I had penned in the Los Angeles


                                                                       72
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 211 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   Times.
 2        Q    Let me ask you this, back to what will be
 3   Exhibit 47:      Do you know -- Do you know -- And --
 4   And I mean know such that you could testify under
 5   penalty of perjury -- that any of the members of
 6   The Satanic Temple who resided in Arizona as of
 7   February 8, 2016 did not use the membership form
 8   reflected in Exhibit 47?
 9        A    I -- I could not do that, no.
10        Q    Okay.    Do you know, such that you can
11   testify under penalty of perjury, that any
12   members of The Satanic Temple who resided in
13   Scottsdale did not use the form reflected in the
14   Internet archive of January 15, 2013 which is
15   Exhibit 47?
16        A    Well, we know as a matter of fact that
17   we've had members join that are members in
18   Scottsdale well after this Web site in this form
19   was active.
20        Q    That wasn't my question.
21             As of February 8, 2016 do you know if any
22   of the five members who resided in Scottsdale did
23   not use the form reflected in Exhibit 47?
24        A    Yes.
25        Q    How many?


                                                                       73
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 212 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    Let me see.     We know that between --
 2   between February and April of 2016 we had five
 3   members sign up from Scottsdale.                So they would
 4   have been in -- they would have been on the -- on
 5   the current Web site, not this --
 6        Q    Well, hold on a second.
 7             So between February and April of 2016 five
 8   members who resided in Scottsdale signed up.               Is
 9   that what you testified to?
10        A    Correct.    Yeah.
11        Q    So I'm asking you as of February 8, that
12   date --
13        A    Uh-huh.
14        Q    -- as of February 8, 2016, do you know if
15   any members of The Satanic Temple resided in the
16   City of Scottsdale?
17        A    As of February 8th if any members resided
18   in Scottsdale.
19        Q    Correct.
20        A    I -- I cannot say that with certainty.
21        Q    Okay.    As of February 8, 2016, that date,
22   did any members of The Satanic Temple who resided
23   in Scottsdale utilize the form reflected in
24   Exhibit 47?     Do you know?
25        A    I do not know, and I do not know if we


                                                                       74
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 213 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   kept record of any of the people who signed up on
 2   this form at all so --
 3        Q    Okay.
 4        A    -- it's just -- I just don't know.
 5        Q    And as of February 8, 2016 do you know,
 6   such that you can testify under penalty of
 7   perjury, that any members of The Satanic Temple
 8   who resided in Arizona did not adhere to the nine
 9   tenets reflected in Exhibit 28?
10             (Pause.)
11        A    Not at the moment, not at the immediate
12   moment, but we could do a search for everybody
13   who signed up post this Web site up and to that
14   date.
15        Q    But you haven't done that to prepare for
16   your deposition today.
17        A    I -- I do not have that.
18        Q    Okay.    You were asked if The Satanic --
19   You were asked if United Federation of Churches
20   LLC maintains a database of addresses, and you
21   were asked about the TST member newsletter.             Does
22   the United Federation of Churches LLC publish the
23   TST member newsletter?
24        A    I do not know that the newsletter has been
25   given explicit corporate entity ownership.


                                                                       75
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 214 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    Do you know if engaging in religious
 2   activities is a law -- was a lawful activity
 3   under chapter 156 of the Massachusetts General
 4   Laws as of February 8, 2016?
 5        A    As opposed to illegal?
 6        Q    Well, do you know if engaging in a
 7   religious activity by a limited liability company
 8   was a lawfully permitted activity of a limited
 9   liability company under Massachusetts General Law
10   156C as of February 8, 2016?
11        A    I'm sorry.     That's a question I never
12   thought to ask because I never thought there
13   could be any -- any question that that would be
14   lawful.
15        Q    Okay.    So does the answer, then -- You
16   don't know?
17        A    Correct.
18        Q    You were asked about whether you had
19   breached a contract -- or been threatened with a
20   breach of contract lawsuit.            Are there any
21   written contracts between the United Federation
22   of Churches LLC and you whereby you are conferred
23   the authority to act as a manager or agent of
24   that entity?
25        A    Well, we just looked at -- I'm -- I'm


                                                                       76
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 215 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1   defined as resident agent, I think we saw in the
 2   documentation.
 3        Q    I'm asking you about contracts.          Are there
 4   any written agreements supported by consideration
 5   where you are authorized to act as anything other
 6   than a resident agent of the United Federation of
 7   Churches LLC?
 8        A    Not that I can recall.
 9        Q    Do you know for a fact that Mr. Soling --
10   Such that you could testify under penalty of
11   perjury, do you know for a fact that you informed
12   Mr. Soling of Michelle Shortt's desire to give an
13   invocation before a City of Scottsdale Council
14   meeting prior to February 8, 2016?
15        A    Was -- Now, to clarify, was February 8th,
16   2016 supposed to be the date that the invocation
17   would be delivered?
18        Q    That's just the date I'm using for my
19   question.
20             So do you know if prior to February 8,
21   2016 -- Such that you could testify under penalty
22   of perjury, do you know that prior to that date
23   you informed Mr. Soling of Michelle Shortt's
24   desire to give an invocation before a City of
25   Scottsdale Council meeting?


                                                                       77
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 216 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        A    Given my deficiency on recollecting dates,
 2   all I can say is that Mr. Soling was informed, as
 3   I was being informed, through me that this was in
 4   process, that Michelle wanted to give the
 5   invocation in Scottsdale.
 6        Q    When in time did you inform Mr. Soling
 7   that Michelle Shortt was going to request the
 8   ability from the City of Scottsdale to give an
 9   invocation prior to a City of Scottsdale Council
10   meeting?
11        A    I can give you proximity within events
12   that happened between Michelle and I by which I
13   would say that I would speak to Mr. Soling within
14   the day of having spoken to Michelle about
15   requesting to give an invocation in Scottsdale.
16        Q    But you cannot give me a date?
17        A    Correct.    Yeah, I can -- I cannot.
18        Q    Then you said "Michelle and Stu approached
19   us."     Is it accurate to say that the United
20   Federation of Churches LLC never made a decision
21   as an organization to ask Michelle Shortt to
22   speak on its behalf in the State of Arizona?
23        A    It would be accurate to say we gave
24   permission to Michelle to speak on behalf of our
25   beliefs in Scottsdale.


                                                                       78
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 217 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1        Q    That wasn't my question.
 2             My question is is it accurate to say that
 3   the United Federation of Churches LLC never asked
 4   Michelle Shortt to act as its spokesperson in the
 5   State of Arizona?
 6        A    I -- I'm having a little trouble
 7   understanding the distinction because the
 8   request -- the idea originated from Arizona.              So
 9   if the question is did we reach out to Arizona
10   and request that they represent us in Scottsdale,
11   the answer is no.       It was the other way round.
12        Q    Great.
13             MR. CLAUS:     That's all I have.
14             MR. KEZHAYA:      Okay.      I have -- I have one
15   final question.
16
17   RECROSS EXAMINATION BY MR. KEZHAYA:
18        Q    Doug, are you -- Actually I have -- I have
19   one final topic that may be multiple questions.
20             Doug, United Federation of Churches has an
21   operating agreement.        Right?
22        A    Yes.
23        Q    Are you a party to that operating
24   agreement?
25        A    How do you mean "party"?


                                                                       79
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 218 of 319
                                Atkinson-Baker, Inc.
                                  www.depo.com


 1        Q    Like did you sign the operating agreement?
 2        A    Yes, it's my understanding that I did.
 3        Q    Did you sign it as a member?
 4        A    For the LLC.        I'm -- I'm a member.
 5        Q    Yes.
 6        A    Yes.
 7        Q    Okay.    And so to -- to clarify, you signed
 8   the operating agreement for United Federation of
 9   Churches LLC as a member of that LLC.                Right?
10        A    Correct.
11        Q    Okay.
12             MR. KEZHAYA:        That's all I got.
13
14   FURTHER REDIRECT EXAMINATION BY MR. CLAUS:
15        Q    And you're sure of that under penalty of
16   perjury?
17        A    Yes.    Yes.
18        Q    And do you know when that happened?
19        A    No.    I'm -- I'm not good at that.
20        Q    Okay.
21             MR. CLAUS:       Do you want to read and sign?
22             MR. KEZHAYA:        Yeah.      Same -- Same thing,
23   Doug.    We read and sign.          We get it back to the
24   court reporter inside of 30 days.
25             THE WITNESS:        I'm sorry.


                                                                       80
                              30(b)(6): Douglas Misicko
                                 September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 219 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1             MR. KEZHAYA:      Okay.
 2             THE WITNESS:      We do the transcripts once
 3   it's available.      Right?      Okay.
 4             MR. KEZHAYA:      Yeah.      So we're going to --
 5             We're off the record.           Right?
 6             MR. CLAUS:     Yes, let's go off the record.
 7             (Discussion off the record.)
 8             (The proceedings adjourned at 1:01 PM.)
 9             (Exhibits Numbers 7, 10, 11, 12, 13, 14,
10             15, 16, 27, 28, 37, 42 and 47 marked for
11             identification.)
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                                                                       81
                            30(b)(6): Douglas Misicko
                               September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 220 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1
 2   STATE OF ___________________)
 3                                       )    ss.
 4   COUNTY OF __________________)
 5
 6
 7
 8   I, DOUGLAS ALEXANDER MISICKO, a witness called to
 9   testify in the matter of SATANIC TEMPLE ET AL.
10   vs. CITY OF SCOTTSDALE ET AL., do hereby certify
11   under penalty of perjury that I have read the
12   foregoing transcript and have made any
13   corrections, additions or deletions that I was
14   desirous of making; and that the foregoing is a
15   true and accurate record of my testimony therein.
16
17
18   Signed by me on the _____ day of _______________
19
20   20 _____ at _________________, _________________.
21                       (City)                        (State)
22
23
24                      _________________________________
25                      DOUGLAS ALEXANDER MISICKO


                                                                       82
                           30(b)(6): Douglas Misicko
                              September 24, 2019
 Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 221 of 319
                              Atkinson-Baker, Inc.
                                www.depo.com


 1                    COMMONWEALTH OF MASSACHUSETTS
 2                            COUNTY OF SUFFOLK
 3
 4          I, Lawrence A. Brown, Certified Shorthand
 5   Reporter Number 1430F96, Registered Professional
 6   Reporter and Notary Public in and for the
 7   Commonwealth of Massachusetts, do hereby certify
 8   that the foregoing transcript of the proceedings
 9   therein described is a complete and accurate
10   record of same to my best knowledge and belief
11   and that the deponent requested review of the
12   transcript.
13
14          I further certify that I am not related to
15   or employed by any party in or counsel to this
16   matter and that I am not financially interested
17   in its outcome.
18
19          In witness whereof, I hereunto set my hand
20   on the 26th day of September 2019.
21
22
23                  ____________________________________
24                  Lawrence A. Brown, Notary Public
25                  My commission expires July 2, 2021


                                                                       83
                           30(b)(6): Douglas Misicko
                              September 24, 2019
          Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 222 of 319
                                                                                                                                Page 1
                                                       Atkinson-Baker, Inc.
                                                         www.depo.com

             A             amended 7:20 8:5,9,14        ATKINSON-BAKER 1:23         brief 59:5                    29:24 30:7,25 31:6,8
ABI 1:25                      35:8                      attached 5:24               Brown 1:22 83:4,24            31:18 32:1,4 34:10,20
ability 25:15 26:16 78:8   amendment 4:21 26:24         attention 61:7              building 42:12                34:24 35:10 36:2,8,19
able 14:1 35:18               27:22                     Attorney 3:4,11             business 16:15 17:9,15        37:2,5,15,20,24 38:3,7
absolutely 58:13           amendments 24:12             author 50:12                  18:23 20:11 21:11           38:15,18 39:9,12,16
accept 56:12 58:17         America 6:9                  authoritative 31:25           22:15 25:16,25 26:2         39:19 51:3,24 55:10
acceptable 58:16           and/or 68:8                  authority 32:22 37:3,9        26:17 28:12 32:13           55:15,25 56:25 58:3
accepting 70:8             angel 44:21                     38:8,16 39:10,17           59:17 61:9                  61:9,22 62:2 72:4
accessible 51:18           Angeles 72:25                   55:19 59:13 62:1,6,9                                   75:19,22 76:22 77:7
accurate 17:3,7 29:12      annual 4:17,18,19,22            62:12,14,16 76:23                     C                78:20 79:3,20 80:9
   52:2 78:19,23 79:2         18:3,22 19:8,16 21:8      authorized 37:4 38:17       C 6:1                      circumstances 63:22
   82:15 83:9                 21:14 22:5 23:24 28:1        39:11,18,22 77:5         called 6:7 36:9,20 82:8    citing 55:7
act 37:4 38:16 39:10,17       28:7 61:8                 autonomous 55:13            calls 39:25                city 1:9,10 6:7 13:17
   47:12 56:6 76:23 77:5   answer 9:19 25:6,18          autonomy 55:20              campaigns 28:13               14:18 15:15 62:18
   79:4                       26:20 30:18 57:24         available 81:3              Caption 1:12 2:1              63:9 68:1 74:16 77:13
acting 31:14                  58:2 60:12 63:3 68:7      Avenue 3:12                 card 6:9 45:23 54:4           77:24 78:8,9 82:10,21
action 49:20                  76:15 79:11               aware 30:19 36:5 38:10        72:14                    clarify 15:5 77:15 80:7
active 56:6 73:19          answers 63:3 68:15              39:20 54:20 62:5,8,17    cards 67:15                Claus 3:11 4:5,7,9 5:25
actively 58:15             APPEARANCES 3:1                 62:21,24,25 63:8,14      care 48:24                    6:4,13 11:22,25 23:12
activities 17:20 18:24     appears 71:4                    65:24 72:23              case 1:3 43:12                28:4 33:25 41:17,19
   21:14 22:16 26:5,7      applicant 30:6,9             awareness 20:17             catch-all 61:10               42:16 45:18,21,24
   42:10 61:17 64:22       application 30:2,3,11                                    caused 49:9                   46:10,15,19,21,24
   66:3 76:2               applications 29:23                       B               caveat 21:2 58:11             53:12,13,20 56:18,20
activity 29:5 61:13 76:2   applied 51:23                B 4:11 5:1                  centered 57:19                58:19,25 59:3,7 60:11
   76:7,8                  applying 64:3                back 6:14 11:25 18:21       Central 3:12                  61:4,14 62:3,7,20 63:4
actual 43:9 50:13 57:8     apprise 64:19                   19:23 23:21 25:24        centralized 59:13             63:11,17 64:7,14
   65:10                   approached 68:9 78:18           28:4 32:7 33:19 50:2     certain 37:22 40:4 60:24      66:11 68:3,5,17,19
AD08F98 1:25               approved 39:21                  53:20 54:12 59:6,7         66:5 67:19                  70:22 71:16 79:13
add 27:22                  April 4:19 9:18 11:5,6,18       67:21 71:16 73:2         Certainly 64:23               80:14,21 81:6
addition 44:24                13:1 22:6 66:20,23           80:23                    certainty 13:20 20:24      clear 42:6
additions 82:13               74:2,7                    background 30:20              74:20                    close 49:25
address 15:10,16,20        archive 5:11,14 42:18        backslash 70:14,25          certificate 4:16,20,21     co-ordinate 64:21
   16:15 20:11 32:14          47:1 53:25 68:21          based 28:21 59:24 66:25       16:3,18 21:13 23:10      cochapter 55:23 56:4
   59:15                      70:12,24 73:14               67:8                       24:1,3,13 26:24 40:19    cohered 50:21
addresses 59:12,16,18      archived 5:7,8,9 41:21       basis 54:21 62:9 64:25        40:20,25 71:19 72:6,7    collecting 42:11
   59:25 66:25 67:14          44:2                      began 54:10                   72:12,14                 colon 17:15,17
   75:20                   Arizona 1:2,9 3:13 5:13      beginning 69:16             certificates 67:15         come 67:12,25
adhere 52:7,22 53:4           9:13 12:24 13:7,17        behalf 27:17 36:3,9,20      Certified 83:4             comes 60:5
   54:15 55:1 75:8            14:3,14,16,19 15:2           39:22 78:22,24           certify 82:10 83:7,14      commencing 1:20
adhered 50:4                  29:11,14,18 36:10,21      belief 43:15,18 83:10       Cevin 18:10 20:9 21:4      commerce 30:14,15
adjourned 81:8                41:3 42:2,10,23 52:19     beliefs 43:5,8,21,22 44:6     32:10,17 36:1,12 37:7    commission 29:15
adjudicate 55:22              52:22 53:3 54:13,25          45:9 48:22,25 50:5,13      62:5,8,17,21 63:8,13        83:25
advocate 69:23                55:6,11,13,17 56:1,25        52:8,23 54:15,21 55:1      63:18 64:6,12,19,21      commonwealth 17:6
age 23:9                      57:4 58:9 73:6 75:8          57:8 60:16 69:23           65:24 69:12,13,19           19:15,21 25:14 26:15
agency 38:7                   78:22 79:5,8,9               78:25                      70:2                        27:15 32:12 34:8
agent 16:8 19:24 20:3,7    Arkansas 3:6                 believe 29:12 38:5 42:17    changed 24:23                 61:21 83:1,7
   20:10,15,20 21:5 22:9   articles 16:18                  45:19 51:25 55:8         changes 28:11              communication 39:5
   27:4,13 33:12,15,18     articulate 26:10                66:15 70:7,9 72:19       changing 25:8                 55:4
   76:23 77:1,6            articulated 27:22 47:17      believes 44:14              chapter 36:10,21 41:4,6    communications 38:13
agents 37:9 38:22             47:18 48:1,2,9,19 49:3    benefit 46:12                 42:4,10,23,24 54:13      community 42:12 58:15
agree 7:3 52:14               49:12 50:6 52:9,24        Bentonville 3:6               55:12,13,17,22 56:2,4    company 7:7,11 18:3
agreement 34:25 37:16         54:15,16 55:1,2 69:8      best 9:10 48:23 49:7          56:9,11,11 57:21 58:9       19:4,9 20:8,14,21 26:1
   37:18,24 38:2,6,24      articulates 17:23 19:3          83:10                      76:3                        26:3 29:10 32:15
   39:1 55:20 79:21,24        21:18                     beyond 44:23,25             chapters 5:10 31:15           71:10 76:7,9
   80:1,8                  asked 10:8,15 19:13          binder 5:25 46:3              41:10,22,25              compassion 44:21
agreements 31:15 77:4         66:15 67:20 75:18,19      bit 67:16                   character 17:9,12,15          47:13 49:21
Ah 14:23                      75:21 76:18 79:3          blanket 61:16                 18:23 21:11 22:14        complaint 7:18,20 8:5,9
ahead 25:5,18 26:20        asking 13:3,4 20:13          board 50:12                   25:25 28:11                 8:14 35:8
   30:18 60:12 63:2 68:7      36:11 37:6 68:6 74:11     body 48:5                   charter 19:19              complete 83:9
   68:7                       77:3                      boilerplate 50:17           check 67:5                 comprehension 45:1
AL 82:9,10                 aspect 43:4                  bold 57:19                  chosen 67:25               concept 50:20
ALEXANDER 1:16 4:3         Assign 34:14                 book 6:14                   Churches 1:15 6:20 7:8     concerned 71:11
   6:6 82:8,25             assigned 31:9,11             Boston 1:18                   7:10 8:7,19 9:6 13:24    concluding 26:5
aligned 60:15              assigns 34:18                bottom 18:14 31:4             15:24 16:5,20 17:5,10    concurrently 28:24
alleged 35:8               associated 72:2              box 24:8,10 27:3,6,20         17:25 19:14,20 20:4      conduct 26:1
allied 60:21               assume 15:21 53:7            breach 62:10 76:20            21:19 22:6,21 26:11      conducted 1:17
allies 56:12 58:17         assuming 35:13               breached 76:19                26:25 27:14,18 28:2,8    conduit 44:23
alluded 7:15               assumption 69:4              break 59:5                    28:17,23 29:3,9,13,17    confer 35:5 37:3 38:7,21



                                               30(b)(6): Douglas Misicko
                                                  September 24, 2019
          Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 223 of 319
                                                                                                                               Page 2
                                                      Atkinson-Baker, Inc.
                                                        www.depo.com

conferred 37:9 38:15       Cross 4:4 58:21 59:10         53:17,19 71:15 81:7      everybody 75:12                33:22 34:2,9 35:25
   39:9,16 76:22           CSR 1:22                    distinct 60:25             exact 9:25 12:5,10,18          36:6,13,16,17 37:25
conform 48:22              current 74:5                distinction 79:7             13:12 49:17 63:2,21          40:8,16 41:6,22 42:18
connection 50:8            currently 41:3 47:6 53:6    distinguishing 31:17         64:16                        42:22,25 50:1,3 52:19
consent 63:23                57:1                      distort 48:24              examination 4:3 6:13           52:22 53:3 54:1 66:7,8
consider 56:12 60:8,21     cut 57:13 71:21,21          distracted 53:23             58:22 59:10 68:19            66:14 73:7,21 74:2,7
consideration 77:4         CV 1:3                      DISTRICT 1:1,2               79:17 80:14                  74:11,14,17,21 75:5
considered 20:9                                        divine 15:16               exclamation 45:4               76:4,10 77:14,15,20
considers 60:14                         D              division 32:24             Excuse 24:7                federation 1:15 6:20 7:8
consisting 1:10            D 4:1 6:1                   document 33:21 34:16       execute 32:23                  7:10 8:6,18 13:23
consulting 66:1,4          daily 62:9 64:25              39:7 45:20 53:12         execution 25:12                15:23 16:4,19 17:5,10
content 57:3,6,11,12       database 59:22,24 60:19     documentary 35:14,18       exercise 58:4 62:6,8,14        17:24 19:14,20 20:3
   65:7                       75:20                      35:21,24                   62:15                        21:19 22:6,21 26:11
continue 25:16 26:17       date 9:17 12:5,10,18,22     documentation 35:5         exhibit 6:17,19,23,24,25       26:25 27:14,18 28:2,8
continued 1:12 2:1            13:12 14:4,6,14,16         39:13 77:2                 7:1,4,5 10:2,6,8,8,22        28:17,23 29:3,9,13,17
continuity 65:14              19:10 23:16,22 33:21     documents 25:13 32:23        10:23 11:10,10 12:1,2        29:24 30:7,25 31:5,8
contract 62:11 76:19,20       33:24 40:23,24 41:2,9      40:13                      12:9,9,12,14,14 16:1,3       31:18 32:1,4 34:10,20
contracts 76:21 77:3          42:7 47:1 51:9,14,22     doing 61:18                  16:7,24 17:8,14,22,23        34:24 35:10 36:2,8,19
control 58:4                  63:21 66:13 67:18        domicile 10:10,23 11:2       18:2,2,12,21 19:2,6,23       37:2,5,15,20,24 38:3,7
convene 55:21                 74:12,21 75:14 77:16       11:14                      19:23 20:8,22 21:9,12        38:15,18 39:9,12,16
conversation 36:12            77:18,22 78:16           dominion 44:23               21:17 22:3,5,19 23:8,9       39:19 51:3,24 55:9,15
conversations 39:21        dated 44:4                  Doug 59:11 79:18,20          23:21 24:1,8 25:22,23        55:24 56:25 58:3 61:8
   64:1,10,12              dates 78:1                    80:23                      27:21 28:7,21 29:2,24        61:22 62:2 72:4 75:19
converse 63:25             David 2:5                   Douglas 1:16 4:3 6:6         30:2 31:2,4 32:7,9           75:22 76:21 77:6
corporate 75:25            day 24:20 64:17 78:14         31:22 82:8,25              33:1,3,9,13,16,19            78:20 79:3,20 80:8
corporation 29:14 32:23       82:18 83:20              draft 70:2 72:21             34:14,18 41:14,21        Federations 9:6
corporeal 43:19 44:17      days 80:24                  duly 6:10                    42:13 43:25 44:2         fee 71:18
correct 7:9,12,13 8:22     DBA 8:19 9:6                                             45:15,18,20 46:1,3,10    fees 10:19
   9:23 12:6,7,11,16,19    de 35:20                                 E               48:2,20 49:4,13,24       file 1:25 19:16
   12:20 13:9 15:20 16:5   decided 58:4                E 4:1,11 5:1 6:1,1 59:25     50:2,6,25 51:7,12,18     filed 4:17,18,19 8:11
   16:6,8,9,11,21,22       decision 78:20              earlier 66:9                 52:9,24 53:5,10,21,25        18:6 19:9 22:6 23:14
   17:18,21 18:10,11,25    decisions 62:1              early 65:20                  54:16,17 55:2,3 56:14        24:5 28:22 29:14 30:3
   19:1,25 20:1 21:10,15   Defendants 2:6 3:15 6:8     editorial 57:2 58:4          57:15 58:7 68:22,22          30:11 32:23 34:16
   21:16 22:1,10,12,13     deficiency 78:1             editorializing 57:2          69:1,8 70:3,11,11,12         61:20
   22:17,18 24:5,6,11,21   defined 8:17 77:1           educational 17:19 18:24      70:21,23 73:3,8,15,23    filing 17:5 19:8 23:17,22
   26:9,12,13 27:4,5,7,8   deletions 82:13                21:14 22:16 26:4          74:24 75:9                   23:24 25:12 26:15
   27:10,11 28:6,16 29:1   delivered 77:17             efforts 28:15              exhibits 5:24,25 30:21         27:17 28:1 29:6,18
   31:1,7,24,25 32:4,10    demonstrating 40:15         eight 41:25 42:2             31:9,24 81:9             filings 22:16 23:9 34:8
   32:11,15,16,18,19,24    Depending 56:11             either 35:23 41:2          exist 41:6 43:19           film 50:22 65:25
   32:25 33:4,5,7,11,14    deponent 6:25 10:9,11       election 10:19             existed 28:23 37:25        final 79:15,19
   33:15,17,18,22 34:2,5      10:15,17 11:15 83:11     Electronic 4:25            exists 7:11                financially 83:16
   34:6,11,12 38:25 41:7   deposition 1:14 4:15        empathy 28:14 47:13        expires 83:25              find 58:16,16
   41:13,24 42:1,2,3,21       6:20 7:15 25:1 38:4      employed 83:15             explained 71:20            fine 20:22 61:19 68:5
   43:1,7,23 45:10,11,13      40:14,18 66:19 75:16     encompass 61:17            explicit 62:13 75:25       firmly 43:5,8,15,18,21
   45:14 47:4,8,16,24,25   described 25:25 29:4        encroach 48:14             explicitly 29:7 37:13          45:8
   48:8,17,18 49:2,11,24      66:9 69:24 83:9          ended 12:25                  38:21 54:20,25 63:14     first 4:13 5:3 7:20 8:5,8
   51:4,10,16,17,20,21     describes 24:12             endorsed 63:19,19          expressed 53:4,6               8:14,21 15:24 17:14
   51:24,25 54:2,8 56:10   DESCRIPTION 4:13 5:3        endorsement 63:20          expresses 60:16                28:1 29:2,6 31:4,21
   58:1,5,6 59:3 61:12     design 30:23                ends 70:21                 expressly 52:7                 35:7 51:9,14,22 52:1
   62:21 66:16 70:8,18     designated 6:25             engage 29:4 58:15                                         66:15
   70:19 71:3 72:8,17,18   designed 49:19              engaged 61:17                           F             fit 48:25
   74:10,19 76:17 78:17    designee 10:9 29:23         engages 28:12              fact 27:9,20 40:15 45:15   five 14:20 67:1 73:22
   80:10                      55:24 71:8 72:3          engaging 76:1,6               62:14 63:18 73:16           74:2,7
corrections 82:13          desire 77:12,24             entered 17:16,19 23:9         77:9,11                 Focusing 8:2
correctly 8:21 26:8        desired 62:17 63:8             34:24 37:19 59:25       facts 48:25                following 1:12
   44:11 45:5              desires 45:1                   65:18                   failure 19:16              follows 6:11
cost 72:9                  desirous 82:14              entirely 65:13             fallible 49:6              foregoing 82:12,14 83:8
council 1:10,11 37:12      determine 55:21 57:5        entities 31:16             false 25:14 26:14 35:19    foreign 29:10
   77:13,25 78:9           determining 55:11,16        entity 15:24 16:21 28:24      35:22                   forgo 48:15
counsel 3:1 6:7 83:15      devil 45:23                    29:1 31:10,12 34:19     FAQ 57:18                  form 49:17 54:21 59:12
COUNTY 82:4 83:2           dialogue 63:13,23,24           36:4 38:9 75:25 76:24   far 50:7,20 52:10 64:24        60:11 61:4,14 62:3,7
couple 50:23               dialogues 64:5,15           entry 65:12,24                71:10                       62:20 63:4,11,17 64:7
course 59:17 61:25         DICKINSON 3:10              enumerate 55:5             fear 60:25                     64:14 66:11 71:23
   64:16                   different 9:16 18:9 49:14   enumerated 17:13           February 5:9,12 9:14,15        73:7,13,18,23 74:23
court 1:1 80:24            digital 23:9                equal 62:16                   9:18,22 10:12,25 11:4       75:2
created 43:9 44:19         direct 4:4 6:13 37:6        ET 82:9,10                    11:5,15,17,18 12:5,11   formalization 71:24
creatures 47:13            discrete 12:5,10,18 14:4    evening 64:19                 12:19,21,24 13:1,5,8    formally 8:25
criteria 38:20 67:9        discussion 36:22 37:7       events 78:11                  13:17 23:18,22 28:22    formation 71:9



                                               30(b)(6): Douglas Misicko
                                                  September 24, 2019
          Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 224 of 319
                                                                                                                                  Page 3
                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

formed 26:3 42:4           happen 63:20                  Internet 42:18 70:24         77:22 80:18                   29:3,9,13,17,24 30:7
foundational 42:9          happened 65:1 78:12              73:14                   knowable 45:2                   31:1,6,8 32:4 34:10,20
foundations 65:10            80:18                       interpersonal 55:4         knowledge 9:10 15:16            34:24 35:10 36:2,8,19
founding 41:9 42:7         happening 64:1                interruption 71:14           15:17,19 25:8,20              37:2,5,15,20,25 38:3,7
frame 8:10 9:16,18,24      harm 49:8                     interstate 30:15             28:19 29:16,20 71:8           38:15,18 39:9,12,16
   11:18 13:2,4            head 55:6,23,23 56:4,4        intervene 44:18              72:13 83:10                   39:19 51:3,24 55:10
framed 8:4,8               heading 44:6                  inviolable 48:5            knowledgeable 7:4,6             55:15,25 57:1 58:3
frames 13:14               hear 44:24                    invited 71:2,17              10:9,16 11:9,14               72:4 75:20,22 76:22
free 57:12                 hears 43:16                   invites 70:17              known 11:2 45:1 66:25           77:7 78:20 79:3 80:4,9
freedom 48:13              held 43:5,8,15,18,21          invocation 39:23 42:8      Korte 2:3                       80:9
freedoms 48:12,15            45:8                           62:18,22 63:9,15 64:4                                logo 50:24,25 51:2,5
full 65:24                 hereunto 83:19                   66:15 68:2,10 72:22                   L              long 65:8
function 29:7 57:8         history 50:20                    72:23,25 77:13,16,24    L 3:11                       look 6:17,23 12:1 21:21
fundamental 46:14,15       Hmm 41:3                         78:5,9,15               lack 9:25                       23:21 27:20 32:7
   46:23 47:7,18           hold 41:15 50:24 58:25        IRS 28:18                  lag 42:4                        45:15
further 80:14 83:14          74:6                        issue 62:11                language 32:6                looked 34:7 35:7 67:5
                           human 45:1                                               late 65:21,21                   76:25
            G                                                        J              law 3:3 20:14 24:18          looking 70:21
G 6:1                                    I               January 5:15 44:4 47:3,4       25:10 26:22 76:2,9       looks 45:22 46:17
general 17:8,11,15 18:23   idea 52:11 66:1 68:9             47:19 48:10 51:9,16     lawful 17:20 18:24 21:15     Los 72:25
  21:11 22:14 25:24            79:8                         51:20 70:5,6,12,24          22:17 26:2 61:10,13      lot 50:15
  28:11 61:16 76:3,9       identification 15:12             71:1 73:14                  76:2,14
generally 61:5                 81:11                     Jarry 24:23                lawfully 35:2 76:8                      M
geographic 9:25            identified 6:8 10:11,17       Jim 2:2                    Lawrence 1:22 83:4,24        mail 59:25
give 9:23 13:10 37:9           11:9 15:14 16:20 17:4     join 54:3 70:14,17,25      laws 47:23 76:4              mailing 15:10,15,20
  42:6 45:17 56:16             20:2,7,8,10,12,20,21         71:2,18 73:17           lawsuit 76:20                  66:25
  62:18,22 63:2,9,15,21        21:8,12 32:17,21          July 10:12 12:6,11,19      Layne 2:2                    maintain 59:18,22
  68:2 72:22,24 77:12          33:14,17 41:11,25            14:4,6,14,19 15:2,14    leadership 10:18 55:22       maintained 69:15
  77:24 78:4,8,11,15,16        42:24 50:24 51:7             83:25                       56:6 58:11,12            maintains 75:20
given 8:6,18 9:5,25            68:25 70:3                justice 45:3 47:21 49:21   lectures 60:23               making 26:14 82:14
  32:22 35:9 37:10,13      identifies 12:18 16:7,7                                  legal 28:24 29:1 30:19       Malcolm 24:23
  38:21 55:19 75:25            16:10 17:8 18:9,23                    K                  35:4 36:3                manager 16:10,12,16,21
  78:1                         19:24 22:9,11,14,20       Kathy 2:3                  legally 24:22                  17:4 18:9 20:11,12
giving 68:9                    27:3,6 30:6 32:9 41:22    keep 59:12                 legislative 62:18 63:9         22:11 27:23 28:1 32:3
GL.c 26:3                      51:9,14                   kept 75:1                      68:2                       32:9,14,18,22 33:3,4,6
go 7:20 10:2 11:22,25      identify 20:15 32:13          Kezhaya 3:3,4 4:8 14:23    let's 11:22,25 21:21           33:14,17 34:10 36:2,7
  22:23 24:8 25:5,18           35:19 56:13                 24:25 25:5,17 26:19          33:19 46:11 53:13          36:18,23 37:1 38:8,14
  26:20 29:24 30:18        identifying 5:10                30:16 41:15,18,20            58:22 63:7,7 81:6          39:8,15 76:23
  31:1 43:25 46:5,5,22     identity 10:10,23 11:14         42:15,17 45:19,22,25     letter 26:22                 managers 27:6,9
  50:2 53:13 60:12 63:2        14:24 15:6 60:17            46:9,11,16,20,22,25      level 60:22                  mankind's 44:22
  68:7,7,22 81:6           illegal 76:5                    53:15 56:16,19,23        liab 18:3                    manner 19:17 22:15
god 43:9 44:14,18,22,25    immediate 42:6 65:24            58:21 59:1,4,8,10        liability 7:11 18:3 19:4,9   mark 30:14,15,23 51:8
God's 44:16                    75:11                       68:14 70:20 79:14,17         20:7,14,21 26:3 29:10      70:23
goes 50:20                 impacts 25:15 26:16             80:12,22 81:1,4              32:14 76:7,9             marked 70:23 81:10
going 6:14 19:12 24:17     imperfect 44:17               kind 31:15 42:9 57:13,13   liaison 55:23 56:5,7         Massachusetts 1:18
  38:11,11 44:10 47:11     incidental 26:7                 65:5,13 66:4,4 69:16     liaisons 58:13                 8:20 9:7 17:6 19:16
  78:7 81:4                includes 61:9                 Klapp 2:2                  licensing 31:15 34:25          20:14 24:18 25:10
good 80:19                 including 10:17 26:4          know 7:24 8:9 9:12,20          38:23                      26:15 76:3,9 83:1,7
gotcha 16:16                   48:13 50:9                  10:23 11:1,3,4,6 12:22   life 45:3                    material 44:19 50:15
governing 55:10,16         incorrect 43:24 51:5            12:25,25 13:5,15,23      limited 7:11 18:2 19:4,9       55:7 57:5 65:8 66:17
granted 41:1               indicated 23:12 33:25           14:1,5,12,17,22,24           20:7,14,21 26:3,4        Matt 45:18 53:14 58:20
Great 6:16 22:3 23:6       indicating 54:6                 15:3,4,6,7,23 19:14,19       29:10 32:14,22 76:7,8      68:6 71:21,21
  79:12                    indication 42:7                 20:13,19,22 24:14,17     line 8:13 17:13 20:10,13     matt@kezhaya.law 3:7
guess 64:6 66:8            indirectly 38:19                24:22,24 25:2,10,12          21:12 32:10              matter 73:16 82:9 83:16
guiding 49:19              individual 34:19                26:14,21 30:10,11        list 6:24 32:17              Matthew 3:4
Guy 2:4                    individuals 50:23               31:12,16 34:7,16,21      listed 7:4 21:5 33:15,18     Mayor 1:11
                           inform 78:6                     34:23 35:4 36:16,22      literal 43:11                McClain 3:5
            H              informed 77:11,23 78:2          37:8,8,12,23 38:13,14    literature 26:6              mean 8:11 17:11 50:19
H 4:11 5:1                     78:3                        39:13 40:6,6,19,22,23    litigation 8:4,16 9:4          61:15 68:5 69:5 71:5
Haan 35:20                 inserted 46:1                   40:24 41:2,8,8,10 45:7   little 67:16 79:6              73:4 79:25
Hail 35:14,18 45:3         inside 80:24                    50:1,3,7,17 52:10,16     Littlefield 2:4              meaning 45:3
hand 83:19                 insofar 57:5                    52:17 54:9 55:25         LLC 1:15 6:21 7:8,10 8:7     means 6:8 44:16
handed 53:12               inspire 49:20                   58:15,16 67:19 68:10         8:19,20 9:6,7 13:24      media 55:23 56:5,7
handing 46:1               instance 15:6 50:25             69:3,4,15,17 70:4            15:24 16:5,8,11,20         58:12
handwritten 18:13 21:21    institutions 47:23              71:22 72:1,4,11 73:3,3       17:5,10,25 18:9 19:14    meet 38:20
  22:24                    intentionally 61:23             73:4,10,16,21 74:1,14        19:20,24 20:4 21:19      meeting 77:14,25 78:10
Hang 57:17                 interact 44:17                  74:24,25,25 75:4,5,24        22:6,21 26:11,25         member 10:18 32:5
                           interested 83:16                76:1,6,16 77:9,11,20         27:14,18 28:2,8,17,23      39:24 40:3,7,16 52:15



                                                30(b)(6): Douglas Misicko
                                                   September 24, 2019
          Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 225 of 319
                                                                                                                             Page 4
                                                      Atkinson-Baker, Inc.
                                                        www.depo.com

  52:16 54:13,24 55:11     newsletter 60:2,4,5,7,10      80:7,11,20 81:1,3          29:21 40:5 53:16 67:7   prior 21:13 35:25 36:6
  55:17 56:1,9 57:21         60:18 75:21,23,24         old 65:8 66:16               67:24 75:10               36:13,16 37:25 64:3
  58:9,14 60:4 72:5,11     nine 46:23 47:18 48:2,10    on-boarding 10:18          pay 71:18 72:5,12,15        77:14,20,22 78:9
  75:21,23 80:3,4,9          48:20 49:4,12 53:4        once 64:24 81:2            penalties 24:19           probably 64:18
members 1:11 9:12,20         54:16 55:2 65:2 66:9      one's 48:5,6,15,23,25      penalty 13:6,15 14:2,12   proceedings 81:8 83:8
  10:11,24 11:1,4,15         68:25 69:7 70:2 75:8        49:7                       25:15 30:13 73:5,11     process 10:18 78:4
  12:23 13:5,16 14:2,6     nobility 49:20              ongoing 47:22                75:6 77:10,21 80:15     Professional 83:5
  14:13,17,24 15:1,13      nonSatanist 58:8            openly 56:13                 82:11                   project 50:23 65:25
  43:6 52:18,21 53:2       North 3:12                  operate 31:12              penned 72:25                69:25
  59:11,23,24 60:1,6,8,9   Northeast 3:5               operating 37:16,18,23      people 15:8 49:6 56:12    promote 28:13
  60:14 67:1,10 70:8,17    Notary 1:22 6:10 83:6,24      38:2,6,24 39:1 79:21       58:17 59:14,25 60:5,7   pronoun 31:21
  71:2,17 73:5,12,17,17    notice 4:15 6:19 10:11        79:23 80:1,8               60:13,20,20,22 66:21    provide 57:11
  73:22 74:3,8,15,17,22      10:17 25:1 30:17          operational 31:13            75:1                    provided 72:21
  75:7                     notified 27:12,15           operations 10:16 61:25     perception 69:17          provides 12:4,10 24:7
membership 10:16,19        noting 66:24                opposed 53:5 69:6 76:5     perfection 44:16            28:13
  14:16 40:19,20,25        number 1:25 4:13 5:3        option 57:14               performed 26:2            proximity 78:11
  53:8 54:4,9 55:21          9:17,24,25 10:15,22       organization 4:16,20 9:2   perjury 13:6,15 14:2,12   proxy 43:10 44:20
  67:15 72:9 73:7            11:1,6,10 12:4,8,9,12       16:4,19 21:13 23:10        24:19 25:15 30:14       pseudonyms 15:8
MENTION 4:13 5:3             12:17 13:2,2,11 14:15       23:18 24:2,3 25:16         73:5,11 75:7 77:11,22   Public 1:22 6:10 83:6,24
merchandise 26:6 28:15       14:20 15:13 16:13,14        26:16 36:20 39:25          80:16 82:11             publicly 51:18
metaphorically 43:13         17:13 24:9 32:20            57:9 65:14 78:21         permission 36:3,9,18,19   publish 75:22
Michelle 1:5 17:3 20:2       35:17 45:20 47:15         organizational 25:13         37:10,13 38:21,22       purpose 17:24 19:3
  35:20 36:1,6,17 37:3,7     48:22 49:14 66:20,22        27:17 34:8 35:9 37:10      78:24                     21:18 22:20 26:1,11
  38:16 39:10,17,21,24       66:25 67:3,8,12,22        organized 15:24 16:21      permitted 35:1 76:8         27:21 61:13
  40:6,12,15 50:2,4 52:6     83:5                        29:4                     person 7:3 27:10 31:10    purposes 17:20 18:25
  54:18,19,23 62:17,21     numbers 46:2 81:9           organizer 17:16              31:11,21 65:7 67:20       21:15 22:17 50:19
  63:8,13,14,25 64:2,11                                original 5:24,24 23:17     Phillips 2:4                61:9,10
  64:13,18 66:14 68:8                   O                23:17,22                 philosophical 50:12       pursued 28:20
  72:21,22,24 77:12,23     O 6:1                       originated 79:8              65:10                   pursuit 47:22
  78:4,7,12,14,18,21,24    object 24:25 30:16 63:16    outcome 83:17              Phoenix 3:13 42:8         purview 57:7
  79:4                        63:18 70:20 72:20        outlined 67:10             physical 44:16,23         put 57:12 60:18 65:4,7
Michelle's 64:20           objection 25:17 26:19       outside 24:25 30:16        place 34:22 65:11           65:11
mine 45:16,17 70:21        objectionable 57:7            44:15 57:7               placed 57:6               putting 61:18
minimum 9:23 11:1,4,6      obligation 59:11            overtook 66:5              placeholder 50:10 65:6
  13:2 14:15,20 66:24      obtain 40:10                owner 31:5,23                68:23 69:1,9,25                     Q
  67:1,8                   October 5:5,6               ownership 30:24 75:25      Plaintiffs 1:7 3:8        question 7:7,14 8:10 9:8
Misicko 1:16 4:3 6:6       offend 48:13                                           play 55:10 57:1             9:19 19:12 38:12
  31:22 82:8,25            offer 21:2                              P              played 55:16                51:25 54:12 57:15,22
mislead 61:23              Office 4:24 30:12 34:17     P 6:1                      PLC 3:3                     63:3,6 72:10 73:20
misleading 27:16 35:19     officer 27:23               pack 53:21                 please 6:23 19:6 22:3       76:11,13 77:19 79:1,2
  35:23                    official 46:2 54:4 57:21    page 1:12 2:1 5:7,8,11       26:23 28:4 29:25          79:9,15
misrepresent 57:9          Oh 7:16 10:5 12:13            5:14 7:21 8:13 12:8,14     41:14 43:25             questioned 6:11
missing 45:16                 16:16 18:15 23:15,16       12:15,17 16:23 17:14     PLLC 3:10                 questions 52:4 68:6,15
mission 46:13,17              25:5 34:1 45:17 46:16      18:12,14,21 21:22        pluralism 28:14             70:6 79:19
mistake 49:7                  47:5 50:7 66:16            22:23 24:8 25:22,24      PM 1:20 81:8              quote 10:10 20:15,16
Mm-hmm 37:21               okay 6:18 7:2 8:1,15          27:21 31:1,5 32:20       point 43:22 45:4 61:19      32:22 35:2,3 44:6,7
moment 42:15 75:11,12         9:12,19 10:3 11:3,3,20     44:2 46:2,5,9,10,21      pop 46:3                    50:4,5,18
moored 43:5 45:9              11:25 12:3,13,21           51:2 57:15 58:7 68:21    positions 55:23
multiple 79:19                13:10,13,21 14:11          70:12                    post 75:13                            R
                              16:14,16 18:21 19:7      Pages 1:11                 posted 42:5
                                                                                  prayers 43:16 44:24       R 6:1
           N                  19:23 20:19 21:1,6       paginated 56:21
                                                                                  preceded 68:11            range 12:5,10,18 67:17
N 4:1 6:1                     22:4 23:15,16,20,24      papers 61:20                                         reach 79:9
name 16:15 20:11 24:23        24:4,16 25:7,19,22       paperwork 20:18 21:4       preceding 2:1
                                                                                  predated 65:4 71:22       read 7:23 8:12,21,24
  25:9,14 32:13 52:1          26:23 30:1,21 32:8         65:16                                                24:13 26:8 28:4,5
names 15:7,10                 33:1,19,20 34:1,1,23     paragraph 7:21,23 8:2      predates 50:10 71:9,11
                                                                                    71:23                     44:10,11 45:5 47:11
narrow 61:19                  35:25 36:15 37:23          8:14 35:7                                            80:21,23 82:11
nascent 42:12                 38:11 39:2 41:20         parchment 71:19            predicate 52:4
                                                                                  preparation 40:14,18      reading 58:7
National 37:11                42:17,20 44:1 45:25      part 57:18 60:20 65:20                               real 42:4
navigate 41:16 56:17          46:4,8,11,22,25 47:6       65:21 66:9 68:11         prepare 38:4 75:15
                                                                                  present 58:23             really 50:21
necessarily 57:11 60:17       49:16 50:1 52:5,12         71:12                                              realm 43:19 44:18
necessary 47:22               53:2,20,22 54:9,12,23    parts 63:7                 preside 43:10 44:19
                                                                                  pretyped 17:14            reason 28:14 47:14
need 6:14 72:14               55:9 56:15,19 57:15      party 79:23,25 83:15                                   65:23
needn't 56:10                 57:17 58:19 59:4,17      pass 64:11                 prevail 47:22 49:22
                                                                                  previous 7:15 22:15       recall 55:6 65:22,23 77:8
never 11:2 17:4 28:19,19      60:3,8 61:20 63:20       Passport 6:9                                         receive 60:1 72:6,7,12
  29:9 48:24 52:11            65:1 66:7,19 67:3,8,11   paste 57:13                  69:25
                                                                                  previously 68:20            72:14
  76:11,12 78:20 79:3         67:23 68:13 69:13        Patent 4:24 30:12 34:17                              Recess 53:18
new 65:9,13                   71:13 73:10 74:21        Pause 7:25 11:21,24        principle 49:19
                                                                                  Print-out 4:23            recognize 16:23 18:16
Newbury 1:17,18               75:3,18 76:15 79:14        13:22 23:7 24:15                                     18:18 21:24 22:1,25


                                               30(b)(6): Douglas Misicko
                                                  September 24, 2019
          Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 226 of 319
                                                                                                                                Page 5
                                                    Atkinson-Baker, Inc.
                                                      www.depo.com

   23:2,4                   residence 15:19,21            46:18 54:3               Shortt's 77:12,23           states 1:1 4:23 6:9 28:12
recognized 9:1 61:1,3,6     resident 16:8 19:24 20:3    scientific 48:23,24        showing 70:10                  29:7 30:12 34:17
recollecting 78:1              20:15,20 21:5 22:9       sclaus@dickinsonwri...     shown 68:22                 status 28:18 34:14
recollection 53:7 58:8         27:4,13 33:11,15,18        3:14                     sic 9:6 60:14               stay 60:21
   64:17                       77:1,6                   scope 24:25                sign 60:1,4,6,17 74:3       stigma 61:2,6
record 11:22 28:5 46:12     resides 54:24               Scot 3:11                     80:1,3,21,23             stipulation 58:24
   53:13,17,19,20 58:23     resolve 49:8                Scottsdale 1:9 9:13,21     signature 16:23 17:1        Street 1:18
   64:16 71:15,16 75:1      respected 48:13               12:24 13:17 14:19           18:13,16,18 21:22,24     Strike 25:10 36:24 39:6
   81:5,6,7 82:15 83:10     respond 44:25                 15:15 42:9 62:19,23         21:25 22:1,24,25 23:2       45:7 52:17,20
records 40:13               responds 43:16                63:10,15 64:3 66:21         23:4                     strive 47:12
recross 4:4 59:2 68:16      response 70:6                 67:2,10,25 68:10         signed 24:19 25:14          structure 8:6,18 9:5 35:9
   79:17                    restate 63:5                  73:13,18,22 74:3,8,16       60:10 74:8 75:1,13          37:11
rectify 49:7                restated 4:20 23:10 24:1      74:18,23 77:13,25           80:7 82:18               struggle 47:21
REDIRECT 4:4 68:19             24:3,13                    78:5,8,9,15,25 79:10     simply 69:8                 Stu 35:20 68:8 78:18
   80:14                    returned 5:25                 82:10                    single 59:21 63:1           subject 48:5
reflect 69:22               review 83:11                Screenshot 5:14            Sir 12:1                    subjective 53:1
reflected 31:9,23 34:18     reviewed 38:2               search 4:23,25 12:25       site 5:9,13 41:11,21 42:5   subordinate 44:22
   73:8,13,23 74:23 75:9    revising 69:17                67:13,17,21 75:12           42:24 43:2 47:1 50:9,9   sufficient 15:11
reflects 30:24 31:5         revoked 19:20               searching 67:17               50:10,17,18 51:19        SUFFOLK 83:2
refresh 58:7                right 6:15 23:19 32:5,16    second 11:23 18:12            52:2 53:25 56:24 57:3    Suite 3:12
regard 55:14 62:16             33:13 35:6 43:6 44:13      22:23 27:21 41:15           57:6 65:3,6,9 66:17      super 54:19
regarding 30:14                46:7 51:15,15 53:15        53:14 56:16 58:25           69:22,24 73:18 74:5      supernatural 43:9,14
register 29:10                 58:21 59:4,8 67:23         74:6                        75:13                       44:15
Registered 83:5                68:14 70:22 71:6         secretary 19:21 25:13      situation 64:20             supernaturalist 54:19
registration 5:5,6 30:25       79:21 80:9 81:3,5          27:15 29:18 61:21,23     slash 27:23                 support 28:15 57:20
   33:21,24 51:4            Road 3:5                    see 6:21 7:22 10:13,20     small 44:12                 supported 77:4
registrations 30:22         role 55:10,16 56:6 57:1,2     16:12 17:17,22 18:4,6    Smith 2:5                   supposed 77:16
regular 59:17 60:2          round 79:11                   18:13 19:2,10 21:17      social 61:2,5               sure 6:15 8:9 10:7 31:22
related 65:25 83:14         route 28:20                   22:7,19 23:11,13,21      Soling 18:10 20:9,12           41:17 42:16 50:14
relative 64:10              RPR 1:22                      24:2,10,18,21 27:1,23       22:11 24:22 27:25           51:12 53:11 56:18
relevance 66:17             RULE 1:14                     28:9,21 30:4,7,9 31:3       32:10,17 36:1,12,23         65:4,8 68:17 69:2
relevant 8:4,16 9:4 30:19   run 57:3                      33:23 34:3,13,15            37:1 39:8,14 69:12,13       80:15
religious 9:1 17:24 19:3                                  41:23 43:1 44:4,5,7,9       70:2 72:20,21,23 77:9    surprise 21:3
   21:18 22:20 26:10                    S                 46:11 47:17 48:1,9,19       77:12,23 78:2,6,13       surrounding 64:20
   28:14 29:5,7 43:4 44:6   S 4:11 5:1 6:1                49:3 51:6 52:2 53:10     somebody 50:16 65:6         suspended 19:15
   45:8 50:4 52:8,23        sale 26:5                     54:1,2,3,4 56:22 57:17      72:13                    Suzanne 2:2
   54:15 55:1 60:16         Satan 35:14,18 43:9,16        57:18,21,24 66:23        Somewhat 49:14              sworn 6:3,10
   61:13 76:1,7               43:19 44:19,20,22,24        70:15,16 71:13,17,20     sorry 15:17 17:11 28:3,6    System 4:25
remained 65:9                 44:25 45:1,3 46:18,19       74:1                        33:23 42:22 47:5
remember 35:11 42:8         Satanic 1:5 5:7,8,10,11     seen 35:15,17 39:5,7          51:11 63:5 64:8 65:22                 T
   61:11 65:17                5:13,15 8:5,17,19,25        40:13 52:11                 66:12 68:4 69:21         T 4:11 5:1
remove 58:4                   9:7,13,21 10:24 12:23     self-identified 58:12         76:11 80:25              tab 26:23,24 28:7,7
removed 60:21                 13:6,16 14:3,6,13,18      self-identify 56:3,8       sought 28:18 29:9 36:18        34:13 42:13
report 4:17,18,19,22          14:25 19:13 28:25           58:14,18                    40:21 62:22 63:14        take 6:17,23 48:24 53:24
   18:3,22 19:8,17 21:8       30:4,24 31:14,19 34:4     sell 28:15                    72:22,24                    59:5 63:7
   21:14 22:5 28:1,8          34:25 35:1,2,8 36:10      sense 43:14                Spaces 1:17                 taken 34:21 43:13 53:18
reported 1:21                 36:21,24 37:11 39:23      sent 67:14                 speak 36:3,9,20 39:22          57:10 62:11
reporter 59:21 63:1           39:25 40:7,16 41:4,10     sentence 8:2,13,23            52:25 64:18 78:13,22     talk 64:12
   80:24 83:5,6               41:23 42:25 43:4,15       separate 28:24 29:1 51:5      78:24                    talked 60:23
reports 61:8                  43:18,22 44:3,7,14        September 1:19 4:17,18     specific 9:17               tarot 45:23
represent 79:10               45:9 47:9 50:5,8,13,18      18:6 19:10 83:20         specifically 17:23 19:3     tax-exempt 9:1 28:18
representation 30:13          51:8,19,22,23 52:8,15     services 28:13                27:22 55:7               telephone 3:4 71:14
representative 7:6 27:13      52:18,21,23 53:2,6        set 83:19                  sphere 44:15                TELEPHONIC 1:14
   37:4 38:17 39:11,18        54:10,14,22,24 55:12      setting 50:17              spirit 49:21                tell 13:19 20:23 44:11
represents 29:2               55:18 56:2,5,24 57:3      seven 45:10,12 47:6,24     spoken 49:22 78:14             63:22 67:16 69:13
request 64:20 68:12           58:9 60:15 65:11,12         48:7,17 49:1,10,18       spokesperson 79:4           Temple 1:5 5:7,8,10,11
   78:7 79:8,10               65:18 66:1,10,17,20         50:22 52:14 53:5         ss 82:3                        5:13,15 8:5,17,19,25
requested 59:21 63:1          69:18 70:7,13,17 71:2       54:20 65:2               stands 57:9                    9:7,13,21 10:24 12:23
   83:11                      71:11,18,24 72:2 73:6     shipping 67:20             start 50:21                    13:6,16 14:3,6,13,18
requesting 42:8 78:15         73:12 74:15,22 75:7       Shoot 45:17                started 69:16                  14:25 19:13 28:25
require 56:7                  75:18 82:9                Shorthand 83:4             starting 8:13                  30:4,24 31:14,19 34:4
required 32:13              Satanist 56:1,4,8,10,13     Shortt 1:6 17:3 20:2       state 13:7 14:3,14,25          34:25 35:1,3,9 36:10
requirement 52:13 60:3        57:19 61:1,3,6 66:2         35:20 36:1,7,17 37:3        15:2 29:11,19 53:1          36:21 37:11 39:23
resided 9:13,21 12:23       Satanists 58:12,18            38:16 39:10,17,21,24        78:22 79:5 82:2,21          40:1,7,16 41:4,11,23
   13:7,16 14:3,13,18,25    saw 77:1                      40:7,12,15 50:2,4 52:6   statement 8:3,23 9:9,11        42:25 43:4,16,19,22
   15:1,14 52:19,22 53:3    saying 55:7                   54:18,20,23 63:13,25        26:14 46:13,17 61:16        44:3,7,14 45:9 47:9
   73:6,12,22 74:8,15,17    says 8:12 20:10 23:15,16      72:21,22,24 78:7,21      statements 27:16 35:19         50:5,8,14 51:8,20,23
   74:22 75:8                 23:18 24:18 34:13           79:4                        35:23                       52:8,15,18,21,23 53:3



                                                30(b)(6): Douglas Misicko
                                                   September 24, 2019
           Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 227 of 319
                                                                                                                                Page 6
                                                        Atkinson-Baker, Inc.
                                                          www.depo.com

   53:6 54:10,14,22,24        21:9 28:2,15,25 29:5,8                  W                         Z                 66:8,14,16,21,24 73:7
   55:12,18 56:2,5,24         82:15                      Wait 70:20                                               73:21 74:2,7,14,21
   57:3 58:10 60:15         TST 8:17 9:5 30:23 60:4      want 31:21 53:23 58:17                                   75:5 76:4,10 77:14,16
                                                                                                0
   65:11,12,18 66:1,10        60:6,8,9 61:21 68:1          59:5,5 60:1 61:7 63:5                                  77:21
   66:18,20 69:18 70:7        75:21,23                     80:21                                                2017 4:19 22:7 33:6
   70:13,18 71:2,11,18      TST's 61:25 64:22                                                    1              2018 5:5,6 23:14,25 24:5
                                                         wanted 65:25 68:1 69:20
   71:24 72:3 73:6,12       Tuesday 1:19                   69:22 78:4               1 1:11 5:12 18:21 25:22       24:20
   74:15,22 75:7 82:9       turn 12:8,15,17 16:1         wasn't 50:22 65:23 66:2       25:24 41:7 42:19,25      2019 1:19 4:22 28:22
tenet 47:17 48:1,9,19         18:12,21 22:3 23:8           72:10 73:20 79:1            47:12,15 51:9,16           30:3 33:16 37:3 83:20
   49:3,12,19,23,23           25:22 26:23 30:21          watched 35:13,14           1:01 1:20 81:8              2021 83:25
tenets 45:10,13 46:14,15      32:20 33:1,19 41:14        way 45:2 60:7 61:22        10 4:16 7:21,23 8:3,14      21 23:14
   46:23 47:7,18,24 48:2      42:13 61:7                   79:11                       16:1,3,7,24 17:8,14,22   21st 24:19
   48:7,10,17 49:1,10,18    turning 25:24                ways 66:5                     17:23 23:21 24:9,10      22 4:19
   50:22 52:14 53:4,5       two 23:15 27:6,9 42:9        We'll 46:2,3 70:11            27:20 33:22 34:2,9       23 4:20,23 29:24 30:1,2
   54:16,20 55:2 65:2,2       46:12 63:7 66:7            we're 25:23 32:6 81:4,5       35:7 81:9                  31:24
   66:9 68:25 69:7 70:2     type 29:5 38:22 57:19        we've 23:8 57:12 67:14     100-percent 13:20           24 1:19 5:5,9 30:3,21
   75:9                     types 60:22                    67:14 73:17              11 4:17 18:2,2,13,21          31:2,10,24 41:22 54:1
terminology 43:12           Typically 64:15              web 5:7,8,9,11,13,14          19:2 32:7,9 81:9         25 5:6 30:22 31:4,10,24
terms 31:17                                                41:11,21 42:5,24 43:2    11:20 1:20                    33:19,20 34:14,19
testified 6:11 15:1 68:20                U                 44:2 47:1 50:8,9,17      12 4:17,18,18 18:6 19:6       51:8,12,13 71:18 72:6
   70:5 74:9                Uh-huh 74:13                   51:19 52:2 53:25            19:10,23,23 20:8,22        72:12,16,18,19
testify 11:11 14:1 73:4     understand 24:4 31:22          56:24 57:3,6 65:3,7,9       21:9,12,17 33:1,3 81:9   26th 83:20
   73:11 75:6 77:10,21      understanding 31:13            66:16 68:21 69:22,24     1202 3:5                    27 4:21 5:7 43:25 44:2
   82:9                        38:1 40:2,9,11 48:23        70:10,12 71:1 73:18      13 4:19 12:8,9,17 22:3,5      50:2,6,25 51:18 52:9
testimony 82:15                60:13,19 61:24 62:13        74:5 75:13                  22:19 33:9,10 51:20        52:24 54:16 55:2
text 44:10                     62:15 65:5 79:7 80:2      week 64:24                    81:9                       67:10,22 68:22,22
Tezhaya 4:6                 United 1:1,14 4:23 6:9       went 11:17                 14 4:20 23:8,9 24:1,8         81:10
Thank 6:4                      6:20 7:8,10 8:6,18 9:5    weren't 53:8 65:11            25:23 81:9               28 4:22 5:8 45:15,18,20
thereof 10:19                  13:23 15:23 16:4,19       whereof 83:19              1400 3:12                     46:1,3,10 48:3,20 49:4
thereto 26:7                   17:5,9,24 19:14,19        willfully 48:14            1430F96 83:5                  49:13,24 53:5,10
thing 37:8 66:5 80:22          20:3 21:18 22:6,20        willing 48:14 56:13        15 4:21 5:15 26:23,24         54:17 55:3 69:1,8 70:3
things 58:2 60:23 67:21        26:11,25 27:14,17           69:23                       27:21 33:13 44:4 70:5      75:9 81:10
think 35:16,22 49:23           28:2,8,17,23 29:3,8,13    wisdom 44:21 49:21            70:6,12,24 71:1 73:14    288-3376 1:24
   68:21,23 77:1               29:17,23 30:7,12,25       witness 6:3,7 25:7,19         81:10                    29 4:25
thinking 31:17 68:11           31:5,8,18 32:1,4 34:10      46:14 68:4 80:25 81:2    156 76:3
thought 11:19 49:20            34:17,20,23 35:10           82:8 83:19               156C 26:3 76:10                         3
   76:12,12                    36:2,8,19 37:2,4,15,20    WJ 2:2                     16 4:16,22 28:7,7,7,21      3 4:19 7:21 8:13,13 12:4
thousand 23:15 66:8            37:24 38:3,6,14,17        word 30:23 49:22 51:8         29:2 33:16 47:4 66:8        17:13,13 21:12 22:7
threatened 62:10 76:19         39:9,11,15,18 51:3,24     wording 16:12 49:14           81:10                       48:5 49:15
time 8:8,10 9:16,17,24         55:9,15,24 56:25 58:3     words 17:16,19 68:23       17 14:16 15:1               30 5:5,5,6 80:24
   11:18 13:2,3,4,14 29:2      61:8,22 62:2 72:3         work 65:25                 18 4:17                     30(b)(6) 1:14 4:15 6:19
   42:4 53:8 62:5,5 63:13      75:19,22 76:21 77:6       working 11:19 65:6 70:1    18-00621-PHX-DGC 1:3           25:1 30:17
   64:6,8,11 66:18 71:6        78:19 79:3,20 80:8        world 44:19 48:23          1850 3:12                   31 5:6
   72:1,5,11 78:6           universe 12:22 43:10         WRIGHT 3:10                19 4:18                     34 41:16
timely 19:17                   44:20                     written 39:5,7 49:22                                   359 1:18
times 8:3,16 9:4 35:15      unjustly 48:14                 76:21 77:4                           2               37 5:9 41:14,18,21 53:21
   35:17 73:1               unquote 50:18                wrong 53:9                 2 16:23 21:22 24:8 47:21       53:25 81:10
today 7:12 11:11 38:4       unused 5:25                  wrote 50:15                   83:25
   40:14 67:3 71:25         update 59:15                 www.depo.com 1:24          20 82:20                                4
   75:16                    updated 59:12                www.thesatanictempl...     2006 4:17,18
told 39:14 52:7 54:14,18                                                                                        4 23:18,23 48:12
                            URL 65:15                      41:12 44:3 50:11         2013 5:15 44:4 47:4,19      40 5:11 42:13,14
   54:25 69:7               use 15:8 35:2 38:22 51:9       70:14,25                    48:10 51:10,16,20
top 23:16 51:2 55:5                                                                                             41 5:10
                               51:14,22 57:12 62:12                                    65:19,20 70:7,13,24      42 5:12,13 56:14,19
   56:21                       68:23 73:7,13,23                                        71:1 73:14
                                                                      X                                            57:16 58:7 81:10
topic 10:8,22 11:10 12:4    uses 10:19 30:14,15                                     2014 15:25 23:18,23
   12:4,9,17 79:19                                       x 1:4 2:7 4:1,11 5:1                                   43 5:7
                            usually 64:24,25                                           38:5                     45 5:8
topics 6:24 7:4 11:9        utilize 74:23                                           2015 5:9 18:22 33:2,22
tracking 10:1                                                        Y                                          46 70:21
                                                                                       34:2,9 37:2 41:22 54:1   47 5:14 70:12,21,23 73:3
trademark 4:24,24 5:5,6                  V               y'all 59:18                2016 5:12 9:14,15,18,22
   29:22 30:2,4,12,22,23                                 yeah 7:9,19 9:8 10:5                                      73:8,15,23 74:24
                            vague 61:16                                                10:12,12,25 11:4,6,7        81:10
   31:9,11 34:4,17,18                                       12:16,16 25:4,5 35:15      11:16,18 12:6,6,11,11
   35:2 51:4,7,19           verbatim 49:25                  45:21 46:24,25 54:8                                 479.431.6112 3:7
                            Virginia 2:3                                               12:19,19,21,24 13:1,5
trademarks 31:23                                            62:8 68:24 74:10           13:18 14:4,9,14,19
transcript 5:24 82:12       voice 32:1                      78:17 80:22 81:4                                                5
                            voices 59:21 63:1                                          15:2,14 18:6 19:10
   83:8,12                                               year 18:22 21:9 33:2,3,6      21:9 33:3 35:25 36:6     5 10:8,22 11:10 20:13
transcripts 81:2            Volume 1:10                     33:16                                                  27:3 48:22
                            voting 62:1,6                                              36:13,17,17 37:25
trouble 79:6                                             yesterday 67:6,12             40:8,17 41:7 42:19,25    56 5:13
true 8:3,23 9:8,11 17:10    vs 1:8 82:10                                                                        59 4:6
                                                                                       50:2,3 52:19,22 53:4



                                                30(b)(6): Douglas Misicko
                                                   September 24, 2019
           Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 228 of 319
                                                                                 Page 7
                                   Atkinson-Baker, Inc.
                                     www.depo.com

            6
6 4:5,15 10:12 12:6,11
   12:19 14:4,14,19 15:2
   15:14 16:13,14 20:10
   27:6 32:10 46:5,6,9,10
   49:6 57:15 58:7
602.285.5000 3:14
68 4:7
6th 14:7

             7
7 4:15 6:17,19,24 7:1,5
   10:2,6,8,15,23 11:10
   12:2,9,12,15 32:21
   81:9
70 5:15
72712 3:6
79 4:8

            8
8 9:14,15,22 10:12,25
   11:4,5 12:5,11,19,21
   12:24 13:5,17 35:25
   36:6,13,16,17 37:25
   40:8,16 50:1,3 52:19
   52:22 53:3 66:8,14
   73:7,21 74:11,14,21
   75:5 76:4,10 77:14,20
80 4:9
800 1:24
83 1:11
85004-4568 3:13
8th 11:15,17 13:8 74:17
   77:15

            9
9 49:23




                                30(b)(6): Douglas Misicko
                                   September 24, 2019
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 229 of 319




    EXHIBIT D
     Case
        Case
          2:18-cv-00621-DGC
              1:18-cv-10372-LAP
                              Document
                                Document
                                       63-1
                                          1 Filed 11/08/18
                                                  10/04/19 Page 1
                                                                230
                                                                  of 18
                                                                     of 319



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED FEDERATION OF CHURCHES LLC
 d/b/a THE SATANIC TEMPLE,                                    Index No. 1:18-cv-10372

                        Plaintiff,                            COMPLAINT AND JURY
                                                              DEMAND
        -against-

 NETFLIX, INC. and
 WARNER BROS. ENTERTAINMENT INC.,

                        Defendants.


       Plaintiff, United Federation of Churches LLC d/b/a The Satanic Temple (“Plaintiff” or

“TST”), by its attorneys, D’Agostino, Levine, Landesman & Lederman, LLP, for its complaint

(the “Complaint”) against defendant, Netflix, Inc. (“Netflix”), and defendant, Warner Bros.

Entertainment Inc. (“Warner Bros.”), alleges as follows:

                                     NATURE OF THE ACTION

       1.      This is an action for copyright infringement, false designation of original, false

description; and forbidden dilution under trademark dilution under 15 USC § 1125, and Injury to

Business reputation dilution under New York General Business Law § 360-l, all arising out of

Warner Bros.’s production and Netflix’s distribution of the original Netflix television series known

as the Chilling Adventures of Sabrina (the “Sabrina Series”), and advertisements thereof, which

prominently feature, benefit from and defame TST’s unique original expression (the “TST

Baphomet with Children”) of the historic Baphomet, an androgynous goat-headed deity. Copies

of images of the TST Baphomet with Children in its original plater cast form and current bronze

casted form are annexed as Exhibits A-1 through A-4 and Exhibit B.




                                                 1
      Case
         Case
           2:18-cv-00621-DGC
               1:18-cv-10372-LAP
                               Document
                                 Document
                                        63-1
                                           1 Filed 11/08/18
                                                   10/04/19 Page 2
                                                                 231
                                                                   of 18
                                                                      of 319



       2.       This case presents, among other things, a textbook example of the hornbook

explanation of copyright protection that copyright law protects unique expressions, but not the

ideas themselves. What makes this case particularly striking and significant is that it arises in the

context of Defendants who are highly sophisticated media production and distribution companies

which blatantly misappropriated Plaintiff’s unique expression of an idea even though they have a

long history of vigorously protecting their own intellectual property. For example, one of the

leading Second Circuit Court of Appeals dealing with copyright protection is Warner Bros, Inc. v.

Gay Toys, Inc., 724. F.2d 327 (1983)(involving among other things, Warner Bros.’s objections to

“General Lee” symbols on toy cars and the Dukes of Hazard movie). Copies of side by side images

of the TST Baphomet with Children and a Netflix scene featuring its copy thereof are annexed as

Exhibit C. Copies of screenshots of promotions for the Sabrina Series from YouTube and its

Instagram account are annexed as Exhibits D-1 and D-2. Exhibit D-1 is a screenshot from the

official trailer of the Sabrina Series entitled “Chilling Adventures of Sabrina | Featurette: Inside

the         World      of       Sabrina       Spellman         [HD]        |      Netflix.       See

https://www.youtube.com/watch?v=DLMULlJA0Us.

       3.       As explained more fully below, Baphomet is a historical deity which has a complex

history, having been associated with accusations of devil worship against the Knight Templar.

Baphomet historically involved a goat’s head (sometimes known as the “Sabbatic Goat”) on a

female body associated with Lilith, a figure from Jewish mysticism sometimes considered a

goddess of the night. The classic visual representation of idea of Baphomet is an image created in

or about 1856 by an occult historian Eliphas Levi (the “1856 Baphomet”), which is notable for its

use of a seated figure, with exposed large voluptuous female breasts, androgynous arms, a seeming




                                                 2
     Case
        Case
          2:18-cv-00621-DGC
              1:18-cv-10372-LAP
                              Document
                                Document
                                       63-1
                                          1 Filed 11/08/18
                                                  10/04/19 Page 3
                                                                232
                                                                  of 18
                                                                     of 319



male lower body and a Sabbatic Goat’s head. Id. A copy of the historic Levi drawing of Baphomet

is annexed as Exhibit E.

       4.      TST’s original expression of Baphomet, i.e., the TST Baphomet with Children,

consists of several modifications from the historic expressions of the deity. Those original

modifications are: (1) the placement of human children on either side, forming a triangle where

(a) the children are male and female, respectively; (b) the children are a young male of African

descent and young girl of Anglo-Saxon descent, respectively; (c) the human children are wearing

particular clothes, with the girl wearing knee length sleeveless dress with a prominent high waisted

sash, and the boy wearing a sports coat, (d) the girl has straight shoulder length hair with exposed

ears and the boy has close cropped hair establishing African ancestry, and (2) use of an exposed

male chest, instead of exposed large voluptuous female breasts. Importantly, these original

expressions are misappropriated through use of an obvious copy which is featured prominently

throughout the Sabrina Series and the central focal point of the school in the Sabrina Series which

represents evil antagonists.

       5.      The Sabrina Series depicts the evil antagonists in conformity to the “Satanic Panic”

conspiracy theories from the 1980s. See, generally, Wikipedia “Satanic ritual abuse” (available at

https://en.wikipedia.org/wiki/Satanic_ritual_abuse) (last visited November 7, 2018).

       6.      The Sabrina Series’ evil antagonists stand in stark contrast to TST’s tenets and

beliefs. See “Tenets,” at ¶21, below. By misappropriating TST Baphomet with Children (which

is a registered copyright and famous mark of TST) to publish this false and defamatory depiction

of TST, Defendants have engaged in three classes of wrong: copyright infringement (Claim 1),

trademark violation (Claim 2), and injury to business reputation (Claim 3).




                                                 3
     Case
        Case
          2:18-cv-00621-DGC
              1:18-cv-10372-LAP
                              Document
                                Document
                                       63-1
                                          1 Filed 11/08/18
                                                  10/04/19 Page 4
                                                                233
                                                                  of 18
                                                                     of 319



                            JURISDICTION AND VENUE

       7.     This action arises under the Copyright Act of 1976 (the “Copyright Act”), 17 U.S.C.

§§ 101 et seq., and concerns rights in an original work of authorship over which this Court has

original and exclusive subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a), as

well as the Lanham Act, 11 U.S.C. § 1125, and also pendent and ancillary claims for Injury to

Business Reputation under New York’s General Business Law § 360-l.

       8.     The Court has personal jurisdiction under New York’s CPLR § 311 over Netflix

because it is a foreign corporation registered to do business in the state of New York, and also

because it maintains offices at 245 West 17th Street, New York, NY.

       9.     The Court has personal jurisdiction under New York’s CPLR § 311 over Warner

Bros. because it is a foreign corporation registered to do business in the state of New York, and

also because it maintains offices at 1325 Avenue of the Americas, New York, NY.

       10.    Venue is proper in this district pursuant to 28 U.S.C. § 1400(a).

       11.    Prior to commencing this lawsuit, TST complied with all legal prerequisites. TST

registered the TST Baphomet with Children with the United States Copyright Office and been

granted registrations VA 2-116-092 and VA 0002124601.

                                    THE PARTIES

       12.    Plaintiff TST is a Massachusetts limited liability company, with its principal place

of business located at 64 Bridge Street, Salem, Massachusetts 01970.

       13.    Upon information and belief, Warner Bros. is, among other things, a production

company of motion pictures and television series.

       14.    Warner Bros. is the producer of the Sabrina Series.




                                               4
      Case
         Case
           2:18-cv-00621-DGC
               1:18-cv-10372-LAP
                               Document
                                 Document
                                        63-1
                                           1 Filed 11/08/18
                                                   10/04/19 Page 5
                                                                 234
                                                                   of 18
                                                                      of 319



        15.     Upon information and belief, Netflix is, among other things, an internet distributor

of television series.

        16.     Netflix is the internet distributor of the Sabrina Series.

                               FACTUAL ALLEGATIONS

    A. Historic Background of Baphomet

        17.     As indicated above, Baphomet is a goat-headed, angel-winged, hermaphroditic

(having both male and female features) deity of antiquity. Baphomet represents a conciliation of

opposites. Baphomet is neither human nor beast, neither male nor female, neither angelic nor

demonic. Simultaneously, Baphomet is all of these. Baphomet historically was believed to have

a Sabbatic Goat’s head placed on the body of Lilith, a figure from Jewish mysticism sometimes

considered the goddess of the night. Baphomet was first rendered to modern form (See Exhibit E)

by Eliphas Levi, an occult historian, in 1856. See Dogme et Rituel de la Haute Magie (“Dogma

and Rituals of High Magic.”)        The Knights Templar were falsely accused of worshipping

Baphomet and that subsequently became incorporated into various occult and mystical tradition.

See, generally, Wikipedia “Baphomet” (available at https://en.wikipedia.org/wiki/Baphomet) (last

visited November 7, 2018). The 1856 Baphomet is notable for its use of exposed large voluptuous

female breasts, androgynous arms, and a seeming male lower body.

    B. The Satanic Temple

        18.     TST is an organization founded and designed to encourage benevolence and

empathy among people rejecting tyrannical authority, advocating practical and common-sense

justice, and undertaking noble pursuits guided by individual will. Foundational to TST’s belief

structure is protection of an individual’s right to make informed choices of their own free will.




                                                   5
     Case
        Case
          2:18-cv-00621-DGC
              1:18-cv-10372-LAP
                              Document
                                Document
                                       63-1
                                          1 Filed 11/08/18
                                                  10/04/19 Page 6
                                                                235
                                                                  of 18
                                                                     of 319



       19.      TST does not promote evil and instead holds to the basic principle that undue

suffering is bad, and that which reduces suffering is good.

       20.      Satan, for TST, is a literary figure symbolic of the eternal rebel in opposition, rather

than the personalization of evil. To TST, “Satan” is the literary Satan, meant to be a rebel against

God’s authority, rather than an evil being, best exemplified by Milton and the Romantic Satanists,

from Blake to Shelley to Antole France.

       21.      TST believes in the pursuit of knowledge and freedom of will, based upon the

following seven (7) tenets.

             (a) One should strive to act with compassion and empathy towards all creatures in

                accordance with reason.

             (b) The struggle for justice is an ongoing and necessary pursuit that should prevail over

                laws and institutions.

             (c) One’s body is inviolable, subject to one’s own will alone.

             (d) The freedoms of others should be respected including the freedom to offend. To

                willfully and unjustly encroach upon the freedoms of another is to forgo one’s own.

             (e) Beliefs should conform to one’s best scientific understanding of the world.

             (f) People are fallible. If one makes a mistake, one should do one’s best to rectify it

                and resolve any harm that might have been caused.

             (g) Every tenet is a guiding principal designed to inspire nobility in action and thought.

                The spirit of compassion, wisdom and justice should always prevail over the written

                or spoken word.




                                                   6
     Case
        Case
          2:18-cv-00621-DGC
              1:18-cv-10372-LAP
                              Document
                                Document
                                       63-1
                                          1 Filed 11/08/18
                                                  10/04/19 Page 7
                                                                236
                                                                  of 18
                                                                     of 319



       22.       TST is politically aware and has, among other things, opposed The Westboro

Baptist Church, advocated on behalf of children in public schools to abolish corporal punishment,

and has applied for equal representation where religious monuments are place on public property.

       23.       In connection with its mission, TST believes that the First Amendment of the

Constitution of the United States mandates that the United States Government treat all religions

equally.

       24.       TST’s Baphomet with Children was designed so that after a statue of the Ten

Commandments was donated to Oklahoma City by State Representative Mike Reitze, TST could

donate its own unique expression of Baphomet.

   C. The Creation of the TST Baphomet with Children

       25.       In or around 2013/2014, TST’s members and managers designed and

commissioned, at substantial cost and with great effort and attention to detail, the TST Baphomet

with Children.

       26.       Members and managers of TST initially created a sketch (the “Initial Sketch”),

showing a figure somewhat similar to the 1856 Baphomet, but which was configured in a triangular

arrangement, with a young girl of apparent Anglo-Saxon descent on the left facing Baphomet and

a young boy of apparent African descent on the right facing Baphomet. The idea was to have the

children looking reverentially at Baphomet. A copy of the initial sketch is attached as Exhibit F.

       27.       The TST Baphomet with Children was designed to be an answer to religious display

on public property and as an assertion of pluralism and equal status in an environment of religious

freedom, all key tenets of TST. See also ¶ 21(b), (d).

       28.       Each element of the TST Baphomet with Children was carefully and specifically

developed from the initial sketch with an artist, commissioned on a work-for-hire basis. Among


                                                 7
     Case
        Case
          2:18-cv-00621-DGC
              1:18-cv-10372-LAP
                              Document
                                Document
                                       63-1
                                          1 Filed 11/08/18
                                                  10/04/19 Page 8
                                                                237
                                                                  of 18
                                                                     of 319



other things, numerous child models were considered to find a specific expression of bi-racial

childlike innocence by children of different races, looking up in reverence at Baphomet. An

affirmative decision was made to put the young boy of African descent into a sports jacket instead

of the tee-shirt in the initial sketch and to put the young girl in a sleeveless knee length dress with

a high waist sash, rather than the dress with covered shoulders and leggings in the original sketch

Additionally, Baphomet’s arms, which were originally angled down similar to the 1856 Baphomet,

were raised to be a straight and rigid right angles, with prominent muscular biceps. In the 1856

Baphomet, Baphomet’s eyes are intense and seem to imply evil; in TST Baphomet with Children,

Baphomet’s eyes are softened to imply wisdom.

       29.     TST spent countless number of hours and approximately $100,000 to develop the

actual statue which is the now-famous TST Baphomet with Children.

   D. Extensive publicity which has made the TST Baphomet with Children a famous
      symbol of TST

       30.     The public release of the TST Baphomet with Children has been subject to

extensive world-wide publicity and media coverage which has made it a famous symbol of TST.

       31.     Publicity surrounding the release of the initial drawing, the original plaster cast and

the final bronze version, include articles in Time Magazine and The New York Time, as well as

pieces on CBS, Fox News, the Colbert Show and Lisa Ling’s This is Life on CNN, among others,

as follows:

        January 6, 2014
       CBS News and Time Magazine display initial sketch
       https://www.cbsnews.com/news/group-unveils-plans-for-satan-statue-at-okla-capitol/

       http://nation.time.com/2014/01/07/satanists-unveil-statue-for-oklahoma-capitol/

        May 1, 2014
       TST releases the first images of the plaster Baphomet still under construction in a piece for
       Vice Magazine

                                                  8
Case
   Case
     2:18-cv-00621-DGC
         1:18-cv-10372-LAP
                         Document
                           Document
                                  63-1
                                     1 Filed 11/08/18
                                             10/04/19 Page 9
                                                           238
                                                             of 18
                                                                of 319



 https://www.vice.com/en_us/article/xd5gjd/heres-the-first-look-at-the-new-satanic-
 monument-being-built-for-oklahomas-statehouse

  May 6, 2014
 Colbert Report
 http://www.cc.com/video-clips/zekn1k/the-colbert-report-satanic-monument-for-the-
 oklahoma-state-house

 https://www.huffingtonpost.com/2014/05/07/stephen-colbert-war-on-religion-
 america_n_5282574.html

  July 10, 2015
 NY Times publishes image of plaster Baphomet (not the first to do so, but a major outlet)
 https://www.nytimes.com/2015/07/11/us/a-mischievious-thorn-in-the-side-of-
 conservative-christianity.html?login=email&auth=login-email

  July 2015
 Fox News Video on Detroit unveiling of bronze statue
 https://www.dailymotion.com/video/x30r201

  Sept 6, 2015
 RT displays plaster Baphomet
 https://www.rt.com/usa/314775-arkansas-capitol-satanic-temple/

  November 30, 2015
 Lisa Ling, This is Life on CNN (during prime time on Sundays)
 https://www.cnn.com/videos/tv/2015/11/30/satanic-temple-lisa-ling-orig.cnn

  November 13, 2015
 Raw Story - Plaster Baphomet
 https://www.rawstory.com/2015/11/christians-unwittingly-allowed-satanists-to-ambush-
 missouris-anti-abortion-laws-heres-how/

  August 17, 2016
 Arkansas Times - Plaster Baphomet
 https://www.arktimes.com/arkansas/the-devil-is-in-the-details-at-the-arkansas-state-
 capitol/Content?oid=4538981

  November 2, 2016
 Boston College student paper - Bronze Baphomet
 http://bcheights.com/2016/11/02/reassessing-world-satanic-temple/

  January 25, 2017
 Arkansas Times - Plaster Baphomet




                                         9
     Case
       Case
          2:18-cv-00621-DGC
             1:18-cv-10372-LAPDocument
                                Document
                                       63-1
                                         1 Filed
                                            Filed11/08/18
                                                  10/04/19 Page
                                                            Page10
                                                                 239
                                                                   of of
                                                                      18319



        https://www.arktimes.com/ArkansasBlog/archives/2017/01/25/site-plan-approved-for-
        satanic-temple-monument-public-comment-legislative-approval-hurdles-yet-to-be-
        cleared

         May 2017
        Heavy - Plaster Baphomet
        Heavyhttps://heavy.com/news/2017/05/satanic-temple-monument-statue-salem-tenents-
        baphomet-abortion/

         June 28, 2017
        Haute Macabre - Bronze Baphomet
        http://hautemacabre.com/2017/06/never-let-your-activism-be-artless-an-interview-with-
        lucien-greaves-of-the-satanic-temple/

        32.    A YouTube video shows the TST Baphomet with Children as a unique work of art.

(See https://www.youtube.com/watch?v=NrnW6-pjQa0).

        33.    In 2015, coinciding with announcement of TST’s intention to donate the TST

Baphomet with Children to Oklahoma to be placed alongside the Ten Commandments, the

Oklahoma Supreme Court overturned the statutory framework which permitted the Oklahoma Ten

Commandments monument. See Prescott v. Okla. Capitol Pres. Comm'n, 2015 OK 54, 373 P.3d

1032.

        34.    Following that, TST Baphomet with Children was repurposed to be paired with a

then-proposed Ten Commandments monument in Arkansas. Litigation in Arkansas is ongoing.

See Cave v. Martin, (4:18-cv-00342) (E.D. Ark.).

        35.    TST’s website, at all relevant times, explained that TST’s Baphomet with Children

was a unique expression, noting that TST Baphomet with Children has a “male chest” and picturing

Baphomet with two children, a small boy and small girl, looking up at the Sabbatical Goat head of

the statute. TST’s website further explains that the TST Baphomet with Children is on display in

an art gallery and is being offered to other states where a religious statute appears on publicly-

owned land. TST’s website explains the relationship of the TST Baphomet with Children to the


                                               10
     Case
       Case
          2:18-cv-00621-DGC
             1:18-cv-10372-LAPDocument
                                Document
                                       63-1
                                         1 Filed
                                            Filed11/08/18
                                                  10/04/19 Page
                                                            Page11
                                                                 240
                                                                   of of
                                                                      18319



First Amendment mission of TST to ensure that government treats all religions equally. A copy

of the Baphomet page of TST’s website is attached as Exhibit G.

       36.     Partly due to the extensive broadcasted depictions of TST Baphomet with Children,

both bronze-cast and plaster-cast, as well as the efforts of TST to publicize its mission in

connection with the TST Baphomet with Children, this statue has become a famous mark which

is inextricably linked with TST.

E.     The Sabrina Series

       37.     The Sabrina Series is a fictional television series based upon issues of magic and

mischief colliding as a half-human, half-witch teenager named Sabrina navigates between two

worlds: mortal teen life and her family legacy, the Church of the Night.

       38.     This series was produced by Warner Bros. and distributed by Netflix. The Sabrina

Series was released to the public on October 26, 2018.

       39.     Shortly prior to airing, featurettes and advertisements were circulated on public

media, such as YouTube and Instagram. Upon information and belief, these advertisements

included the misappropriated TST Baphomet with Children, such as the image on Exhibits D-1

and D-2.

       40.     Defendants misappropriated the TST Baphomet Children in ways implying that the

monument stands for evil. Among other morally repugnant actions, the Sabrina Series’ evil

antagonists engage in cannibalism and forced-worship of a patriarchal deity.

       41.     The TST Baphomet with Children appears in at least 4 of the 10 episodes of the

Sabrina Series, and numerous scenes.

       42.     Defendants feature the TST Baphomet with Children as a central figure for the

antagonists. In Episode 2 of the Sabrina Series, TST Baphomet with Children is unveiled as a


                                               11
      Case
        Case
           2:18-cv-00621-DGC
              1:18-cv-10372-LAPDocument
                                 Document
                                        63-1
                                          1 Filed
                                             Filed11/08/18
                                                   10/04/19 Page
                                                             Page12
                                                                  241
                                                                    of of
                                                                       18319



foreboding figure and the focal point of the Witches Academy. In the final scene of the series at

the end of Episode 10, the main character walks in front of TST Baphomet with Children, rendering

it a key element of the season finale.

        43.     Comparison of the parties’ statues, as show in Exhibit C, demonstrates that the

unique elements of TST’s expression of the idea of Baphomet, and particularly the use of a male

chest rather than voluptuous large female breasts, and the configuration with a small boy and small

girl looking at the Sabbatic Goat head of the statue, were unquestionably copied by Defendants.

The similarities are no coincidence. Also, compare Exhibit A-1 with Exhibit D-1.

        44.     By notice dated October 26, 2018, Defendants were notified of copyright violations

inherent in Netflix’s use of the TST Baphomet with Children. Defendants have not responded.

        45.     Defendants brazenly ignored TST’s demands, thereby forcing TST to file suit to

protect its intellectual property rights.

        46.     Defendants’ unauthorized reproduction and distribution of the Sabrina Series and

advertising thereof has harmed and, if not permanently enjoined, will continue to harm the

commercial value of TST’s copyrighted work and the rights of ownership and control which TST

enjoys in the TST Baphomet with Children.

        47.     TST seeks, among other things, a permanent injunction barring Defendants from

reproducing and distributing the Sabrina Series utilizing images of the TST Baphomet with

Children, and TST submits that absent the relief requested herein, Defendants will continue to

willfully infringe TST’s copyright, trademark and common law rights.

    F. Defendants’ cavalier disregard to TST’s property rights

        48.     TST’s objection to the Sabrina Series’ blatant misappropriation of the TST

Baphomet with Children was, among other places, reported in VICE, a news media organization,


                                                12
     Case
       Case
          2:18-cv-00621-DGC
             1:18-cv-10372-LAPDocument
                                Document
                                       63-1
                                         1 Filed
                                            Filed11/08/18
                                                  10/04/19 Page
                                                            Page13
                                                                 242
                                                                   of of
                                                                      18319



on October 29, 2018. See https://broadly.vice.com/en_us/article/zm9pe3/satanic-temple-claims-

netflixs-sabrina-illegally-copied-baphomet-statue (Last visited November 7, 2018). There, Lisa

Soper (the production designer for the Sabrina Series) spoke about the statue and falsely stated, “I

think that's kind of a coincidence.” Going further, “When you look at Baphomet, there's really

only a couple of statues of him—which, they have their statue, and we’ve got our statue in the

show.” “If you look at Goya paintings, if you look at a lot of the tarot cards, or the Alistair Crawley

iterations of him—because there’s hundreds and hundreds of iterations of him, he’s always seen

with his people around him and it’s more of like a father figure kind of thing. So depicting his

children with him, that kind of stuff, and those kinds of elements are all kind of the same.” Soper

further said: “But it’s no different from, in my opinion anyhow... from any other of the mass

amounts of iterations of him that have been around.”

       49.     The above is demonstrably false. Upon information and belief, Baphomet has never

been depicted with two children gazing reverentially at the Sabbatic Goat head. Likewise, upon

information and belief, Baphomet, prior to TST’s Baphomet with Children depictions generally

include large exposed large voluptuous female breasts, not a male chest. The female breasts are a

central feature of the traditional depiction of Baphomet, the hermaphroditic deity.

       50.     Ms. Soper’s statement is a bold lie. That lie was designed to further damage TST

and promote the Sabrina Series at the expense of TST and its business reputation.

                                  FIRST CLAIM FOR RELIEF
                                    (Copyright Infringement)

       51.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 50 above as if fully set forth herein.

       52.     The TST Baphomet with Children is an original work of authorship and is

copyrightable under the laws of the United States.

                                                  13
        Case
          Case
             2:18-cv-00621-DGC
                1:18-cv-10372-LAPDocument
                                   Document
                                          63-1
                                            1 Filed
                                               Filed11/08/18
                                                     10/04/19 Page
                                                               Page14
                                                                    243
                                                                      of of
                                                                         18319



         53.    TST is the holder of US Copyright registrations VA 2-116-0092 and VA

002124601 for the TST Baphomet with Children.

         54.    The TST Baphomet with Children is the, “most politically charged sculpture of our

time.” See Exhibit G. See also https://salemartgallery.com/baphomet/. This puts the public,

specifically Defendants, on reasonable notice of intellectual property issues and that the TST

Baphomet with Children is a unique work of art that should not be misappropriated as a symbol of

evil.

         55.    Plaintiff has not assigned, licensed, or otherwise transferred any of its exclusive

rights to Defendants or made them available for public use.

         56.    Defendants are unlawfully reproducing, distributing, and selling copies of the

Sabrina Series, including advertisements thereof which include unauthorized use of the TST

Baphomet with Children, without authorization. This violates Plaintiff’s exclusive intellectual

property rights.

         57.    Defendants are aware that they do not have permission to reproduce, distribute, or

sell copies of television series featuring of the TST Baphomet with Children.

         58.    By failing or refusing to take down the misappropriated imagery, Defendants are

willfully infringing upon Plaintiff’s copyright.

         59.       Based upon the foregoing, Plaintiff is entitled to a judgment against Defendants in

an amount to be determined at trial, but believed to be no less than $50,000,000.00, together with

injunctive relief.




                                                   14
      Case
        Case
           2:18-cv-00621-DGC
              1:18-cv-10372-LAPDocument
                                 Document
                                        63-1
                                          1 Filed
                                             Filed11/08/18
                                                   10/04/19 Page
                                                             Page15
                                                                  244
                                                                    of of
                                                                       18319



                                SECOND CLAIM FOR RELIEF
                         (False designation of original, false description;
              and forbidden dilution under trademark dilution under 15 USC 1125)

        60.      Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 59 above as if fully set forth herein

        61.      The TST Baphomet with Children is a symbol of TST.

        62.      The TST Baphomet with Children is a famous mark, within the meaning of 15 USC

§ 1125 (c).

        63.      Defendants have used the TST Baphomet with Children in ways that falsely

designate its origin and are misleading and false to the extent that the Sabrina Series indicates,

impliedly and expressly, that the TST Baphomet with Children is a symbol of evil, associated with

forced-devil worship, cannibalism, and murder.

        64.      Among other things, TST designed and commissioned the TST Baphomet with

Children to be a central part of its efforts to promote First Amendment values of separation of

church and state and equal protection. Defendants’ prominent use of this symbol as the central

focal point of the school associated with evil, cannibalism and murder blurs and tarnishes the TST

Baphomet with Children as a mark of TST.

        65.      Defendants have used the TST Baphomet with Children in ways that causes caution

by blurring or diluting by tarnishment as a symbol of TST.

        66.      Defendants’ use of the TST Baphomet with Children has injured and continues to

injure Plaintiff.

        67.      Based upon the foregoing, Plaintiff is entitled to a judgment against Defendants in

an amount to be determined at trial, but believed to be no less than $50,000,000.00, together with

injunctive relief.


                                                 15
      Case
        Case
           2:18-cv-00621-DGC
              1:18-cv-10372-LAPDocument
                                 Document
                                        63-1
                                          1 Filed
                                             Filed11/08/18
                                                   10/04/19 Page
                                                             Page16
                                                                  245
                                                                    of of
                                                                       18319



                              THIRD CLAIM FOR RELIEF
  (Injury to Business reputation dilution under New York General Business Law § 360-l)

        68.         Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 67 above as if fully set forth herein.

        69.     Defendants have used images of the TST Baphomet with Children in a way that

injures the business reputation of TST and dilutes the distinctive quality of the TST Baphomet

with Children as a mark of TST in violation of New York’s General Business Law Section 360-l.

        70.     Among other things, TST designed and commissioned the TST Baphomet with

Children to be a central part of its efforts to promote First Amendment values of separation of

church and state. Defendants’ prominent use of it as the central focal point of the school associated

with evil, cannibalism and possibly murder is injurious to TST’s business.

        71.     Defendants’ use of the TST Baphomet with Children has injured and continues to

injure Plaintiff.

        72.     Based upon the foregoing, Plaintiff is entitled to a judgment against Defendants in

an amount to be determined at trial, but believed to be no less than $50,000,000.00, together with

injunctive relief.




                                                    16
     Case
       Case
          2:18-cv-00621-DGC
             1:18-cv-10372-LAPDocument
                                Document
                                       63-1
                                         1 Filed
                                            Filed11/08/18
                                                  10/04/19 Page
                                                            Page17
                                                                 246
                                                                   of of
                                                                      18319



                                       DEMAND FOR RELIEF

        WHEREFORE, Plaintiff demands the following relief:

                (a)     An order declaring that Defendants are liable for infringement of TST’s

copyright in and to the TST Baphomet with Children;

                (b)     An order declaring that Defendants have willfully infringed Plaintiff’s

copyright in and to the TST Baphomet with Children;

                (c)     An order pursuant to 17 U.S.C. § 504, awarding Plaintiff monetary damages

for copyright infringement, in an amount to be established at trial but believed to exceed

$50,000,000.00 consisting of: (i) actual damages, in an amount to be determined at trial, along

with disgorgement of all of Netflix’s profits attributable to sales of the Sabina Series; or, (ii) in the

alternative, statutory damages, in an amount to be determined at trial, arising from Defendants’

willful copyright infringement;

                (d)     An order enjoining Defendants from any future reproduction or distribution

of the Sabrina Series with the TST Baphomet with Children and requiring Defendants to digitally

remove the TST Baphomet with Children from all future distributions of the Sabrina Series and to

cease and desist all marketing of the Sabrina Series which uses the images of the TST Baphomet

with Children and to deliver the TST Baphomet with Children to the Plaintiff;

                (e)     An order pursuant to 17 U.S.C. § 505, awarding Plaintiff the recovery of

attorneys’ fees, interest and costs;

                (f)     An order declaring that Defendants are liable for false designation of

original, false description and forbidden dilution under trademark dilution under 15 USC § 1125;




                                                   17
      Case
        Case
           2:18-cv-00621-DGC
              1:18-cv-10372-LAPDocument
                                 Document
                                        63-1
                                          1 Filed
                                             Filed11/08/18
                                                   10/04/19 Page
                                                             Page18
                                                                  247
                                                                    of of
                                                                       18319



                (g)      An order pursuant to 15 U.S.C. 1125, awarding Plaintiff monetary damages

in an amount to be established at trial but believed to exceed $50,000,000.00 and an injunction for

false designation of original, false description and forbidden dilution under trademark dilution;

                (h)      An order pursuant to New York General Business Law § 360-l declaring

that Defendants are liable for injury to business reputation and dilution of a mark;

                (i)      An order pursuant to New York General Business Law § 360-l, awarding

Plaintiff monetary damages in an amount to be established at trial but believed to exceed

$50,000,000.00 and an injunction for liable for injury to business reputation and dilution of a mark;

                (j)      Reimbursement of attorneys’ fees, costs and disbursements.

                (k)      Such other and further relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Plaintiff demands trial by

jury in this action of all issues so triable.

Dated: November 8, 2018
                                                D’Agostino, Levine, Landesman &
                                                Lederman, LLP

                                                By: ________/s/__________________
                                                Bruce H. Lederman, Esq.
                                                Attorneys for the Plaintiff
                                                345 Seventh Ave., 23rd Floor
                                                New York, New York 10001
                                                Tel: (212) 564-9800
                                                Fax: (212) 564-9802




                                                    18
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 248 of 319




     EXHIBIT E
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 249 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 250 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 251 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 252 of 319




     EXHIBIT F
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 253 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 254 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 255 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 256 of 319




    EXHIBIT G
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 257 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 258 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 259 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 260 of 319




    EXHIBIT H
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 261 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 262 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 263 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 264 of 319




      EXHIBIT I
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 265 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 266 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 267 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 268 of 319




      EXHIBIT J
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 269 of 319




                         In The Matter Of:
            The Satanic Temple and Michelle Shortt v.
           City of Scottsdale, Arizona, by it City Council




             30(b)(6) Deposition of The Satanic Temple
                        September 26, 2019
                        By Michelle Shortt




                     Original File MS092619 30(b)(6) Satanic Temple.txt
                       Min-U-Script® with Word Index
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 270 of 319

                               By Michelle Shortt




                   UNITED STATES DISTRICT COURT

                        DISTRICT OF ARIZONA

   The Satanic Temple and Michelle             )
   Shortt,                                     )
                                               )
          Plaintiffs,                          )
                                               )
   vs.                                         ) No. CV18-00621-PHX-DGC
                                               )
   City of Scottsdale, Arizona, by             )
   it City Council, consisting of              )
   the Mayor and council members,              )
   WJ Jim Layne, Suzanne Klapp,                )
   Virginia Korte, Kathy                       )
   Littlefield, Guy Phillips, and              )
   David Smith,                                )
                                               )
          Defendants.                          )
                                               )




          30(B)(6) DEPOSITION OF THE SATANIC TEMPLE

                        By: Michelle Shortt
                         Phoenix, Arizona
                   Thursday, September 26, 2019
                            11:52 a.m.




  REPORTED BY:
  Kelly M. Olhausen, RPR
  Certified Reporter
  Certificate No. 50867

  PREPARED FOR:
  ASCII/COPY

  (Certified Copy)
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 271 of 319

                                    By Michelle Shortt

                                                                           2

 1                                 I N D E X

 2     WITNESS                                                     PAGE

 3     MICHELLE SHORTT
 4            Examination by Mr. Claus                              5

 5

 6
 7
                                  E X H I B I T S
 8
       Deposition
 9     Exhibits                    Description                   Marked
10
                                  (None marked.)
11

12
13

14

15
16

17

18

19

20

21

22

23

24

25
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 272 of 319

                                    By Michelle Shortt

                                                                           3

 1                      30(B)(6) DEPOSITION OF THE SATANIC TEMPLE BY

 2     MICHELLE SHORTT was taken on Thursday, September 26, 2019,

 3     commencing at 11:52 a.m. at the law offices of Dickinson
 4     Wright, PLLC, 1850 North Central Avenue, Suite 1400,

 5     Phoenix, Arizona, before Kelly M. Olhausen, a Certified

 6     Reporter in the State of Arizona.
 7     COUNSEL APPEARING:

 8            DICKINSON WRIGHT, PLLC.
              By: Mr. Scot L. Claus
 9                 Mr. Vail C. Cloar
                   Ms. Holly M. Zoe
10            1850 North Central Avenue
              Suite 1400
11            Phoenix, AZ 85004
              (Attorneys for Defendants)
12
13            DE HAAN LAW FIRM, PLLC
              By: Mr. Stuart P. de Haan
14            101 East Pennington
              Suite 201
15            Tucson, AZ 85701
              (Attorneys for Plaintiffs)
16

17

18

19

20

21

22

23

24

25
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 273 of 319

                                    By Michelle Shortt

                                                                           4

 1                               MICHELLE SHORTT,

 2     a witness herein, having been duly sworn by the Certified

 3     Court Reporter to speak the truth and nothing but the
 4     truth, testified as follows:

 5                                 EXAMINATION

 6     BY MR. CLAUS:
 7          Q.    Ms. Shortt, I'm still Scot Claus.           I still

 8     represent the City of Scottsdale.

 9                       Could you please take a look at Exhibit 9?
10     Tab 9.    I just realized you tucked the first amended
11     complaint into the pocket.         We're going to be talking

12     about that.       So maybe untuck it.
13          A.    (Witness complies.)

14          Q.    There you go.      So Exhibit 9 to your deposition is

15     the "First Amended Notice of 30(b)(6) Deposition of The
16     Satanic Temple, a voluntary group of persons without an

17     Arizona charter, formed by mutual consent for the purpose

18     of promoting a common enterprise or prosecuting a common

19     objective."

20                       Do you see that?

21          A.    Yes.

22          Q.    Exhibit A to Exhibit 9 lists the topics for which

23     you are designated.

24                       Did you review Exhibit A to Exhibit 9 prior

25     to appearing to testify today?
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 274 of 319

                                    By Michelle Shortt

                                                                            5

 1          A.    Yes.

 2          Q.    And when did you first see Exhibit A to

 3     Exhibit 9?
 4          A.    Yesterday.

 5          Q.    I'm going to ask you to identify all -- and we're

 6     going to go through written consent, and we'll go through
 7     verbal consent.

 8                       Has any individual given you written consent

 9     to file a lawsuit on their behalf?
10          A.    No.
11          Q.    Has any individual given you verbal consent to

12     file a lawsuit on their behalf?
13          A.    Yes.

14          Q.    Who?

15          A.    Lucien Greaves.
16          Q.    Anyone else?

17          A.    I assume --

18          Q.    I don't want you to assume.            I want you to be

19     able to testify --

20          A.    Just Lucien Greaves.

21          Q.    Just Lucien Greaves, whose real name is Douglas

22     Misicko?

23          A.    Yes.

24          Q.    The heading and the text of the first amended

25     complaint refers to "A voluntary group of persons without
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 275 of 319

                                    By Michelle Shortt

                                                                           6

 1     an Arizona charter formed by mutual consent for the

 2     purpose of promoting a common enterprise or prosecuting a

 3     common objective."
 4                       Has any person to whom the complaint

 5     refers -- and I'm referring to paragraph 11, the first

 6     amended complaint -- paragraph 11 of the first amended
 7     complaint, document 57 -- refers -- states that "At the

 8     times relevant" -- "At the relevant times of this

 9     litigation" -- I'm reading from line 8 -- line 8 of
10     paragraph 11, page 3.       Just tell me when you're there.
11          A.    I'm there.

12          Q.    Okay.    "At the relevant times of this litigation,
13     the Arizona chapter was simply a voluntary group of

14     persons without an Arizona charter formed by mutual

15     consent for the purpose of promoting a common enterprise
16     or prosecuting a common objective."

17                       First, did I read that correctly?

18          A.    Yes.

19          Q.    Did any member of that voluntary group of persons

20     give you written authorization to file a lawsuit on their

21     behalf?

22          A.    No.

23          Q.    Did any member of that voluntary group of persons

24     give you verbal consent -- express verbal consent to file

25     a lawsuit on their behalf?
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 276 of 319

                                    By Michelle Shortt

                                                                                   7

 1          A.    I'm sorry.     Am I speaking on behalf Adversarial

 2     Truth or The Satanic Temple, Inc.?            Is that the thing that

 3     I was doing?
 4          Q.    You've been designated as the deponent with

 5     knowledge as of the topics identified in Exhibit 9; is

 6     that correct?
 7          A.    Yes.

 8          Q.    So that's the deposition that I'm taking.                So --

 9          A.    There was no verbal consent from any of the
10     members.
11          Q.    Okay.    What is the common enterprise or common

12     objective --
13          A.    Wait.    I'm sorry.     Like -- I'm sorry.       The verbal

14     consent was, like, we're just discussing like, "Yes.                  We

15     should proceed with this."
16                       Is that kind of what you're discussing?

17          Q.    So I'll ask it again.

18                       Has any of -- has any member of the

19     voluntary group of persons referred to in paragraph 11 of

20     the first amended complaint expressly authorized you to

21     file a lawsuit on her or his behalf?

22          A.    Oh.    No.

23          Q.    What is the common enterprise or common objective

24     sought to be promoted through the first amended complaint?

25          A.    It would be to uphold -- the common objective
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 277 of 319

                                    By Michelle Shortt

                                                                                  8

 1     would be to uphold pluralism in lieu of secularism, where

 2     we feel that we should live in a pluralistic society and

 3     have everybody represented in the public forum.
 4          Q.    And what was the common enterprise or common

 5     objective sought to be promoted or prosecuted when that

 6     voluntary group of persons formed?
 7          A.    What the was the common goal?

 8          Q.    I'll ask it again.

 9                       What was the common enterprise or common
10     objective sought to be promoted or prosecuted when that
11     voluntary group of persons formed?

12          A.    Pluralism.
13          Q.    And that's it?

14          A.    Yes.

15          Q.    Did the -- when did that voluntary group of
16     persons without an Arizona chapter -- strike that.

17                       When did that voluntary group of persons

18     without an Arizona charter form by mutual consent?                  When

19     in time?

20          A.    When in time?      That first meeting I was

21     mentioning was in January of 2016.

22          Q.    That you did not attend?

23          A.    I did not attend.

24          Q.    Do you know who attended that meeting?

25          A.    My co-chapter head -- or media liaison.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 278 of 319

                                    By Michelle Shortt

                                                                               9

 1          Q.    Who's that?

 2          A.    Stu de Haan.

 3          Q.    Did anyone else attend?
 4          A.    Yes.    It was Kat, Cody, James, Jeremy.

 5          Q.    Anyone else?

 6          A.    I don't think Morgan was there that night.               I
 7     think that was it for the first meeting.

 8          Q.    Was there ever another meeting -- and how did

 9     those members express their mutual consent to promote a
10     common enterprise or prosecute a common objective?
11          A.    We would meet on a weekly basis.

12          Q.    No, ma'am.     Let me -- I'm asking you about the
13     January 2016 meeting, which is when you said is the first

14     time that voluntary group of persons formed by mutual

15     consent.
16                       My question is how did that group of

17     persons -- Stu de Haan, Kat, Cody, James, and Jeremy --

18     express their mutual consent to promote a common

19     enterprise or prosecute a common objective?

20          A.    Oh.    By agreeing to form the council of what

21     would become the Arizona chapter.

22          Q.    Did -- strike that.

23                       Did a subsequent meeting of that voluntary

24     group of persons occur?

25          A.    Yes.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 279 of 319

                                    By Michelle Shortt

                                                                                 10

 1          Q.    When was the next meeting of that voluntary group

 2     of persons?

 3          A.    It was probably the week after or the week -- or
 4     two weeks after that.       We were -- at that moment, we were

 5     meeting close to a weekly basis.

 6          Q.    Did you attend that meeting?
 7          A.    Yes.     I think I did.

 8          Q.    Where was that meeting?

 9          A.    Probably at Stu's house.          Stu's house.
10          Q.    You are --
11          A.    Sorry.

12          Q.    And I understand -- no, no.            It's fine.     You
13     don't have to apologize.        I do -- and I know it's

14     nerve-racking, but I do want to make sure I get your best

15     testimony.     But I also want you to be careful.              I don't
16     want you to say something that you think might be true but

17     then turns out not to be.         So that's the only reason I'm

18     saying -- so you said, "Probably Stu's house."

19                       Do you know for a fact that it was Mr. de

20     Haan's house?

21          A.    Yes.     We don't -- we did not meet anywhere else

22     other than Stu's house at the time.               Yes.

23          Q.    And where did Mr. de Haan live?               You don't have

24     to give me address or anything.           But where did Mr. de Haan

25     live at the time?      What city?
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 280 of 319

                                    By Michelle Shortt

                                                                           11

 1          A.     Tucson.

 2          Q.     Do you know who attended that meeting?

 3          A.     It was the same people plus Morgan.
 4          Q.     And was there a meeting after that?

 5          A.     Yes.

 6          Q.     And did -- when did the meeting of that voluntary
 7     group of persons stop being at Mr. de Haan's house?

 8          A.     Probably -- we stopped meeting there in 2018.

 9          Q.     Is it true that the Arizona chapter of The
10     Satanic Temple does not currently have a physical
11     location?

12          A.     Yes, that's true.
13          Q.     And has that always been true?

14          A.     Uh-huh.

15          Q.     "Yes"?
16          A.     Yes.     Yes.

17          Q.     When is the first time persons other than Stu de

18     Haan, Kat, Cody, James, Jeremy, Morgan, and Michelle met?

19                        In other words, when is the first time that

20     more than Stu, Kat, Cody, James, Jeremy Morgan, and

21     Michelle met as a voluntary group of persons formed by

22     mutual consent?

23          A.     It was the day of our -- I don't remember the

24     exact day.     It was the day of our supposed Phoenix

25     invocation, which did not happen.            In lieu of that, we
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 281 of 319

                                    By Michelle Shortt

                                                                              12

 1     decided to have a meet-up in the area -- and we attended a

 2     concert -- and another person met us there.

 3            Q.   Who?
 4            A.   Mitch.    What was his last name?       Mitch -- I don't

 5     remember his last name.

 6            Q.   What was the concert?
 7            A.   At The Gates.

 8            Q.   Is that the name of the band?

 9            A.   Yeah.
10            Q.   The -- when is the next -- when is the first time
11     that Robert Almora [sic] --

12            A.   Armola.
13            Q.   Armola.    I'm so sorry.

14                        When is the first time that Robert Armola

15     attended a meeting of the voluntary group of persons
16     identified in the first amended complaint?

17            A.   Oh, that was our first event in Tucson.           Oh, I

18     don't remember the exact day.          I can't remember the exact

19     day.

20            Q.   What was the name of the event?

21            A.   It was a meet-and-greet.         It was just AZ's first

22     meet-and-greet at God's Bar, or the -- it's called the

23     Meat Rack in Tucson, Arizona.

24            Q.   You said TST AZ's first meet-and-greet?

25            A.   Yes.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 282 of 319

                                    By Michelle Shortt

                                                                              13

 1            Q.   So did TST Arizona have a website at that time?

 2            A.   No.

 3            Q.   Did it have a Facebook page?
 4            A.   Yes.

 5            Q.   Had TST Arizona officially formed as a chapter at

 6     the time of that first meet-and-greet?
 7            A.   Yes.

 8            Q.   Did the voluntary group of persons without an

 9     Arizona charter -- I'm going to ask it this way.              And if
10     you can't answer it, I understand, because of the way I'm
11     wording it.        And then I'll ask it in a way I think you can

12     answer it.
13                        It's a weird way to start out a question,

14     but did the voluntary group of persons without an Arizona

15     charter referred to in paragraph 11 of the first amended
16     complaint previously have an Arizona charter?

17                        That's exactly the look I was expecting.

18     Can you not answer it that way?           Let me ask it a better

19     way.

20            A.   Okay.

21            Q.   Do you know if there had ever been a limited

22     liability company or corporate entity formed that had an

23     Arizona chapter -- strike that.           I keep saying "chapter."

24     So strike all of that.

25                        Do you know if there had ever been a limited
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 283 of 319

                                    By Michelle Shortt

                                                                               14

 1     liability company or corporation formed that had an

 2     Arizona charter that had been either suspended or revoked

 3     as of January 2016?
 4          A.    No.

 5          Q.    "No," you don't know?         Or, "No," you know of no

 6     such corporation?
 7          A.    I know -- no, I know of no such corporation.

 8          Q.    Have any members of the voluntary group of

 9     persons without an Arizona charter referred to in
10     paragraph 11 of the first amended complaint expressly
11     authorized you to appear as the designee to give testimony

12     pursuant to the notice that is contained in Exhibit 9?
13          A.    Could you repeat that?

14                      (The requested portion of the record was

15     read back by the court reporter.)
16                      THE WITNESS:      This is Exhibit 9?

17     BY MR. CLAUS:

18          Q.    No.   That's the first amended complaint.

19     Exhibit 9 is the notice of deposition.

20          A.    Oh, okay.     Did I -- did I receive explicit notice

21     to appear?

22          Q.    No.   Let me ask it again.

23                      So if I could have you put the first amended

24     complaint to the side.        Now pull up the first page of

25     Exhibit 9, just so you have that in your head.              Exhibit 9
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 284 of 319

                                     By Michelle Shortt

                                                                           15

 1     is the first amended notice of Rule 30(b)(6) deposition of

 2     The Satanic Temple, a voluntary group of persons without

 3     an Arizona charter, formed by mutual consent for the
 4     purpose of promoting a common enterprise or prosecuting a

 5     common objective.

 6                       Do you see that?
 7          A.    Yes.

 8          Q.    And my question is did any of that voluntary

 9     group of persons -- did anyone expressly authorize you to
10     appear today to give testimony on behalf of that voluntary
11     group of persons?

12          A.    Yes.    I was -- I was given --
13          Q.    Who?

14          A.    Oh.    The council decided I should be the one to

15     do the invocation.
16          Q.    No, ma'am.     That's not my question.

17          A.    Oh.    Isn't --

18          Q.    Nope.    So put that -- my suggestion would be to

19     not even touch that.         That way, it's out of your -- it's

20     out of your physical grip and out of your mind.

21                       I'm asking you about the notice of

22     deposition that brings you here today.

23          A.    Oh.

24          Q.    So did any member of the voluntary group of

25     persons say to you, "I authorize you, Ms. Michelle Shortt,
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 285 of 319

                                    By Michelle Shortt

                                                                                16

 1     to give testimony today on my behalf as the designee of

 2     the voluntary group of persons"?

 3           A.     Oh, no.
 4           Q.     How were you selected to be the deponent with

 5     knowledge to give testimony for the deposition that is

 6     contained in the notice that is Exhibit 9?
 7           A.     Isn't it because I'm the plaintiff?

 8           Q.     I can't answer the question.           That's why I asked

 9     it.
10           A.     Because I'm the plaintiff?           Period?   I don't
11     know.      Like -- I mean, I thought the person doing the

12     suing has to do the deposing.             I didn't think anyone else
13     could.

14                        MR. DE HAAN:     Can we take a five-minute

15     break?
16                        MR. CLAUS:     Yeah.     Sure.

17                        (A short recess was taken from 12:09 p.m. to

18     12:13 p.m.)

19     BY MR. CLAUS:

20           Q.     You're still under oath, ma'am.

21                        Did the voluntary group of persons referred

22     to in the first amended complaint pay membership dues to

23     become members of the Arizona chapter of The Satanic

24     Temple?

25           A.     No.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 286 of 319

                                    By Michelle Shortt

                                                                              17

 1          Q.    Have there ever been membership dues?

 2          A.    No.

 3          Q.    Did you ever inform a representative of the City
 4     of Scottsdale that you were seeking to give an invocation

 5     on behalf of a voluntary group of persons formed by mutual

 6     consent to promote a common objective or prosecute a --
 7     strike that.

 8                       Did you ever tell a representative of the

 9     City of Scottsdale that you sought to give an invocation
10     on behalf of a voluntary group of persons formed by mutual
11     consent for the purpose of either promoting a common

12     enterprise or prosecuting a common objective?
13          A.    Yes.

14          Q.    You used those words?

15          A.    No, I did not use those words.          It was the e-mail
16     that we used to submit wanting to give an invocation.

17          Q.    And the e-mail said that you sought to give an

18     invocation on behalf of whom?

19          A.    The Satanic Temple Arizona.

20          Q.    Which had not yet entered into an affiliation

21     agreement with The Satanic Temple at the time that e-mail

22     was sent; correct?

23          A.    Correct.

24          Q.    Strike that.     Had not yet entered into an

25     affiliation agreement with the United Federation of
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 287 of 319

                                    By Michelle Shortt

                                                                                18

 1     Churches, LLC, d/b/a The Satanic Temple; correct?

 2           A.    Correct.

 3           Q.    Did you identify in your e-mail to the City of
 4     Scottsdale the religion on who -- for which you sought to

 5     give an invocation?

 6           A.    No.   Strike that.
 7                       I did not send that e-mail.        That was one of

 8     our council members, Jeremy, who sent the e-mail directly

 9     to the City of Scottsdale.
10           Q.    Did Jeremy, in Jeremy's e-mail, indicate that the
11     religion -- indicate the religion for which The Satanic

12     Temple Arizona sought to give an invocation?
13           A.    I did not see the e-mail.

14           Q.    Have you ever seen the e-mail?

15           A.    I think I -- I think I saw it once and that was
16     it.     And I do not recall the specific wording.           But I know

17     he did mention The Satanic Temple Arizona in the e-mail

18     that we were representatives of.            Whether or not he

19     specified we are of the religion of Satanism, I do not

20     know.

21           Q.    Did members of the voluntary group of persons

22     referred to in paragraph 11 of the first amended complaint

23     elect members of the council to which you previously

24     referred in your testimony?

25           A.    Did we elect members of our council?
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 288 of 319

                                    By Michelle Shortt

                                                                              19

 1          Q.    Uh-huh.

 2          A.    No.    The members of the council were elected by

 3     Stu and myself.
 4          Q.    And how did you and Stu get vested with the

 5     authority as members of this voluntary group of persons to

 6     elect members of a council?
 7          A.    We were authorized by executive ministry, which

 8     comprises of Lucien Greaves, Malcolm Jarry, to begin

 9     forming the chapter, which -- of Arizona.            And, therefore,
10     we were given the authority to form a council.
11          Q.    Is there anything in writing that -- so the

12     authority you were given to elect the council was not
13     given to you by the voluntary group of persons referred to

14     in paragraph 11.       It was given to you by Mr. Misicko and

15      Mr. Soleng?
16          A.    Yes.

17          Q.    The -- were you friends with any of the

18     individuals you mentioned -- Kat, James, Cody, Jeremy,

19     Morgan, or Mitch -- prior to January 2016?

20          A.    No.

21          Q.    You became friends after?

22          A.    Uh-huh.

23          Q.    "Yes"?

24          A.    Yes.     Sorry.

25          Q.    Are all of those individuals still members of The
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 289 of 319

                                    By Michelle Shortt

                                                                              20

 1     Satanic Temple Arizona chapter?

 2          A.     Not official members of the chapter, no.            They

 3     may still be national members, but they have no active
 4     role within the chapter.

 5          Q.     When did you become chapter head of the Arizona

 6     chapter?    When in time?
 7          A.     I would say February 2016.            February or March,

 8     around there, because the Phoenix invocation thing

 9     happened.     And then really, like, immediately after that,
10     they're like, "All right.         You did great.       Have a
11     chapter."

12          Q.     Is there anything that precludes -- strike
13     that -- prevents any of those voluntary group of persons

14     from being involved in this litigation?

15          A.     Huh?
16          Q.     Is there anything of which you are aware that

17     prevents any member of the voluntary group of persons

18     formed by mutual consent for the purpose of promoting a

19     common enterprise or prosecuting a common objective -- is

20     there anything that prevents any of those members from

21     becoming actively part of this litigation?

22          A.     I brought in as -- no.        I don't -- no?

23          Q.     In paragraph 14 of the first amended complaint --

24     so that document I asked you to not look at before, I'm

25     asking you to look at now.         Paragraph 14 of the first
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 290 of 319

                                    By Michelle Shortt

                                                                           21

 1     amended complaint says "TST has members throughout

 2     Arizona.    Some of these members reside in Scottsdale,

 3     Arizona."
 4                        Let me ask you this: There came a time when

 5     the Arizona chapter of The Satanic Temple did have an

 6     Arizona charter; correct?
 7          A.     There was a time where we did have an Arizona

 8     charter.

 9          Q.     There became a time when Adversarial Truth, LLC,
10     was formed to operate The Satanic Temple Arizona chapter;
11     correct?

12          A.     Yeah.
13          Q.     And it was prior to that that this voluntary

14     group of persons without an Arizona charter formed by

15     mutual consent for the purpose of promoting a common
16     enterprise or a prosecuting a common objective; correct?

17          A.     Yes.

18          Q.     So do you know if The Satanic Temple had members

19     who resided in Scottsdale, Arizona, prior to the formation

20     of Adversarial Truth, LLC?

21          A.     No.    I do not know.

22          Q.     Did you ever have a -- and I mean you, Michelle

23     Shortt.     Did Michelle Shortt -- I'll ask it that way.

24                        Did Michelle Shortt ever have a written

25     communication with Kelly Kuester?
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 291 of 319

                                    By Michelle Shortt

                                                                           22

 1          A.    No.   I don't -- do I know a Kelly Kuester?

 2          Q.    Kuester is spelled K-U-E-S-T-E-R.

 3          A.    No.
 4          Q.    Did Michelle Shortt ever have have a written

 5     communication with any member of the city council of the

 6     City of Scottsdale?
 7          A.    No.

 8          Q.    Did Michelle Shortt ever have any written

 9     communication with the mayor of the City of Scottsdale?
10          A.    No.
11          Q.    Did Michelle Shortt ever have any written

12     communication with the city manager for the City of
13     Scottsdale?

14          A.    Is that who takes the e-mails for invocations?

15          Q.    No.
16          A.    Okay.    Then no.

17          Q.    And you said that you did not send -- Michelle

18     Shortt did not send the e-mail.

19          A.    No.

20          Q.    Correct?

21          A.    That is correct.

22          Q.    All right.     So I asked you about written

23     communication.      Now I'm going to ask you the same types of

24     questions with verbal communications.

25                      Did you ever have verbal communication of
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 292 of 319

                                    By Michelle Shortt

                                                                           23

 1     any kind -- Telephone?        Anything like that? -- with Kelly

 2     Kuester?

 3          A.    No.
 4          Q.    Did you ever have telephonic communication with

 5     any representative of the City of Scottsdale?

 6          A.    No.
 7          Q.    Did you ever have a telephonic communication with

 8     any member of the city council or the mayor of Scottsdale?

 9          A.    No.
10          Q.    So now I've asked you about written communication
11     and verbal communication.         I can't think of any other kind

12     of communication, but I'm just going to ask you.
13                      Did you ever have communication of any kind

14     with any representative of the City of Scottsdale prior to

15     July 6, 2016?
16          A.    No.

17          Q.    So then I'm going to ask you to go to

18     paragraph 26 of the first amended complaint.             Read

19     paragraph 26 to yourself, and let me know when you're

20     done.

21          A.    I'm done.

22          Q.    Based upon your under-oath testimony just now,

23     the allegation in paragraph 26 of the first amended

24     complaint simply is not accurate; true?

25          A.    That is true.      I do not recall calling anyone to
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 293 of 319

                                    By Michelle Shortt

                                                                               24

 1     request invocations.       That was Jeremy's job specifically.

 2          Q.     Did any member -- strike that.         No.   Don't strike

 3     that.     Keep it.
 4                       Did any member of the voluntary group of

 5     persons referred to in paragraph 11 of the first amended

 6     complaint inform the City of Scottsdale that that
 7     voluntary group of persons sought to give an invocation

 8     before a city council meeting to promote the common

 9     enterprise or prosecute the common objective of pluralism?
10          A.     No.   No.   I mean, the one member, Jeremy, in his
11     e-mail -- I don't think he was that detailed.             He was just

12     like, "Please put us on the list for an invocation."
13     There was not much dialogue after that.

14          Q.     Following that e-mail -- I know that we've talked

15     about the e-mail.       And you haven't seen the e-mail?
16          A.     I saw it once awhile back, and it was, like,

17     super straightforward.        Like, "We would like an

18     invocation."      And that was it.

19          Q.     Got it.

20                       Since that e-mail -- so I'm talking about

21     after that e-mail, and I'll talk about it before.              Let's

22     talk about before that e-mail.

23                       Before that e-mail, do you know if any

24     member of the voluntary group of persons referred to in

25     paragraph 11 of the first amended complaint told a
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 294 of 319

                                    By Michelle Shortt

                                                                             25

 1     representative of the City of Scottsdale that that

 2     voluntary group of persons wished to give an invocation to

 3     promote pluralism?
 4          A.    No.

 5          Q.    After the e-mail that you referred to that Jeremy

 6     sent, do you know if any members of the voluntary group of
 7     persons formed by mutual consent told a representative of

 8     the City of Scottsdale that that voluntary group of

 9     persons wished to give an invocation before a City of
10     Scottsdale meeting to promote or prosecute pluralism?
11          A.    No.

12          Q.    Did you review the first amended complaint --
13     this document -- before it was filed?

14          A.    They told me to skim it and look at it.            Yes.

15          Q.    And did you skim it and look at it?
16          A.    Yes.

17                       MR. CLAUS:     I think I'm done.      Let me just

18     take a quick break.

19                       Oh.   Did you want to say something?

20                       THE WITNESS:     No.

21                       MR. CLAUS:     Let's just take a quick break,

22     and then I think I'm done.

23                       (A short recess was taken from 12:29 p.m. to

24     12:33 p.m.)

25
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 295 of 319

                                    By Michelle Shortt

                                                                                 26

 1     BY MR. CLAUS:

 2          Q.    Ms. Shortt, you're still under oath here.                You

 3     recognize that.
 4                       You're familiar with LaVeyan Satanism?

 5          A.    Yes.

 6          Q.    Do you know if any members of the voluntary group
 7     of persons referred to in paragraph 11 adhered to the

 8     beliefs of LaVeyan Satanism as of February 8, 2016?

 9          A.    Yes.
10          Q.    They did?
11          A.    Well, as of February 8th?          Well -- I mean,

12     religion -- the way you're trying to frame the question,
13     it's like either one or the other, which is not really the

14     case with any religion, I think, you know.             Like, there's

15     some things about LaVeyan Satanism that, you know, are --
16     that resonate with some people and other things that

17     don't.

18          Q.    Well -- sorry.

19          A.    So to label oneself as a LaVeyan Satanist would,

20     you know, mean that one is a member of their church and,

21     you know, probably plays a membership fee or something, or

22     subscribes to their philosophy.           But -- I mean, members of

23     TST, many of us came from a LaVeyan background, including

24     myself, you know.      It wasn't until TST that I realized

25     that there was more to Satanism than just LaVeyan's
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 296 of 319

                                    By Michelle Shortt

                                                                              27

 1     interpretation.

 2                       So to just say like, "Oh.        Like, it's either

 3     one or the other," that's the wrong frame of the question,
 4     in my opinion.      I'm sorry it's not a yes-or-no answer.

 5          Q.    Well -- but that is my question, to which you

 6     answered "yes."       So let me just ask it again.
 7                       Do you have knowledge that members of the

 8     voluntary group of persons referred to in paragraph 11

 9     adhere to the beliefs espoused by Anton LaVey?
10          A.    Yes, there are some.        But not all.
11          Q.    As of February 8th, 2016; correct?

12          A.    Yes.
13          Q.    And Anton LaVey's -- LaVeyan Satanism promotes a

14     belief in a literal satanic being; correct?

15          A.    No, that is incorrect.
16          Q.    Does LaVeyan Satanism promote magick?            Spelled

17     M-A-G-I-C-K.

18          A.    They do.

19          Q.    Does LaVeyan Satanism articulate a belief and did

20     it articulate a belief in 2016 that magick, spelled C-K,

21     was a practice that could invoke supernatural or other

22     worldly powers?

23          A.    Yes.    They do say that.

24          Q.    To effect change in the world; correct?

25          A.    Yes.
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 297 of 319

                                    By Michelle Shortt

                                                                           28

 1          Q.    And that is not a belief espoused by The Satanic

 2     Temple; correct?

 3          A.    That is correct.
 4          Q.    And that is not a belief espoused or adhered to

 5     by The Satanic Temple Arizona chapter; correct?

 6          A.    That is correct.
 7          Q.    And that was not a belief espoused by The Satanic

 8     Temple as of February 8th, 2016; correct?

 9          A.    Correct.
10          Q.    As a matter of fact, the belief in magic that
11     could -- by which one could utilize supernatural powers to

12     intercede in the corporeal realm is antithetical to the
13     beliefs promoted by The Satanic Temple as of February 8th,

14     2016; correct?

15          A.    Yes.
16          Q.    How did -- prior to the recognition -- strike

17     that.

18                       Prior to the organization of the Arizona

19     chapter through the execution of the affiliation agreement

20     that is Exhibit 50, how did members of the Arizona chapter

21     of The Satanic Temple become members?

22          A.    Prior to the formation of the Arizona chapter,

23     how did they become members of The Satanic Temple?

24          Q.    Let me ask it that way.

25                       Prior to the execution of the affiliation
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 298 of 319

                                    By Michelle Shortt

                                                                                29

 1     agreement that is Exhibit 50, through which The Satanic

 2     Temple Arizona chapter was officially created, was there a

 3     way through which a voluntary group of persons could
 4     become members of The Satanic Temple Arizona chapter?

 5          A.    Yes.

 6          Q.    How?
 7          A.    It was through vetting.          And at the time, we had

 8     a very simple application process.            It was two questions:

 9     "What brought you to The Satanic Temple?" and "How much
10     time do you have in your schedule to help us with things?"
11          Q.    Could you take a look at Exhibit 50 again?               It

12     may be tucked in.
13                       Have you ever seen a version of Exhibit 50

14     that was countersigned by a representative of the United

15     Federation of Churches, LLC?
16          A.    No.

17          Q.    Do you know if there has ever been an agreement

18     signed by the United -- by an authorized representative of

19     the United Federation of Churches, LLC, that confers

20     affiliation on The Satanic Temple Arizona chapter?

21          A.    No.

22          Q.    Do you know -- among Stu, Kat, Cody, James,

23     Jeremy, Morgan, Michelle, Mitch, and Robert -- who

24     adhered -- who among those believed in LaVeyan Satanism as

25     of February 8th, 2016?
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 299 of 319

                                    By Michelle Shortt

                                                                                    30

 1          A.    I did.

 2          Q.    You did?

 3          A.    Yeah.    I came from a LaVeyan background.
 4          Q.    Did anyone else?

 5          A.    No.   That I -- oh.      Michael.      Michael.

 6          Q.    Did you ever stop adhering to LaVeyan Satanism?
 7          A.    I take some things from it.            But would I call

 8     myself a LaVeyan Satanist?         No.

 9          Q.    When would you have said, "I stopped calling
10     myself a LaVeyan Satanist"?
11          A.    When I joined TST.

12          Q.    And when was that?
13          A.    That was in 2015 -- the summer of 2015 when I met

14     Brian.

15          Q.    Is Brian a member of the TST?
16          A.    No.

17          Q.    Has he ever been?

18          A.    He was.    And then he -- he quit many years ago.

19          Q.    You mentioned the documentary Hail Satan.                I take

20     it you've seen the documentary?

21          A.    I'm in it.

22          Q.    I know.    I know.     But have you seen the

23     documentary Hail Satan?

24          A.    Yeah.

25          Q.    Were there any -- were there any statements in
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 300 of 319

                                    By Michelle Shortt

                                                                           31

 1     Hail Satan made by you or Mr. de Haan that, to your

 2     knowledge, were false or misleading?

 3          A.    No.
 4                      MR. CLAUS:     That's all I've got.

 5                      MR. DE HAAN:      Nothing from me.

 6                      MR. CLAUS:     Read and sign?
 7                      MR. DE HAAN:      Read and sign.

 8

 9                (The deposition concluded at 12:41 p.m.)
10
11

12
13

14

15
                                                     MICHELLE SHORTT
16

17

18

19

20

21

22

23

24

25
     Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 301 of 319

                                      By Michelle Shortt

                                                                            32

 1     STATE OF ARIZONA               )
                                      ) ss.
 2     COUNTY OF MARICOPA )

 3                BE IT KNOWN that the foregoing proceedings were
       taken before me; that the witness before testifying was
 4     duly sworn by me to testify to the whole truth; that the
       foregoing pages are a full, true, and accurate record of
 5     the proceedings, all done to the best of my skill and
       ability; that the proceedings were taken down by me in
 6     shorthand and thereafter reduced to print under my
       direction.
 7
                 I CERTIFY that I am in no way related to any of
 8     the parties hereto, nor am I in any way interested in the
       outcome hereof.
 9
10                [X] Review and signature             was requested; any
       changes made by the witness will be             attached to the
11     original transcript.
                  [ ] Review and signature             was waived/not
12     requested.
                  [ ] Review and signature             not required.
13
                 I CERTIFY that I have complied with the ethical
14     obligations set forth in ACJA 7-206(F)(3) and ACJA 7-206
       J(1)(g)(1) and (2).
15               Dated at Phoenix, Arizona, this 30th day of
       September, 2019.
16

17

18                      _____________________________             ______
                              KELLY M. OLHAUSEN, RPR
19                              Certified Reporter
                               Arizona CR No. 50867
20
                         *        *           *        *      *
21
                 I CERTIFY that GRIFFIN & ASSOCIATES, LLC, has
22     complied with the ethical obligations set forth in ACJA
       7-206 (J)(1)(g)(1) through (6).
23
                        _____________________________________
24                             GRIFFIN & ASSOCIATES, LLC
                               Registered Reporting Firm
25                               Arizona RRF No. R1005
    Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19
                                 By Michelle Shortt
The Satanic Temple and Michelle Shortt v.
                                                          Page 302 of 319
                                                      30(b)(6) Deposition of The Satanic Temple
City of Scottsdale, Arizona, by it City Council                                                             September 26, 2019

                             14:11,21;15:10          becoming (1)                12;23:5,8,14;24:6,8;      22:5;23:8;24:8
            [             appearing (1)                20:21                     25:1,8,9                countersigned (1)
                             4:25                    begin (1)                C-K (1)                      29:14
[sic] (1)                 application (1)              19:8                      27:20                   Court (2)
   12:11                     29:8                    behalf (11)              CLAUS (8)                    4:3;14:15
                          area (1)                     5:9,12;6:21,25;7:1,       4:6,7;14:17;16:16,      created (1)
            A                12:1                      21;15:10;16:1;17:5,       19;25:17,21;26:1          29:2
                          Arizona (40)                 10,18                  close (1)                  currently (1)
able (1)                     4:17;6:1,13,14;         belief (7)                  10:5                      11:10
   5:19                      8:16,18;9:21;11:9;        27:14,19,20;28:1,4,    co-chapter (1)
accurate (1)                12:23;13:1,5,9,14,16,      7,10                      8:25                              D
   23:24                     23;14:2,9;15:3;         beliefs (3)              Cody (6)
active (1)                   16:23;17:19;18:12,        26:8;27:9;28:13           9:4,17;11:18,20;        d/b/a (1)
   20:3                      17;19:9;20:1,5;21:2,    best (1)                    19:18;29:22               18:1
actively (1)                3,5,6,7,10,14,19;28:5,     10:14                  common (31)                day (5)
   20:21                     18,20,22;29:2,4,20      better (1)                  4:18,18;6:2,3,15,         11:23,24,24;12:18,
address (1)               Armola (3)                   13:18                     16;7:11,11,23,23,25;      19
   10:24                     12:12,13,14             break (3)                   8:4,4,7,9,9;9:10,10,    de (8)
adhere (1)                around (1)                   16:15;25:18,21            18,19;15:4,5;17:6,11,     9:2,17;10:19,23,
   27:9                      20:8                    Brian (2)                   12;20:19,19;21:15,        24;11:7,17;16:14
adhered (3)               articulate (2)               30:14,15                  16;24:8,9               decided (2)
   26:7;28:4;29:24           27:19,20                brings (1)               communication (12)           12:1;15:14
adhering (1)              assume (2)                   15:22                     21:25;22:5,9,12,23,     deponent (2)
   30:6                      5:17,18                 brought (2)                 25;23:4,7,10,11,12,       7:4;16:4
Adversarial (3)           attend (4)                   20:22;29:9                13                      deposing (1)
   7:1;21:9,20               8:22,23;9:3;10:6                                 communications (1)           16:12
affiliation (5)           attended (4)                         C                 22:24                   deposition (7)
   17:20,25;28:19,25;        8:24;11:2;12:1,15                                company (2)                  4:14,15;7:8;14:19;
   29:20                  authority (3)              call (1)                    13:22;14:1                15:1,22;16:5
again (5)                    19:5,10,12                30:7                   complaint (21)             designated (2)
   7:17;8:8;14:22;        authorization (1)          called (1)                  4:11;5:25;6:4,6,7;        4:23;7:4
   27:6;29:11                6:20                      12:22                     7:20,24;12:16;13:16;    designee (2)
ago (1)                   authorize (2)              calling (2)                 14:10,18,24;16:22;        14:11;16:1
   30:18                     15:9,25                   23:25;30:9                18:22;20:23;21:1;       detailed (1)
agreeing (1)              authorized (4)             came (3)                    23:18,24;24:6,25;         24:11
   9:20                      7:20;14:11;19:7;          21:4;26:23;30:3           25:12                   dialogue (1)
agreement (5)                29:18                   can (3)                  complies (1)                 24:13
   17:21,25;28:19;        aware (1)                    13:11,18;16:14            4:13                    directly (1)
   29:1,17                   20:16                   careful (1)              comprises (1)                18:8
allegation (1)            awhile (1)                   10:15                     19:8                    discussing (2)
   23:23                     24:16                   case (1)                 concert (2)                  7:14,16
Almora (1)                AZ's (2)                     26:14                     12:2,6                  document (3)
   12:11                     12:21,24                Certified (1)            confers (1)                  6:7;20:24;25:13
always (1)                                             4:2                       29:19                   documentary (3)
   11:13                             B               change (1)               consent (22)                 30:19,20,23
amended (22)                                           27:24                     4:17;5:6,7,8,11;        done (4)
   4:10,15;5:24;6:6,6;    back (2)                   chapter (24)                6:1,15,24,24;7:9,14;      23:20,21;25:17,22
   7:20,24;12:16;13:15;     14:15;24:16                6:13;8:16;9:21;           8:18;9:9,15,18;         Douglas (1)
   14:10,18,23;15:1;      background (2)               11:9;13:5,23,23;          11:22;15:3;17:6,11;       5:21
   16:22;18:22;20:23;       26:23;30:3                 16:23;19:9;20:1,2,4,      20:18;21:15;25:7        dues (2)
   21:1;23:18,23;24:5,    band (1)                     5,6,11;21:5,10;28:5,   contained (2)                16:22;17:1
   25;25:12                 12:8                       19,20,22;29:2,4,20        14:12;16:6              duly (1)
among (2)                 Bar (1)                    charter (13)             corporate (1)                4:2
   29:22,24                 12:22                      4:17;6:1,14;8:18;         13:22
answered (1)              Based (1)                    13:9,15,16;14:2,9;     corporation (3)                      E
   27:6                     23:22                      15:3;21:6,8,14            14:1,6,7
antithetical (1)          basis (2)                  church (1)               corporeal (1)              effect (1)
   28:12                    9:11;10:5                  26:20                     28:12                      27:24
Anton (2)                 became (2)                 Churches (3)             correctly (1)              either (4)
   27:9,13                  19:21;21:9                 18:1;29:15,19             6:17                       14:2;17:11;26:13;
apologize (1)             become (6)                 City (19)                council (12)                  27:2
   10:13                    9:21;16:23;20:5;           4:8;10:25;17:3,9;         9:20;15:14;18:8,        elect (4)
appear (3)                  28:21,23;29:4              18:3,9;22:5,6,9,12,       23,25;19:2,6,10,12;        18:23,25;19:6,12

Min-U-Script®                                   Griffin Group International                                       (1) [sic] - elect
                                                        602.264.2230
    Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19
                                 By Michelle Shortt
The Satanic Temple and Michelle Shortt v.
                                                          Page 303 of 319
                                                      30(b)(6) Deposition of The Satanic Temple
City of Scottsdale, Arizona, by it City Council                                                           September 26, 2019

elected (1)                   27:11;28:8,13;29:25    grip (1)                  intercede (1)              12:4,5
   19:2                    Federation (3)              15:20                     28:12                 LaVey (1)
else (6)                      17:25;29:15,19         group (43)                interpretation (1)         27:9
   5:16;9:3,5;10:21;       fee (1)                     4:16;5:25;6:13,19,        27:1                  LaVeyan (13)
   16:12;30:4                 26:21                    23;7:19;8:6,11,15,17;   into (3)                   26:4,8,15,19,23;
e-mail (20)                feel (1)                    9:14,16,24;10:1;11:7,     4:11;17:20,24            27:13,16,19;29:24;
   17:15,17,21;18:3,7,        8:2                      21;12:15;13:8,14;       invocation (14)            30:3,6,8,10
   8,10,13,14,17;22:18;    file (5)                    14:8;15:2,9,11,24;        11:25;15:15;17:4,     LaVeyan's (1)
   24:11,14,15,15,20,21,      5:9,12;6:20,24;          16:2,21;17:5,10;          9,16,18;18:5,12;20:8;    26:25
   22,23;25:5                 7:21                     18:21;19:5,13;20:13,      24:7,12,18;25:2,9     LaVey's (1)
e-mails (1)                filed (1)                   17;21:14;24:4,7,24;     invocations (2)            27:13
   22:14                      25:13                    25:2,6,8;26:6;27:8;       22:14;24:1            lawsuit (5)
entered (2)                fine (1)                    29:3                    invoke (1)                 5:9,12;6:20,25;
   17:20,24                   10:12                                              27:21                    7:21
enterprise (14)            first (36)                          H               involved (1)            liability (2)
   4:18;6:2,15;7:11,          4:10,15;5:2,24;6:5,                                20:14                    13:22;14:1
   23;8:4,9;9:10,19;          6,17;7:20,24;8:20;     Haan (6)                                          liaison (1)
   15:4;17:12;20:19;          9:7,13;11:17,19;         9:2,17;10:23,24;                   J               8:25
   21:16;24:9                 12:10,14,16,17,21,       11:18;16:14                                     lieu (2)
entity (1)                    24;13:6,15;14:10,18,   Haan's (2)                James (6)                  8:1;11:25
   13:22                      23,24;15:1;16:22;        10:20;11:7                 9:4,17;11:18,20;     limited (2)
espoused (4)                  18:22;20:23,25;        Hail (2)                     19:18;29:22             13:21,25
   27:9;28:1,4,7              23:18,23;24:5,25;        30:19,23                January (4)             line (2)
even (1)                      25:12                  happen (1)                   8:21;9:13;14:3;         6:9,9
   15:19                   five-minute (1)             11:25                      19:19                list (1)
event (2)                     16:14                  happened (1)              Jarry (1)                  24:12
   12:17,20                Following (1)               20:9                       19:8                 lists (1)
everybody (1)                 24:14                  head (3)                  Jeremy (10)                4:22
   8:3                     follows (1)                 8:25;14:25;20:5            9:4,17;11:18,20;     literal (1)
exact (3)                     4:4                    heading (1)                  18:8,10;19:18;24:10;    27:14
   11:24;12:18,18          form (3)                    5:24                       25:5;29:23           litigation (4)
exactly (1)                   8:18;9:20;19:10        help (1)                  Jeremy's (2)               6:9,12;20:14,21
   13:17                   formation (2)               29:10                      18:10;24:1           live (3)
EXAMINATION (1)               21:19;28:22            herein (1)                job (1)                    8:2;10:23,25
   4:5                     formed (17)                 4:2                        24:1                 LLC (5)
execution (2)                 4:17;6:1,14;8:6,11;    house (6)                 joined (1)                 18:1;21:9,20;
   28:19,25                   9:14;11:21;13:5,22;      10:9,9,18,20,22;           30:11                   29:15,19
executive (1)                 14:1;15:3;17:5,10;       11:7                    July (1)                location (1)
   19:7                       20:18;21:10,14;25:7    Huh (1)                      23:15                   11:11
Exhibit (19)               forming (1)                 20:15                                           look (7)
   4:9,14,22,22,24,24;        19:9                                                        K               4:9;13:17;20:24,
   5:2,3;7:5;14:12,16,     forum (1)                            I                                         25;25:14,15;29:11
   19,25,25;16:6;28:20;       8:3                                              Kat (6)                 Lucien (4)
   29:1,11,13              frame (2)                 identified (2)               9:4,17;11:18,20;        5:15,20,21;19:8
expecting (1)                 26:12;27:3               7:5;12:16                  19:18;29:22
   13:17                   friends (2)               identify (2)              keep (2)                            M
explicit (1)                  19:17,21                 5:5;18:3                   13:23;24:3
   14:20                                             immediately (1)           Kelly (3)               ma'am (3)
express (3)                          G                 20:9                       21:25;22:1;23:1         9:12;15:16;16:20
   6:24;9:9,18                                       Inc (1)                   kind (4)                magic (1)
expressly (3)              Gates (1)                   7:2                        7:16;23:1,11,13         28:10
   7:20;14:10;15:9           12:7                    including (1)             knowledge (3)           magick (2)
                           given (7)                   26:23                      7:5;16:5;27:7           27:16,20
           F                 5:8,11;15:12;           incorrect (1)             Kuester (4)             M-A-G-I-C-K (1)
                             19:10,12,13,14            27:15                      21:25;22:1,2;23:2       27:17
Facebook (1)               goal (1)                  indicate (2)              K-U-E-S-T-E-R (1)       Malcolm (1)
  13:3                       8:7                       18:10,11                   22:2                    19:8
fact (2)                   God's (1)                 individual (2)                                    manager (1)
  10:19;28:10                12:22                     5:8,11                             L               22:12
familiar (1)               great (1)                 individuals (2)                                   many (2)
  26:4                       20:10                     19:18,25                label (1)                  26:23;30:18
February (8)               Greaves (4)               inform (2)                   26:19                March (1)
  20:7,7;26:8,11;            5:15,20,21;19:8           17:3;24:6               last (2)                   20:7

Min-U-Script®                                   Griffin Group International                                (2) elected - March
                                                        602.264.2230
    Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19
                                 By Michelle Shortt
The Satanic Temple and Michelle Shortt v.
                                                          Page 304 of 319
                                                      30(b)(6) Deposition of The Satanic Temple
City of Scottsdale, Arizona, by it City Council                                                       September 26, 2019

matter (1)                 12:4,4;19:19;29:23       27:4                    powers (2)               6:17;14:15;23:18
  28:10                   moment (1)              organization (1)            27:22;28:11          reading (1)
may (2)                    10:4                     28:18                   practice (1)             6:9
  20:3;29:12              more (2)                out (5)                     27:21                real (1)
maybe (1)                  11:20;26:25              10:17;13:13;15:19,      precludes (1)            5:21
  4:12                    Morgan (6)                20,20                     20:12                realized (2)
mayor (2)                  9:6;11:3,18,20;                                  prevents (3)             4:10;26:24
  22:9;23:8                19:19;29:23                      P                 20:13,17,20          really (2)
mean (6)                  much (2)                                          previously (2)           20:9;26:13
  16:11;21:22;24:10;       24:13;29:9             page (3)                    13:16;18:23          realm (1)
  26:11,20,22             mutual (14)               6:10;13:3;14:24         prior (9)                28:12
Meat (1)                   4:17;6:1,14;8:18;      paragraph (17)              4:24;19:19;21:13,    reason (1)
  12:23                    9:9,14,18;11:22;         6:5,6,10;7:19;            19;23:14;28:16,18,     10:17
media (1)                  15:3;17:5,10;20:18;      13:15;14:10;18:22;        22,25                recall (2)
  8:25                     21:15;25:7               19:14;20:23,25;         probably (5)             18:16;23:25
meet (2)                  myself (4)                23:18,19,23;24:5,25;      10:3,9,18;11:8;      receive (1)
  9:11;10:21               19:3;26:24;30:8,10       26:7;27:8                 26:21                  14:20
meet-and-greet (4)                                part (1)                  proceed (1)            recess (2)
  12:21,22,24;13:6                    N             20:21                     7:15                   16:17;25:23
meeting (17)                                      pay (1)                   process (1)            recognition (1)
  8:20,24;9:7,8,13,       name (5)                  16:22                     29:8                   28:16
  23;10:1,5,6,8;11:2,4,      5:21;12:4,5,8,20     people (2)                promote (7)            recognize (1)
  6,8;12:15;24:8;25:10    national (1)              11:3;26:16                9:9,18;17:6;24:8;      26:3
meet-up (1)                  20:3                 Period (1)                  25:3,10;27:16        record (1)
  12:1                    nerve-racking (1)         16:10                   promoted (4)             14:14
member (13)                  10:14                person (3)                  7:24;8:5,10;28:13    referred (12)
  6:19,23;7:18;           next (2)                  6:4;12:2;16:11          promotes (1)             7:19;13:15;14:9;
  15:24;20:17;22:5;          10:1;12:10           persons (44)                27:13                  16:21;18:22,24;
  23:8;24:2,4,10,24;      night (1)                 4:16;5:25;6:14,19,      promoting (7)            19:13;24:5,24;25:5;
  26:20;30:15                9:6                    23;7:19;8:6,11,16,17;     4:18;6:2,15;15:4;      26:7;27:8
members (26)              Nope (1)                  9:14,17,24;10:2;11:7,     17:11;20:18;21:15    referring (1)
  7:10;9:9;14:8;             15:18                  17,21;12:15;13:8,14;    prosecute (5)            6:5
  16:23;18:8,21,23,25;    Notice (7)                14:9;15:2,9,11,25;        9:10,19;17:6;24:9;   refers (3)
  19:2,5,6,25;20:2,3,        4:15;14:12,19,20;      16:2,21;17:5,10;          25:10                  5:25;6:5,7
  20;21:1,2,18;25:6;         15:1,21;16:6           18:21;19:5,13;20:13,    prosecuted (2)         relevant (3)
  26:6,22;27:7;28:20,                               17;21:14;24:5,7,24;       8:5,10                 6:8,8,12
  21,23;29:4                          O             25:2,7,9;26:7;27:8;     prosecuting (7)        religion (6)
membership (3)                                      29:3                      4:18;6:2,16;15:4;      18:4,11,11,19;
  16:22;17:1;26:21        oath (2)                philosophy (1)              17:12;20:19;21:16      26:12,14
mention (1)                  16:20;26:2             26:22                   public (1)             remember (4)
  18:17                   objective (16)          Phoenix (2)                 8:3                    11:23;12:5,18,18
mentioned (2)                4:19;6:3,16;7:12,      11:24;20:8              pull (1)               repeat (1)
  19:18;30:19               23,25;8:5,10;9:10,19; physical (2)                14:24                  14:13
mentioning (1)               15:5;17:6,12;20:19;    11:10;15:20             purpose (7)            Reporter (2)
  8:21                       21:16;24:9           plaintiff (2)               4:17;6:2,15;15:4;      4:3;14:15
met (4)                   occur (1)                 16:7,10                   17:11;20:18;21:15    represent (1)
  11:18,21;12:2;             9:24                 plays (1)                 pursuant (1)             4:8
  30:13                   official (1)              26:21                     14:12                representative (8)
Michael (2)                  20:2                 please (2)                put (3)                  17:3,8;23:5,14;
  30:5,5                  officially (2)            4:9;24:12                 14:23;15:18;24:12      25:1,7;29:14,18
MICHELLE (12)                13:5;29:2            pluralism (5)                                    representatives (1)
  4:1;11:18,21;           once (2)                  8:1,12;24:9;25:3,                  Q             18:18
  15:25;21:22,23,24;         18:15;24:16            10                                             represented (1)
  22:4,8,11,17;29:23      one (7)                 pluralistic (1)           quick (2)                8:3
might (1)                    15:14;18:7;24:10;      8:2                       25:18,21             request (1)
  10:16                      26:13,20;27:3;28:11 plus (1)                   quit (1)                 24:1
mind (1)                  oneself (1)               11:3                      30:18                requested (1)
  15:20                      26:19                pm (4)                                             14:14
ministry (1)              only (1)                  16:17,18;25:23,24                  R           reside (1)
  19:7                       10:17                pocket (1)                                         21:2
Misicko (2)               operate (1)               4:11                    Rack (1)               resided (1)
  5:22;19:14                 21:10                portion (1)                 12:23                  21:19
Mitch (4)                 opinion (1)               14:14                   read (3)               resonate (1)

Min-U-Script®                                  Griffin Group International                           (3) matter - resonate
                                                       602.264.2230
    Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19
                                 By Michelle Shortt
The Satanic Temple and Michelle Shortt v.
                                                          Page 305 of 319
                                                      30(b)(6) Deposition of The Satanic Temple
City of Scottsdale, Arizona, by it City Council                                                              September 26, 2019

   26:16                   signed (1)                suing (1)                  truth (5)
review (2)                    29:18                    16:12                      4:3,4;7:2;21:9,20                W
   4:24;25:12              simple (1)                summer (1)                 trying (1)
revoked (1)                   29:8                     30:13                      26:12                   Wait (1)
   14:2                    simply (2)                super (1)                  TST (8)                     7:13
right (2)                     6:13;23:24               24:17                      12:24;13:1,5;21:1;      way (11)
   20:10;22:22             skim (2)                  supernatural (2)             26:23,24;30:11,15         13:9,10,11,13,18,
Robert (3)                    25:14,15                 27:21;28:11              tucked (2)                  19;15:19;21:23;
   12:11,14;29:23          society (1)               supposed (1)                 4:10;29:12                26:12;28:24;29:3
role (1)                      8:2                      11:24                    Tucson (3)                website (1)
   20:4                    Soleng (1)                sure (2)                     11:1;12:17,23             13:1
Rule (1)                      19:15                    10:14;16:16              turns (1)                 week (2)
   15:1                    sorry (8)                 suspended (1)                10:17                     10:3,3
                              7:1,13,13;10:11;         14:2                     two (2)                   weekly (2)
           S                  12:13;19:24;26:18;     sworn (1)                    10:4;29:8                 9:11;10:5
                              27:4                     4:2                      types (1)                 weeks (1)
same (2)                   sought (8)                                             22:23                     10:4
   11:3;22:23                 7:24;8:5,10;17:9,                 T                                         weird (1)
Satan (2)                     17;18:4,12;24:7                                             U                 13:13
   30:19,23                speak (1)                 Tab (1)                                              Who's (1)
Satanic (25)                  4:3                       4:10                    under (2)                   9:1
   4:16;7:2;11:10;         speaking (1)              talk (2)                     16:20;26:2              whose (1)
   15:2;16:23;17:19,21;       7:1                       24:21,22                under-oath (1)              5:21
   18:1,11,17;20:1;21:5,   specific (1)              talked (1)                   23:22                   wished (2)
   10,18;27:14;28:1,5,7,      18:16                     24:14                   United (4)                  25:2,9
   13,21,23;29:1,4,9,20    specifically (1)          talking (2)                  17:25;29:14,18,19       within (1)
Satanism (10)                 24:1                      4:11;24:20              untuck (1)                  20:4
   18:19;26:4,8,15,        specified (1)             Telephone (1)                4:12                    without (10)
   25;27:13,16,19;            18:19                     23:1                    up (1)                      4:16;5:25;6:14;
   29:24;30:6              spelled (3)               telephonic (2)               14:24                     8:16,18;13:8,14;
Satanist (3)                  22:2;27:16,20             23:4,7                  uphold (2)                  14:9;15:2;21:14
   26:19;30:8,10           start (1)                 Temple (24)                  7:25;8:1                witness (4)
saw (2)                       13:13                     4:16;7:2;11:10;         upon (1)                    4:2,13;14:16;25:20
   18:15;24:16             statements (1)               15:2;16:24;17:19,21;      23:22                   wording (2)
saying (2)                    30:25                     18:1,12,17;20:1;21:5,   use (1)                     13:11;18:16
   10:18;13:23             states (1)                   10,18;28:2,5,8,13,21,     17:15                   words (3)
schedule (1)                  6:7                       23;29:2,4,9,20          used (2)                    11:19;17:14,15
   29:10                   still (6)                 testified (1)                17:14,16                world (1)
Scot (1)                      4:7,7;16:20;19:25;        4:4                     utilize (1)                 27:24
   4:7                        20:3;26:2              testify (2)                  28:11                   worldly (1)
Scottsdale (17)            stop (2)                     4:25;5:19                                           27:22
   4:8;17:4,9;18:4,9;         11:7;30:6              testimony (7)                        V               writing (1)
   21:2,19;22:6,9,13;      stopped (2)                  10:15;14:11;15:10;                                  19:11
   23:5,8,14;24:6;25:1,       11:8;30:9                 16:1,5;18:24;23:22      verbal (9)                written (9)
   8,10                    straightforward (1)       therefore (1)                5:7,11;6:24,24;7:9,       5:6,8;6:20;21:24;
secularism (1)                24:17                     19:9                      13;22:24,25;23:11         22:4,8,11,22;23:10
   8:1                     strike (11)               thought (1)                version (1)               wrong (1)
seeking (1)                   8:16;9:22;13:23,          16:11                     29:13                     27:3
   17:4                       24;17:7,24;18:6;       throughout (1)             vested (1)
selected (1)                  20:12;24:2,2;28:16        21:1                      19:4                             Y
   16:4                    Stu (7)                   times (3)                  vetting (1)
send (3)                      9:2,17;11:17,20;          6:8,8,12                  29:7                    years (1)
   18:7;22:17,18              19:3,4;29:22           today (4)                  voluntary (42)              30:18
sent (3)                   Stu's (4)                    4:25;15:10,22;16:1        4:16;5:25;6:13,19,      yes-or-no (1)
   17:22;18:8;25:6            10:9,9,18,22           told (3)                     23;7:19;8:6,11,15,17;     27:4
short (2)                  submit (1)                   24:25;25:7,14             9:14,23;10:1;11:6,      Yesterday (1)
   16:17;25:23                17:16                  topics (2)                   21;12:15;13:8,14;         5:4
SHORTT (11)                subscribes (1)               4:22;7:5                  14:8;15:2,8,10,24;
   4:1,7;15:25;21:23,         26:22                  touch (1)                    16:2,21;17:5,10;                  1
   23,24;22:4,8,11,18;     subsequent (1)               15:19                     18:21;19:5,13;20:13,
   26:2                       9:23                   true (6)                     17;21:13;24:4,7,24;     11 (12)
side (1)                   suggestion (1)               10:16;11:9,12,13;         25:2,6,8;26:6;27:8;       6:5,6,10;7:19;
   14:24                      15:18                     23:24,25                  29:3                      13:15;14:10;18:22;

Min-U-Script®                                      Griffin Group International                                    (4) review - 11
                                                           602.264.2230
    Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19
                                 By Michelle Shortt
The Satanic Temple and Michelle Shortt v.
                                                          Page 306 of 319
                                                      30(b)(6) Deposition of The Satanic Temple
City of Scottsdale, Arizona, by it City Council                                September 26, 2019

  19:14;24:5,25;26:7;
  27:8
12:09 (1)
  16:17
12:13 (1)
  16:18
12:29 (1)
  25:23
12:33 (1)
  25:24
14 (2)
  20:23,25

           2
2015 (2)
  30:13,13
2016 (12)
  8:21;9:13;14:3;
  19:19;20:7;23:15;
  26:8;27:11,20;28:8,
  14;29:25
2018 (1)
  11:8
26 (3)
  23:18,19,23

           3
3 (1)
   6:10
30b6 (2)
   4:15;15:1

           5
50 (4)
  28:20;29:1,11,13
57 (1)
  6:7

           6
6 (1)
   23:15

           8
8 (3)
   6:9,9;26:8
8th (5)
   26:11;27:11;28:8,
   13;29:25

           9
9 (13)
   4:9,10,14,22,24;
   5:3;7:5;14:12,16,19,
   25,25;16:6




Min-U-Script®                                 Griffin Group International             (5) 12:09 - 9
                                                      602.264.2230
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 307 of 319




    EXHIBIT K
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 308 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 309 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 310 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 311 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 312 of 319




     EXHIBIT L
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 313 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 314 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 315 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 316 of 319




   EXHIBIT M
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 317 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 318 of 319
Case 2:18-cv-00621-DGC Document 63-1 Filed 10/04/19 Page 319 of 319
